Exhibit 10.19


Execution Version


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
dated
as of December 10, 2018
by and among
NEENAH, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
as Domestic Borrowers,
NEENAH SERVICES GmbH & CO. KG
AND CERTAIN OF ITS SUBSIDIARIES,
as German Borrowers,
CERTAIN OTHER SUBSIDIARIES OF NEENAH, INC.,
as Guarantors,
EACH OF THE FINANCIAL INSTITUTIONS WHICH IS
A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME
BECOME A PARTY HERETO,
as Lenders,
BANK OF AMERICA, N.A.,
as Syndication Agent,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page No.
ARTICLE I DEFINITIONS    2
Section 1.01
Defined Terms    2

Section 1.02
Classification of Loans and Borrowings    71

Section 1.03
Terms Generally    72

Section 1.04
Accounting Terms; GAAP    73

Section 1.05
Status of Obligations    73

Section 1.06
Determination of U.S. Dollar Amounts    73

Section 1.07
Limited Conditionality Transaction    74

Section 1.08
Cashless Rollovers    75

Section 1.09
Interest Rates; LIBOR Notifications.    75

ARTICLE II THE CREDITS    75
Section 2.01
Commitments    75

Section 2.02
Loans and Borrowings    76

Section 2.03
Requests for Revolving Borrowings    77

Section 2.04
Protective Advances    78

Section 2.05
Swingline Loans    79

Section 2.06
Letters of Credit    81

Section 2.07
Funding of Borrowings    88

Section 2.08
Interest Elections    88

Section 2.09
Termination and Reduction of Commitments; Increase in Commitments    90

Section 2.10
Repayment of Loans; Evidence of Debt    92

Section 2.11
Prepayment of Loans    93

Section 2.12
Fees    94

Section 2.13
Interest    95

Section 2.14
Alternate Rate of Interest    96

Section 2.15
Increased Costs    99

Section 2.16
Break Funding Payments    100

Section 2.17
Withholding of Taxes; Gross-Up    101

Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs    106

Section 2.19
Mitigation Obligations; Replacement of Lenders    110

Section 2.20
Defaulting Lenders    111



i



--------------------------------------------------------------------------------





Section 2.21
Returned Payments    113

Section 2.22
Banking Services and Swap Agreements    114

Section 2.23
Judgment Currency    114

Section 2.24
Designation of Additional German Borrowers    114

Section 2.25
Special Cash Collateral Account    115

Section 2.26
German Separate Borrowing Base Trigger Period    116

Section 2.27
Extension Offers    116

ARTICLE III REPRESENTATIONS AND WARRANTIES    119
Section 3.01
Organization; Powers    119

Section 3.02
Authorization; Enforceability    119

Section 3.03
Governmental Approvals; No Conflicts    119

Section 3.04
Financial Condition; No Material Adverse Change    120

Section 3.05
Properties    120

Section 3.06
Litigation and Environmental Matters    121

Section 3.07
Compliance with Laws and Agreements; No Default    121

Section 3.08
Investment Company Status    121

Section 3.09
Taxes    121

Section 3.10
ERISA; Pension Plans    122

Section 3.11
Disclosure    122

Section 3.12
Solvency    122

Section 3.13
Insurance    123

Section 3.14
Capitalization and Subsidiaries    124

Section 3.15
Security Interest in Collateral    124

Section 3.16
Employment Matters    124

Section 3.17
Federal Reserve Regulations    124

Section 3.18
Use of Proceeds    125

Section 3.19
Common Enterprise    125

Section 3.20
No Change in Credit Criteria or Collection Policies    125

Section 3.21
Status of Receivables and Other Collateral    125

Section 3.22
Transactions with Related Parties    125

Section 3.23
Deposit Accounts    125

Section 3.24
Qualified ECP Guarantor    126

Section 3.25
Anti-Corruption Laws and Sanctions    126



ii



--------------------------------------------------------------------------------





Section 3.26
Centre of Main Interest    126

Section 3.27
EEA Financial Institutions    126

Section 3.28
Certain Dutch Tax Matters..    126

ARTICLE IV CONDITIONS    127
Section 4.01
Effective Date    127

Section 4.02
Each Credit Event    133

Section 4.03
Designation of a German Borrower    134

ARTICLE V AFFIRMATIVE COVENANTS    136
Section 5.01
Businesses and Properties    136

Section 5.02
Taxes    137

Section 5.03
Financial Statements and Information    137

Section 5.04
Inspections; Field Examinations; Inventory Appraisals and Physical Counts    140

Section 5.05
Further Assurances    141

Section 5.06
Books and Records    143

Section 5.07
Insurance    143

Section 5.08
ERISA; Foreign Pension Plans    144

Section 5.09
Use of Proceeds    145

Section 5.10
Additional Borrowers; Guarantors; Joinder Agreements    146

Section 5.11
Notice of Events    147

Section 5.12
Environmental Matters    148

Section 5.13
End of Fiscal Year    149

Section 5.14
Pay Obligations and Perform Other Covenants    149

Section 5.15
Collection of Receivables; Application of Receivables Proceeds    149

Section 5.16
Receivables and Other Collateral Matters    151

Section 5.17
Material Agreements    152

Section 5.18
Hedging Strategy    152

Section 5.19
Financial Assistance and Capital Impairment    152

Section 5.20
German Collateral    152

Section 5.21
Post Closing Deliveries    152

Section 5.22
Refinancing of Specified Indebtedness.    154

ARTICLE VI NEGATIVE COVENANTS    155
Section 6.01
Indebtedness    155

Section 6.02
Liens    159



iii



--------------------------------------------------------------------------------





Section 6.03
Contingent Liabilities    162

Section 6.04
Mergers, Consolidations and Dispositions and Acquisitions of Assets    162

Section 6.05
Nature of Business    166

Section 6.06
Transactions with Related Parties    166

Section 6.07
Investments, Loans    166

Section 6.08
ERISA Compliance; Foreign Pension Plan Compliance    168

Section 6.09
Trade Credit Extensions    168

Section 6.10
Change in Accounting Method    168

Section 6.11
Redemption, Dividends, Equity Interests Issuance, Distributions and
Payments    168

Section 6.12
Fixed Charge Coverage Ratio    170

Section 6.13
Sale of Receivables    170

Section 6.14
Sale and Lease-Back Transactions    170

Section 6.15
Change of Name or Place of Business    170

Section 6.16
Restrictive Agreements    170

Section 6.17
Tax Classification    171

Section 6.18
Deposit Accounts    171

Section 6.19
Organizational Documents; Tax Sharing Agreements    172

Section 6.20
Certain Dutch Tax Matters    172

ARTICLE VII EVENTS OF DEFAULT    172
Section 7.01
Events of Default Without Automatic Acceleration    172

Section 7.02
Events of Default With Automatic Acceleration    175

ARTICLE VIII THE ADMINISTRATIVE AGENT    176
Section 8.01
Appointment    176

Section 8.02
Rights as a Lender    178

Section 8.03
Duties and Obligations    179

Section 8.04
Reliance    180

Section 8.05
Actions through Sub-Agents    180

Section 8.06
Resignation    180

Section 8.07
Non-Reliance    181

Section 8.08
Other Agency Titles    182

Section 8.09
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties    182

Section 8.10
Flood Laws    187



iv



--------------------------------------------------------------------------------





Section 8.11
Posting of Communications.    187

Section 8.12
Credit Bidding    188

Section 8.13
Certain ERISA Matters    189

ARTICLE IX MISCELLANEOUS    192
Section 9.01
Notices    192

Section 9.02
Waivers; Amendments    194

Section 9.03
Expenses; Indemnity; Damage Waiver    198

Section 9.04
Successors and Assigns    201

Section 9.05
Survival    207

Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution    207

Section 9.07
Severability    208

Section 9.08
Right of Setoff    208

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process    208

Section 9.10
WAIVER OF JURY TRIAL    210

Section 9.11
Headings    210

Section 9.12
Confidentiality    210

Section 9.13
Several Obligations; Nonreliance; Violation of Law    211

Section 9.14
USA PATRIOT Act    212

Section 9.15
Disclosure    212

Section 9.16
Appointment for Perfection    212

Section 9.17
Interest Rate Limitation    212

Section 9.18
No Advisory or Fiduciary Responsibility    212

Section 9.19
Limitation on Subsidiaries    213

Section 9.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    213

Section 9.21
Marketing Consent.    214

ARTICLE X LOAN GUARANTY OF DOMESTIC LOAN PARTIES    214
Section 10.01
Guaranty    214

Section 10.02
Guaranty of Payment    215

Section 10.03
No Discharge or Diminishment of Loan Guaranty    215

Section 10.04
Defenses Waived    216

Section 10.05
Rights of Subrogation    216

Section 10.06
Reinstatement; Stay of Acceleration    216

Section 10.07
Information    216



v



--------------------------------------------------------------------------------





Section 10.08
Termination    217

Section 10.09
Taxes    217

Section 10.10
Maximum Liability    217

Section 10.11
Contribution    217

Section 10.12
Liability Cumulative    218

Section 10.13
Keepwell    218

ARTICLE XI LOAN GUARANTY OF GERMAN LOAN PARTIES    219
Section 11.01
Guaranty    219

Section 11.02
Guaranty of Payment    219

Section 11.03
No Discharge or Diminishment of Loan Guaranty    219

Section 11.04
Defenses Waived    220

Section 11.05
Rights of Subrogation    221

Section 11.06
Reinstatement; Stay of Acceleration    221

Section 11.07
Information    221

Section 11.08
Termination    221

Section 11.09
Taxes    222

Section 11.10
Maximum Liability    222

Section 11.11
Contribution    222

Section 11.12
Liability Cumulative    223

Section 11.13
[Reserved]    223

Section 11.14
German Guaranty Limitations    223

ARTICLE XII THE BORROWER REPRESENTATIVES.    226
Section 12.01
Appointment; Nature of Relationship    226

Section 12.02
Powers    226

Section 12.03
Employment of Agents    227

Section 12.04
Notices    227

Section 12.05
Successor Borrower Representative    227

Section 12.06
Execution of Loan Documents; Borrowing Base Certificate    227

ARTICLE XIII SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.    227
Section 13.01
Subordination of Intercompany Indebtedness    227







vi



--------------------------------------------------------------------------------





EXHIBITS
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Form of Borrowing Base Certificate

Exhibit C
—    Form of Compliance Certificate

Exhibit D
—    Form of Joinder Agreement

Exhibit E-1
—    U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E-2
—    U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit E-3
—    U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit E-4
—    U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F
—    Form of Borrowing Subsidiary Agreement

Exhibit G
—    Form of Perfection Certificate

Exhibit H
—    Form of Receivables Report

Exhibit I
—    Form of Inventory Designation Report

Exhibit J-1
—    Form of Borrowing Request for Domestic Borrowers

Exhibit J-2
—    Form of Borrowing Request for German Borrowers



SCHEDULES
Commitment Schedule
Schedule 2.06    —    Existing Letters of Credit
Schedule 3.06    —    Disclosed Matters
Schedule 3.09    —    Taxes
Schedule 3.13    —    Insurance


vii



--------------------------------------------------------------------------------





Schedule 3.14    —    Capitalization and Subsidiaries
Schedule 4.01
—    Listing of Existing Mortgaged Properties and Specified Mortgaged Properties

Schedule 4.01(a)    —    Listing of Effective Date Material Leasehold Properties
Schedule 6.01    —    Existing Indebtedness
Schedule 6.02    —    Existing Liens
Schedule 6.06    —    Permitted Affiliate Transactions
Schedule 6.13    —    Permitted Sales of Receivables




viii



--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 10, 2018
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”) among NEENAH, INC., a Delaware corporation formerly
known as Neenah Paper, Inc., the other DOMESTIC BORROWERS (as defined below)
party hereto, the GERMAN BORROWERS (as defined below) party hereto, the other
Loan Parties (as defined below) party hereto, the Lenders (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
EUROPE LIMITED, as German Collateral Agent, and BANK OF AMERICA, N.A., as
Syndication Agent.
W I T N E S S E T H:
WHEREAS, the Company, certain of the other Domestic Borrowers, Neenah Paper
Company of Canada (“Neenah Canada”), the Administrative Agent, and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian collateral agent (in such
capacity, together with its successors in such capacity, the “Canadian
Collateral Agent”), and each of the financial institutions a party thereto as
lenders, were parties to that certain Credit Agreement dated as of November 30,
2004 (the “Original Closing Date”), pursuant to which the lenders party thereto
provided certain loans and extensions of credit to the Company, certain of the
other Domestic Borrowers and Neenah Canada (such Credit Agreement, as amended
prior to November 5, 2009, the “Original Credit Agreement”); and
WHEREAS, the Original Credit Agreement was amended and restated by the Amended
and Restated Credit Agreement dated as of November 5, 2009 by and among the
Company, certain of the other Domestic Borrowers, Neenah Canada, as guarantor,
the Administrative Agent, the Canadian Collateral Agent and each of the
financial institutions a party thereto as lenders, pursuant to which the lenders
party thereto provided certain loans and extensions of credit to the Company,
certain of the other Domestic Borrowers, and Neenah Canada, as guarantor (such
Amended and Restated Credit Agreement, as amended prior to October 11, 2012, the
“Amended Credit Agreement”); and
WHEREAS, the Amended Credit Agreement was amended and restated by the Second
Amended and Restated Credit Agreement dated as of October 11, 2012, by and among
the Company, certain of the other Domestic Borrowers, the Administrative Agent
and each of the financial institutions a party thereto as lenders, pursuant to
which the lenders party thereto provided certain loans and extensions of credit
to the Company and the other Domestic Borrowers (such Second Amended and
Restated Credit Agreement, as heretofore amended, the “Second Amended Credit
Agreement”); and
WHEREAS, the Second Amended Credit Agreement was amended and restated by the
Third Amended and Restated Credit Agreement dated as of December 18, 2014, by
and among the Company, the other Domestic Borrowers, the German Borrowers, the
Administrative Agent and each of the financial institutions a party thereto as
lenders (the “Existing Lenders”), pursuant to which the Existing Lenders
provided certain loans and extensions of credit to the Company, the other
Domestic Borrowers and the German Borrowers (such Third Amended and Restated
Credit


1



--------------------------------------------------------------------------------





Agreement, as heretofore amended, the “Existing Credit Agreement” and all
indebtedness arising pursuant to the Existing Credit Agreement, the “Existing
Indebtedness”); and
WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement, and the Domestic Borrowers and the German
Borrowers desire to modify and extend the Existing Indebtedness and obtain Loans
and Letters of Credit for the purposes permitted herein; and
WHEREAS, after giving effect to the amendment and restatement of the Existing
Credit Agreement pursuant to the terms hereof, the Commitment (as defined below)
of each Lender hereunder will be as set forth on the Commitment Schedule (as
defined below) hereto;
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and subject to the satisfaction of each condition precedent
contained in Section 4.01 hereof, the Existing Credit Agreement shall be amended
and restated as of the Effective Date in the form of this Agreement. It is the
intention of the Borrowers, the Guarantors, the Administrative Agent, and
Lenders, and such parties hereby agree, that this Agreement supersedes and
replaces the Existing Credit Agreement in its entirety, and that (i) such
amendment and restatement shall operate to renew, amend and modify certain of
the rights and obligations of the parties under the Existing Credit Agreement as
provided herein, but shall not act as a novation thereof, and (ii) the Liens
securing the “Obligations” under and as defined in the Existing Credit Agreement
shall not be extinguished, but shall be carried forward and shall secure such
obligations and indebtedness as renewed, amended, restated and modified hereby.
The parties hereto further agree as follows:
Article I

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account Debtor” means any Person obligated on a Receivable.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger, amalgamation or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar


2



--------------------------------------------------------------------------------





management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.
“Activation Threshold” means (a) with respect to triggering a Cash Dominion
Period or Reporting Trigger Period, as applicable, the greater of (i) 12.5% of
the Aggregate Commitment and (ii) $25,000,000, and (b) with respect to
terminating a Cash Dominion Period or Reporting Trigger Period, as applicable,
the greater of (i) 17.5% of the Aggregate Commitment and (ii) $35,000,000.
“Additional Mortgaged Property” shall have the meaning specified for such term
in Section 5.05(b).
“Additional Senior Indenture” means any trust indenture between the Company and
a financial institution serving as trustee thereunder, having covenants (but not
necessarily economic terms) substantially consistent with those in the Senior
Note Indenture (and if relating to senior subordinated Additional Senior Notes,
having subordination provisions customary for similar financings and
satisfactory to the Administrative Agent and its counsel).
“Additional Senior Note Documents” means any and all agreements, instruments and
other documents pursuant to which the Additional Senior Notes have been or will
be issued or otherwise setting forth the terms of the Additional Senior Notes,
the Additional Senior Indenture and the obligations with respect thereto,
including any guaranty agreements, bank product agreements or hedging agreements
related thereto, all ancillary agreements as to which any agent, trustee or
lender is a party or a beneficiary and all other agreements, instruments,
documents and certificates executed in connection with any of the foregoing, in
each case as such agreement, instrument or other document may be amended,
restated, supplemented, refunded, replaced or otherwise modified from time to
time in accordance with the terms thereof.
“Additional Senior Notes” means any senior unsecured or senior subordinated
unsecured Indebtedness (other than the Senior Notes) issued by the Company as
permitted pursuant to Section 6.01(m) pursuant to an Additional Senior
Indenture.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent, security trustee and collateral agent for the Secured
Parties hereunder or, as applicable, such branches or affiliates of JPMorgan
Chase Bank, N.A. as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity. References to the
“Administrative Agent” shall include J.P. Morgan Europe Limited (including but
not limited to matters pertaining to the German Loan Parties) and any such other
branch or affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase
Bank, N.A. for the purpose of performing such obligations in such capacity.


3



--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, control of the right to vote of ten
percent (10%) or more of all voting securities of a Person or beneficial
ownership of ten percent (10%) of the outstanding equity interests in such
Person shall be deemed to be control for purposes of compliance with the
provisions of Section 6.06 hereof.
“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Aggregate Borrowing Base minus (b)
the Aggregate Revolving Exposure.
“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base at such time plus the applicable German Borrowing Base at such time.
“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased and/or reduced from time to time pursuant to
the terms and conditions hereof. As of the Effective Date, the Aggregate
Commitment is $225,000,000.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
“Agreed Currencies” means, collectively, U.S. Dollars, Euro and Sterling.
“AIM Nonwovens” means AIM Nonwovens and Interiors Private Limited, an Indian
private company with limited liability previously trading as AIM Filtertech
Private Limited, an Indian private company with limited liability in which
German Borrower B owns a minority equity interest as of the Effective Date.
“Allocable Amount” has the meaning set forth in Section 10.11 and Section 11.11,
as applicable.
“Allocated Domestic Borrowing Base Amount” means, any portion of the Domestic
Availability (which shall be calculated without reference to the Domestic
Tranche Commitments in effect at such time) designated by the Borrowers to be
allocated to one or more of the individual Borrowing Bases of the respective
German Borrowers in accordance with Section 5.03(i).
“ALTA” means the American Land Title Association.
“ALTA Survey” means, with respect to real Property located in the United States
(or any other jurisdiction in which a German Loan Party is organized), an ALTA
survey (or its equivalent in non-ALTA jurisdictions) as of a date acceptable to
the Administrative Agent and the Title Company


4



--------------------------------------------------------------------------------





issuing the applicable Mortgage Policy, certified to the Administrative Agent
and the issuer of the Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which such real Property is located and acceptable to the
Administrative Agent, showing no encumbrances other than the Liens permitted
under Section 6.02(a), Section 6.02(e) (other than contested Liens),
Section 6.02(f), Section 6.02(j), Section 6.02(n), Section 6.02(o) and
Section 6.02(p) and containing any Table A items (or their equivalent in
non-ALTA jurisdictions) requested by the Administrative Agent and sufficient in
all respects to remove the standard survey exceptions from the applicable
Mortgage Policy.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (a) the NYFRB Rate in effect on
such day plus ½ of 1% and (a) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Alternate Rate” means, for any day and for any Agreed Currency, the sum of (i)
a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions, reflecting the cost to the Lenders of
obtaining funds, plus (ii) the Applicable Rate for Eurocurrency Revolving Loans.
When used in reference to any Loan or Borrowing, “Alternate Rate” refers to
whether such Loan, or the Loans comprising such Borrowing are bearing interest
at a rate determined by reference to the Alternate Rate.
“Amended Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.
“Annual Audited Financial Statements” means the annual financial statements of
the Company and its Subsidiaries, including all notes thereto, which statements
shall include, on a Consolidated basis, a balance sheet as of the end of such
fiscal year and a statement of operations, a retained earnings statement and a
statement of cash flows for such fiscal year, all setting forth in comparative
form the corresponding figures from the previous fiscal year and accompanied by
a report and opinion of independent certified public accountants with Deloitte &
Touche LLP or an accounting firm of national standing reasonably acceptable to
the Administrative Agent, which report shall not contain any qualification (and
be without comment as to the accountants’ opinion whether such Person is a
“going concern” or can continue to be a “going concern”), except that such
report may contain qualification with respect to new accounting principles
mandated by the Financial Accounting Standards Board (or its successor
organization), and shall state that such


5



--------------------------------------------------------------------------------





financial statements, in the opinion of such accountants, present fairly, in all
material respects, the financial position of such Person as of the date thereof
and the results of its operations and cash flows for the period covered thereby
in conformity with GAAP. Such statements shall be accompanied by a certificate
of such accountants that in making the appropriate audit and/or investigation in
connection with such report and opinion, such accountants did not become aware
of any Default or Event of Default with respect to a breach of Section 6.12, or
if in the opinion of such accountant any such Default or Event of Default exists
with respect to a breach of Section 6.12, a description of the nature and status
thereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.
“Applicable Parties” has the meaning assigned to such term in Section 8.11(c).
“Applicable Percentage” means (i) with respect to any Domestic Tranche Lender in
respect of a Domestic Tranche Credit Event, its Domestic Tranche Percentage and
(ii) with respect to any German Tranche Lender in respect of a German Tranche
Credit Event, its German Tranche Percentage.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or “Eurocurrency
and Overnight LIBO Spread”, as the case may be, based upon the average Aggregate
Availability as of the most recent determination date:
 
Aggregate Availability
ABR Spread
Eurocurrency and Overnight LIBO Spread
Category 1
Less than USD 50,000,000
0.25%
1.75%
Category 2
Greater than or equal to USD 50,000,000 but less than USD 100,000,000
0.00%
1.50%
Category 3
Greater than or equal to USD 100,000,000
0.00%
1.25%



As of the end of each fiscal quarter of the Loan Parties, commencing with the
quarter ending December 31, 2018, the Applicable Rate for Revolving Loans shall
be adjusted upward or downward, as applicable, to the respective percentages
shown in the schedule above based on Aggregate Availability, tested on an
average daily basis for the most recently completed fiscal quarter of the Loan
Parties. For purposes hereof, any such adjustment in the respective amounts of
the Applicable Rate, whether upward or downward, shall be effective ten (10)
Business Days after the Borrowing Base Certificate with respect to the final
month of such fiscal quarter has been delivered to and received by the
Administrative Agent in accordance with the terms of Section 5.03(i) hereof;
provided, however, if any such Borrowing Base Certificate is not delivered in a
timely manner as required under the terms of Section 5.03(i) hereof, the
Applicable Rate for Revolving Loans from the date such Borrowing Base
Certificate was due until ten (10) Business Days after the


6



--------------------------------------------------------------------------------





Administrative Agent and the applicable Lenders receive the same will be the
applicable rate per annum set forth above in Category 1; provided further, that
the Applicable Rate from and after the Effective Date and continuing until the
first upward or downward adjustment of the Applicable Rate for Revolving Loans,
as hereinabove provided, shall be at the applicable rate per annum set forth
above in Category 3.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and, if the
applicable Borrower Representative’s consent is required for the related
assignment, the applicable Borrower Representative (such approval not to be
unreasonably withheld or delayed).
“Auditor’s Determination” has the meaning assigned to such term in
Section 11.14(c).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party (or any Subsidiaries of such Loan Parties if the applicable
Borrower Representative has provided written notice to the Administrative Agent
of the services in favor of such Subsidiaries to be secured) by any Lender or
any of its Affiliates: (a) any deposit, lockbox or other cash management
arrangement, (b) credit cards for commercial customers (including, without
limitation, “commercial credit cards”, E-Payables and purchasing cards), (c)
stored value cards, (d) merchant processing services and (e) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, direct debit arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” (a) of the Domestic Loan Parties means any and
all obligations of the Loan Parties (or any Subsidiaries of the Loan Parties if
the applicable Borrower Representative has provided written notice to the
Administrative Agent of the Banking Services in favor of such Subsidiaries to be
secured), separately calculated and reported for the Domestic Loan Parties and
(b) of the German Loan Parties means any and all obligations of the German Loan
Parties (or any Subsidiaries of the German Loan Parties, if the applicable
Borrower Representative has provided written notice to the Administrative Agent
of the Banking Services in favor of such Subsidiaries to be secured), separately
calculated and reported for the German Loan Parties, and in


7



--------------------------------------------------------------------------------





each case whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Obligations Amount” means, with respect to any Banking
Services at any time, the applicable Loan Party’s or Subsidiary’s net payment
obligation with respect to such Banking Services as of the end of the preceding
calendar month (or other period as provided herein), as determined utilizing the
methodology agreed to with respect to such Banking Services between the
applicable Secured Party and Loan Party and reported to the Administrative Agent
pursuant to the terms hereof. In the event that no Banking Services Obligations
Amount is reported as provided herein for any Banking Services for any period,
the Administrative Agent may use the most recently reported Banking Services
Obligations Amount for such Banking Services, as adjusted in the Administrative
Agent’s reasonable credit judgment. For the avoidance of doubt, in no event
shall the Banking Services Obligation Amount of any German Loan Party include
any amount representing an obligation of any Domestic Loan Party with respect to
Banking Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its reasonable credit judgment for Banking
Services then provided or outstanding.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, monitor, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Bankruptcy Plan” has the meaning assigned to such term in Section 9.04(f)(iii).
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


8



--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (a) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (a) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrowers” means, collectively, the Domestic Borrowers and the German
Borrowers.
“Borrower Representative” means the Domestic Borrower Representative or the
German Borrower Representative, as applicable.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect (including the borrowing of an Extended
Loan), (b) a Swingline Loan and (c) a Protective Advance.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F and/or such other agreement reasonably
acceptable to the Administrative Agent and the German Borrower Representative.
“Borrowing Bases” means, collectively, the Domestic Borrowing Base and the
applicable German Borrowing Base of each German Borrower.
“Borrowing Base Certificate” means a certificate, setting forth the calculation
of each Borrowing Base, signed and certified as accurate and complete by a
Financial Officer of the Company, in substantially the form of Exhibit B or
another form which is acceptable to the Administrative Agent in its reasonable
credit judgment.
“Borrowing Request” means a request by the applicable Borrower Representative
for a Revolving Borrowing in accordance with Section 2.03 substantially in the
form of Exhibit J-1 or Exhibit J-2, as applicable, attached hereto.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Frankfurt am Main, Germany or Munich,
Germany are authorized or required by law to remain closed; provided that when
used in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the relevant Agreed
Currency in the London interbank market or the principal financial center of
such Agreed Currency (and, if the Borrowings or LC Disbursements which are the
subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro).
“Capital Expenditures” means, with respect to any Person for any period, all
capital expenditures of such Person, on a Consolidated basis, for such period
(including without limitation,


9



--------------------------------------------------------------------------------





the aggregate amount of Capital Lease Obligations incurred during such period),
determined in accordance with GAAP, consistently applied.
“Capital Impairment” has the meaning assigned to such term in Section 11.14(a).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations (prior to January 1, 2019) are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
From and after January 1, 2019, “Capital Lease Obligations” shall include,
without duplication, the obligations of any Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal Property, or a combination thereof, which obligations effectively
transfer control of the underlying asset and represents an in-substance financed
purchase of an asset, and the amount of such obligations are required to be
classified and accounted for as “finance leases” on the balance sheet of such
Person, in accordance with GAAP, including, without limitation, Accounting
Standards Codification 842 and related accounting rules and regulations, as such
may be amended or re-codified from time to time. In each case the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For avoidance of doubt, the term “Capitalized Lease Obligations” does
not include any obligations of a Person under any operating leases entered into
in the ordinary course of business that do not effectively transfer control of
the underlying asset and do not represent an in-substance financed purchase of
an asset under GAAP, including, without limitation, Accounting Standards
Codification 842 and related accounting rules and regulations, as such may be
amended or re-codified from time to time, notwithstanding that GAAP and such
accounting rules and regulations, such as Accounting Standards Codification 842,
may require that such obligations be recognized on the balance sheet of such
Person as a lease liability (along with the related right-of-use asset).
“Cash Dividends” means, with respect to any Person for any period, all cash
dividend or cash distribution payments actually made on any Equity Interests of
such Person (other than any Stock Repurchase) for such period.
“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (i) when a
Default or an Event of Default has occurred and is continuing, or (ii)
commencing with the date on which Specified Excess Availability is less than the
Activation Threshold, and continuing until such subsequent date on which the
Specified Excess Availability has exceeded the Activation Threshold for sixty
(60) consecutive days and no Default or Event of Default has occurred and is
continuing.
“CFC” means a “controlled foreign corporation” under Section 957 of the Code.
“CFC Holding Company” means a Domestic Subsidiary (a) with no material assets or
business activities other than the ownership of Equity Interests in one or more
CFCs or other CFC Holding Company, and Indebtedness of the Company or one or
more CFCs, or any of the foregoing and (b) does not incur, and is not otherwise
liable for, any Indebtedness other than Indebtedness constituting intercompany
Indebtedness permitted under this Agreement.


10



--------------------------------------------------------------------------------





“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the Company shall cease to
have beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 100% of the aggregate voting
power of the Equity Interests of each other Loan Party, free and clear of all
Liens (other than any Liens granted under the Loan Documents and Liens permitted
under Section 6.02), except to the extent resulting from a transaction
specifically permitted under Section 6.04; (d)(i) any Loan Party consolidates or
amalgamates with or merges into another entity or conveys, transfers or leases
all or substantially all of its Property and assets to another Person except in
a transaction specifically permitted under Section 6.04, or (ii) any entity
consolidates or amalgamates with or merges into any Loan Party in a transaction
pursuant to which the outstanding voting Equity Interests of such Loan Party is
reclassified or changed into or exchanged for cash, securities or other
Property, other than any such transaction described in this clause (ii) in which
either (A) in the case of any such transaction involving the Company, no Person
or group (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) has, directly or indirectly, acquired beneficial ownership of more than
30% of the aggregate outstanding ordinary voting Equity Interests of the
Company, or (B) in the case of any such transaction involving a Loan Party other
than the Company, the Company has beneficial ownership, directly or indirectly,
of 100% of the aggregate voting power of all Equity Interests of the resulting,
surviving or transferee entity; or (e) any “change of control” (or any similar
term) as set forth in the Senior Note Indenture or any Additional Senior
Indenture (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing).
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, or any European
equivalent regulation (such as the European Market and Infrastructure
Regulation) and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.


11



--------------------------------------------------------------------------------





“Charges” has the meaning assigned to such term in Section 9.17.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Tranche
Revolving Loans, German Tranche Revolving Loans, Existing Loans, Extended Loans
(of the same Extension Series), Swingline Loans or Protective Advances and (b)
any Commitment, refers to whether such Commitment is a Domestic Tranche
Commitment or a German Tranche Commitment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all Property of a Loan Party subject to a Lien
created by the Collateral Documents and any and all other Property of any Loan
Party, now existing or hereafter acquired, that may at any time be subject to a
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations; provided that
“Collateral” shall not include any Excluded Assets.
“Collateral Documents” means, collectively, the Domestic Collateral Documents,
the German Collateral Documents, the Dutch Collateral Documents and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure any or all of
the Secured Obligations.
“Collection Account” means a deposit account of a Loan Party or any of its
Subsidiaries into which payments on account of Receivables of the Loan Parties
are received, including through (a) associated lockbox addresses and (b)
accounts related to foreign exchange conversion and similar purposes pursuant to
arrangements acceptable to the Administrative Agent, provided that separate
Collection Accounts shall be maintained for the Domestic Loan Parties and the
German Loan Parties.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Domestic Tranche Commitment and German Tranche Commitment. The initial U.S.
Dollar Amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable. Unless the context shall otherwise require, the term
“Commitment” shall include any Extended Commitment of such Lender.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 8.11(c).
“Company” means Neenah, Inc., a Delaware corporation formerly known as Neenah
Paper, Inc.


12



--------------------------------------------------------------------------------





“Competitor” means any Person that is a bona fide direct competitor of the
Company or any Subsidiary in the same industry or a substantially similar
industry which offers a substantially similar product or service as the Company
or any Subsidiary.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C attached hereto.
“Computation Date” is defined in Section 1.06.
“Concentration Limit” means, with respect to any Account Debtor owing any
Receivables to any Borrower, the maximum amount of Receivables from such Account
Debtor which may be included as Eligible Receivables, expressed as a percentage
of the total amount of Receivables owing to the Domestic Borrower (if such
Borrower is a Domestic Borrower) or to the German Borrower (if such Borrower is
a German Borrower) by all Account Debtors, which percentage shall be (a)
seventeen and one-half percent (17.5%), or (b) such other percentage for the
applicable Account Debtor as determined by the Administrative Agent from time to
time in the Administrative Agent’s reasonable credit judgment.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes, or
branch profits Taxes.
“Consolidated” means, for any Person, as applied to any financial or accounting
term, such term determined on a Consolidated basis in accordance with GAAP
(except as otherwise required herein) for such Person and all Subsidiaries
thereof.
“Contingent Obligation” means, as to any Person (the “guarantor”), any
obligation of such guarantor guaranteeing the payment or performance of any
Indebtedness, leases, dividends or other obligations (collectively “primary
obligations”) of any other Person (the “primary obligor”), whether directly or
indirectly, including without limitation any obligation of such guarantor (a) to
purchase any such primary obligation or other Property constituting direct or
indirect security therefor, (b) assume or contingently agree to become or be
secondarily liable in respect of any such primary obligation, (c) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital for the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (d) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (e) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of checks or other negotiable instruments in the ordinary course of
business.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


13



--------------------------------------------------------------------------------





“Controlled Account” means a deposit account (including a Collection Account) of
any Loan Party that is subject to a Tri-Party Agreement.
“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as zero
balance, cash management accounts pursuant to and under any agreement between
the Loan Parties and the Administrative Agent, as modified and amended from time
to time, and through which disbursements of the Borrowers, any other Loan Party
and any designated Subsidiary of the Borrowers are made and settled on a daily
basis with no uninvested balance remaining overnight.
“Copyrights” shall have the meaning specified for such term in the definition of
Intellectual Property.
“Corresponding Debt” has the meaning assigned to such term in Section 8.09(d).
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender.
“Customer” has the meaning assigned to such term in Section 2.17(h).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default; provided that no Default shall be deemed to exist hereunder
if, solely as a result of currency fluctuations, any monetary limitation which
is expressed in U.S. Dollars and is contained in Article VI or Article VII (or
in any defined term used therein) shall be exceeded.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) has notified the Company or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of


14



--------------------------------------------------------------------------------





such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.
“Deposit Account” has the meaning assigned to such term in the applicable
Collateral Documents.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Discontinued Operations” means, as of any day, operations of any Loan Party or
any of its Subsidiaries which have been discontinued, and which, as of such day,
have been fully terminated, disposed of or liquidated.
“Disposition” means the sale, transfer, lease or other disposition (including
pursuant to a merger resulting in the subject Property no longer being owned by
a Loan Party) of any Property.
“Disqualified Institution” means, as of any date, (a) those institutions
designated as “Disqualified Institutions” in writing from any Borrower
Representative to the Administrative Agent on or prior to the Effective Date or
any Competitor which has been designated by any Borrower Representative as a
“Disqualified Institution” by written notice to the Administrative Agent in
accordance with Section 9.01(a)(iii) (which such notice shall specify such
Person by exact legal name) and the Lenders (including by posting such notice to
the Platform) and (b) any Affiliate (other than any Person described in
subclause (iii) below) of any Person described in clause (a) that is (x)
designated by any Borrower Representative as specified in clause (a) or (y)
clearly identifiable as an Affiliate of such Person solely on the basis of the
similarity of its name; provided, that (i) no designation of a Person as a
“Disqualified Institution” pursuant hereto shall be effective until three (3)
Business Days following the receipt of such written notice by the Administrative
Agent and the Lenders, (ii) “Disqualified Institutions” shall exclude any Person
that any Borrower Representative has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time and (iii) any bona fide debt fund or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business which is managed, sponsored or advised by any Person Controlling,
Controlled by or under common Control with such Person or its Controlling owner
shall be deemed not to be a Disqualified Institution solely by reason of clause
(b).
“Document” has the meaning assigned to such term in the applicable Collateral
Documents.
“Domestic Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Domestic Tranche Commitment and (ii) the Domestic Borrowing Base minus
(b) the Domestic Tranche Revolving Exposure.


15



--------------------------------------------------------------------------------





“Domestic Borrower Representative” has the meaning assigned to such term in
Section 12.01.
“Domestic Borrowers” means, collectively, the Company and each Domestic
Subsidiary (other than a CFC Holding Company) that is a Wholly-Owned Subsidiary
and is or becomes a party hereto as a Domestic Borrower and to the Domestic
Collateral Documents on the Effective Date or pursuant to Section 5.10. As of
the Effective Date, the Domestic Borrowers are the Company, Neenah Paper
Michigan, Inc., NPCC Holding Company, LLC, Neenah Paper FVC, LLC, Neenah Paper
FR, LLC, Neenah Filtration, LLC, Neenah Technical Materials, Inc., Neenah FMK
Holdings, LLC, ASP Fibermark, LLC, Neenah Northeast, LLC and Neenah Filtration
Appleton, LLC.
“Domestic Borrowing Base” means, at any time, the sum of (a) 90% of the Eligible
Receivables of the Domestic Borrowers at such time owing by Investment Grade
Account Debtors, plus (b) 85% of the Eligible Receivables of the Domestic
Borrowers at such time owing by Non-Investment Grade Account Debtors, plus (c)
85% of the Foreign Receivables of the Domestic Borrowers at such time; provided
that the maximum amount of the Domestic Borrowers’ Foreign Receivables (after
giving effect to the advance rate) which may be included as part of this
component of the Domestic Borrowing Base is $12,500,000, plus (d) the lesser of
(i) 75% of the Eligible Inventory of the Domestic Borrowers at such time, valued
at the lower of cost or market value, determined on a first-in-first-out basis
and (ii) the product of 85% multiplied by the applicable Net Recovery Value
Percentage multiplied by the Eligible Inventory of the Domestic Borrowers at
such time, valued at the lower of cost or market value, determined on a
first-in-first-out basis plus (e) the Domestic Equipment Component of the
Domestic Borrowers at such time plus (f) the Domestic Real Estate Component of
the Domestic Borrowers at such time plus (g) the Pledged Cash (if any) held in
the Special Cash Collateral Account at such time minus (h) the Allocated
Domestic Borrowing Base Amount in effect at such time minus (i) Reserves
applicable to the Domestic Borrowing Base as determined by the Administrative
Agent in its reasonable credit judgment.
“Domestic Collateral Documents” means that certain Second Amended and Restated
Security Agreement (Personal Property) dated as of the date hereof between the
Domestic Loan Parties and the Administrative Agent, that certain Second Amended
and Restated Pledge Agreement dated as of the date hereof between the Domestic
Loan Parties and other Loan Parties named therein and the Administrative Agent,
all Mortgages, debentures, deeds of trust, chattel mortgages, Intellectual
Property security agreements, Tri-Party Agreements, guarantees, subordination
agreements, reaffirmation agreements, powers of attorney, consents, assignments
of income, standby agreements, and any other pledge agreement, security
agreement, instrument or other collateral agreement that is entered into by any
Domestic Loan Party in favor of the Administrative Agent, securing the Secured
Obligations, in each case, in Proper Form and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.10), as any of
them may from time to time be amended, modified, restated or supplemented.
“Domestic Equipment Component” means $21,752,350.00 as of the Effective Date, as
such amount shall reduce (a) by the Quarterly Domestic Equipment Component
Amortization Amount, commencing on the last Business Day of the fiscal quarter
ending June 30, 2019, and continuing on the last Business Day of each March,
June, September and December thereafter, and


16



--------------------------------------------------------------------------------





(b) (i) upon the consummation of Dispositions of Eligible Equipment owned by the
Domestic Borrowers on the Effective Date, or (ii) at such time as any Equipment
which was previously Eligible Equipment ceases to be Eligible Equipment
hereunder, by the applicable percentage of the Net Recovery Value Percentage of
the Property so disposed of or the Equipment which has ceased to be Eligible
Equipment hereunder, as applicable.
“Domestic Guarantors” means, collectively, each Domestic Subsidiary (other than
a CFC Holding Company) that is a Wholly-Owned Subsidiary and is or becomes a
party hereto as a Domestic Guarantor and to the Domestic Collateral Documents
pursuant to Section 5.10. As of the Effective Date, there are no Domestic
Guarantors.
“Domestic Loan Parties” means, collectively, the Domestic Borrowers and Domestic
Guarantors.
“Domestic Protective Advances” has the meaning assigned to such term in
Section 2.04.
“Domestic Real Estate Component” means $19,537,500.00 as of the Effective Date
for the Existing Mortgaged Property of the Domestic Borrowers, as such amount
shall (a) increase by $5,355,000.00 with respect to the Specified Mortgaged
Properties on the date on which the documents and other deliverables required
for all of the Specified Mortgaged Properties pursuant to Section 5.21 have been
delivered to the Administrative Agent so that the Domestic Real Estate Component
as of such date shall be $24,892,500.00 after giving effect to such increase so
long as such date occurs on or prior to June 30, 2019, and subject to any
reduction pursuant to clause (b) below and (b) reduce (i) by the Quarterly
Domestic Real Estate Component Amortization Amount commencing on the last
Business Day of the fiscal quarter ending June 30, 2019, and continuing on the
last Business Day of each March, June, September and December thereafter, and
(ii) to the extent included in the Domestic Real Estate Component, (x) upon the
consummation of Dispositions of Initial Mortgaged Properties consisting of
Eligible Real Estate owned by the Domestic Borrowers on the Effective Date, or
(y) at such time as any Real Property Asset which was previously Eligible Real
Estate ceases to be Eligible Real Estate hereunder, in each case by the
applicable percentage of the Net Recovery Value Percentage of the Property so
disposed of or the Real Property Asset which has ceased to be Eligible Real
Estate hereunder, as applicable.
“Domestic Secured Obligations” means the Secured Obligations other than the
Foreign Secured Obligations. For the avoidance of doubt, the Domestic Secured
Obligations exclude all Secured Obligations of the Foreign Subsidiaries.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
“Domestic Swingline Loan” has the meaning assigned to such term in Section 2.05.
“Domestic Tranche Commitment” means, with respect to each Domestic Tranche
Lender, the commitment, if any, of such Lender to make Domestic Tranche
Revolving Loans and to acquire participations in Domestic Tranche Letters of
Credit, Domestic Protective Advances and Domestic Swingline Loans hereunder, as
such commitment may be reduced or increased from time to time


17



--------------------------------------------------------------------------------





pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Domestic Tranche Lender’s Domestic
Tranche Commitment is set forth on the Commitment Schedule, or in the Assignment
and Assumption (or other documentation contemplated by this Agreement) pursuant
to which such Domestic Tranche Lender shall have assumed its Domestic Tranche
Commitment, as applicable. The aggregate principal amount of the Domestic
Tranche Commitments on the Effective Date is $150,000,000.
“Domestic Tranche Credit Event” means a Domestic Tranche Revolving Borrowing,
the issuance, amendment, renewal or extension of a Domestic Tranche Letter of
Credit, the making of a Domestic Swingline Loan or Domestic Protective Advance
that the Domestic Tranche Lenders are required to participate in pursuant to the
terms hereof, or any of the foregoing.
“Domestic Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Domestic Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Domestic Tranche Letters of Credit that have not yet been
reimbursed by or on behalf of the Domestic Borrowers at such time. The Domestic
Tranche LC Exposure of any Domestic Tranche Lender at any time shall be its
Domestic Tranche Percentage of the total Domestic Tranche LC Exposure at such
time.
“Domestic Tranche Lender” means a Lender with a Domestic Tranche Commitment or
holding Domestic Tranche Revolving Loans.
“Domestic Tranche Letter of Credit” means any Standby Letter of Credit or any
Trade Letter of Credit issued under the Domestic Tranche Commitments pursuant to
this Agreement; provided that the Domestic Tranche Letters of Credit shall
include the applicable Existing Letters of Credit.
“Domestic Tranche Percentage” means, with respect to any Domestic Tranche
Lender, the percentage equal to a fraction, the numerator of which is such
Lender’s Domestic Tranche Commitment and the denominator of which is the
aggregate Domestic Tranche Commitments of all Domestic Tranche Lenders (provided
that, if the Domestic Tranche Commitments have terminated or expired, the
Domestic Tranche Percentages shall be determined based upon such Lender’s share
of the aggregate Domestic Tranche Revolving Exposures of all Lenders at that
time; provided that, in accordance with Section 2.20, so long as any Domestic
Tranche Lender shall be a Defaulting Lender, such Domestic Tranche Lender’s
Domestic Tranche Commitment shall be disregarded in the foregoing calculation.
“Domestic Tranche Revolving Borrowing” means a Borrowing comprised of Domestic
Tranche Revolving Loans.
“Domestic Tranche Revolving Exposure” means, with respect to any Domestic
Tranche Lender at any time, and without duplication, the sum of (a) the U.S.
Dollar Amount of the outstanding principal amount of such Lender’s Domestic
Tranche Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s
Domestic Tranche LC Exposure plus (c) the U.S. Dollar Amount of such Lender’s
Domestic Tranche Swingline Exposure.


18



--------------------------------------------------------------------------------





“Domestic Tranche Revolving Loan” means a Loan made by a Domestic Tranche Lender
pursuant to Section 2.01.
“Domestic Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Domestic Swingline Loans
that the Domestic Tranche Lenders have purchased participations in pursuant to
the terms hereof. The Domestic Tranche Swingline Exposure of any Domestic
Tranche Lender at any time shall be its Domestic Tranche Percentage of the total
Domestic Tranche Swingline Exposure at such time.
“Domestic Tranche Unused Commitment” means, at any time, the aggregate Domestic
Tranche Commitments of all Domestic Tranche Lenders at such time minus the
aggregate Domestic Tranche Revolving Exposures of all Domestic Tranche Lenders
at such time.
“DQ List” has the meaning assigned to such term in the definition of “Ineligible
Institution” hereof.
“Dutch Collateral Documents” means, collectively, any pledge agreement, security
agreement, or other collateral agreement that is entered into by any German Loan
Party (or any share pledge with respect to the shares of any German Loan Party)
which is governed by Dutch law in favor of the Administrative Agent, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and entered into pursuant to the terms of this Agreement or any other Loan
Document (including Section 5.10), as any of them may from time to time be
amended, modified, restated or supplemented.
“Dutch Insolvency Event” means, any bankruptcy (faillissement), suspension of
payments (surseance van betaling), administration (onderbewindstelling),
dissolution (ontbinding) and any other event whereby a Dutch Relevant Entity is
limited in the right to dispose of its assets, as well as any Dutch Relevant
Entity having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990).
“Dutch Relevant Entity” means any German Loan Party or any Loan Party capable of
becoming subject of insolvency proceedings under the Dutch Bankruptcy Act
(Faillissementswet).
“EAV Distributions” means, with regard to the German Borrowers, cash
distribution payments made on the Equity Interests of such German Borrower on
account of the dissolution and distribution of free capital reserves, profit
reserves or retained earnings, and cash payments on account of profit
distributions under the German EAV.
“EBITDA” means, with respect to any Person for any period, the sum of (a) Net
Income, (b) Interest Expense, (c) depreciation and amortization expense
(excluding depreciation and amortization applicable to Discontinued Operations
as of such period), (d) federal, state and local income or franchise taxes, in
each case whether foreign or domestic, (e) non-cash expenses related to stock
based compensation, (f) any non-recurring fees, cash charges and other cash
expenses paid or incurred in connection with any merger, consolidation or
acquisition permitted under Section


19



--------------------------------------------------------------------------------





6.04, in an aggregate amount not to exceed $5,000,000, (g) any non-cash
deductions, expenses or charges attributable to purchase accounting adjustments
and any step-ups with respect to re-valuing assets and liabilities in connection
with any Acquisition permitted pursuant to Section 6.04, (h) business
optimization expenses and other restructuring or integration charges or reserves
actually paid or incurred by such Person (which, for the avoidance of doubt,
shall include the effect of inventory optimization programs, facility closure,
facility consolidations, retention, severance, systems establishment costs and
contract termination costs); provided that the aggregate amount of such
expenses, charges and reserves, together with the aggregate amount of operating
expense reductions and other operating improvements, synergies or cost savings
added pursuant to this clause (h) together with any amounts added pursuant to
clause (i) below shall not exceed in the aggregate 10.0% of EBITDA for such
period (prior to giving effect to the addbacks pursuant to this clause (h)) and
(i) the amount of “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost saving synergies projected by the
Company in good faith to be realized, as a result of actions taken or expected
to be taken, within 12 months of the end of such period (calculated on a pro
forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expense and cost saving
synergies are reasonably identifiable and factually supportable and are
acceptable to the Administrative Agent in its reasonable credit judgment, (2) no
cost savings, operating expense reductions, restructuring charges and expenses
and cost saving synergies may be added pursuant to this clause (i) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing Net Income or included (i.e., added back) in computing EBITDA for
such period, (3) such adjustments may be incremental to (but not duplicative of)
pro forma adjustments made pursuant to the Credit Agreement and (4) the
aggregate amount of cost savings, operating expense reductions and cost saving
synergies added pursuant to this clause (i) together with any amounts added
pursuant to clause (h) above shall not exceed in the aggregate 10.0% of EBITDA
for such period (prior to giving effect to the addbacks pursuant to this clause
(i)).
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


20



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, SyndTrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the applicable Issuing Bank and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
“Eligible Domestic Borrower Jurisdiction” means the U.K., Ireland, France,
Germany, the Netherlands, Belgium, Luxembourg, Spain, Italy, Austria, Greece,
Denmark, Sweden, Finland, Portugal, Norway, Switzerland and such other
jurisdiction that the Administrative Agent may from time to time designate as an
“Eligible Domestic Borrower Jurisdiction” in its reasonable credit judgment.
“Eligible Equipment” means Equipment of a Borrower which meets all of the
following specifications; provided that such specifications may be revised from
time to time by the Administrative Agent to account for events, conditions,
contingencies and risks that the Administrative Agent becomes actually aware of
after the Effective Date that, in the Administrative Agent’s reasonable credit
judgment, could adversely affect any Equipment or the Administrative Agent’s
interest therein:
(a)    one of the Borrowers has good title to such Equipment;
(b)    such Borrower has the right to subject such Equipment to a Lien in favor
of the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent for the ratable benefit of
the Secured Parties under the laws of the jurisdiction in which such Equipment
is located and is free and clear of all other Liens of any nature whatsoever
(except for Liens permitted under Section 6.02(e) other than contested Liens);
(c)    the full purchase price for such Equipment has been paid by the
Borrowers;
(d)    such Equipment is located on premises (i) owned by one of the Borrowers,
which premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by one of the Borrowers with respect to
which (x) the Administrative Agent has received an executed landlord’s waiver,
collateral access agreement or subordination agreement from the owner of such
leased facility pursuant to which such owner waives or subordinates any Lien it
may claim against such Equipment pursuant to a written waiver, collateral access
agreement or subordination


21



--------------------------------------------------------------------------------





agreement reasonably acceptable to the Administrative Agent or (y) a Reserve for
rent, charges, and other amounts due or to become due with respect to such
facility has been established by the Administrative Agent in its reasonable
credit judgment;
(e)    such Equipment of a German Borrower is located in Germany and such
Equipment of a Domestic Borrower is located in the U.S.;
(f)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by the Borrowers in the ordinary
course of business of the Borrowers;
(g)    such Equipment (i) is not subject to any agreement which restricts the
ability of the Borrowers to use, sell, transport or dispose of such Equipment or
which restricts the Administrative Agent’s ability to take possession of, sell
or otherwise dispose of such Equipment and (ii) has not been purchased from a
Sanctioned Person; and
(h)    such Equipment does not constitute “fixtures” under the applicable laws
of the jurisdiction in which such Equipment is located.
In the event that Equipment of the Borrowers with a net value in excess of
$1,000,000 which was previously Eligible Equipment ceases to be Eligible
Equipment hereunder as a result of a Disposition of such Equipment, the
applicable Borrower or the applicable Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.
“Eligible German Borrower Jurisdiction” means the U.K., Ireland, France,
Germany, the Netherlands, Belgium, Luxembourg, Spain, Italy, Austria, Greece,
Denmark, Sweden, Finland, Portugal, Norway, Switzerland and such other
jurisdiction that the Administrative Agent may from time to time designate as an
“Eligible German Borrower Jurisdiction” in its reasonable credit judgment.
“Eligible Inventory” means all raw materials, rolled and uncut or sheeted paper,
or finished goods Inventory of the Borrowers which complies with all of the
following requirements: (a) such Inventory is owned by and recorded on the books
and records of the applicable Borrower in the ordinary course of business; (b)
such Inventory is valued in accordance with GAAP at the lower of fair market
value or cost, determined on a first-in-first-out basis; and (c) such Inventory
does not otherwise constitute Ineligible Inventory. Standards of eligibility and
Reserves for Eligible Inventory may be fixed and revised from time to time by
the Administrative Agent in its reasonable credit judgment based on events,
conditions or other circumstances that the Administrative Agent becomes actually
aware of that, in each case, in the Administrative Agent’s reasonable credit
judgment, adversely affect or could reasonably be expected to adversely affect
Eligible Inventory.
“Eligible Real Estate” means any Real Property Asset which meets all of the
following specifications; provided that (x) for any Real Property Asset located
outside the U.S., the following are only required to the extent such
requirements (or their equivalents) are available in the relevant jurisdiction
where such Real Property Asset is located and (y) such specifications may be
revised


22



--------------------------------------------------------------------------------





from time to time by the Administrative Agent in its reasonable credit judgment
to account for events, contingencies and risks that the Administrative Agent
becomes actually aware of after the Effective Date that, in the Administrative
Agent’s reasonable credit judgment, could adversely affect the Real Property
Asset or the Administrative Agent’s interest therein:
(a)    one of the Borrowers is the record owner of and has good fee title to
such Real Property Asset;
(b)    such Borrower has the right to subject such Real Property Asset to a Lien
in favor of the Administrative Agent for the ratable benefit of the applicable
Secured Parties; such Real Property Asset is subject to a first priority
perfected Lien in favor of the Administrative Agent for the ratable benefit of
the applicable Secured Parties to secure the applicable Secured Obligations, and
is free and clear of all other Liens of any nature whatsoever (except for Liens
permitted under Section 6.02(a), Section 6.02(e) other than contested Liens, and
Liens permitted under Section 6.02(f), Section 6.02(j), Section 6.02(n),
Section 6.02(o) and Section 6.02(p));
(c)    such Real Property Asset owned by a German Borrower is located in Germany
and such Real Property Asset owned by a Domestic Borrower is located in the
U.S.;
(d)    such Real Property Asset is not subject to any agreement or condition
which could restrict or otherwise adversely affect the Administrative Agent’s
ability to sell or otherwise dispose of such Real Property Asset; and
(e)    such parcel of real property shall comply with all the requirements for
an Initial Mortgaged Property set forth in Section 4.01(u) and Section 5.21.
“Eligible Receivables” means, as of any date of determination thereof, all
Receivables of the applicable Borrowers which comply with all of the following
requirements: (a) all payments due on the Receivable have been billed and
invoiced in a timely fashion and in the normal course of business; (b) no
balance is outstanding on the Receivable for more than one hundred (100) days
with respect to the Domestic Borrowers or one hundred twenty (120) days with
respect to the German Borrowers, in each case after the date of invoice (except
for Receivables backed by a letter of credit in all respects acceptable to the
Administrative Agent in its reasonable discretion) or more than sixty (60) days
past due; provided (i) that up to $5,000,000 of Receivables owed by Mann +
Hummel GmbH and its Affiliates (in the aggregate) to the German Borrowers shall
not be treated as Ineligible Receivables if and to the extent such Receivables
are otherwise eligible but for the fact that payments for such Receivables are
outstanding for more than one hundred twenty (120) days but less than one
hundred fifty (150) days and (ii) that up to $5,000,000 of Receivables owed by
Mann + Hummel GmbH and its Affiliates (in the aggregate) to the Domestic
Borrowers shall not be treated as Ineligible Receivables if and to the extent
such Receivables are otherwise eligible but for the fact that payments for such
Receivables are outstanding for more than one hundred (100) days but less than
one hundred fifty (150) days; and (c) the Receivables do not otherwise
constitute Ineligible Receivables (provided, however, that up to $10,000,000 of
Ineligible Receivables of the German Borrowers shall be treated as not being
Ineligible Receivables if and to the extent such Receivables are otherwise
eligible but for the fact that such Receivables are owed by Account Debtors that
are not located in an Eligible German Borrower Jurisdiction). Standards of
eligibility and Reserves for Eligible


23



--------------------------------------------------------------------------------





Receivables may be fixed and revised from time to time by the Administrative
Agent in its reasonable credit judgment based on events, conditions or other
circumstances that the Administrative Agent becomes actually aware of that, in
each case, in the Administrative Agent’s reasonable credit judgment, adversely
affect or could reasonably be expected to adversely affect the Eligible
Receivables. Additionally, in calculating Eligible Receivables, each of the
following shall be excluded (to the extent the same are otherwise included in
Eligible Receivables): (i) unpaid sales, excise or similar taxes owed by any of
the applicable Borrowers; and (ii) returns, discounts, claims, credits and
allowances of any nature asserted or taken by Account Debtors of any of the
applicable Borrowers.
“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (a) pollution
or contamination by, or Releases or threatened Releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (b) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances; (c) exposure to
Hazardous Substances; (d) the safety or health of employees or other Persons in
connection with any of the activities specified in any other subclause of this
definition; or (e) the manufacture, processing, distribution in commerce,
presence or use of Hazardous Substances. An “Environmental Claim” includes a
common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit to the extent that such a proceeding attempts to redress
violations of the applicable permit, license, or regulation as alleged by any
Governmental Authority.
“Environmental Laws” means all requirements imposed by any law (including The
Resource Conservation and Recovery Act, The Comprehensive Environmental
Response, Compensation, and Liability Act, the Clean Water Act, the Clean Air
Act, and any state analogues of any of the foregoing), rule, regulation, or
order of any Governmental Authority now or hereafter in effect that relate to
(a) pollution, protection or clean-up of the air, surface water, ground water or
land; (b) solid, liquid or gaseous waste or Hazardous Substance generation,
recycling, reclamation, Release, threatened Release, treatment, storage,
disposal or transportation; (c) exposure of Persons or property to Hazardous
Substances; (d) the manufacture, presence, processing, distribution in commerce,
use, discharge, releases, threatened releases, or emissions of Hazardous
Substances into the environment; (e) the storage of any Hazardous Substances; or
(f) occupational health and safety.
“Environmental Liabilities” mean all liabilities arising from any Environmental
Claim, Environmental Permit or Requirements of Environmental Law, at law or in
equity, and whether based on negligence, strict liability or otherwise,
including: remedial, removal, response, abatement, restoration (including
natural resources), investigative, or monitoring liabilities, personal injury
and damage to property, natural resources or injuries to persons, and any other
related costs, expenses, losses, damages, penalties, fines, liabilities and
obligations, and all costs and expenses necessary to cause the issuance,
reissuance or renewal of any Environmental Permit reasonably necessary for the
conduct of any material aspect of the business of any Loan Party or any of its
Subsidiaries, including attorney’s fees and court costs. Environmental Liability
shall mean any one of them.


24



--------------------------------------------------------------------------------





“Environmental Permit” means any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of any
Governmental Authority relating to pollution or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Substances or toxic materials or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, recycling, presence, use, treatment,
storage, disposal, transport, or handling of wastes, pollutants, contaminants or
Hazardous Substances.
“Equipment” has the meaning assigned to such term in the applicable Collateral
Documents.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date shall mean the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to any Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


25



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to a Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to each Borrower Representative and each Lender.
“Events of Default” means the events described in Section 7.01 and Section 7.02.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate of exchange for the purchase of U.S. Dollars with the Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of U.S. Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its reasonable discretion (or if such service ceases to
be available or ceases to provide such rate of exchange, the equivalent of such
amount in U.S. Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion, and such
determination shall be conclusive absent manifest error).
“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Loan Party is a party, to the extent that the creation
of a Lien on such assets would, under the express terms of such lease, license,
contract, document, instrument or agreement, result in a breach of the terms of,
or constitute a default under, such lease license, contract, document,
instrument or agreement (other than to the extent that any such term (i) has
been waived (without any obligation on the Loan Parties to obtain such waiver)
or (ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law; provided that, immediately upon the ineffectiveness,
lapse or termination of any such express term, such assets shall automatically
cease to constitute “Excluded Assets”, (b) any Property that is subject to a
purchase money Lien or a capital lease permitted under the Loan Documents if the
agreement pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person other
than any Borrower and/or its Affiliates which has not been obtained (without any
obligation on the Loan Parties to obtain such consent) as a condition to the
creation of any other Lien on such Property, (c) any leasehold interests in real
Property and improvements and Fixtures thereon, (d) any real Property owned by a
Loan Party (and improvements and Fixtures relating thereto) that is not included
in any Borrowing Base, (e) Equity Interests in any Person that is not a
Wholly-Owned Subsidiary of a Loan Party, (f) payroll accounts, trust accounts,
employee benefit


26



--------------------------------------------------------------------------------





accounts and zero-balance disbursement accounts (that are not Collection
Accounts), and any Deposit Account of a Foreign Subsidiary that, pursuant to
Section 6.18, is not required to be a Controlled Account, (g) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law, (h) any vessels, motor vehicles or
other assets subject to certificates of title if the value of which on an
individual or an aggregate basis is less than $1,000,000, (i) solely with
respect to any Secured Obligations incurred by or on behalf of a Domestic Loan
Party, any Equity Interests in or assets of (i) a direct or indirect Foreign
Subsidiary of the Company or a CFC Holding Company, except that Excluded Assets
shall not include 65% of the outstanding voting Equity Interests and 100% of any
non-voting Equity Interests of each first-tier non-German CFC or CFC Holding
Company, provided, however, that no more than 65% of the voting Equity Interests
of a first-tier non-German CFC or CFC Holding Company, as applicable, in the
aggregate, may be pledged to secure the Secured Obligations or (ii) a direct or
indirect Domestic Subsidiary of a CFC; and (j) any other Property, to the extent
the granting of a Lien therein is prohibited by any Requirements of Law (other
than to the extent that such prohibition would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC
of any relevant jurisdiction or any other applicable law; provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute “Excluded
Assets”); provided that (x) “Excluded Assets” shall not include any right to
receive proceeds from the sale or other disposition of any Excluded Asset or any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).
“Excluded Subsidiary” means (a) as of the Effective Date, Neenah Canada, Leiss
GmbH & Co. KG, Neenah Gessner Unterstützungskasse GmBH, Neenah Hong Kong Ltd.,
Neenah Coldenhove Holding B.V., Neenah Coldenhove B.V., Coldenhove Trading B.V.,
Coldenhove Know How B.V., Coldenhove Converting B.V., Neenah International UK
Limited and Neenah Red Bridge International Limited and (b) any other Foreign
Subsidiary that is formed or acquired after the Effective Date that is not a
Loan Party (each, an “Additional Excluded Subsidiary” and collectively, the
“Additional Excluded Subsidiaries”; provided that at no time shall (i) the total
assets of any Additional Excluded Subsidiary represent more than five percent
(5%) of the Consolidated total assets of the Company and its Consolidated
Subsidiaries (other than the Excluded Subsidiaries) or (ii) the total assets of
all Additional Excluded Subsidiaries represent more than five percent (5%) of
Consolidated total assets of the Company and its Consolidated Subsidiaries
(other than the Excluded Subsidiaries). In the event German Borrower B acquires
additional Equity Interests in AIM Nonwovens giving it majority ownership of the
latter company, AIM Nonwovens will also be an Additional Excluded Subsidiary to
the extent (x) the total assets of AIM Nonwovens do not represent more than five
percent (5%) of the Consolidated total assets of the Company and its
Consolidated Subsidiaries (other than the Excluded Subsidiaries) at such time or
(y) the total assets of all Additional Excluded Subsidiaries (including AIM
Nonwovens) do not represent more


27



--------------------------------------------------------------------------------





than five percent (5%) of Consolidated total assets of the Company and its
Consolidated Subsidiaries (other than Excluded Subsidiaries) at such time.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, being a resident for the
purposes of or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, with respect to any Loan incurred by or on behalf of any
Domestic Loan Party, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment request by the Company under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Class” shall have the meaning provided in Section 2.27.
“Existing Collection Account” shall have the meaning specified for such term in
Section 5.15(f).
“Existing Commitment” shall have the meaning provided in Section 2.27.


28



--------------------------------------------------------------------------------





“Existing Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.
“Existing Indebtedness” shall have the meaning specified in the recitals of this
Agreement.
“Existing Lenders” shall have the meaning specified in the recitals of this
Agreement.
“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.06(a).
“Existing Loans” shall have the meaning provided in Section 2.27.
“Existing Mortgaged Property” shall have the meaning specified for such term in
Section 4.01(u).
“Existing Mortgages” shall have the meaning specified for such term in
Section 4.01(u).
“Extended Commitments” shall have the meaning provided in Section 2.27.
“Extended Facility Letters of Credit” has the meaning assigned to such term in
Section 2.06(c).
“Extended Loans” shall have the meaning provided in Section 2.27.
“Extending Lender” shall have the meaning provided in Section 2.27.
“Extension Amendment” shall have the meaning provided in Section 2.27.
“Extension Date” shall have the meaning provided in Section 2.27.
“Extension Election” shall have the meaning provided in Section 2.27.
“Extension Request” shall have the meaning provided in Section 2.27.
“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


29



--------------------------------------------------------------------------------





“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.03(a) or
Section 5.03(a) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.03(a) or Section 5.03(a), the
most recent financial statements referred to in Section 3.04(a) on or prior to
the date Specified Excess Availability is less than the FCCR Threshold at any
time and (b) ending on the day after (x) Specified Excess Availability has
exceeded the FCCR Threshold for sixty (60) consecutive days and (y) no Default
or Event of Default has occurred and is continuing during such sixty (60) day
period.
“FCCR Threshold” means (a) with respect to triggering a FCCR Test Period, the
greater of (i) 10% of the Aggregate Commitment and (ii) $20,000,000, and (b)
with respect to terminating a FCCR Test Period, the greater of (i) 17.5% of the
Aggregate Commitment and (ii) $35,000,000.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or such other director of a
Borrower which fulfills such a role.
“FinCo” means Neenah Paper International Finance Company B.V., a company formed
under the laws of the Netherlands, all of whose issued and outstanding Equity
Interests are owned by the Company or another Loan Party.
“FinCo Note” means that certain promissory note, dated as of October 3, 2006, by
FinCo to NP International HoldCo, which evidences certain of the Inter-Company
Loans.
“Fixed Charge Coverage Ratio” means, with respect to any Person and without
duplication, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness permitted by Section 6.01(c), Section 6.01(m) or Section 6.01(p);
less (ii) loans, advances and Investments made to Persons that are not Loan
Parties (other than the Inter-Company Loan made pursuant to clause (k) of the
definition of Inter-Company Loans and any forgiveness of such Inter-Company Loan
to the extent such loan is forgiven and converted to an equity investment in
Neenah International UK Limited and the Investment made to consummate the
Specified Dutch Acquisition); less (iii) cash payments of federal, state,
foreign, provincial and local income or franchise taxes, plus (iv) Cash
Dividends, EAV Distributions and other distributions with respect to Equity
Interests held by a Loan Party to the extent received in cash by a Loan Party
from any Person that is not a Loan Party, to (b) the sum of (i) cash Interest
Expense (net of any cash interest income), plus (ii) Scheduled Principal
Payments, plus (iii) Cash Dividends paid by the Company to its shareholders,
plus (iv) Stock Repurchases, plus (v) the Quarterly Domestic Equipment Component
Amortization Amount per three calendar month period in respect of scheduled
reductions, if any, of the Domestic Equipment Component as set forth in clause
(a) of the definition of Domestic Equipment Component, plus (vi)


30



--------------------------------------------------------------------------------





the Quarterly German Equipment Component Amortization Amount per three calendar
month period in respect of scheduled reductions, if any, of the German Equipment
Component as set forth in clause (a) of the definition of German Equipment
Component, plus (vii) the Quarterly Domestic Real Estate Component Amortization
Amount per three calendar month period in respect of scheduled reductions, if
any, of the Domestic Real Estate Component as set forth in clause (b)(i) of the
definition of the Domestic Real Estate Component, plus (viii) the Quarterly
German Real Estate Component Amortization Amount per three calendar month period
in respect of scheduled reductions, if any, of the German Real Estate Component
as set forth in clause (a) of the definition of the German Real Estate
Component; provided that (I) the Capital Expenditures related to the filtration
expansion project at the Appleton Mill shall not be included in the foregoing
clause (a)(i), except with respect to the calculation of the Fixed Charge
Coverage Ratio during any FCCR Test Period pursuant to Section 6.12 and (II)
(x) any expenses and other charges related to the sale of the Brattleboro, VT
plant and related facilities in an aggregate amount not to exceed $40,000,000
during the term of this Agreement and (y) any other cash or non-cash charges in
respect of compensation, benefits and/or post-retirement benefits in an
aggregate amount not to exceed $1,000,000, during any four-quarter period for
which the Fixed Charge Coverage Ratio is being calculated (whether on a pro
forma basis or otherwise), shall not be included in the foregoing calculation of
Fixed Charge Coverage Ratio.
All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that (x) the results of
operation of the Company’s Subsidiaries that are not Loan Parties, including,
without limitation, the Excluded Subsidiaries and their respective subsidiaries,
shall be excluded in the calculation of Fixed Charge Coverage Ratio and (y) the
amount of any loan, advance or Investment subtracted from EBITDA pursuant to
clause (a)(ii) above that consists of a revolving loan will be based on the
outstanding balance of such revolving loan as of the last day of the period for
which the Fixed Charge Coverage Ratio is being calculated.
“Fixtures” has the meaning assigned to such term in the applicable Collateral
Documents.
“Flood Hazard Property” means a Mortgaged Property the improvements on which are
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards and requiring either a Loan Party or
the Administrative Agent to purchase special flood insurance.
“Flood Laws” has the meaning assigned to such term in Section 8.10.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the U.S.
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
U.S. Dollar Amount of all LC Disbursements in respect of Foreign Currency
Letters of Credit that have not yet been reimbursed at such time.


31



--------------------------------------------------------------------------------





“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Guaranty” means any separate Guaranty, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by each Loan Guarantor that
is a Foreign Subsidiary to guarantee the German Secured Obligations, and which
is governed by the laws of the country in which the Foreign Subsidiary is
located; provided that under no circumstances shall such Foreign Guaranty
duplicate or otherwise increase the German Secured Obligations for which each of
the relevant German Loan Parties is liable under or in connection with
Article XI.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries has any
liability, obligation or contingent liability.
“Foreign Receivables” means Receivables owed to the Domestic Borrowers that are
otherwise eligible but for the fact that such Receivables are owed by Account
Debtors that are not located in the United States or Canada, but are located in
an Eligible Domestic Borrower Jurisdiction so long as such Receivables are (a)
created by and owed to a Domestic Borrower and (b) fully insured in a manner
acceptable to the Administrative Agent in its reasonable discretion.
“Foreign Secured Obligations” means the German Secured Obligations and Banking
Services Obligations and Swap Agreement Obligations of any Foreign Subsidiaries.
For the avoidance of doubt, the Foreign Secured Obligations exclude all Secured
Obligations of the Domestic Loan Parties.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary,
and any CFC Holding Company.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the U.S.
“German A Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower A
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower A at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower A at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the Allocated
Domestic Borrowing Base Amount for German


32



--------------------------------------------------------------------------------





Borrower A in effect at such time minus (d) Reserves applicable to the German A
Borrowing Base as determined by the Administrative Agent in its reasonable
credit judgment.
“German B Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower B
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower B at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower B at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the German
Equipment Component applicable for German Borrower B at such time plus (d) the
Allocated Domestic Borrowing Base Amount for German Borrower B in effect at such
time minus (e) Reserves applicable to the German B Borrowing Base as determined
by the Administrative Agent in its reasonable credit judgment.
“German Borrower A” means the German Borrower Representative.
“German Borrower A Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower A at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower A at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower A
at such time.
“German Borrower A Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower A Revolving Exposures of all Lenders over
(b) the German A Borrowing Base.
“German Borrower Amendment” has the meaning assigned to such term in
Section 2.24.
“German Borrower B” means Neenah Gessner GmbH, a limited liability company
organized under the laws of Germany.
“German Borrower B Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower B at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower B at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower B
at such time.
“German Borrower B Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower B Revolving Exposures of all Lenders over
(b) the German B Borrowing Base.


33



--------------------------------------------------------------------------------





“German Borrower C” means Neenah Gessner Grundstücksverwaltungsgesellschaft mbH
& Co. KG, a limited liability partnership organized under the laws of Germany.
“German Borrower C Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower C at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower C at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower C
at such time.
“German Borrower C Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower C Revolving Exposures of all Lenders over
(b) the German C Borrowing Base.
“German Borrower Effective Date” has the meaning assigned to such term in
Section 2.24.
“German Borrower Excess Utilization” means, at any time, the excess, if any, of
(a) the aggregate Revolving Exposures of all Lenders with respect to any
particular German Borrower over (b) the applicable German Borrowing Base of such
German Borrower.
“German Borrower Representative” has the meaning assigned to such term in
Section 12.01.
“German Borrowers” means, collectively, German Borrower A, German Borrower B,
German Borrower C and any other Person organized under the laws of Germany that
becomes a Borrower party hereto pursuant to Section 2.24.
“German Borrowing Base” means the German Combined Borrowing Base in effect at
such time; provided that if a German Separate Borrowing Base Trigger Period has
occurred, then the German Borrowing Base shall mean the individual Borrowing
Base for each German Borrower in effect at such time.
“German C Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower C
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower C at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower C at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the German
Equipment Component applicable for German Borrower C at such time plus (d) the
German Real Estate Component applicable for German Borrower C at such time plus
(e) the Allocated Domestic Borrowing Base Amount for German Borrower C in effect
at such time minus (f) Reserves applicable to the German C Borrowing Base as
determined by the Administrative Agent in its reasonable credit judgment.
“German Collateral” has the meaning assigned to such term in Section 8.09(c).


34



--------------------------------------------------------------------------------





“German Collateral Agent” has the meaning assigned to such term in the
applicable German Collateral Documents and the Dutch Collateral Documents.
“German Collateral Documents” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the Administrative Agent
as assignee, regarding the assignment of trade receivables, insurance claims
and/or intra-group receivables, (b) security transfer agreement between a German
Loan Party as transferor and the Administrative Agent as transferee, regarding
the security transfer of title of inventory and machinery, (c) any Tri-Party
Agreement or account pledge agreement between a German Loan Party as pledgor and
the Administrative Agent as pledgee, regarding the pledge over certain bank
accounts, (d) Intellectual Property transfer and assignment agreement between a
German Loan Party as transferor and the Administrative Agent as transferee
regarding security over Intellectual Property rights, (e) security purpose
agreement between a German Loan Party as security guarantor and the
Administrative Agent and the other Secured Parties as beneficiary in relation to
a Mortgage, (f) the Mortgages executed by any German Loan Party, (g) any
security confirmation agreement by a German Loan Party in favor of the
Administrative Agent and (h) each other pledge agreement, security agreement, or
other collateral agreement that is entered into by any German Loan Party (or any
share pledge with respect to the shares of any German Loan Party) or any
security agreement otherwise governed by German law in favor of the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.10), as any of
them may from time to time be amended, modified, restated or supplemented.
“German Combined Borrowing Base” means the sum of the German A Borrowing Base,
the German B Borrowing Base and the German C Borrowing Base.
“German EAV” means the Gessner EAV, the Neenah Germany EAV or each one of them
(as the case may be).
“German Equipment Component” means $17,406,300.00 as of the Effective Date for
purposes of calculating the German Equipment Component for the German Combined
Borrowing Base or the German Equipment Component for German Borrower B if a
German Separate Borrowing Base Trigger Period is in effect, as such amount shall
reduce (a) by the Quarterly German Equipment Component Amortization Amount,
commencing on the last Business Day of the fiscal quarter ending June 30, 2019,
and continuing on the last Business Day of each March, June, September and
December thereafter, and (b) (i) upon the consummation of Dispositions of
Eligible Equipment owned by the German Borrowers on the Effective Date, or (ii)
at such time as any Equipment which was previously Eligible Equipment ceases to
be Eligible Equipment hereunder, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Equipment which
has ceased to be Eligible Equipment hereunder, as applicable. For purposes of
clarity, if a German Separate Borrowing Base Trigger Period is in effect, the
German Equipment Component for German Borrower A and German Borrower C shall be
$0 at all times.
“German Finance Party” means, for the purpose of Section 3.25 (Anti-Corruption
Laws and Sanctions), Section 5.01 (Businesses and Properties), Section 5.09 (Use
of Proceeds) and Section 9.02 (b) (Waivers; Amendments), a party to this
Agreement other than a Loan Party which


35



--------------------------------------------------------------------------------





is either (a) incorporated or having its registered office in the Federal
Republic of Germany and acting through an office located in the Federal Republic
of Germany or (b) acting through a branch located in the Federal Republic of
Germany, in each case commencing on the date on which such German Finance Party
has notified the Administrative Agent and the Borrower Representatives in
writing that it wishes to be considered as a “German Finance Party” under such
Sections and continuing until the date on which such German Finance Party has
notified the Administrative Agent and the Borrower Representatives in writing
that it no longer wishes to be considered as a “German Finance Party” under such
Sections.
“German GAAP” means generally accepted accounting principles pursuant to the
German Commercial Code (Handelsgesetzbuch - HGB).
“German Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.
“German Guarantors” means, collectively, each Foreign Subsidiary that is a
Wholly-Owned Subsidiary (other than an Excluded Subsidiary) and is or becomes a
party hereto as a German Guarantor on the Effective Date or pursuant to
Section 5.10.
“German Guaranty Limitations” means Section 11.14 of this Agreement.
“German Insolvency Event” means:
(a)    a German Relevant Entity is unable or admits its inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over indebtedness (Überschuldung), the
presumed inability to pay its debts as they fall due (drohende
Zahlungsunfähigkeit), or actual insolvency proceedings;
(b)    a moratorium is declared in respect of any Indebtedness of a German
Relevant Entity;
(c)    (i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code (Insolvenzordnung) and (ii) a petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
insolvenzverfahrens) has been filed based on Sections 17 to 19 of the German
Insolvency Code (Insolvenzordnung); or
(d)    any procedure or step analogous to the foregoing taken in any
jurisdiction;
provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.
“German Loan Parties” means, collectively, the German Borrowers and the German
Guarantors.


36



--------------------------------------------------------------------------------





“German Protective Advances” has the meaning assigned to such term in
Section 2.04.
“German Real Estate Component” means $12,748,601.00 as of the Effective Date for
purposes of calculating the German Real Estate Component for the German Combined
Borrowing Base or the German Real Estate Component for German Borrower C if a
German Separate Borrowing Base Trigger Period is in effect, as such amount shall
reduce (a) by the Quarterly German Real Estate Component Amortization Amount
commencing on the last Business Day of the fiscal quarter ending June 30, 2019,
and continuing on the last Business Day of each March, June, September and
December thereafter, and (b) (i) upon the consummation of Dispositions of
Initial Mortgaged Properties consisting of Eligible Real Estate owned by the
German Borrowers on the Effective Date, or (ii) at such time as any Real
Property Asset which was previously Eligible Real Estate ceases to be Eligible
Real Estate hereunder, by the applicable percentage of the Net Recovery Value
Percentage of the Property so disposed of or the Real Property Asset which has
ceased to be Eligible Real Estate hereunder, as applicable. For purposes of
clarity, if a German Separate Borrowing Base Trigger Period is in effect, the
German Real Estate Component for German Borrower A and German Borrower B shall
be $0 at all times.
“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).
“German Secured Obligations” means all Secured Obligations of the German Loan
Parties arising under the Loan Documents.
“German Separate Borrowing Base Trigger Period” means the period of time
commencing with the date on which the Borrower Representatives receive a Trigger
Period Notice from the Administrative Agent.
“German Swingline Loan” has the meaning assigned to such term in Section 2.05.
“German Tranche Commitment” means, with respect to each German Tranche Lender,
the commitment, if any, of such German Tranche Lender to make German Tranche
Revolving Loans and to acquire participations in German Tranche Letters of
Credit, German Swingline Loans and German Protective Advances hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each German Tranche Lender’s German Tranche Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption (or
other documentation contemplated by this Agreement) pursuant to which such
German Tranche Lender shall have assumed its German Tranche Commitment, as
applicable. The aggregate principal amount of the German Tranche Commitments on
the Effective Date is $75,000,000.
“German Tranche Credit Event” means a German Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a German Tranche Letter of Credit,
the making of a German Swingline Loan or German Protective Advance that the
German Tranche Lenders are required to participate in pursuant to the terms
hereof, or any of the foregoing.


37



--------------------------------------------------------------------------------





“German Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding German Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of German Tranche Letters of Credit that have not yet been reimbursed
by or on behalf of the German Borrowers at such time. The German Tranche LC
Exposure of any German Tranche Lender at any time shall be its German Tranche
Percentage of the total German Tranche LC Exposure at such time.
“German Tranche Lender” means a Lender with a German Tranche Commitment or
holding German Tranche Revolving Loans.
“German Tranche Letter of Credit” means any Standby Letter of Credit, any Trade
Letter of Credit and any bank guarantee issued under the German Tranche
Commitments pursuant to this Agreement; provided that the German Tranche Letters
of Credit shall include the applicable Existing Letters of Credit.
“German Tranche Percentage” means, with respect to any German Tranche Lender,
the percentage equal to a fraction the numerator of which is such Lender’s
German Tranche Commitment and the denominator of which is the aggregate German
Tranche Commitments of all German Tranche Lenders (provided that, if the German
Tranche Commitments have terminated or expired, the German Tranche Percentages
shall be determined based upon such Lender’s share of the aggregate German
Tranche Revolving Exposures of all Lenders at that time; provided that, in
accordance with Section 2.20, so long as any German Tranche Lender shall be a
Defaulting Lender, such German Tranche Lender’s German Tranche Commitment shall
be disregarded in the foregoing calculation.
“German Tranche Revolving Borrowing” means a Borrowing comprised of German
Tranche Revolving Loans.
“German Tranche Revolving Exposure” means, with respect to any German Tranche
Lender at any time, and without duplication, the sum of (a) the U.S. Dollar
Amount of the outstanding principal amount of such Lender’s German Tranche
Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s German Tranche
LC Exposure at such time plus (c) the U.S. Dollar Amount of such Lender’s German
Tranche Swingline Exposure.
“German Tranche Revolving Loan” means a Loan made by a German Tranche Lender
pursuant to Section 2.01.
“German Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding German Swingline Loans that
the German Tranche Lenders have purchased participations in pursuant to the
terms hereof. The German Tranche Swingline Exposure of any German Tranche Lender
at any time shall be its German Tranche Percentage of the total German Tranche
Swingline Exposure at such time.
“German Tranche Unused Commitment” means, at any time, the aggregate German
Tranche Commitments of all German Tranche Lenders minus the aggregate German
Tranche Revolving Exposures of all German Tranche Lenders.


38



--------------------------------------------------------------------------------





“Germany” means the Federal Republic of Germany.
“Gessner EAV” means that certain (a) profit and loss pooling agreement
(Ergebnisabführungsvertrag) between German Borrower B as dependent pooling
entity and the German Borrower Representative as dominant entity dated
October 31, 2003, as amended by agreement of December 8, 2009 and/or (b)
domination agreement (Beherrschungsvertrag) between German Borrower B as
dependent entity and the German Borrower Representative as dominant entity dated
March 21, 2006, as amended by agreement of December 8, 2009, each as further
amended from time to time. 
“Governmental Authority” means the government of the U.S., Germany, any other
nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity (including any European supranational
body) exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
European Central Bank and the Council of Ministers of the European Union.
“Ground Rent Reserve” means, in relation to each German Borrower, any Reserve
which the Administrative Agent from time to time establishes in its reasonable
credit judgment for such ground rent amounts (Erbbauzinsbeträge) pursuant to
each relevant ground rent charges (Erbbauzinsreallasten) or, as the case may be,
ground lease agreements (Erbbaurechtsverträge), in each case as adjusted from
time to time, which are due by a German Borrower and outstanding.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantors” means, collectively, the Domestic Guarantors and the German
Guarantors, and “Guarantor” means each of them individually.
“Guarantor Payment” has the meaning set forth in Section 10.11 and
Section 11.11, as applicable.
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (a) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (a) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (a) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business.


39



--------------------------------------------------------------------------------





“Hazardous Substances” means any hazardous or toxic waste, substance or product
or material defined as or regulated as “hazardous” or “toxic” from time to time
by any Environmental Law, including solid waste (as defined under The Resource
Conservation and Recovery Act or its regulations, as amended from time to time),
petroleum and any constituent thereof, and any radioactive materials and waste;
provided, however, the words “Hazardous Substance” shall not mean or include any
such Hazardous Substance used, generated, manufactured, stored, disposed of or
otherwise handled in normal quantities in the ordinary course of business in
compliance with all applicable Environmental Laws, or such that may be naturally
occurring in any ambient air, surface water, ground water, land surface or
subsurface strata.
“IKB Loan” means the loan made to German Borrower B in the maximum principal
amount of €9,000,000 pursuant to that certain IKB Loan Agreement, dated January
22, 2013, among German Borrower B, as borrower, German Borrower A, as guarantor,
and IKB Deutsche Industriebank AG, as lender, as amended by agreement dated on
or before December 15, 2014.
“IKB Loan (RTO)” means the loan made to German Borrower B in the maximum
principal amount of €5,000,000 pursuant to a loan agreement executed among
German Borrower B, as borrower, German Borrower A, as guarantor, if applicable,
and IKB Deutsche Industriebank AG or another German financial institution, as
lender, on April 27, 2018 and May 7, 2018.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” means, as to any Person, without duplication: (a) all
indebtedness of such Person for borrowed money; (b) any other indebtedness which
is evidenced by a bond, debenture or similar instrument or upon which interest
charges are traditionally paid; (c) all Capital Lease Obligations of such
Person; (d) all obligations of such Person for the deferred purchase price of
Property or services (except current trade accounts payable arising in the
ordinary course of business and current accrued expenses, not the result of
borrowing, arising in the ordinary course of business); (e) all reimbursement
obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person; (f)
all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien, but only to the extent of the value of the
Property subject to such Lien (or, if less, the amount of the underlying
indebtedness, liability or obligation); (g) net liabilities of such Person in
respect of Swap Agreement Obligations (calculated on a basis satisfactory to the
Administrative Agent and in accordance with accepted practice); (h) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person; (i) all obligations of
such Person to pay rent or other amounts under any Synthetic Lease; (j) all
Indebtedness of another entity to the extent such Person is liable therefor
(including any partnership in which such Person is a general partner and
including any unlimited liability corporation) to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; and (k) all
Contingent Obligations of such Person with respect to Indebtedness of others;
provided, that such term shall not mean or


40



--------------------------------------------------------------------------------





include (i) any Indebtedness in respect of which monies sufficient to pay and
discharge the same in full (either on the expressed date of maturity thereof or
on such earlier date as such Indebtedness may be duly called for redemption and
payment) shall be deposited with a depository, agency or trustee acceptable to
the Administrative Agent in trust for the payment thereof, or (ii) any operating
leases entered into in the ordinary course of business (to the extent such
operating leases do not constitute Capital Lease Obligations or Synthetic
Leases). For avoidance of doubt, the definition of “Indebtedness” expressly
excludes any obligations of a Person under a lease of (or other arrangement
conveying the right to use) real or personal Property, or a combination thereof,
which are not required to be classified and accounted for as “finance lease
obligations” on the balance sheet of such Person in accordance with GAAP,
including, without limitation, Accounting Standards Codification 842 and related
accounting rules and regulations, as such may be amended or re-codified from
time to time, notwithstanding that GAAP and such accounting rules and
regulations (including Accounting Standards Codification 842) may require such
operating lease obligations to be recognized on the balance sheet of such Person
as a lease liability (along with the related right-of-use asset).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or required to be made by, or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in the foregoing clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Indenture Cap” means the maximum aggregate principal amount of Indebtedness
permitted under the Credit Facilities (as defined in the Senior Note Indenture
and any Additional Senior Indenture) pursuant to any limitation or restriction
set forth in the Senior Note Indenture, any other Senior Note Document or any
Additional Senior Note Documents, as the same may be amended, restated, waived
or otherwise modified from time to time; provided, that the Company may
characterize its Indebtedness under the covenants set forth under the Senior
Note Indenture, any other Senior Note Document or any Additional Senior Note
Documents which limit Indebtedness in any manner permitted thereunder, as
applicable, which may maximize the amount of the Indenture Cap.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Ineligible Inventory” means, as of any date of determination thereof, any
Inventory of any Borrower which does not comply with all of the following
requirements:
(a)    such Inventory is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Administrative Agent for the ratable benefit of
the applicable Secured Parties under the laws of the jurisdiction in which such
Inventory is located, and is free and clear of all other Liens of any nature
whatsoever (except for Liens permitted under Section 6.02(e) other than
contested Liens);
(b)    such Inventory meets all applicable laws and standards imposed by any
Governmental Authority having regulatory authority over it;


41



--------------------------------------------------------------------------------





(c)    such Inventory is in good condition, is not returned, shopworn,
defective, damaged, obsolete, or broke inventory, and is currently usable or
saleable in the normal course of business of the applicable Borrower;
(d)    such Inventory is not “slow moving”;
(e)    such Inventory is not work-in-process Inventory (other than rolled and
uncut or sheeted paper), is not scrap or remnants Inventory and is not packaging
or shipping supplies or materials;
(f)    such Inventory must not be in transit (other than (i) Inventory in
transit between Domestic Borrowers, (ii) Inventory in transit between German
Borrowers and (iii) up to $3,000,000 of Inventory in transit between Domestic
Borrowers and German Borrowers, in each case so long as (x) to the extent
requested by the Administrative Agent, the Administrative Agent shall have
received a true and correct copy of the bill of lading and other shipping
documents for such Inventory and (y) such Inventory is only included in the
applicable Borrowing Base, without duplication, for the Borrower that has title
to or ownership of such Inventory at such time) and must be housed or stored in
the United States if such Borrower is a Domestic Borrower or in Germany if such
Borrower is a German Borrower, in any case, at either (i) a real Property
location either owned or leased by a Borrower, so long as such leased facility
is covered by a landlord’s waiver, collateral access agreement or subordination
agreement received by the Administrative Agent from the owner of such leased
facility pursuant to which such owner waives or subordinates any Lien it may
claim against such Inventory, whether contractual or statutory, to the Lien in
favor of the Administrative Agent against such Inventory pursuant to a written
waiver, collateral access agreement or subordination agreement acceptable to the
Administrative Agent in all respects; or (ii) a public warehouse facility
utilized by a Borrower, so long as such warehouse facility is covered by a
warehousemen’s waiver, collateral access agreement or subordination agreement
received by the Administrative Agent from the operator of such warehouse
facility pursuant to which such operator waives or subordinates any Lien it may
claim against such Inventory, whether contractual or statutory, to the Lien in
favor of the Administrative Agent against such Inventory and acknowledges that
it holds and controls such Inventory for the benefit of the Administrative Agent
for purposes of perfecting the Administrative Agent’s Lien therein pursuant to a
written waiver, collateral access agreement or subordination agreement
reasonably acceptable to the Administrative Agent in all respects;
(g)    such Inventory is not in the possession of or control of any bailee
(other than a warehouseman as described above) or any agent or processor for or
customer of any Borrower or any of their Subsidiaries, unless such bailee, agent
or processor has executed and delivered to the Administrative Agent an
access/subordination agreement in form and substance reasonably acceptable to
the Administrative Agent subordinating any Lien it may claim in such Inventory
and acknowledging that it holds and controls such Inventory for the benefit of
the Administrative Agent for purposes of perfecting the Administrative Agent’s
Lien therein;
(h)    such Inventory must be adequately insured to the reasonable satisfaction
of the Administrative Agent pursuant to insurance coverage required by this
Agreement and the Domestic Collateral Documents or the German Collateral
Documents, as applicable;


42



--------------------------------------------------------------------------------





(i)    such Inventory must not be on consignment;
(j)    such Inventory is not letterhead, watermarked, or styled in a manner for
a particular purchaser, unless covered by a purchase order under which the
purchaser has unconditionally agreed to take delivery;
(k)    such Inventory does not constitute seedlings;
(l)    such Inventory has not been acquired from a Sanctioned Person;
(m)    such Inventory has neither been sold nor is subject to a Lien, claim or
right of any person other than the Loan Parties or the Administrative Agent
(except for Liens permitted under Section 6.02(e) other than contested Liens);
(n)    (i) any contract or related documentation (such as invoices or purchase
orders) relating to such Inventory does not include retention of title rights in
favor of the vendor or supplier thereof and (ii) such Inventory is not subject
to governing laws, pursuant to which retention of title may be imposed
unilaterally by the vendor or supplier thereof. Notwithstanding the above,
Inventory of a German Borrower which may be subject to any rights of retention
of title shall not be Ineligible Inventory solely pursuant to this sub-paragraph
(n) in the event that (A) the Administrative Agent shall have received evidence
satisfactory to it that the full purchase price of such Inventory has, or will
have, been paid prior to, or upon the delivery of, such Inventory to the
relevant German Borrower, (B) a Letter of Credit has been issued under and in
accordance with the terms of this Agreement for the purchase of such Inventory
or (C) there is deducted from such Inventory an amount not less than 65% of the
accounts payable related to Inventory; and
(o)    the Administrative Agent has not deemed such Inventory ineligible because
the Administrative Agent in its reasonable credit judgment considers such
Inventory to be unmarketable or the value thereof to be impaired or its ability
to realize such value to be insecure.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Inventory purchased or otherwise acquired through any
Acquisition or other Investment permitted hereunder after the Effective Date
shall be included within the applicable Borrowing Base for purposes hereof
unless and until the Administrative Agent shall have conducted a field
examination (which shall be conducted within a reasonable time (in the
Administrative Agent’s judgment) after the applicable Borrower Representative’s
request at the applicable Borrowers’ cost and expense) of the applicable books,
records and operations for the assets or Subsidiary so acquired in order to
reasonably satisfy the Administrative Agent that the Inventory so acquired
generally satisfies the above-described standards of eligibility.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Ineligible Receivables” means, as at any date of determination thereof, any
Receivables of any applicable Borrower which do not comply with all of the
following requirements:


43



--------------------------------------------------------------------------------





(a)    the Receivable has been created by the applicable Borrower in the
ordinary course of business from a completed, outright and lawful sale of goods,
pursuant to which ownership has passed to the applicable Account Debtor on an
absolute sales basis, or from the rendering of services by or on behalf of the
applicable Borrower and is deemed “earned” under the applicable service contract
or other agreement or arrangement between the applicable Borrower and the
applicable Account Debtor;
(b)    the Receivable is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Administrative Agent for the ratable benefit of
the applicable Secured Parties and is free and clear of all other Liens of any
nature whatsoever (except for Liens permitted under Section 6.02(e) other than
contested Liens);
(c)    the payments due on 50% or more of all billed Receivables owing to the
applicable Borrower by the applicable Account Debtor (except for Receivables
backed by a letter of credit in all respects acceptable to the Administrative
Agent in its reasonable discretion) are less than one hundred (100) days past
the date of invoice with respect to the Domestic Borrowers or less than one
hundred twenty (120) days with respect to the German Borrowers (or less than (i)
one hundred fifty (150) days with respect to Receivables owed by Mann + Hummel
GmbH and its Affiliates to the German Borrowers and (ii) one hundred fifty (150)
days with respect to Receivables owed by Mann + Hummel GmbH and its Affiliates
to the Domestic Borrowers), and in each case less than sixty (60) days from the
due date thereof;
(d)    with respect to any Domestic Borrower, the Receivable constitutes an
“account” within the meaning of the UCC;
(e)    the Receivable does not arise out of a bill and hold, ship-in-place,
guaranteed sale, sale-and-return, consignment, progress billing, promotional
(including samples), C.O.D. or cash in advance arrangement;
(f)    the Receivable is not subject to any setoff, contra, offset, netting
(including a German law Kontokorrent), deduction, dispute, charge back, credit,
counterclaim or other defense arising out of the transactions represented by the
Receivable or independently thereof; provided, however, that in each case
regarding an undisputed liquidated sum, such Receivable is an Eligible
Receivable only to the extent of such undisputed liquidated sum, and in each
case regarding a disputed sum or claim, such Receivable is an Ineligible
Receivable only to the extent of the sum or amount claimed by the party adverse
to the applicable Borrowers);
(g)    the applicable Account Debtor has finally accepted the goods or services
from the sale out of which the Receivable arose and has not (i) objected to such
Account Debtor’s liability thereon, (ii) rejected any of such services or goods
or (iii) returned or repossessed any of such goods, except for goods returned in
the ordinary course of business for which, in the case of goods returned, goods
of equal or greater value have been shipped in return;
(h)    the applicable Account Debtor is not (i) any Governmental Authority,
unless such Account Debtor is the United States of America or Canada (or any
agency, instrumentality, department or other political subdivision thereof) and
there has been compliance satisfactory to the


44



--------------------------------------------------------------------------------





Administrative Agent in all respects with the U.S. Federal Assignment of Claims
Act or, as applicable, the Canadian Financial Administration Act or any
applicable provincial legislation, or (ii) a Sanctioned Person;
(i)    the applicable Account Debtor is not an Affiliate of the Borrowers or any
of their Subsidiaries;
(j)    (i) solely with respect to any Account Debtor of the Domestic Borrowers,
such Account Debtor must have its principal place of business located within the
United States or Canada, except for Receivables backed by a letter of credit
acceptable to the Administrative Agent in its reasonable discretion; or
(ii) solely with respect to any Account Debtor of the German Borrowers, such
Account Debtor must have its principal place of business located within any
Eligible German Borrower Jurisdiction, except for Receivables fully insured or
backed by a letter of credit acceptable to the Administrative Agent in its
reasonable discretion;
(k)    the Receivable is not evidenced by a promissory note or other instrument
or by chattel paper;
(l)    the Receivable complies with all material Requirements of Law (including
without limitation, all usury laws, fair credit reporting and billing laws, fair
debt collection practices and rules, and regulations relating to truth in
lending and other similar matters);
(m)    the Receivable is in full force and effect and constitutes a legal, valid
and binding obligation of the applicable Account Debtor enforceable in
accordance with the terms thereof;
(n)    the Receivable is denominated in and provides for payment by the
applicable Account Debtor in U.S. dollars, Canadian dollars, Euro or, solely
with respect to any Account Debtor of the German Borrowers, Sterling, except for
Receivables fully insured or backed by a letter of credit denominated in U.S.
dollars or Canadian dollars and in all other respects acceptable to the
Administrative Agent in its reasonable discretion;
(o)    the Receivable has not been and is not required to be charged or written
off as uncollectible in accordance with GAAP or, in the case of the German
Borrowers, German GAAP;
(p)    the Receivable is not due from an Account Debtor located in a
jurisdiction (e.g., New Jersey, Minnesota and West Virginia or any Canadian
province) which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that jurisdiction, either to (i) receive
a certificate of authority to do business and be in good standing in such
jurisdiction; or (ii) file a notice of business activities report or similar
report with such jurisdiction’s taxing authority, unless (x) such Borrower has
taken one of the actions described in clauses (i) or (ii); or (y) the failure to
take one of the actions described in either clause (i) or (ii) may be cured
retroactively by such Borrower at its election;
(q)    the Receivable, in respect of any German Borrower, is free and clear of
any limitation on assignment or other restriction (whether arising by operation
of law, by agreement or otherwise) which would under the local governing law of
the contract have the effect of restricting the


45



--------------------------------------------------------------------------------





assignment for or by way of security or the creation of security, in each case
unless the Administrative Agent has determined that such limitation is not
enforceable;
(r)    the contract or agreement underlying such Receivable is governed by (or,
if no governing law is expressed therein, is deemed to be governed by) the laws
of (i) in the case of Receivables owing to any Domestic Borrower, the United
States, any state thereof, the District of Columbia or Canada or any province
thereof, or (ii) in the case of any German Borrower, any Eligible German
Borrower Jurisdiction; and
(s)    the credit standing of the applicable Account Debtor in relation to the
amount of credit extended has not become unsatisfactory to the Administrative
Agent in its reasonable discretion, except for Receivables fully insured or
backed by a letter of credit in all respects acceptable to the Administrative
Agent in its reasonable discretion.
In addition to the forgoing, the total amount of Receivables owing to the
applicable Borrowers by an Account Debtor in excess of such Account Debtor’s
Concentration Limit of the total amount of Receivables owing to the applicable
Borrowers by all Account Debtors shall also constitute “Ineligible Receivables”
for purposes hereof, unless such Receivables exceeding such Account Debtor’s
Concentration Limit are fully backed or secured by a letter of credit acceptable
to the Administrative Agent in its reasonable discretion. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
no Receivables purchased or otherwise acquired through any Acquisition or other
Investment permitted hereunder after the Effective Date shall be deemed to
constitute Eligible Receivables for purposes hereof unless and until the
Administrative Agent shall have conducted a field examination (which shall be
conducted within a reasonable time (in the Administrative Agent’s judgment)
after the applicable Borrower Representative’s request at the applicable
Borrower’s cost and expense) of the applicable books, records and operations for
the assets or Subsidiary so acquired in order to satisfy the Administrative
Agent that the Receivables so acquired generally satisfy the above-described
standards of eligibility. For the avoidance of doubt, the Borrowers hereby
acknowledge that all Receivables that have been sold pursuant to any factoring
arrangement, including without limitation, Receivables sold pursuant to the
Specified Factoring Arrangements or Section 6.01(r) of this Agreement shall
constitute “Ineligible Receivables”.
“Information” has the meaning assigned to such term in Section 9.12.
“Initial Mortgaged Property” shall have the meaning specified for such term in
Section 5.21.
“Initial Mortgages” shall have the meaning specified for such term in
Section 5.21.
“Insolvency Event” has the meaning assigned to such term in Article XIII.
“Intellectual Property” means all U.S. and foreign (a) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (“Patents”), (b) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source


46



--------------------------------------------------------------------------------





or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (c) copyrights and copyrightable subject matter (“Copyrights”),
(d) rights of publicity, (e) moral rights and rights of attribution and
integrity, (f) computer programs (whether in source code, object code, or other
form), databases, compilations and data, technology supporting the foregoing,
and all documentation, including user manuals and training materials, related to
any of the foregoing, (g) trade secrets and all confidential information,
know-how, inventions, proprietary processes, formulae, models, and
methodologies, (h) all rights in the foregoing and in other similar intangible
assets, (i) all applications and registrations for the foregoing, and (j) all
rights and remedies against infringement, misappropriation, or other violation
thereof.
“Inter-Company Loans” means collectively, (a) the inter-company loans made from
time to time by the Company to NP International Holdco to finance, by means of
loans described in clauses (b), (c) and (d), the 2006 Acquisition of Neenah
Germany, the substantially contemporaneous payment of the purchase price for any
Permitted Offshore Acquisitions and the non-acquisition-related activities of NP
International HoldCo and any of its direct or indirect subsidiaries from time to
time; provided that such inter-company loans are permitted under Section 6.07;
(b) advances from time to time under the inter-company revolving line of credit
from NP International HoldCo to FinCo, evidenced by the FinCo Note, which line
of credit shall be used to provide FinCo with funds to finance, by means of
loans described in clause (c), the activities of NP International and any of its
direct or indirect subsidiaries, to the extent permitted under this Agreement;
(c) the inter-company loans made from time to time by FinCo to NP International
to finance the 2006 Acquisition of Neenah Germany, the substantially
contemporaneous payment of the purchase price for any Permitted Offshore
Acquisitions and the activities of NP International and any of its direct or
indirect subsidiaries, to the extent permitted under this Agreement; (d) the
inter-company loans made from time to time by NP International HoldCo to NP
International and/or any of NP International HoldCo’s direct or indirect
subsidiaries, to finance the substantially contemporaneous payment of the
purchase price for any Permitted Offshore Acquisitions by NP International or
any of its direct or indirect subsidiaries, and the activities of NP
International and any of its subsidiaries, to the extent permitted under this
Agreement; (e) inter-company loans made from time to time by NP International to
the Company, not to exceed $22,000,000 at any one time outstanding, to finance
all or a part of the purchase price for anticipated Acquisitions by the Company
(either directly, or indirectly through any Subsidiary that is a Loan Party), to
the extent permitted under this Agreement, or for other corporate purposes not
prohibited under this Agreement; provided that, in the case of inter-company
loans made pursuant to this clause (e), (i) such inter-company loans shall be
unsecured Subordinated Indebtedness of the Company and (ii) repayment of such
inter-company loans shall be made only to the extent permitted by
Section 6.11(f); (f) an unsecured subordinated intercompany loan made by NP
International to the Company on the effective date of the Existing Credit
Agreement not to exceed $50,000,000 at any time outstanding to finance the
growth of the Domestic Loan Parties’ filtration business to the extent permitted
under this Agreement; (g) any unsecured subordinated inter-company loans made
from time to time by a Domestic Loan Party, directly or indirectly, to any
German Borrower, in order to enable the German Borrower Excess Utilization of
such German Borrower to be eliminated; (h) inter-company loans made from time to
time by a German Borrower to another German Borrower, in order to enable the
German Borrower Excess Utilization of the latter German Borrower to be
eliminated; (i) inter-company loans under any German cash pooling system
operated between some or all of the German Borrowers in the manner as in effect
on the


47



--------------------------------------------------------------------------------





date hereof; (j) inter-company loans based on book entries into virtual
offset-accounts operated between the German Loan Parties and reflecting
transactions between such German Loan Parties, or virtual offset accounts
between a German Loan Party and Neenah Gessner Unterstützungskasse GmbH or
Leiss-GmbH & Co. KG reflecting transactions not otherwise prohibited hereunder;
and (k) unsecured loans or equity investments (or any combination thereof) by
Neenah Northeast, LLC (f/k/a FiberMark North America, LLC f/k/a FiberMark North
America, Inc., as successor by merger to ASP FiberMark Acquisition Co.) to
Neenah International UK Limited, a company formed under the laws of England and
Wales (f/k/a ASP FiberMark UK Limited), not to exceed $10,000,000 at any one
time outstanding, and any refinancing thereof in an amount not exceeding
$10,000,000 at any time outstanding.
“Intercompany Indebtedness” has the meaning assigned to such term in
Article XIII.
“Interest Election Request” means a request by the applicable Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
“Interest Expense” means, with respect to any Person for any period, the
interest expense of such Person, on a Consolidated basis, during such period
determined in accordance with GAAP, consistently applied, and shall in any event
include, without limitation, (a) the amortization or write-off of debt
discounts, (b) the amortization of all debt issuance costs, commissions and
other fees payable in connection with the incurrence of Indebtedness to the
extent included in interest expense, and (c) the portion of payments under
Capital Lease Obligations allocable to interest expense.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Overnight LIBO Rate Loan, the first calendar day of each
calendar month and the Maturity Date and (b) with respect to any Eurocurrency
Loan, the last Business Day of each calendar month prior to the end of the
Interest Period applicable to the Borrowing of which such Loan is a part, at the
end of such Interest Period and the Maturity Date and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid and
the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter, as the applicable Borrower Representative may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) no Interest Period
shall end later than the Maturity Date, and (c) interest shall accrue from and
including the first day of an Interest Period to, but excluding, the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable LIBO
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error)


48



--------------------------------------------------------------------------------





to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable LIBO Screen Rate for
the shortest period (for which the LIBO Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
approximately 11:00 a.m., London time, two (2) Business Days (or for Sterling on
the same Business Day as the Impacted Interest Period) prior to the commencement
of such Impacted Interest Period; provided, that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Inventory” has the meaning assigned to such term in the applicable Collateral
Documents.
“Investment” means the purchase or other Acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit or
capital contribution to (or the transfer of Property having the effect of any of
the foregoing), or the incurring of any Contingent Obligation in respect of the
Indebtedness of, any Person (in each case other than accounts receivable arising
in the ordinary course of business).
“Investment Grade Account Debtor” means any Account Debtor whose securities are
rated BBB- (or then equivalent grade) or higher by S&P and any successor thereto
or Baa3 (or then equivalent grade) or higher by Moody’s, or whose credit rating
or credit quality has the characteristics of an Investment Grade Account Debtor
as determined by Administrative Agent in its reasonable credit judgment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and collectively, each of Chase, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated in writing by the Borrower Representatives as an Issuing
Bank, with the written consent of such Lender and the Administrative Agent, and
their respective successors in such capacity as provided in Section 2.06(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.
“Issuing Bank Sublimits” means (a) as of the Effective Date, $20,000,000 with
respect to Domestic Tranche Letters of Credit and $5,000,000 with respect to
German Tranche Letters of Credit, in the case of Chase and (a) such amounts as
shall be designated to the Administrative Agent and the applicable Borrower
Representative in writing by an Issuing Bank; provided that in the event there
is more than one Issuing Bank at such time, any Issuing Bank shall be permitted
to adjust its Issuing Bank Sublimit at any time upon providing five (5) Business
Days’ prior written notice thereof to the Administrative Agent and the
applicable Borrower Representative so long as


49



--------------------------------------------------------------------------------





the aggregate amount of the Issuing Bank Sublimits after giving effect to such
adjustment is not less than $20,000,000 with respect to Domestic Tranche Letters
of Credit and $5,000,000 with respect to German Tranche Letters of Credit;
provided, however, that in no event shall any such Issuing Bank Sublimit be
reduced to an amount less than the aggregate undrawn stated amount of all
Letters of Credit issued by such Issuing Bank then outstanding.
“Joinder Agreement” means any agreement in substantially the form of Exhibit D
and/or such other joinder form reasonably acceptable to the Administrative Agent
and the applicable Borrower Representative, in each case executed by a
Subsidiary of a Loan Party from time to time in accordance with Section 5.10
hereof, pursuant to which such Subsidiary joins in the execution and delivery of
(a) this Agreement or a Guaranty, or (b) any other Loan Document.
“JPMCB Parties” has the meaning assigned to such term in Section 9.21.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j); provided that, for purposes of clarity, the Domestic Loan
Parties and the German Loan Parties shall each have a separate LC Collateral
Account.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn U.S.
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate U.S. Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Domestic Tranche Lender at any time shall be its Domestic Tranche Percentage of
the total Domestic Tranche LC Exposure at such time and the LC Exposure of any
German Tranche Lender at any time shall be its German Tranche Percentage of the
total German Tranche LC Exposure at such time.
“Lead Arranger” means Chase, in its capacity as sole lead arranger and sole
bookrunner for the credit facility evidenced by this Agreement.
“Lender Allocation Agreement” means an amended and restated Collection
Allocation Mechanism Agreement, dated as of the date hereof, among the
Administrative Agent and each Lender; it being understood that no Loan Party
shall be a party to such agreement or have any rights or obligations thereunder,
nor shall the consent of any Loan Party be required with respect to any aspect
thereof. For avoidance of doubt, the Lender Allocation Agreement shall not
constitute a Loan Document.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.


50



--------------------------------------------------------------------------------





“Letters of Credit” means the Domestic Tranche Letters of Credit and the German
Tranche Letters of Credit, and the term “Letter of Credit” means any one of them
or each of them singularly, as the context may require.
“LIBO Rate” means (a) with respect to any Eurocurrency Borrowing denominated in
any Agreed Currency other than Euro and for any applicable Interest Period, the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate for
such Agreed Currency) for the relevant currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or (b) with respect to any Eurocurrency Borrowing denominated in Euro and
for any applicable Interest Period, the euro interbank offered rate administered
by the Banking Federation of the European Union (or any other Person that takes
over the administration of that rate) for Euro for a period equal in length to
such Interest Period as displayed on page EURIBOR001 of the Reuters screen, in
each case, in the event such rate does not appear on a Reuters page or screen,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period (except with respect to any Eurocurrency Borrowing denominated in
Sterling which will be determined on the date of such Eurocurrency Borrowing);
provided that, if any LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided further that, if
the LIBO Screen Rate shall not be available at such time for a period equal in
length to such Interest Period (an “Impacted Interest Period”), with respect to
the applicable currency, then the LIBO Rate shall be the Interpolated Rate at
such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Notwithstanding the above,
to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection
with an ABR Borrowing, such rate shall be determined as modified by the
definition of Alternate Base Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, assignment by way of security or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement or extended retention of title agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Conditionality Transaction” has the meaning assigned to such term in
Section 1.07.


51



--------------------------------------------------------------------------------





“Loan Documents” means, collectively, this Agreement, each Borrowing Subsidiary
Agreement, each Joinder Agreement, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications and any agreements between the
applicable Borrower Representative and an Issuing Bank regarding such Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrowers and such Issuing Bank in connection with the issuance by such
Issuing Bank of Letters of Credit, the Collateral Documents, the Loan Guaranty
and all other agreements, instruments, documents and certificates executed and
delivered by a Loan Party to, or in favor of, the Administrative Agent or any
Lender pursuant to the transactions contemplated hereby (excluding Swap
Agreements and agreements evidencing Banking Services Obligations). Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each German Loan Party in the case of
Article XI.
“Loan Guaranty” means, collectively, Article X and Article XI of this Agreement
and, if applicable, each separate Foreign Guaranty, in Proper Form, delivered by
each Loan Guarantor that is a Foreign Subsidiary (which Guaranty shall be
governed by the laws of the country in which such Foreign Subsidiary is
located).
“Loan Parties” means, collectively, the Domestic Loan Parties and the German
Loan Parties.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances, and shall include
each Extended Loan made in extension thereof in accordance with Section 2.27.
“Local Authority Reserve” means, in relation to each German Borrower, any
Reserve which the Administrative Agent from time to time establishes in its
reasonable credit judgment for any amount due but unpaid which qualifies as a
public burden within the meaning of sec. 10 para 1 no. 3 of the German Act on
Compulsory Auction and Administration of real estate assets
(Zwangsversteigerungsgesetz).
“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement requested by the Domestic Borrowers and (b) London, England time in
the case of a Loan, Borrowing or LC Disbursement requested by the German
Borrowers.
“Management Notification” has the meaning assigned to such term in
Section 11.14(c).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial or other condition of the Loan Parties and their
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of this Agreement or any other Loan Document or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder, or
(d) the


52



--------------------------------------------------------------------------------





validity or enforceability of the Administrative Agent’s Lien on any material
portion of the Collateral or the priority of such Lien.
“Material Lease” means any lease agreement with respect to a Material Leasehold
Property.
“Material Leasehold Property” means (a) the leasehold properties listed on
Schedule 4.01(a) and (b) a leasehold property of material value as Collateral or
of material importance to the operations of the Loan Parties.
“Maturity Date” means, with respect to any Commitments other than Extended
Commitments, the earlier of (a) December 10, 2023 and (b) the date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof. With respect to Extended Commitments, the “Maturity Date” means the
maturity date related to the Extension Series of such Extended Commitments.
“Maximum Liability” has the meaning set forth in Section 10.10 and
Section 11.10, as applicable.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Mill Properties” means those Mortgaged Properties in respect of which paper
mill operations are conducted or where structures are located that are integral
to such operations. Mill Property shall mean one of such Mill Properties.
“Monthly Unaudited Financial Statements” means the financial statements of the
Company and its Subsidiaries, including all notes thereto, which statements
shall include (a) a balance sheet as of the end of the respective calendar
month, (b) a statement of operations for such respective calendar month and for
the fiscal year to date, subject to normal year-end adjustments, all setting
forth in comparative form the corresponding figures for the corresponding period
of the preceding fiscal year and (c) a statement of cash flows for the fiscal
year to date, subject to normal year-end adjustments, setting forth in
comparative form the corresponding figures in the corresponding period of the
preceding fiscal year, all prepared in reasonable detail and in accordance with
GAAP and certified by a Financial Officer of the Company as fairly and
accurately presenting in all material respects the financial condition and
results of operations of the Loan Parties and their Subsidiaries, on a
Consolidated basis, at the dates and for the periods indicated therein subject
to normal year-end adjustments. The Monthly Unaudited Financial Statements for
the Company and its Subsidiaries shall be prepared on a Consolidated basis.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage, deed of trust, deed of hypothec, land charge or
other agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, on
real Property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.


53



--------------------------------------------------------------------------------





“Mortgage Policy” (or “Mortgage Policies” as the context may require) means an
ALTA title insurance policy (or its equivalent in non-ALTA jurisdictions) with
respect to the applicable parcel of real Property of any Domestic Loan Party
naming the Administrative Agent as insured party for the benefit of the
applicable Lenders, insuring that the Mortgage creates a valid and enforceable
first priority mortgage lien on, or security title to, the applicable parcel of
real Property, free and clear of all defects and encumbrances other than the
Liens permitted under Section 6.02(a), Section 6.02(e) (other than contested
Liens), Section 6.02(f), Section 6.02(j), Section 6.02(n), Section 6.02(o) and
Section 6.02(p), which Mortgage Policies shall (a) be in an amount no greater
than the value of such parcel of real Property, as determined by the appraisal
report to be delivered pursuant to Section 4.01(u), (b) be from a Title Company
reasonably acceptable to the Administrative Agent, (c) include such other
endorsements and reinsurance as the Administrative Agent may reasonably require
and (d) otherwise satisfy the reasonable title insurance requirements of the
Administrative Agent.
“Mortgaged Property” means an Initial Mortgaged Property or an Additional
Mortgaged Property, as the case may be.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA.
“Neenah Canada” shall have the meaning specified in the recitals of this
Agreement.
“Neenah Germany” means Neenah Germany GmbH (formerly known as FiberMark
Beteiligungs GmbH) and Neenah Services GmbH & Co. KG. (formerly known as
FiberMark Services GmbH & Co. KG.), collectively.
“Neenah Germany EAV” means that certain domination agreement
(Beherrschungsvertrag) between Neenah Germany GmbH as dependent entity and the
German Borrower Representative as dominant entity dated on or about December 12,
2014, as amended from time to time.  
“Net Assets” means, with respect to a German Borrower, such German Borrower's
net assets (Reinvermögen) minus its registered share capital
(Stammkapital/eingetragene Hafteinlage) as calculated in accordance with GAAP.
“Net Income” means, with respect to any Person for any period, net income of
such Person for the applicable calculation period determined in accordance with
GAAP; provided, that there shall not be included in such calculation of net
income (without duplication) (a) any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) any nonrecurring gains or
losses, (c) any gains or losses from Dispositions of Property or assets, other
than Dispositions of Inventory and Equipment in the ordinary course of business,
and the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such Acquisition, (f) the net income of any
Subsidiary of such Person for whom net income is being


54



--------------------------------------------------------------------------------





calculated to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument or
Requirements of Law applicable to such Subsidiary, all as determined in
accordance with GAAP, (g) any non-cash non-recurring impairment charges with
respect to a writedown of the carrying amount of the Consolidated assets of the
Loan Parties acquired after the Effective Date (either through direct asset
purchase or as part of the Acquisition of all or substantially all of the Equity
Interests of another Person) based on the impairment of such assets, pursuant to
the provisions of Section 6.04 and any benefits (including tax benefits)
resulting from such writedown, and (h) any non-cash compensation expense
realized for grants of performance shares, stock options or other rights to
officers, directors and employees, provided that such shares, options or other
rights can be redeemed at the option of the holder only for capital stock of
such Person.
“Net Recovery Value Percentage” means, for the Inventory and the Equipment of
any Loan Party, the net recovery value percentage under an orderly liquidation
scenario for such Inventory and Equipment, and for the Real Property Assets of
any Loan Party, the fair market value of such Real Property Assets, in each case
as specifically set forth and described in the most recent appraisal of the
Inventory, Equipment, or Real Property Assets of the applicable Loan Party
received by the Administrative Agent pursuant to the provisions of Section 5.04
hereof (or with regard to work-in-process Inventory, the gross recovery value
percentage as set forth in such an appraisal and as discounted by the
Administrative Agent in its reasonable credit judgment).
“New Collection Account” shall have the meaning specified for such term in
Section 5.15(f).
“New Mortgages” shall have the meaning specified for such term in Section 5.21.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 9.02(d).
“Non-Investment Grade Account Debtor” means any Account Debtor which is not an
Investment Grade Account Debtor.
“NP International” means Neenah Paper International, LLC, a Delaware limited
liability company and a Wholly-Owned Subsidiary of NP International HoldCo.
“NP International HoldCo” means Neenah Paper International Holding Company, LLC,
a Delaware limited liability company and a Wholly-Owned Subsidiary of the
Company.
“NP International Lease” means any lease hereafter entered into by NP
International to occupy a portion of the real Property constituting the
Company’s corporate headquarters, whether by assignment and assumption, or by
direct lease with the landlord, which lease will be on terms substantially
consistent with the terms of the Company’s lease for the portion of the space
leased by NP International.
“NP International Services Agreement” means that certain Management and Services
Agreement referred to in Schedule 6.06, as the same may be amended, extended,
renewed, restated


55



--------------------------------------------------------------------------------





or replaced from time to time to the extent not prohibited by this Agreement,
pursuant to which, among other things, NP International provides certain human
resources services and sales and marketing technical support to some or all of
the Loan Parties.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (a) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided further that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligated Party” has the meaning assigned to such term in Section 10.02 or
Section 11.02, as applicable.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including Parallel Debt, of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Banks or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, in each case, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“Obligor” has the meaning assigned to such term in Article XIII.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organizational Documents” means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited partnership, the limited partnership agreement and
certificate of limited partnership of such limited partnership; with respect to
a joint venture, the joint venture agreement establishing such joint venture;
with respect to a limited liability company, the articles of organization or
certificate of formation and regulations or limited liability company agreement
of such limited liability company; with respect to an unlimited liability
company, the memorandum of association and articles of association and the
certificate of incorporation of such company; and with respect to a trust, the
instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future


56



--------------------------------------------------------------------------------





modifications thereof, and with respect to the German Loan Parties, in each case
the equivalent documents under applicable laws.
“Original Closing Date” shall have the meaning specified in the recitals of this
Agreement.
“Original Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.
“Original Currency” has the meaning assigned to such term in Section 2.18.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Overnight LIBO Rate” means, with respect to any Overnight LIBO Rate Borrowing
on any day, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration Limited (or any other Person that
takes over the administration of such rate) for overnight deposits of the
relevant Agreed Currency as displayed on the applicable Reuters screen page (or,
in the event such rate does not appear on a page of the Reuters screen, on the


57



--------------------------------------------------------------------------------





appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day;
provided that if the Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
“Parallel Debt” has the meaning assigned to such term in Section 8.09(d).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.
“Patents” shall have the meaning specified for such term in the definition of
“Intellectual Property.”
“Payment Condition” means, with respect to any proposed Stock Repurchases, any
proposed Cash Dividends or any voluntary prepayment of Indebtedness incurred
pursuant to Section 6.01(m), Section 6.01(n) or Section 6.01(s) on any date, a
condition that is satisfied if, after giving effect to such proposed Stock
Repurchase, Cash Dividend or voluntary prepayment of such Indebtedness as if it
occurred on the first day of the applicable Pro Forma Period, the pro forma
Specified Excess Availability (after giving effect to such Stock Repurchase,
Cash Dividend or voluntary prepayment of such Indebtedness and the application
of proceeds thereof) shall be greater than or equal to the Payment Condition
Threshold at all times during such Pro Forma Period.
“Payment Condition Threshold” means the greater of (a) $25,000,000 and (b) 12.5%
of the Aggregate Commitment.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit G attached
hereto or any other form approved by the Administrative Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by each Loan Party on the date hereof.
“Permitted Affiliate Transactions” means any of the following: (a) transactions
between Loan Parties; (b) transactions between the Excluded Subsidiaries; (c)
transactions between Loan Parties and Excluded Subsidiaries; (d) customary
directors’ fees, customary directors’ indemnifications and similar arrangements
for officers and directors of the Loan Parties and the Excluded Subsidiaries
entered into in the ordinary course of business, together with any payments made
under any such indemnification arrangements; provided, that any of the foregoing
owed to directors and officers of the Excluded Subsidiaries are only payable and
paid by the Excluded


58



--------------------------------------------------------------------------------





Subsidiaries; (e) (i) customary and reasonable loans, advances and
reimbursements to officers, directors and employees of the Loan Parties and
Excluded Subsidiaries for travel, entertainment, moving and other relocation
expenses, in each case made in the ordinary course of business, and (ii) with
regard to the German Loan Parties, customary loans to employees; provided, that
any of the foregoing owed to officers, directors and employees of the Excluded
Subsidiaries are only payable and paid by the Excluded Subsidiaries; (f) the
incurrence of inter-company Indebtedness permitted pursuant to Section 6.01(f)
and Section 6.01(p) hereof and Contingent Obligations permitted pursuant to
Section 6.01(g) hereof; (g) employment agreements and arrangements entered into
with directors, officers and employees of the Loan Parties or the Excluded
Subsidiaries in the ordinary course of business; provided, that any obligations
under any of the foregoing owed to directors, officers and employees of the
Excluded Subsidiaries are only obligations of the Excluded Subsidiaries and are
only paid by the Excluded Subsidiaries; and (h) other transactions, contracts or
agreements existing on the Effective Date (including the NP International
Services Agreement) and which are set forth on Schedule 6.06 attached hereto,
together with any renewals and extensions of such existing transactions,
contracts or agreements, so long as such renewals and extensions are upon terms
and conditions substantially identical to the terms and conditions set forth in
such existing transactions, contracts and agreements (or otherwise no less
favorable to the Loan Parties, as applicable), and such other transactions,
contracts or agreements with respect to the Excluded Subsidiaries entered into
after the Effective Date, which (i) either (A) contain terms and conditions
substantially similar to those transactions, contracts and agreements listed on
Schedule 6.06 attached hereto or (B) are transactions, contracts or agreements
customarily entered into by public companies for the provision of administrative
services to their related companies (including, without limitation, legal,
accounting, treasury, tax, human resources, billing and collection, accounts
payable, risk management, compliance and other similar administrative services),
and (ii) have been approved by the Administrative Agent in its reasonable
discretion. Where any costs, expenses, fees or other payments to directors,
officers or employees described herein are required to be made by, or to be
obligations solely of, Excluded Subsidiaries, such amounts may be either paid
directly by the Excluded Subsidiaries, or paid by any Loan Party and reimbursed
in cash by Excluded Subsidiaries in the ordinary course of business which, in
any event, shall not be longer than 60 days after such payment is made. In the
event such costs, expenses, fees or other payments relate both to the Loan
Parties and to one or more Excluded Subsidiaries, the Company shall be entitled
to make a reasonable, good faith allocation of such amounts as between the
affected Loan Parties, on the one hand, and the affected Excluded Subsidiaries
on the other.
“Permitted Investment Securities” means each of the following, to the extent the
same is pledged as additional Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Administrative Agent for the ratable
benefit of the Secured Parties:
(a) readily marketable, direct obligations of the United States, the U.K., any
member of the European Union or any agency or wholly-owned corporation thereof
which are backed by the full faith and credit of the United States, the U.K. or
European Union, as applicable, maturing within one (1) year after the date of
acquisition thereof;
(b) certificates of deposit, commercial paper (if rated no lower than A-1 by S&P
or P-1 by Moody’s) or other short-term direct obligations, maturing not more
than six months after the date


59



--------------------------------------------------------------------------------





of acquisition, issued by Chase or any other financial institution having
capital and surplus in excess of $5,000,000,000;
(c) money market mutual funds that have aggregate assets of at least
$5,000,000,000;
(d) instruments equivalent to those referred to in clauses (a) through (c) above
denominated in any Agreed Currency and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction; and
(e) other Investments mutually agreed to in writing by the applicable Borrower
Representative and the Administrative Agent.
“Permitted Offshore Acquisitions” means any Acquisition by the Company or NP
International HoldCo after the Effective Date, either directly or indirectly
through one of more of its subsidiaries that are Foreign Subsidiaries, of all or
a substantial part of the assets of any Person, or of the Equity Interests or
similar interests in any Person, that is permitted under the provisions of
Section 6.04 of this Agreement.
“Person” means any natural person, firm, corporation, limited liability company,
trust, joint venture, association, company, unlimited liability company,
partnership, Governmental Authority or other entity (whether or not having
separate legal personality).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” means ClearPar®, Debt Domain, Intralinks, SyndTrak or a substantially
similar Electronic System chosen by the Administrative Agent or the applicable
Issuing Bank.
“Pledged Cash” means, on any date, the aggregate amount of cash on deposit in
the Special Cash Collateral Account on such date.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in the most current Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.


60



--------------------------------------------------------------------------------





“Pro Forma Period” means the period commencing sixty (60) days prior to the date
of any proposed Stock Repurchase, Cash Dividend or voluntary prepayment of
Indebtedness incurred pursuant to Section 6.01(m), Section 6.01(n) or Section
6.01(s) and ending on the date of such proposed designated action.
“Prohibited Transaction” means any non-exempt transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.
“Proper Form” means in form and substance satisfactory to the Administrative
Agent as of the time of delivery and execution.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Protective Advances” has the meaning assigned to such term in Section 2.04.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or Guaranty or grant of the relevant security interest
becomes or would become effective with respect to such Specified Swap Obligation
or such other Person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Quarterly Domestic Equipment Component Amortization Amount” means $776,870.00,
as such amount shall be adjusted by the Administrative Agent (a) upon the
consummation of Dispositions of Eligible Equipment owned by the Domestic
Borrowers on the Effective Date and (b) at such time as any Equipment which was
previously Eligible Equipment ceases to be Eligible Equipment hereunder, by the
applicable percentage of the Net Recovery Value Percentage of the Property so
disposed of or the Equipment which has ceased to be Eligible Equipment
hereunder, as applicable.
“Quarterly Domestic Real Estate Component Amortization Amount” means $488,437.50
as of the Effective Date for the Existing Mortgaged Properties of the Domestic
Borrowers as such amount shall be (a) increased by $133,875.00 with respect to
the Specified Mortgaged Properties on the date on which the documents and other
deliverables required for all of the Specified Mortgaged Properties pursuant to
Section 5.21 have been delivered to the Administrative Agent so that the
Quartnerly Domestic Real Estate Component Amortization Amount as of such date
shall be $622,312.50 after giving effect to such increase so long as such date
occurs on or prior to June 30, 2019, and subject to any reduction pursuant to
clause (b) below and (b) to the extent included in the Domestic Real Estate
Component, adjusted by the Administrative Agent upon the consummation of
Dispositions of Initial Mortgaged Properties consisting of Eligible Real Estate
owned by the Domestic Borrowers on the Effective Date and at such time as any
Real


61



--------------------------------------------------------------------------------





Property Asset which was previously Eligible Real Estate ceases to be Eligible
Real Estate hereunder, in each case, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Real Property
Asset which has ceased to be Eligible Real Estate hereunder, as applicable.
“Quarterly German Equipment Component Amortization Amount” means $621,654.00 for
purposes of calculating the German Equipment Component in the German Combined
Borrowing Base or for purposes of calculating the German Equipment Component for
German Borrower B if a German Separate Borrowing Base Trigger Period is in
effect, as such amount shall be adjusted by the Administrative Agent (a) upon
the consummation of Dispositions of Eligible Equipment owned by the German
Borrowers on the Effective Date and (b) at such time as any Equipment which was
previously Eligible Equipment ceases to be Eligible Equipment hereunder, by the
applicable percentage of the Net Recovery Value Percentage of the Property so
disposed of or the Equipment which has ceased to be Eligible Equipment
hereunder, as applicable.
“Quarterly German Real Estate Component Amortization Amount” means $318,715.00
for purposes of calculating the German Real Estate Component in the German
Combined Borrowing Base or for purposes of calculating the German Real Estate
Component for German Borrower C if a German Separate Borrowing Base Trigger
Period is in effect, as such amount shall be adjusted by the Administrative
Agent upon the consummation of Dispositions of Initial Mortgaged Properties
consisting of Eligible Real Estate owned by the German Borrowers on the
Effective Date and at such time as any Real Property Asset which was previously
Eligible Real Estate ceases to be Eligible Real Estate hereunder, in each case,
by the applicable percentage of the Net Recovery Value Percentage of the
Property so disposed of or the Real Property Asset which has ceased to be
Eligible Real Estate hereunder, as applicable.
“Quarterly Unaudited Financial Statements” means the financial statements of the
Company and its Subsidiaries, including all notes thereto, which statements
shall include (a) a balance sheet as of the end of the respective fiscal
quarter, as applicable, (b) a statement of operations for such respective fiscal
quarter, as applicable, and for the fiscal year to date, subject to normal
year-end adjustments, all setting forth in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year and (c) a
statement of cash flows for the fiscal year to date, subject to normal year-end
adjustments, setting forth in comparative form the corresponding figures in the
corresponding period of the preceding fiscal year, all prepared in reasonable
detail and in accordance with GAAP and certified by a Financial Officer of the
Company as fairly and accurately presenting in all material respects the
financial condition and results of operations of the Loan Parties and their
Subsidiaries, on a Consolidated basis, at the dates and for the periods
indicated therein, subject to normal year-end adjustments.
“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest of any Loan Party in or to any real Property.
“Receivables” means and include all of the accounts, instruments, documents,
chattel paper and general intangibles of the Loan Parties, whether secured or
unsecured, whether now existing or hereafter created or arising, and whether or
not specifically assigned to the Administrative Agent for the ratable benefit of
the Secured Parties.


62



--------------------------------------------------------------------------------





“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).
“Refinancing Indebtedness” means any Indebtedness of the Loan Parties or any of
their Subsidiaries issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund, other Indebtedness of
such Person, provided, that:
(a)    the principal amount of such Refinancing Indebtedness does not exceed the
sum of (i) the then outstanding principal amount of the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded, (ii) the amount
of accrued but unpaid interest on the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded and (iii) the reasonable and customary
transactional costs and expenses incurred by the Loan Parties in connection with
incurring such Refinancing Indebtedness;
(b)    the interest rate or rates to accrue under such Refinancing Indebtedness
do not exceed the market interest rate or rates as of the time of the issuance
or incurrence of such Refinancing Indebtedness then accruing on the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded;
(c)    such extension, refinancing, renewal, replacement defeasance or refunding
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(and, with respect to the Senior Notes and Indebtedness permitted pursuant to
Section 6.01(s), such extension, refinancing, renewal, replacement defeasance or
refunding does not result in any principal amount owing with respect of such
Refinancing Indebtedness becoming due earlier than the date that is 90 days
following the Maturity Date);
(d)    the subordination provisions (with respect to any Subordinated
Indebtedness) and collateral security provisions (or absence thereof) of such
Refinancing Indebtedness are in each case, as determined by the Administrative
Agent in its sole discretion, substantially the same as, or more favorable to
the applicable Loan Party and/or Subsidiary as those in the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded;
(e)    the covenants, defaults, remedies and other terms of such Refinancing
Indebtedness are in each case, as determined by the Administrative Agent in its
sole discretion, substantially the same as, or not materially less favorable to
the applicable Loan Party and/or Subsidiary as those in the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded; and
(f)    no Default or Event of Default has occurred and is continuing or would
result from the issuance or origination of such Refinancing Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04.
“Regulated Lender Entity” has the meaning assigned to such term in Section
5.05(b).
“Regulation” means the Council of the European Union Regulations 2015/848 of 20
May 2015 on insolvency proceedings (recast).


63



--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, general partners,
partners, members, trustees, managers, administrators, representatives, agents
and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Relevant Party” has the meaning assigned to such term in Section 2.17(h).
“Rent and Charges Reserves” means reserves for rent (other than ground rent
payable to Leiss GmbH & Co. KG) at locations leased by any Loan Party from a
non-Loan Party and for consignee’s, warehousemen’s and bailee’s charges (but
only for locations where Eligible Inventory or Eligible Equipment is located)
not to exceed three months’ rent and other charges payable by such Loan Party
under the applicable lease or other agreement.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Reporting Trigger Period” means, any period of time, commencing with the date
on which Specified Excess Availability is less than the Activation Threshold,
and continuing until such subsequent date on which the Specified Excess
Availability has exceeded the Activation Threshold for sixty (60) consecutive
days and no Default or Event of Default has occurred and is continuing during
such sixty (60) day period.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each


64



--------------------------------------------------------------------------------





Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the applicable Swingline Loans
outstanding.
“Requirements of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum of association or
other organizational or governing documents of such Person and (b) any statute,
law (including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and
Anti-Corruption Laws), in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
“Requirements of Environmental Law” means all requirements imposed by any
Environmental Law. Requirement of Environmental Law shall mean any one of them.
“Reserves” means the sum, without duplication, of (a) Banking Services Reserves,
(b) Rent and Charges Reserves, (c) reserves for “extended” or “extendable”
retention of title arrangements, (d) reserves for dilution of Receivables (to
the extent dilution exceeds 5%), (e) reserves for Inventory shrinkage, (f)
reserves for Swap Agreement Obligations, (g) reserves for Taxes (including VAT)
owing and unpaid, (h) the Ground Rent Reserve, (i) the Local Authority Reserve,
(j) reserves for fees payable to an insolvency administrator pursuant to Section
171 of the German Insolvency Code (or relevant successor provision) and (k) such
additional reserves, in such amounts and with respect to such matters, as the
Administrative Agent deems necessary, in its reasonable credit judgment, to
maintain; provided that, notwithstanding the foregoing, Reserves shall not be in
duplication of eligibility criteria. Such Reserves, if established by the
Administrative Agent from time to time, shall apply only to the Borrowing Bases
to which the facts and circumstances giving rise to such Reserves relate. For
example and without limitation, a Reserve established for excess dilution
pertaining to Receivables of any German Borrower would apply solely to the
German Borrowing Base.
“Responsible Officer” means, with respect to any Person, the president, chief
financial officer, treasurer, controller, or general counsel of such Person.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the U.S. Dollar Amount of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


65



--------------------------------------------------------------------------------





“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled (in each case only to the extent that the Sanctions imposed by the
relevant sanctioning body or Governmental Authority would apply) by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the U.K. or other relevant sanctions authority.
“Scheduled Principal Payments” means, with respect to any Person for any period,
the aggregate amount of regularly scheduled payments of principal, if any, in
respect of funded Indebtedness (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid by
such Person and its Consolidated Subsidiaries during such period.
“SEC” means the Securities and Exchange Commission of the U.S.
“Second Amended Credit Agreement” shall have the meaning specified in the
recitals of this Agreement.
“Section 2.27 Additional Amendment” shall have the meaning provided in Section
2.27.
“Secured Funded Indebtedness” means, as of any date for the Loan Parties on a
Consolidated basis and without duplication, all secured Indebtedness of the
types set forth in clauses (a) through (e) of the definition thereof and all
guarantees of the Loan Parties in respect of any of the foregoing types of
Indebtedness.
“Secured Leverage Ratio” means, with respect to the Loan Parties on a
Consolidated basis, for the four (4) most recent consecutive fiscal quarters of
the Company ending on or prior to the date of determination and for which
financial statements shall have been delivered to the Administrative Agent, the
ratio of (a) Secured Funded Indebtedness outstanding on the last day of such
period to (b) EBITDA for such period.
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates (or any Person that was a Lender or an
Affiliate of a Lender at the time the relevant Swap


66



--------------------------------------------------------------------------------





Agreement was entered into); provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
“Security” has the meaning assigned to such term in Section 11.14(a)
“Senior Note Documents” means any and all agreements, instruments and other
documents pursuant to which the Senior Notes have been or will be issued or
otherwise setting forth the terms of the Senior Notes, the Senior Note Indenture
and the obligations with respect thereto, including any guaranty agreements,
bank product agreements or hedging agreements related thereto, all ancillary
agreements as to which any agent, trustee or lender is a party or a beneficiary
and all other agreements, instruments, documents and certificates executed in
connection with any of the foregoing, in each case as such agreement, instrument
or other document may be amended, restated, supplemented, refunded, replaced or
otherwise modified from time to time in accordance with the terms thereof.
“Senior Notes” means the 5.25% senior notes of the Company due 2021, issued
pursuant to the Senior Note Indenture.
“Senior Note Indenture” means the Indenture, dated as of May 23, 2013, among the
Company, the Subsidiaries of the Company party thereto, and The Bank of New York
Mellon Trust Company, N.A., as Trustee.
“Significant Excluded Subsidiary” means any Excluded Subsidiary that, at the
time of determination, would constitute a “significant subsidiary” of the
Company within the meaning of Rule 1-02 of Regulation S-X promulgated by the SEC
as in effect on the Effective Date; provided, however, that any references to
“10 percent” in the tests contained in sections w(1) and w(2) thereof shall be
replaced with references to “2.5 percent”.
“Special Cash Collateral Account” means that certain deposit account identified
by the Domestic Borrower Representative, established or to be established with
JPMorgan Chase Bank, N.A. or one of its Affiliates, into which the Domestic
Borrowers deposit certain proceeds received by them from the Disposition of
Property pursuant to Section 2.18(b); provided that such deposit account is
subject to an account control agreement and/or such other Domestic Collateral
Documents required by the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent, pursuant to which the Administrative
Agent has (i) been granted a first priority Lien on and security interest in
such account and all cash held from time to time therein and (ii) sole control


67



--------------------------------------------------------------------------------





over the amounts held from time to time therein, and which is otherwise
maintained as provided in Section 2.25.
“Specified Dutch Acquisition” has the meaning set forth in the definition of
“Specified Dutch Entities”.
“Specified Dutch Entities” means Neenah Coldenhove Holding B.V. (formerly known
as W.A. Sanders Coldenhove Holding B.V.) and its Subsidiaries that were acquired
by the Company and Neenah Global Holdings B.V. on November 1, 2017 (such
acquisition referred to herein as the “Specified Dutch Acquisition”).
“Specified Excess Availability” means the sum of (a) Aggregate Availability,
plus (b) the amount (if any, and not to be less than zero) by which (i) the
Aggregate Borrowing Base exceeds (ii) the Aggregate Commitments at such time;
provided, that the amount attributable to clause (b) of this definition shall
not exceed 50.0% of the applicable Activation Threshold, the FCCR Threshold, the
Payment Condition Threshold or the Specified Indebtedness Threshold as the
context may require.
“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.
“Specified Existing Commitment Class” shall have the meaning provided in Section
2.27.
“Specified Factoring Arrangements” has the meaning assigned to such term in
Schedule 6.13.
“Specified German Equipment Indebtedness” has the meaning assigned to such term
in Section 6.01(c).
“Specified Indebtedness Threshold” means 20% of the lesser of (a) the Aggregate
Commitments and (b) the Aggregate Borrowing Base at such time.
“Specified Mortgaged Property” shall have the meaning specified for such term in
Section 5.21.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Standby Letters of Credit” means all standby letters of credit issued by the
applicable Issuing Bank for the account or liability of any Borrower pursuant to
the terms set forth in this Agreement and shall include all standby letters of
credit which are Existing Letters of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special,


68



--------------------------------------------------------------------------------





emergency or supplemental reserves or other requirements) established by any
central bank, monetary authority, the Board, the Financial Conduct Authority,
the Prudential Regulation Authority, the European Central Bank or other
Governmental Authority for any category of deposits or liabilities customarily
used to fund loans in the applicable currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Sterling” or “£” means the lawful currency of the U.K.
“Stock Repurchases” means, with respect to any period, all cash purchases by the
Company of its common stock made during such period.
“Subordinated Indebtedness” means, with respect to any Loan Party or any of
their Subsidiaries, Indebtedness subordinated in right of payment to such Loan
Party’s or such Subsidiary’s monetary Secured Obligations on terms satisfactory
to and approved in writing by the Administrative Agent and the Required Lenders,
in their reasonable credit judgment, so long as all other terms thereof
(including without limitation, regularly scheduled payments and financial and
negative covenants) are satisfactory to and approved in writing by the
Administrative Agent and the Required Lenders, in their reasonable credit
judgment.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
“Supplier” has the meaning assigned to such term in Section 2.17(h).
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock


69



--------------------------------------------------------------------------------





or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrowers
or their Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
(or any Subsidiaries of the Loan Parties if the applicable Borrower
Representative has provided written notice to the Administrative Agent of the
services in favor of such Subsidiaries to be secured; provided that any such
notice shall be irrevocable without the written consent of the counterparty to
the relevant Swap Agreement), whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with a Lender or an Affiliate of a Lender (or any Person
that was a Lender or an Affiliate of a Lender at the time the relevant Swap
Agreement was entered into), and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any such Swap Agreement transaction.
“Swap Agreement Obligation Amount” means, with respect to any Swap Agreement
Obligation, the “derivative risk equivalent” (or equivalent figure) for such
Swap Agreement Obligation as of the end of the preceding calendar month (or
other period as provided herein), being a figure calculated to provide an
exposure measure for derivative obligations comparable with that of loans, in
each case calculated based upon a methodology reported to the Administrative
Agent in accordance with the terms hereof and acceptable to the Administrative
Agent in its reasonable credit judgment. In the event that no Swap Agreement
Obligation Amount is reported as provided herein for any Swap Agreement
Obligation for any period, the Administrative Agent may use the most recently
reported Swap Agreement Obligation Amount for such Swap Agreement Obligation, as
adjusted in the Administrative Agent’s reasonable credit judgment.
“Swap Agreement Obligations Aggregate Amount” means at any time, with respect to
Swap Agreement Obligations that are Secured Obligations hereunder, an amount
equal to the sum at such time of all Swap Agreement Obligation Amounts
associated with all such Swap Agreement Obligations.
“Swingline Commitment” means the amount set forth opposite Chase’s name as the
Swingline Lender for the Domestic Borrowers and the German Borrowers, as
applicable, on the Commitment Schedule as its Swingline Commitment.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
(with the Swingline Exposure of each Lender calculated assuming that all of the
Lenders have funded their participations in all Swingline Loans outstanding at
such time) at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as the Swingline Lender and (b) the
principal amount of all Swingline Loans made by such Lender in its capacity as
the Swingline Lender outstanding at such time (less the amount of participations
funded by the other Domestic Tranche Lenders or the other German Tranche Lenders
in such applicable Swingline Loans).
“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder.


70



--------------------------------------------------------------------------------





“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.
“Synthetic Lease” means any lease of (or other arrangement conveying the right
to use) real or personal Property, or a combination thereof, which lease or
other arrangement is required or is permitted to be classified and accounted for
as an operating lease under GAAP but which is intended by the parties thereto
for tax, bankruptcy, regulatory, commercial law, real estate law and all other
purposes as a financing arrangement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Title Company” means First American Title Insurance Company or one or more
other title insurance companies reasonably satisfactory to the Administrative
Agent.
“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents, the borrowing
of Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Trade Date” shall have the meaning specified in Section 9.04(f).
“Trade Letters of Credit” means all trade or documentary letters of credit
issued by the applicable Issuing Bank for the account or liability of any
Borrower pursuant to the terms set forth in this Agreement and shall include all
trade or documentary letters of credit which are Existing Letters of Credit.
“Trademarks” shall have the meaning specified for such term in the definition of
“Intellectual Property.”
“Tri-Party Agreements” collectively means tri-party agreements, in Proper Form,
to be executed and delivered by and among the Administrative Agent, the Loan
Parties required by the Administrative Agent and the applicable financial
institutions described in Section II of the Perfection Certificate, together
with all modifications and/or replacements thereof which are approved in writing
by the Administrative Agent, for purposes of (a) evidencing control by the
Administrative Agent in one or more deposit accounts (including Collection
Accounts) maintained by the applicable Loan Parties with any such specified
financial institution, in the case of the Administrative Agent, for purposes of
perfection of the Administrative Agent’s Lien in such deposit accounts for the
ratable benefit of the applicable Secured Parties, and (b) with respect to
deposit


71



--------------------------------------------------------------------------------





accounts constituting Collection Accounts, facilitating the collection of
Receivables in accordance with the terms of Section 5.15 hereof.
“Trigger Period Notice” means a notice from the Administrative Agent to the
Borrower Representatives, given at its own election or at the direction of the
Required Lenders, stating that a German Separate Borrowing Base Trigger Period
is being implemented, because either (a) an Event of Default caused by an action
or omission of a German Loan Party has occurred and is continuing (which Event
of Default shall be described with reasonable specificity in such notice), or
(b) any German EAV registered in the relevant competent commercial register as
of or in due course after the Effective Date, is no longer in full force and
effect whether by reason of a voluntary termination thereof, the invalidation
thereof by a ruling of a court of competent jurisdiction or otherwise.
“True-Up Loans” shall have the meaning specified in Section 4.01.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate or
Overnight LIBO Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.K.” means, collectively, the United Kingdom of Great Britain and Northern
Ireland.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.
“Unused Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure.
“U.S.” or “United States” means the United States of America.
“U.S. Dollar Amount” of any currency at any date shall mean (a) the amount of
such currency if such currency is U.S. Dollars or (b) the Equivalent Amount
thereof in U.S. Dollars if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 1.06.
“U.S. Dollars”, “USD” or “$” refers to lawful money of the U.S.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


72



--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) of this definition or imposed elsewhere.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, all
of the Equity Interests of which are owned by such Person or another
Wholly-Owned Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
Section 1.03    Terms Generally.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply) and all judgments, orders and decrees of
all Governmental Authorities. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to


73



--------------------------------------------------------------------------------





any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (ii) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (iii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (iv) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (v) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (vi)
any reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Notwithstanding
anything to the contrary in this Agreement, any division of a limited liability
company shall constitute a separate Person hereunder, and each resulting
division of any limited liability company that, prior to such division, is a
Subsidiary, a Borrower, a Guarantor, a joint venture or any other like term
shall remain a Subsidiary, a Borrower, a Guarantor, a joint venture, or other
like term, respectively, after giving effect to such division, and any resulting
divisions of such Persons shall remain subject to the same restrictions
applicable to the pre-division predecessor of such divisions.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof (whether such change was announced prior
to, on or after the Effective Date) and the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Company that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and the Company, the Administrative Agent and the
Required Lenders agree to negotiate such modification in good faith as soon as
practical as reasonably requested by the Company or the Administrative Agent in
order to preserve the original intent of such provision in light of such change
in GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall


74



--------------------------------------------------------------------------------





be construed, and all computations of amounts and ratios referred to herein
shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Company or any Subsidiary at “fair value”, as defined therein, and (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
Section 1.05    Status of Obligations. In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
Section 1.06    Determination of U.S. Dollar Amounts. The Administrative Agent
will determine the U.S. Dollar Amount of:
(a)    each Eurocurrency Borrowing in a Foreign Currency as of the date of such
Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Borrowing in a Foreign Currency,
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and the first Business
Day of each calendar month, and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines U.S. Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
U.S. Dollar Amount is determined on or as of such day.
Section 1.07    Limited Conditionality Transaction. Notwithstanding anything to
the contrary herein (including in connection with any calculation made on a pro
forma basis), to the


75



--------------------------------------------------------------------------------





extent that the terms of this Agreement require (a) compliance with any
financial ratio or test (including, without limitation, Section 6.12 hereof),
(b) the absence of a Default or Event of Default (or any type of Default or
Event of Default), (c) compliance with availability under any basket, and/or
(d) the making of any representation or warranty, in each case, as a condition
to the consummation of any Limited Conditionality Transaction (and any
transaction relating thereto (other than, for the avoidance of doubt, the making
of any Borrowing or issuance of any Letter of Credit)), the determination of
whether the relevant condition is satisfied may be made, at the election of the
applicable Borrower Representative, at the time of (or on the basis of the
financial statements for the most recently ended fiscal quarter for which
financial statements are available at the time of) either (x) the execution of
the definitive agreement or irrevocable notice with respect to such Limited
Conditionality Transaction or (y) the consummation of such Limited
Conditionality Transaction, in each case, after giving effect to the relevant
Limited Conditionality Transaction (and any transaction relating thereto) on a
pro forma basis; provided that (i) any Indebtedness to be incurred in connection
with a Limited Conditionality Transaction in reliance on a test determined
pursuant to clause (x) above shall be deemed outstanding for all purposes
hereunder at all times from the date of execution of the definitive agreement
with respect to the applicable Limited Conditionality Transaction through the
consummation or abandonment of such Limited Conditionality Transaction
notwithstanding that such Indebtedness has not in fact been incurred, (ii) in
any such Limited Conditionality Transaction, there shall be no Event of Default
of the type described in Section 7.01(a), Section 7.01(b) or Section 7.02 at the
consummation of such Limited Conditionality Transaction and (iii) the
consummation of any such Limited Conditionality Transaction shall occur not more
than one hundred twenty (120) days after the execution of the definitive
agreement with respect to such Acquisition (as such deadline may be extended by
the Administrative Agent in its reasonable discretion). For the purposes hereof,
“Limited Conditionality Transaction” means any Acquisition permitted pursuant to
Section 6.04 by any Loan Party so long as the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing.
Section 1.08    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Revolving Loans with incremental loans or Extended Loans,
in each case, to the extent such extension, replacement, renewal or refinancing
is effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash”, “in the applicable Agreed
Currency” or any other similar requirement.
Section 1.09    Interest Rates; LIBOR Notifications.   The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration Limited for purposes of the Ice Benchmark
Administration Limited (or any successor thereto) setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed


76



--------------------------------------------------------------------------------





an appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(d) of this Agreement,
such Section 2.14(d) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower Representatives,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to
Section 2.14(d), will be similar to, or produce the same value or economic
equivalence of, the LIBO Rate or have the same volume or liquidity as did the
London interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II    

THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, (a) each Domestic Tranche Lender severally (and not jointly) agrees to
make Domestic Tranche Revolving Loans in U.S. Dollars to the Domestic Borrowers
and (b) each German Tranche Lender severally (and not jointly) agrees to make
German Tranche Revolving Loans in U.S. Dollars, Euro and Sterling to the German
Borrower Representative while there is a German Combined Borrowing Base and, at
all other times, to the German Borrowers, in each case, from time to time during
the Availability Period if, after giving effect thereto:
(i)    each Domestic Tranche Lender’s Domestic Tranche Revolving Exposure would
not exceed such Lender’s Domestic Tranche Commitment;
(ii)    each German Tranche Lender’s German Tranche Revolving Exposure would not
exceed such Lender’s German Tranche Commitment;
(iii)    the aggregate Domestic Tranche Revolving Exposures of all Domestic
Tranche Lenders would not exceed an amount equal to the lesser of (x) the
Domestic Tranche Commitment and (y) the Domestic Borrowing Base;
(iv)    the aggregate German Tranche Revolving Exposures of all German Tranche
Lenders would not exceed an amount equal to the lesser of (x) the German Tranche
Commitment and (y) the German Combined Borrowing Base; provided that if a German
Separate Borrowing Base Trigger Period is in effect, then none of the German
Borrower A Excess Utilization, German Borrower B Excess Utilization or German
Borrower C Excess Utilization would be greater than zero;


77



--------------------------------------------------------------------------------





subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. Any
Extended Loans made in accordance with Section 2.27 and an Extension Amendment
shall be subject to this Article II and shall constitute Loans for all purposes
hereunder. The limitations on Borrowings referred to in clauses (i) through (iv)
above are referred to collectively as the “Revolving Exposure Limitations”.
Section 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
and Extended Loans) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. Each Borrowing of Extended Loans
under this Agreement shall be made by the Lenders of the relevant Extension
Series thereof pro rata on the basis of their then-applicable Extended
Commitments for the applicable Extension Series. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that, the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Protective Advance or Swingline Loan shall be made
in accordance with the procedures set forth in Sections 2.04 and 2.05.
(a)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in U.S.
Dollars and made to the Domestic Borrowers shall be comprised entirely of ABR
Loans or Eurocurrency Loans, and (ii) each Revolving Borrowing denominated in
U.S. Dollars, Sterling or Euro and made to any German Borrower shall be
comprised entirely of Eurocurrency Loans, in each case, as the applicable
Borrower Representative may request in accordance herewith. Each Swingline Loan
made to the Domestic Borrowers shall be denominated in U.S. Dollars and shall be
an ABR Loan. Each Swingline Loan made to any German Borrower shall be
denominated in U.S. Dollars, Sterling or Euro and shall be an Overnight LIBO
Rate Borrowing. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $3,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 3,000,000 units of such
currency). An ABR Borrowing may be in any amount. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that, there shall
not be more than a total of five (5) Eurocurrency Borrowings collectively
outstanding at any time.
(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


78



--------------------------------------------------------------------------------





Section 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower Representative shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower Representative
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three (3)
Business Days before the date of the proposed Borrowing or (b) by telephone in
the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower Representative. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the name of the applicable Borrower(s);
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is a Domestic Tranche Borrowing or a German
Tranche Borrowing;
(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(vi)    in the case of a Eurocurrency Borrowing to a German Borrower, the Agreed
Currency of such Borrowing; and
(vii)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing denominated in U.S. Dollars to the Domestic Borrowers,
the requested Revolving Borrowing shall be an ABR Borrowing and (b) in the case
of a Borrowing denominated in U.S. Dollars, Sterling or Euro to any German
Borrower, the requested Revolving Borrowing shall be a Eurocurrency Borrowing.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to (i) make Loans (“Domestic Protective Advances”)
to the Domestic Borrowers in U.S. Dollars on behalf of the


79



--------------------------------------------------------------------------------





Domestic Tranche Lenders, or (ii) make Loans (“German Protective Advances” and,
together with the Domestic Protective Advances, the “Protective Advances”) to
the German Borrowers in U.S. Dollars, Sterling or Euro on behalf of the German
Tranche Lenders, in each case, which the Administrative Agent, in its reasonable
credit judgment, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C)
following a Default, to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (1) the U.S. Dollar Amount of the aggregate amount of Protective
Advances outstanding at any time and made on behalf of the German Tranche
Lenders shall not exceed 5% of the aggregate German Tranche Commitments of all
German Tranche Lenders at such time, (2) the U.S. Dollar Amount of the aggregate
amount of Protective Advances outstanding at any time and made on behalf of the
Domestic Tranche Lenders shall not exceed 5% of the aggregate Domestic Tranche
Commitments of all Domestic Tranche Lenders at such time, (3) the aggregate
amount of outstanding Protective Advances made on behalf of the Domestic Tranche
Lenders plus the aggregate Domestic Tranche Revolving Exposures of all Domestic
Tranche Lenders shall not exceed the aggregate Domestic Tranche Commitments of
all Domestic Tranche Lenders and (4) the aggregate amount of outstanding
Protective Advances made on behalf of the German Tranche Lenders plus the
aggregate German Tranche Revolving Exposures of all German Tranche Lenders shall
not exceed the aggregate German Tranche Commitments of all German Tranche
Lenders. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder, provided that no
Collateral granted by any German Loan Party shall secure Domestic Protective
Advances, and further provided that any such Lien granted by a German Loan Party
shall be subject to Section 11.14. All Protective Advances made to the Domestic
Borrowers shall be ABR Borrowings and all Protective Advances made to the German
Borrowers shall be Overnight LIBO Rate Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Loan to repay a Protective Advance. At any other time the Administrative Agent
may require the Lenders to fund their risk participations described in Section
2.04(b).
(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Domestic Tranche
Lender or German Tranche Lender, as applicable, shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.


80



--------------------------------------------------------------------------------





Section 2.05    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Administrative Agent, the Lenders and the Swingline Lender
agree that in order to facilitate the administration of this Agreement and the
Loan Documents, the Swingline Lender shall (i) make Swingline Loans (“Domestic
Swingline Loans”) in U.S. Dollars to the Domestic Borrowers on behalf of the
Domestic Tranche Lenders, and (ii) make Swingline Loans (“German Swingline
Loans” and, together with the Domestic Swingline Loans, the “Swingline Loans”)
in U.S. Dollars, Sterling or Euro to the German Borrowers on behalf of the
German Tranche Lenders, in each case, from time to time during the Availability
Period so long as the making of any such Swingline Loan will not result in (A)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Lender’s Swingline Commitment for Domestic Swingline Loans or German
Swingline Loans, as applicable, (B) the Swingline Lender’s Revolving Exposure
exceeding its Domestic Tranche Commitment or its German Tranche Commitment, as
applicable, (C) the U.S. Dollar Amount of the aggregate principal amount of
outstanding Domestic Swingline Loans exceeding $15,000,000, (D) the U.S. Dollar
Amount of the aggregate principal amount of the outstanding German Swingline
Loans exceeding $15,000,000 or (E) the failure to satisfy the Revolving Exposure
Limitations; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans. To request a Swingline Loan,
the applicable Borrower Representative shall notify the Administrative Agent of
such request (x) by telephone (confirmed by facsimile) or (y) in writing, in
each case, not later than (1) 12:00 p.m., Local Time, on the day of a proposed
Swingline Loan for any Domestic Borrower and (2) 11:00 a.m., Local Time, on the
day of a proposed Swingline Loan for any German Borrower. Each such notice
(whether by telephone or written) shall be irrevocable and shall specify (1) the
Borrower requesting such Swingline Loan, (2) the requested date (which shall be
a Business Day) of such Swingline Loan, (3) in the case of a German Swingline
Loan, the requested currency of such Swingline Loan and (4) the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from any Borrower Representative.
Upon receipt of such notice, the Swingline Lender shall make a Swingline Loan
available to the Borrowers by means of a credit to the Funding Account(s) (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank, and in the case of repayment of another Loan or fees or expenses
as provided by Section 2.18(c), by remittance to the Administrative Agent to be
distributed to the Lenders) by 3:00 p.m., Local Time, on the requested date of
such Swingline Loan. Each Domestic Swingline Loan shall be an ABR Loan and each
German Swingline Loan shall be an Overnight LIBO Rate Loan. In addition, the
Domestic Borrowers hereby authorize the Swingline Lender to, and the Swingline
Lender shall, subject to the terms and conditions set forth herein (but without
any further written notice required), not later than 2:00 p.m., Local time, on
each Business Day, make available to the Domestic Borrowers by means of a credit
to the Funding Account, the proceeds of a Domestic Swingline Loan to the extent
necessary to pay items to be drawn on any Controlled Disbursement Account that
Business Day; provided that, if on any Business Day there is insufficient
borrowing capacity to permit the Swingline Lender to make available to the
Domestic Borrowers a Domestic Swingline Loan in the amount necessary to pay all
items to be so drawn on any such Controlled Disbursement Account on such
Business Day, then the Domestic Borrowers shall be deemed to have requested an
ABR Borrowing pursuant to Section 2.03 in the amount of such deficiency to be
made on such Business Day.


81



--------------------------------------------------------------------------------





(b)    The Swingline Lender may by written notice given to the Administrative
Agent require the applicable Lenders to acquire participations on such Business
Day in all or a portion of the applicable Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which the
applicable Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 p.m., Local Time, on a Business Day
no later than 3:00 p.m., Local Time on such Business Day and if received after
12:00 p.m., Local Time, on a Business Day shall mean no later than 10:00 a.m.
Local Time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the applicable Lenders. The
Administrative Agent shall notify the applicable Borrower Representative of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the applicable Borrowers (or other party on behalf of
such Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the applicable Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrowers of any default in the payment thereof.
Section 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
applicable Borrower Representative may request the issuance of Letters of Credit
for the account of any Borrower as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement


82



--------------------------------------------------------------------------------





shall control. Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued with such Borrower as applicant for
the support of any of its Subsidiary’s obligations as provided in the first
sentence of this paragraph, such Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (such Borrower hereby irrevocably waiving any defenses, other than the
defense of payment, that might otherwise be available to it as a guarantor or
surety of the obligations of such Subsidiary that is an account party in respect
of any such Letter of Credit). Notwithstanding anything herein to the contrary,
the Issuing Banks shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit (i) the proceeds of which would be made available to
any Person (A) to fund any activity or business of or with any Sanctioned
Person, or in any Sanctioned Country or (B) in any manner that would result in a
violation of any Sanctions by any party to this Agreement, (ii) if any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. The letters of credit issued
under the Existing Credit Agreement and identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Domestic Tranche Letters of
Credit” and “German Tranche Letters of Credit”, as applicable, issued on the
Effective Date for all purposes of the Loan Documents.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower
Representative shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to an Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, it
being understood and agreed that the form of any requested German Tranche
Letters of Credit requested to be issued for the account of a German Loan Party
must be in agreed form at least three (3) Business Days prior to the issuance
thereof) a notice requesting the issuance of a Letter of Credit (which Letter of
Credit


83



--------------------------------------------------------------------------------





shall be in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank), or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the name of the applicable Borrower, whether
such Letter of Credit is to constitute a Domestic Tranche Letter of Credit or
German Tranche Letter of Credit, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower Representative
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 1.06 and 2.11(b), (x)
the U.S. Dollar Amount of the Domestic Tranche LC Exposure shall not exceed
$20,000,000 and (y) the U.S. Dollar Amount of the German Tranche LC Exposure
shall not exceed $5,000,000 and (ii) the Revolving Exposure Limitations shall be
satisfied. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit with respect to Domestic
Tranche Letters of Credit or German Tranche Letters of Credit, as applicable.
Without limiting the foregoing and without affecting the limitations contained
herein, it is understood and agreed that the applicable Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith. Any Letter of Credit so issued by an Issuing Bank in excess of its
individual applicable Issuing Bank Sublimit then in effect shall nonetheless
constitute a Letter of Credit for all purposes of this Agreement, and shall not
affect the Issuing Bank Sublimit of any other Issuing Bank, subject to the
limitations on the aggregate LC Exposure set forth in clause (i) of this Section
2.06(b).
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the earlier to occur of (i) the close of business on the
date that is five (5) Business Days prior to the Maturity Date, (ii) with
respect to Standby Letters of Credit, one year after the issuance date of such
Standby Letter of Credit or (iii) with respect to Trade Letters of Credit, one
hundred eighty (180) days after the issuance date of such Trade Letter of
Credit; provided that, (x) a Letter of Credit may be issued with an expiry date
later than the fifth (5th) Business Day prior to the Maturity Date (an “Extended
Facility Letter of Credit”) if such Extended Facility Letter of Credit is cash
collateralized on or prior to the date that is thirty (30) days prior to the
Maturity Date in accordance with Section 2.06(j), and such Extended Facility
Letter of Credit expires no later than one year following the Maturity Date and
(y) the above limitations on the tenor of any Letter of Credit issued (or in the
case of Existing Letters of Credit deemed issued) hereunder shall not be deemed
to be violated by the inclusion in such Letter of Credit of an “evergreen
clause” providing for the automatic renewal of such Letter of Credit for
successive periods not exceeding one year (or 180 days with respect to Trade
Letters of Credit) in each instance, absent notice to the beneficiary and the
account party of


84



--------------------------------------------------------------------------------





the applicable Issuing Bank’s election not to renew such Letter of Credit at
least thirty (30) days prior to the then effective expiry date of such Letter of
Credit.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the applicable Issuing Bank
hereby grants to each Domestic Tranche Lender with respect to a Domestic Tranche
Letter of Credit and to each German Tranche Lender with respect to a German
Tranche Letter of Credit, and each applicable Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Domestic Tranche Letters of Credit and/or German Tranche Letters of Credit, as
applicable, is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in U.S. Dollars the U.S.
Dollar Amount equal to such LC Disbursement (or if any Issuing Bank shall so
elect in its sole discretion by notice to the applicable Borrower
Representative, in such other Agreed Currency which was paid by such Issuing
Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 11:00 a.m., Local Time, on the Business Day
immediately following the day that the applicable Borrower Representative
receives notice of such LC Disbursement; provided that, the applicable Borrower
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or Section 2.05 that such payment be
financed with (i) a Swingline Loan, or (ii) to the extent such LC Disbursement
was made in U.S. Dollars with respect to a Letter of Credit issued for the
benefit of the Domestic Borrowers, an ABR Revolving Borrowing and, in each case,
to the extent so financed, the applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Swingline Loan, or ABR
Revolving Borrowing, as applicable. If the applicable Borrower fails to make
such payment when due, the Administrative Agent shall notify each Domestic
Tranche Lender (in the case of a Domestic Tranche Letter of Credit) and each
German Tranche Lender (in the case of a German Tranche Letter of Credit) of the
applicable LC Disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each applicable Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable


85



--------------------------------------------------------------------------------





Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Swingline Loans or ABR
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the applicable Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, any Issuing Bank or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that, the foregoing shall
not be construed to excuse any Issuing Bank from liability to any Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), the
applicable Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


86



--------------------------------------------------------------------------------





(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that,
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse such Issuing Bank and the Lenders
with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (i) if such Borrower is a
Domestic Borrower and such LC Disbursement is denominated in U.S. Dollars, ABR
Revolving Loans, and (ii) if such Borrower is a German Borrower and such LC
Disbursement is denominated in U.S. Dollars, Sterling or Euro, Overnight LIBO
Rate Loans for such Agreed Currency; and such interest shall be payable on the
date when such reimbursement is due; provided that, if any Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. (i) Any Issuing Bank may be replaced at
any time by written agreement among the applicable Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (A) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (B) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the applicable Borrower
Representative and the Lenders, in which case, such Issuing Bank may (or if it
is the only Issuing Bank, shall) be replaced in accordance with Section
2.06(i)(i) above.


87



--------------------------------------------------------------------------------





(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each Borrower shall deposit in one or more accounts
with Chase, in the name of the Administrative Agent and for the benefit of the
Lenders (collectively, the “LC Collateral Account”), an amount in cash equal to
105% of the U.S. Dollar Amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon for Letters of Credit under which such Borrower is
an account party; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that any Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in an amount equal to 105% of the actual amount of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in Section 7.02. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
applicable Borrower Representative. Each applicable Borrower shall also deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations if such
deposit is for the Domestic Loan Parties or the German Secured Obligations if
such deposit is for the German Loan Parties. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and each Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account and all
money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three (3) Business Days after all such Events of
Defaults have been cured or waived as confirmed in writing by the Administrative
Agent. The Administrative Agent shall return to the Borrowers cash collateral
required by Section 2.11(b) within three (3) Business Days following the date
that such cash collateral is no longer required thereunder. Notwithstanding
anything herein to the contrary, (x) cash collateral provided by any Domestic
Subsidiary shall be used to pay the Secured Obligations (other than the Foreign
Secured Obligations and the Secured Obligations that constitute a Guaranty of
the Foreign Secured Obligations) before being used to pay any of the other
Secured Obligations, (y) cash collateral provided by any Foreign Subsidiary
shall be used solely to pay the Foreign


88



--------------------------------------------------------------------------------





Secured Obligations and (z) cash collateral provided by any German Loan Party
shall be subject to the German Guaranty Limitations.
(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and U.S. Dollar Amount of such
LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(m)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of any Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the applicable Borrowers
(%4) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of such Borrower and (%4) irrevocably waive any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
respective Subsidiaries inures to the benefit of the applicable Borrowers, and
that each Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries. Nothing in this Section 2.06 creates an obligation of a
German Borrower with respect to a Domestic Tranche Letter of Credit and to the
extent this Section 2.06(m) creates an obligation of a German Borrower with
respect to a German Tranche Letter of Credit of any other German Borrower, such
obligations shall be subject to the German Guaranty Limitations.


89



--------------------------------------------------------------------------------





Section 2.07    Funding of Borrowings. (%3) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds in an amount equal to such Lender’s Applicable
Percentage thereof by 2:30 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that, Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to the Funding Account; provided that, Loans made to finance the reimbursement
of (i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by
the Administrative Agent to the applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of such Borrower, (x) if such amount is a Borrowing made to the
Domestic Borrowers, the interest rate applicable to ABR Loans and (y) if such
amount is a Borrowing made to any German Borrower, the interest rate applicable
to Overnight LIBO Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing provided, that any interest received from a Borrower
by the Administrative Agent during the period beginning when Administrative
Agent funded the Borrowing until such Lender pays such amount shall be solely
for the account of the Administrative Agent.
Section 2.08    Interest Elections. (%3) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower
Representative may elect to convert such Borrowing to a different Type as
permitted by this Agreement or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The applicable Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.


90



--------------------------------------------------------------------------------





(a)    To make an election pursuant to this Section, the applicable Borrower
Representative shall notify the Administrative Agent of such election by
telephone or irrevocable written notice (provided that, Borrowings made to any
German Borrower require irrevocable written notice (via an Interest Election
Request signed by the German Borrower Representative) and cannot be made by
telephone) by the time that a Borrowing Request would be required under
Section 2.03 if the applicable Borrower Representative were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the applicable
Borrower Representative. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower, or any Borrower
Representative on its behalf, to (i) change the currency of any Borrowing, (ii)
elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02 or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing or to such Borrower.
(b)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the existing and resulting Borrowing is a Domestic Tranche
Borrowing or a German Tranche Borrowing;
(iv)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(v)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and, if such Eurocurrency Borrowing is for a German Borrower, the Agreed
Currency, in each case to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


91



--------------------------------------------------------------------------------





(d)    If the applicable Borrower Representative fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing by the Domestic Borrowers, such Borrowing shall be converted to an
ABR Borrowing and (ii) in the case of a Borrowing by any German Borrower
denominated in any Agreed Currency, in each case, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurocurrency Borrowing is or
was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing made to the Domestic Borrowers
may be converted to or continued as a Eurocurrency Borrowing, (ii) unless
repaid, each Eurocurrency Revolving Borrowing made to the Domestic Borrowers
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing made to any German Borrower shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.
Section 2.09    Termination and Reduction of Commitments; Increase in
Commitments. (%3) Unless previously terminated, all Commitments shall terminate
on the Maturity Date.
(a)    The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any LC Disbursement, (ii) the cancellation and return of
all outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or a back-up standby letter of credit satisfactory to the Administrative Agent
and the Issuing Bank) in an amount equal to 105% of the LC Exposure as of such
date), (iii) the payment in full of accrued and unpaid fees and (iv) the payment
in full of all reimbursable expenses and other Obligations (other than
Unliquidated Obligations), together with accrued and unpaid interest thereon.
(b)    The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $10,000,000 and (ii) the applicable
Borrower Representative shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, (x) the Borrowers shall not be in compliance with the
Revolving Exposure Limitations or (y) the Aggregate Commitments of all Lenders
shall be less than $112,500,000.
(c)    The applicable Borrower Representative shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
or (c) of this Section at least five (5) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof, and the amount of such reduction to be applied to the
Domestic Tranche Commitments and the German Tranche Commitments, respectively.
Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the contents


92



--------------------------------------------------------------------------------





thereof. Each notice delivered by any Borrower Representative pursuant to this
Section shall be irrevocable; provided that, a notice of termination of the
Commitments delivered by any Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities or consummation
of an acquisition, merger or similar transactions, in which case such notice may
be revoked or delayed by such Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or delayed. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments;
provided that the Borrowers may elect to terminate (and prepay the revolving
exposure associated with) the Commitments constituting any Existing Commitment
or Extended Commitment, as applicable, with the earliest occurring Maturity Date
prior to terminating any other class of Commitments.
(d)    The Borrowers shall have the right to increase the Domestic Tranche
Commitments and/or the German Tranche Commitments by obtaining additional
Commitments, either from one or more of the Lenders or another lending
institution; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) after giving effect thereto, the sum of the
total of the additional Commitments does not exceed $125,000,000 and the
Aggregate Commitments of all Lenders shall not exceed $350,000,000, (iii) the
Administrative Agent and the Issuing Banks have approved the identity of any
such new Lender, such approvals not to be unreasonably withheld, (iv) any such
new Lender assumes all of the rights and obligations of a “Lender” hereunder,
and (v) the procedure described in Section 2.09(f) have been satisfied. Nothing
contained in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment. As a condition precedent to
such an increase or addition, the Borrowers shall deliver to the Administrative
Agent, to the extent reasonably requested by the Administrative Agent (including
after giving due consideration to whether such increase or addition is to the
Domestic Tranche Commitment or German Tranche Commitment) (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party (A)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representation or warranty which by its terms is made as of an earlier date, is
true and correct in all material respects as of such earlier date or, with
respect to any representation or warranty which is subject to any materiality
qualifier, is true and correct in all respects), (2) no Default exists and (3)
if the covenant set forth in Section 6.12 is in effect, the Borrowers are in
compliance with the covenant contained in Section 6.12 on the date of such
increase and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the applicable Borrowers to borrow hereunder after giving
effect to such increase, and legal opinions consistent with those delivered on
the Effective


93



--------------------------------------------------------------------------------





Date with respect to such power and authority and other matters as may be
reasonably requested by the Administrative Agent.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Domestic
Tranche Commitment or German Tranche Commitment shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders that
have a Domestic Tranche Commitment or German Tranche Commitment, as applicable,
as being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each such Lender’s portion of the outstanding Domestic Tranche Revolving Loans
or German Tranche Revolving Loans, as applicable, of all the Lenders to equal
its revised Applicable Percentage of such outstanding Domestic Tranche Revolving
Loans or German Tranche Revolving Loans, as applicable, and the Administrative
Agent shall make such other adjustments among the Lenders with respect to the
Domestic Tranche Revolving Loans or German Tranche Revolving Loans, as
applicable, then outstanding and amounts of principal, interest, commitment fees
and other amounts paid or payable with respect thereto as shall be necessary, in
the opinion of the Administrative Agent, in order to effect such reallocation
and (ii) the applicable Borrowers shall be deemed to have repaid and reborrowed
all outstanding Domestic Tranche Revolving Loans or German Tranche Revolving
Loans, as applicable, as of the date of any increase (or addition) in the
Domestic Tranche Commitment or German Tranche Commitment, as applicable (with
such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower Representative, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the applicable Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods. Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and each Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.
Section 2.10    Repayment of Loans; Evidence of Debt. (%3) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Domestic Tranche Lender the then unpaid principal amount of each
Domestic Tranche Revolving Loan (other than Extended Loans) made to such
Borrower, on the Maturity Date in U.S. Dollars, (ii) to the Administrative Agent
for the account of each German Tranche Lender the then unpaid principal amount
of each German Tranche Revolving Loan (other than Extended Loans) made to such
Borrower, on the Maturity Date in the currency of such Loan, (iii) to the
Administrative Agent each Extended Loan in respect of each Extension Series, on
the relevant maturity date for such Extension Series of Extended Commitments in
each case in the currency of such Extended Loan, (iv) to the Administrative
Agent the then unpaid amount of each Protective Advance made for the account of
such Borrower, in the currency of such Loan, on the earlier of the Maturity Date
and demand by the Administrative Agent and (v) to the Swingline Lender the then
unpaid principal amount of each


94



--------------------------------------------------------------------------------





Swingline Loan made for the account of such Borrower, in the currency of such
Loan, on the earliest of (x) the Maturity Date and (y) the fifth Business Day
after such Swingline Loan is made; provided that, on each date that a Revolving
Loan is made, the applicable Borrower shall repay all of its Swingline Loans
then outstanding and the proceeds of any such Revolving Loan shall be applied by
the Administrative Agent to repay any Swingline Loans outstanding. Nothing in
this Section 2.10 creates an obligation of a German Borrower to repay Protective
Advances or Swingline Loans of a Domestic Borrower and to the extent this
Section 2.10 creates an obligation of a German Borrower to repay German
Protective Advances or Swingline Loans of any other German Borrower, such
obligations shall be subject to the German Guaranty Limitations.
(a)    At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first to
prepay any Protective Advances that may be outstanding and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure (provided that, collections and cash collateral provided
by any Foreign Subsidiary shall be used solely to pay the German Secured
Obligations, and collections, the application of funds credited to any
Collection Account of a German Borrower, and cash collateral provided by any
German Loan Party shall be subject to the German Guaranty Limitations).
Notwithstanding the foregoing, funds of the Domestic Loan Parties credited to
any Collection Account shall be used to pay the Secured Obligations (other than
the German Secured Obligations and the Secured Obligations that constitute a
Guaranty of the German Secured Obligations) prior to being used to pay any of
the other Secured Obligations.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The Register and corresponding entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that,
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the Lender and
its registered assigns and in a form approved by the Administrative Agent and
the Borrowers. Thereafter, the Loans evidenced by such promissory


95



--------------------------------------------------------------------------------





note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee and its registered assigns.
Section 2.11    Prepayment of Loans. (%3) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the payment of any accrued interest to the extent required by
Section 2.13 and, if applicable, the payment of any break funding expenses under
Section 2.16, but otherwise without premium or penalty. Notwithstanding the
foregoing, but except as provided in Section 2.09, the Borrowers may not prepay
Extended Loans of any Extension Series unless such prepayment is accompanied by
a pro rata repayment of Existing Loans of the Specified Existing Commitment
Class of the Existing Class from which such Extended Loans and Extended
Commitments were converted (or such Loans and Commitments of the Existing Class
have otherwise been repaid and terminated in full).
(a)    If, at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Borrowers are not in compliance with the Revolving Exposure
Limitations (calculated with respect to Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) or (ii) solely as a result of fluctuations in currency exchange
rates, the Borrowers exceeded any Revolving Exposure Limitation by more than
105% of the applicable threshold, the applicable Borrowers who have exceeded
their Revolving Exposure Limitations with respect to their Obligations shall in
each case immediately repay Borrowings or cash collateralize LC Exposure in
accordance with Section 2.06(j), as applicable, in an aggregate amount equal to
such excess; provided that if the Borrowers exceed any Revolving Exposure
Limitation by more than 100% but not more than 105% of the applicable threshold,
the applicable Borrowers who have so exceeded their Revolving Exposure
Limitations with respect to their Obligations shall, within ten (10) Business
Days of exceeding their Revolving Exposure Limitations, repay Borrowings or cash
collateralize LC Exposure in accordance with Section 2.06(j), as applicable, in
an aggregate amount equal to such excess. Nothing in this Section 2.11 creates
an obligation of a German Borrower to repay Borrowings of a Domestic Borrower,
and to the extent this Section 2.11 creates an obligation of a German Borrower
to repay Borrowings of any other German Borrower, the German Guaranty
Limitations shall apply.
Section 2.12    Fees. (%3) The Borrowers, jointly and severally (but subject to
Section 11.14), agree to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at a rate equal to 0.250% per annum
on the average daily amount of such Lender’s Applicable Percentage of the
Domestic Tranche Unused Commitment or German Tranche Unused Commitment, as
applicable, during the period from and including the Effective Date to but
excluding the date on which the Commitments terminate; provided that (i) such
Lender’s Applicable Percentage of the Domestic Tranche Swingline Exposure shall
be disregarded for purposes of calculating such Lender’s Applicable Percentage
of the Domestic Tranche Unused Commitment, except in respect of the Swingline
Lender, whose Domestic Tranche Unused Commitment for commitment fee purposes
shall be reduced by the Domestic Tranche Swingline Exposure and (ii) such
Lender’s Applicable Percentage of the German Tranche Swingline Exposure shall be
disregarded for purposes of calculating such Lender’s Applicable Percentage of
the German Tranche Unused Commitment, except in respect of the Swingline Lender,
whose


96



--------------------------------------------------------------------------------





German Tranche Unused Commitment for commitment fee purposes shall be reduced by
the German Tranche Swingline Exposure. Accrued commitment fees shall be payable
in arrears on the first calendar day of each calendar month and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Notwithstanding the
foregoing, no German Borrower shall be required to pay any such fee with respect
to the Domestic Tranche Unused Commitment.
(a)    The Borrowers, jointly and severally (but subject to Section 11.14),
agree to pay (i) to the Administrative Agent for the account of each Domestic
Tranche Lender (in the case of a Domestic Tranche Letter of Credit) and/or
German Tranche Lender (in the case of a German Tranche Letter of Credit) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily U.S. Dollar
Amount of such Lender’s LC Exposure in respect thereof (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.25% per annum on the average daily U.S.
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
applicable Issuing Bank for the account of such Borrower during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit issued for the account
of such Borrower or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first calendar day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
applicable Issuing Bank pursuant to this paragraph shall be payable within ten
(10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in U.S. Dollars shall be paid in U.S. Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in the U.S. Dollar Amount for such fees. Notwithstanding the
foregoing, no German Borrower shall be required to pay any such fees relating to
any Domestic Tranche Letter of Credit.
(b)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.


97



--------------------------------------------------------------------------------





(c)    All fees payable hereunder shall be paid on the dates due, in U.S.
Dollars (except as otherwise expressly provided in this Section 2.12) and in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances. Nothing in this Section 2.12 creates an
obligation of a German Borrower to pay fees related to a Domestic Tranche Letter
of Credit, and to the extent this Section 2.12 creates an obligation of a German
Borrower to pay such fees of any other German Borrower, the German Guaranty
Limitations shall apply.
Section 2.13    Interest. (%3) The Loans comprising each ABR Borrowing
(including each Swingline Loan made to the Domestic Borrowers) shall bear
interest at the Alternate Base Rate plus the Applicable Rate, and the Loans
comprising each Overnight LIBO Rate Borrowing shall bear interest at the
Overnight LIBO Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    Each Protective Advance made to the Domestic Borrowers shall bear
interest at the Alternate Base Rate plus the Applicable Rate plus 2%. Each
Protective Advance made to any German Borrower shall bear interest at the
Overnight LIBO Rate plus the Applicable Rate plus 2%.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan (other than Protective Advances) or any fee or other amount payable by any
Loan Party hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of such Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan (for ABR Loans and Overnight LIBO Rate
Loans, accrued through the last day of the prior calendar month) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and (ii) for Borrowings denominated in Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or Overnight LIBO
Rate shall be determined by the


98



--------------------------------------------------------------------------------





Administrative Agent in accordance with their terms, and such determination
shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest; Illegality. (%3) If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:
(i)    the Administrative Agent determines in good faith (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining (including, without limitation,
by means of an Interpolated Rate or because the LIBO Screen Rate is not
available or published on a current basis) the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period; or
(ii)    the Administrative Agent is advised by any Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period or the applicable Agreed Currency;
then the Administrative Agent shall give notice thereof to each Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies each Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and unless repaid, (A) in the case of a Eurocurrency Borrowing to any Domestic
Borrower, such Borrowing shall be made as an ABR Borrowing and (B) in the case
of a Eurocurrency Borrowing to any German Borrower, such Eurocurrency Borrowing
shall be made as an Alternate Rate Borrowing, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing to any Domestic Borrower, such
Borrowing shall be made as an ABR Borrowing, and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in any Agreed Currency
to any German Borrower, such Borrowing Request shall be made as an Alternate
Rate Borrowing; provided that, if such circumstances only affect one Class or
Type of Borrowing or currency, then the foregoing will only be applicable to the
affected Class or Type of Borrowing or currency.
(b)    If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Overnight LIBO Rate or the
Overnight LIBO Rate will not adequately and fairly reflect the cost to the
Administrative Agent or the Swingline Lender, as applicable, of making or
maintaining Protective Advances, or Swingline Loans, the Administrative Agent or
Swingline Lender, as applicable, shall give notice thereof to each Borrower
Representative and the Lenders by telephone (provided that, any notice to any
Swingline Lender providing German Swingline Loans to a German Borrower must be
given in writing) or facsimile as promptly as practicable thereafter and, until
the Administrative Agent notifies each Borrower Representative and the Lenders
that the circumstances giving rise to such notice no longer exist, Overnight
LIBO Rate Borrowings shall be made as Alternate Rate Borrowings.


99



--------------------------------------------------------------------------------





(c)    If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurocurrency Borrowing or Overnight LIBO Rate Loan, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, dollars, Euro or Sterling in the
London interbank market, then, on notice thereof by such Lender to the Borrower
Representatives through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue Eurocurrency Loans or to convert ABR
Borrowings for Domestic Borrowers to Eurocurrency Borrowings will be suspended
until such Lender notifies the Administrative Agent and the Borrower
Representatives that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Domestic Borrowers will upon
demand from such Lender (with a copy to the Administrative Agent), either
convert or prepay all Eurocurrency Borrowings of such Lender to ABR Borrowings
and (y) the German Borrowers will upon demand from such Lender (with a copy to
the Administrative Agent), either convert or prepay all Eurocurrency Borrowings
of such Lender to Alternate Rate Borrowings, in each case either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
conversion or prepayment, the Borrowers will also pay accrued interest on the
amount so converted or prepaid.
(d)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (%4) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (%4) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate and/or
Overnight LIBO Rate has made a public statement that the administrator of the
LIBO Screen Rate and/or Overnight LIBO Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Screen Rate
and/or Overnight LIBO Rate), (x) the administrator of the LIBO Screen Rate
and/or Overnight LIBO Rate has made a public statement identifying a specific
date after which the LIBO Screen Rate and/or Overnight LIBO Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate
and/or Overnight LIBO Rate), (y) the supervisor for the administrator of the
LIBO Screen Rate and/or Overnight LIBO Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate and/or Overnight
LIBO Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBO Screen Rate and/or Overnight LIBO
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBO Screen Rate and/or Overnight LIBO Rate may no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower Representatives shall endeavor to establish an alternate rate of
interest to the LIBO Rate and/or Overnight LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate). Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this


100



--------------------------------------------------------------------------------





Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(d) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(d), only to the extent the LIBO Screen Rate and/or
Overnight LIBO Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid or converted into an ABR Borrowing for Domestic Borrowers and an
Alternate Rate Borrowing for German Borrowers, as applicable, in each case on
the last day of the then current Interest Period applicable thereto, (y) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing for the Domestic Borrowers or an Alternate Rate
Borrowing for the German Borrowers, as applicable and (z) any Overnight LIBO
Rate Loan shall be converted into an Alternate Rate Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
Section 2.15    Increased Costs. (%3) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, such Issuing Bank or such other


101



--------------------------------------------------------------------------------





Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Bank (which
determination shall be made in good faith, and not on an arbitrary or capricious
basis, and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or such Issuing Bank,
as applicable, then reasonably determines to be relevant; provided that none of
the Administrative Agent, such Lender or such Issuing Bank, as applicable, shall
be required to disclose any confidential or proprietary information in
connection therewith).
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered (which
determination shall be made in good faith, and not on an arbitrary or capricious
basis, and generally consistent with similarly situated customers of such Lender
or such Issuing Bank, as applicable, under agreements having provisions similar
to this Section 2.15, after consideration of such factors as such Lender or such
Issuing Bank, as applicable, then reasonably determines to be relevant; provided
that neither such Lender nor such Issuing Bank, as applicable, shall be required
to disclose any confidential or proprietary information in connection
therewith).
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the applicable Borrower Representative and shall
be conclusive absent manifest error. The applicable Borrower Representative
shall pay, or cause the applicable Borrowers to pay, such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided
that, the Loan Parties shall not be required to compensate a Lender or any
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the applicable Borrower Representative of the
Change in Law giving rise


102



--------------------------------------------------------------------------------





to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower Representative pursuant to Section 2.19 or
Section 9.02(e), then, in any such event, the applicable Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such event
(provided that, subject to the German Guaranty Limitations, each German Borrower
shall only be required to compensate each Lender in respect of Borrowings of the
other German Borrowers). In the case of a Eurocurrency Loan, such actual loss,
cost or expense to any Lender shall include an amount determined by such Lender
to be the excess, if any, and to the extent actually incurred by such Lender of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurocurrency Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for the relevant currency of a comparable amount and period from other banks in
the eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower Representative and shall be conclusive
absent manifest error. The applicable Borrower Representative shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
Section 2.17    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable


103



--------------------------------------------------------------------------------





Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The relevant Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally (but subject to the limitations set forth in Section 9.19 and the
German Guaranty Limitations) indemnify each Recipient, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, (i) the
Administrative Agent for any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent for any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
the Administrative Agent for any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower Representative and the Administrative Agent,
at the time or times reasonably


104



--------------------------------------------------------------------------------





requested by any Borrower Representative or the Administrative Agent, such
properly completed and executed documentation reasonably requested by any
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding (e.g., a
certificate of residence issued by the competent tax authority in the
jurisdiction where the relevant Loan Party is resident). In addition, any
Lender, if reasonably requested by any Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by any Borrower Representative or the
Administrative Agent as will enable such Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the applicable Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower Representative and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of any Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


105



--------------------------------------------------------------------------------





(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each Beneficial Owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower Representative and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of any Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower Representative and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower Representative or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the


106



--------------------------------------------------------------------------------





Borrowers or the Administrative Agent as may be necessary for such Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower Representative
and the Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    VAT.
(i)    All amounts expressed to be payable under any Loan Document by any Loan
Party to any Secured Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply and accordingly, subject to
Section 2.17(h)(ii) below, if VAT is or becomes chargeable on any supply made by
any Secured Party to any Loan Party under a Loan Document and such Secured Party
is required to account to the relevant tax authority for the VAT, that Loan
Party must pay to such Secured Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Secured Party shall promptly provide an appropriate VAT
invoice to that Loan Party).


107



--------------------------------------------------------------------------------





(ii)    If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (the “Customer”) under a Loan
Document and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration, then:
(A)    if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and
(B)    if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.
(iii)    Where a Loan Document requires any Loan Party to reimburse or indemnify
a Secured Party for any cost or expense that any Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.17(h) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as in the Value Added Tax Act 2005 of Germany or applicable
legislation in other jurisdictions having implemented Council Directive 2006/112
EC on the common system of value added tax).
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    No “Grandfathered Obligation” Status. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Effective Date, each
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


108



--------------------------------------------------------------------------------





(k)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(%3) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 1:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. Other than payments
to be made directly to the applicable Issuing Bank or Swingline Lender as
expressly provided herein, all payments shall be made (i) in the same currency
in which the applicable Credit Event was made and (ii) to the Administrative
Agent at its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois;
provided that, (x) in the case of a Credit Event denominated in Sterling or
Euro, such payments shall be made to the Administrative Agent’s Eurocurrency
Payment Office for such currency and (y) payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists, or any Borrower is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, or the terms of this Agreement require the
conversion of such Credit Event into U.S. Dollars, then all payments to be made
by such Borrower hereunder in such currency shall, to the fullest extent
permitted by law, instead be made when due in U.S. Dollars in an amount equal to
the U.S. Dollar Amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations or
conversion, and each Borrower agrees to indemnify and hold harmless the
Swingline Lender, the Issuing Banks, the Administrative Agent and the Lenders
from and against any loss resulting from any Credit Event made to or for the
benefit of such Borrower denominated in a Foreign Currency that is not repaid to
the Swingline Lender, the Issuing Banks, the Administrative Agent or the
Lenders, as the case may be, in the Original Currency.
(a)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), or (B) amounts to be applied from the Collection Account during a
Cash Dominion Period (which shall be applied in accordance with Section 2.10(b))
or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the


109



--------------------------------------------------------------------------------





Administrative Agent and the Issuing Banks from the Borrowers (other than in
connection with the Banking Services Obligations Amount or Swap Agreement
Obligations Amount), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services Obligations Amount or Swap Agreement Obligations Amount), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest due in respect of all
Swingline Loans, sixth, to pay interest then due and payable on the Loans (other
than the Protective Advances and Swingline Loans) ratably, seventh, to pay or
prepay principal of the Swingline Loans, eighth, to prepay principal on the
Loans (other than the Protective Advances and Swingline Loans) and unreimbursed
LC Disbursements, ratably, ninth, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, tenth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations up to and including the Banking Services Obligations
Amount and Swap Agreement Obligations Amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ratably, and eleventh, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrowers. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party, but appropriate adjustments shall be made with respect to payments from
the other Loan Parties or on account of their assets to preserve the allocation
to the Secured Obligations set forth above. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by any Borrower
Representative, or unless an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Class and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.16. If an Event of Default has occurred and is continuing, the
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. Notwithstanding the foregoing, (x) any
such applicable proceeds from Property of the Domestic Loan Parties shall be
applied to the Secured Obligations (other than the German Secured Obligations
and the Secured Obligations that constitute a Guaranty of the German Secured
Obligations) before being applied to any of the other Secured Obligations, (y)
the application of any such applicable proceeds from Collateral securing solely
the German Secured Obligations shall only be made in respect of the German
Secured Obligations in the same order set forth above, and (z) the application
of any such applicable proceeds from Collateral granted by any German Loan Party
shall be applied only to the German Secured Obligations and shall be subject to
the German Guaranty Limitations (in respect of Collateral granted under the
German Collateral Documents as set forth in the German Collateral Documents).
(b)    At the election of the Administrative Agent and unless instructed by any
Borrower Representative prior to the due date therefor that payment will
otherwise be made, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder


110



--------------------------------------------------------------------------------





whether made following a request by the applicable Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Administrative Agent; provided that proceeds of any Borrowings of the German
Borrowers and proceeds deducted from any deposit account of the German Borrowers
shall only be used to pay the German Secured Obligations; provided further, that
if the proceeds of any Borrowing or the proceeds deducted from any deposit
account are for a specific German Borrower, then such amounts shall only be used
to pay amounts owed by such German Borrower or any of its Subsidiaries. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans, but such a Borrowing may only constitute a Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to Section 2.03,
Section 2.04 or Section 2.05, as applicable, and (ii) the Administrative Agent
to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(c)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements and Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. Notwithstanding the foregoing, any such applicable payment from a
German Loan Party shall only be used to purchase a participation in a German
Secured Obligation in the same order set forth above.


111



--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent shall have received notice from any
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clauses (i) and (ii) above shall
be made in any order determined by the Administrative Agent in its discretion.
(f)    The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.
Section 2.19    Mitigation Obligations; Replacement of Lenders. (%3) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable


112



--------------------------------------------------------------------------------





Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
(acting through the applicable Borrower Representative) may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under this Agreement and other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the applicable
Borrowers shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under
Section 9.04, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, delayed or conditioned (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the applicable Borrower Representative, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an approved Platform as to which the
Administrative Agent and such parties are participants), and the Lender required
to make such assignment need not be a party thereto in order for such assignment
to be effective and shall be deemed to have consented to an be bound by the
terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory,


113



--------------------------------------------------------------------------------





at maturity, pursuant to Section 2.18(b) or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the applicable Borrower Representative may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the applicable Borrower
Representative, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) cash collateralize the
Issuing Banks’ future LC Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with this Section; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;
(c)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification expressly requiring the consent of such Lender or
each Lender directly affected thereby;


114



--------------------------------------------------------------------------------





(d)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation, (y) the sum of all non-Defaulting Lenders’ Revolving
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments and (z) each
non-Defaulting Lender’s Revolving Exposures do not exceed such non-Defaulting
Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrowers shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Banks, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Company or the applicable Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(e)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrowers in accordance with Section 2.20(d), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders


115



--------------------------------------------------------------------------------





in a manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall
not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the applicable Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrowers, the Issuing
Banks and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
Section 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.
Section 2.22    Banking Services and Swap Agreements. Each Lender (other than
Chase) or Affiliate thereof (or, in the case of any Swap Agreement, any Person
that was a Lender or an Affiliate of a Lender at the time the relevant Swap
Agreement was entered into) providing Banking Services for, or having Swap
Agreements with, any Loan Party (or, in the case of Swap Agreements, any
Subsidiary of any Loan Party as provided for in the definition of “Swap
Agreement Obligations”) shall deliver to the Administrative Agent, promptly
after entering into such Banking Services or Swap Agreements, written notice
setting forth the aggregate amount of all Banking Services Obligations Amounts
and Swap Agreement Obligations Amounts of such Loan Party (or Subsidiary
thereof) to such Lender or Affiliate (or, in the case of any Swap Agreement,
such Person that was a Lender or an Affiliate of a Lender at the time the
relevant Swap Agreement was entered into)


116



--------------------------------------------------------------------------------





(whether matured or unmatured, absolute or contingent). In addition, each such
Lender (other than Chase) or Affiliate thereof (or, in the case of any Swap
Agreement, such Person that was a Lender or an Affiliate of a Lender at the time
the relevant Swap Agreement was entered into) shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, but in any event not less than monthly, a summary of
the Banking Services Obligations Amount and Swap Agreement Obligations Amount.
The most recent information provided to or available for the Administrative
Agent shall be used in determining the amounts to be applied in respect of such
Banking Services Obligations Amount and/or Swap Agreement Obligations Amount
pursuant to Section 2.18(b); provided that such information may be provided or
updated following an Event of Default.
Section 2.23    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
Section 2.24    Designation of Additional German Borrowers. (%3) The German
Borrower Representative may from time to time, with not less than fifteen (15)
Business Days prior written notice (or such fewer days as the Administrative
Agent may agree to in its sole discretion), designate Subsidiaries organized
under the laws of Germany as additional German Borrowers by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the German Borrower Representative and the satisfaction of the
other conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction (such date, the “German Borrower Effective Date”) and the
effectiveness of the German Borrower Amendment, such Subsidiary shall constitute
a German Borrower for all purposes of this Agreement. As soon as practicable
upon receipt of a Borrowing Subsidiary Agreement, the Administrative Agent shall
furnish a copy thereof to each Lender. This Agreement may be amended pursuant to
an amendment or an amendment and


117



--------------------------------------------------------------------------------





restatement (a “German Borrower Amendment”) executed by the German Borrower
Representative, the applicable additional German Borrower and the Administrative
Agent, without the consent of any other Lenders, in order to effect such
amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and its counsel, to effect this
Section 2.24 (including to add or combine German Borrowing Bases). Upon such
execution, delivery and consent, such Subsidiary shall for all purposes be a
party hereto as a German Borrower as fully as if it had executed and delivered
this Agreement.
(a)    Removal of German Borrower. The German Borrower Representative may at any
time execute and deliver to the Administrative Agent a termination agreement (in
form and substance reasonably acceptable to the Administrative Agent) with
respect to any German Borrower, whereupon such Subsidiary shall cease to be a
German Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no such termination will become effective as to any German Borrower at
a time when any principal of or interest on any Loan to such German Borrower or
any other amount due and payable by such German Borrower shall be outstanding
hereunder, or when assets of such German Borrower are included in any Borrowing
Base.
Section 2.25    Special Cash Collateral Account. All amounts on deposit from
time to time in the Special Cash Collateral Account shall constitute part of the
Collateral hereunder and shall not constitute payment of the Obligations until
applied thereto as hereinafter provided. Any income received with respect to
amounts from time to time on deposit in the Special Cash Collateral Account,
including any interest, shall be deposited in the Collection Account. The
Administrative Agent shall at all times have control and complete dominion over
the Special Cash Collateral Account and all amounts on deposit therein;
provided, however, that the Domestic Borrowers may, upon the written request of
the Domestic Borrower Representative delivered to the Administrative Agent, from
time to time withdraw Pledged Cash and use the requested funds (a) to pay,
prepay or repay Obligations in respect of the Loans, and (b) subject to
obtaining the Administrative Agent’s prior written consent, for any other
purpose not herein prohibited. The Administrative Agent agrees that it will not
unreasonably withhold, delay or condition such consent so long as (A) Aggregate
Availability, as determined by the Administrative Agent, is not less than
$35,000,000 at the time of and immediately after giving effect to such
withdrawal and application of funds, and (B) the Domestic Borrowers have not
made a request (that was approved by the Administrative Agent) to withdraw
Pledged Cash pursuant to clause (b) of this Section within the immediately
preceding thirty (30) days. Any use of Pledged Cash by the Domestic Borrowers
other than as permitted in the foregoing provisions of this Section shall
require the consent of the Required Lenders.
Section 2.26    German Separate Borrowing Base Trigger Period. Within five (5)
Business Days after a German Separate Borrowing Base Trigger Period has
commenced, the German Borrower Representative shall provide the Administrative
Agent with the allocation among the individual German Borrowers of the German
Tranche Revolving Loans and the German Tranche Letters of Credit outstanding at
such time to the German Borrower Representative; provided that if the German
Borrower Representative shall fail to provide such allocation within such time
period, the Administrative Agent shall use its reasonable credit judgment to
allocate among the individual German Borrowers the German Tranche Revolving
Loans and German Tranche Letters of Credit outstanding at such time to the
German Borrower Representative; provided that no German


118



--------------------------------------------------------------------------------





Borrower will be able to request a Borrowing until the allocation among the
individual German Borrowers has been finalized. If any German Borrower is not in
compliance with the Revolving Exposure Limitations at the end of such five (5)
Business Day Period after giving effect to the foregoing allocation of the
German Tranche Revolving Loans and German Tranche Letters of Credit outstanding,
the German Borrower Representative shall immediately (except as provided below)
pay, or cause the applicable German Borrower to immediately (except as provided
below) repay, the German Tranche Revolving Loans or cash collateralize the
German Tranche LC Exposure in accordance with Section 2.06(j), as applicable, in
an aggregate amount equal to such excess; provided that, if the Trigger Period
Notice is being delivered in connection with the failure of a German EAV to be
in full force and effect, the Loan Parties shall have an additional five (5)
Business Days to eliminate such excess; provided further that the German
Guaranty Limitations shall apply to the obligation of a German Borrower to repay
Revolving Loans of any other German Borrower.
Section 2.27    Extension Offers.
(a)    The Borrowers may at any time and from time to time request that all or a
portion of the Commitments of any Class, existing at the time of such request
(each, an “Existing Commitment” and any related revolving credit loans under any
such facility, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Class”) be converted to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so extended, “Extended Commitments” and any related
revolving credit loans, “Extended Loans”) and to provide for other terms
consistent with this Section 2.27. Prior to entering into any Extension
Amendment with respect to any Extended Commitments, the Borrower Representatives
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Class of Existing
Commitments and which such request shall be offered ratably to all Lenders) (an
“Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established thereunder, which terms shall be substantially
similar to those applicable to the Existing Commitments from which they are to
be extended (the “Specified Existing Commitment Class”) except that (i) all or
any of the final maturity dates of such Extended Commitments may be delayed to
later dates than the final maturity dates of the Existing Commitments of the
Specified Existing Commitment Class, (ii) (A) the interest rates, interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Commitments may be different from
those for the Existing Commitments of the Specified Existing Commitment Class
and/or (B) additional fees and/or premiums may be payable to the Lenders
providing such Extended Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A), (iii) (A) the undrawn revolving
credit commitment fee rate with respect to the Extended Commitments may be
different from such rate for Existing Commitments of the Specified Existing
Commitment Class and (B) the Extension Amendment may provide for other covenants
and terms that apply to any period after the final maturity dates of the
Existing Commitments of the Specified Existing Commitment Class; provided that,
notwithstanding anything to the contrary in this Section 2.27 or otherwise, (1)
the borrowing and repayment (other than in connection with a permanent repayment
and termination of commitments (which shall be governed by clause (3) below)) of
the Extended Loans under any


119



--------------------------------------------------------------------------------





Extended Commitments shall be made on a pro rata basis with any borrowings and
repayments of the Existing Loans of the Specified Existing Commitment Class (the
mechanics for which may be implemented through the applicable Extension
Amendment and may include technical changes related to the borrowing and
replacement procedures of the Specified Existing Commitment Class), (2)
assignments and participations of Extended Commitments and Extended Loans shall
be governed by the assignment and participation provisions set forth in
Section 9.04 and (3)   subject to the applicable limitations set forth in
Section 2.09, permanent repayments of Extended Loans (and corresponding
permanent reduction in the related Extended Commitments) shall be permitted as
may be agreed among the Borrowers and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Loans or Commitments of any Existing
Class converted into Extended Loans or Extended Commitments pursuant to any
Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).
(b)    The Borrower Representatives shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as the
Administrative Agent may determine in its reasonable discretion) prior to the
date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.27. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Commitments (or any earlier Extended Commitments) of an
Existing Class subject to such Extension Request converted into Extended
Commitments shall notify the Administrative Agent (an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Commitments (and/or any earlier Extended Commitments) which it has elected to
convert into Extended Commitments (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate amount of Commitments (and any earlier Extended Commitments) subject
to Extension Elections exceeds the amount of Extended Commitments requested
pursuant to the Extension Request, Commitments and (and any earlier Extended
Commitments) subject to Extension Elections shall be converted to Extended
Commitments on a pro rata basis based on the amount of Commitments (and any
earlier Extended Commitments) included in each such Extension Election or as may
be otherwise agreed to in the applicable Extension Amendment. Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all Existing Commitments of
the Specified Existing Commitment Class for purposes of the obligations of a
Lender in respect of Letters of Credit under Section 2.06 and Swingline Loans
under Section 2.05, except that the applicable Extension Amendment may provide
that the Maturity Date for Swingline Loans and/or the last day for issuing
Letters of Credit may be extended and the related obligations to make Swingline
Loans and issue Letters of Credit may be continued (pursuant to mechanics to be
specified in the applicable Extension Amendment) so long as the applicable
Swingline Lender and/or the applicable Issuing Bank, as applicable, have
consented to such extensions (it being understood that notwithstanding anything
to the contrary set forth in Section 9.02, no consent of any other Lender shall
be required in connection with any such extension). Any Lender that elects in
its sole discretion not to become an Extending Lender shall cease to be a Lender
hereunder and shall no longer have any Commitments, other obligations or


120



--------------------------------------------------------------------------------





rights (other than such Lender’s rights to indemnification under the Loan
Documents which shall continue to remain in effect after such time as set forth
in this Agreement) hereunder, in each case as of the applicable Maturity Date,
so long as each such Lender has received payment in full in respect of its
Applicable Percentage of all outstanding Obligations that are then due and owing
as of such applicable Maturity Date.
(c)    Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 9.02, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. It is understood and agreed that each Lender hereunder
has consented, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.27 and the arrangements described above in connection therewith. No
Extension Amendment shall provide for any tranche of Extended Commitments in an
aggregate principal amount that is less than fifty percent (50%) of the
Commitments in effect immediately before giving effect to such Extension
Amendment. Notwithstanding anything to the contrary in this Section 2.27(c) and
without limiting the generality or applicability of Section 9.04 to any
Section 2.27 Additional Amendments (as defined below), any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.27 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.27 Additional Amendments are within the
requirements of Section 2.27(a) and do not become effective prior to the time
that such Section 2.27 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Loans provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such
Section 2.27 Additional Amendments to become effective in accordance with
Section 9.04.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
(i) on any date on which any Class of Existing Commitments is converted to
extend the related scheduled maturity date(s) in accordance with this
Section 2.27 (an “Extension Date”), in the case of the Existing Commitments of
each Extending Lender under any Specified Existing Commitment Class, the
aggregate principal amount of such Existing Commitments shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Commitments so
converted by such Lender on such date, and such Extended Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended Commitments so established on such date) and
(ii) if, on any Extension Date, any Existing Loans of any Extending Lender are
outstanding under the Specified Existing Commitment Class, such Existing Loans
(and any related participations) shall be deemed to be allocated as Extended
Loans (and related participations) in the same proportion as such Extending
Lender’s Specified Existing Commitments to Extended Commitments.


121



--------------------------------------------------------------------------------





(e)    No exchange of Loans or Commitments pursuant to any Extension Amendment
in accordance with this Section 2.27 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders (provided that
representations and warranties of the German Loan Parties shall be limited to
the facts and circumstances of the German Loan Parties and their Subsidiaries)
that:
Section 3.01    Organization; Powers. The Loan Parties and each of their
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, have all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, are qualified to do business, and are in good
standing (to the extent such concept is applicable), in every other jurisdiction
where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions (which includes any required works council
advice and supervisory board consent in Germany regarding German Borrower B, in
each case, if applicable) and, if required, actions by equity holders. Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and requirements of reasonableness, good faith and fair dealing.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirements of Law applicable to any Loan Party or any of its Subsidiaries, (c)
will not violate or result in a default in any material respects under any
material indenture, material agreement or other material instrument, including,
without limitation, the Senior Note Indenture and any Additional Senior
Indenture, binding upon any Loan Party or any of its Subsidiaries or the assets
of any Loan Party or any of its Subsidiaries, or give rise to a right thereunder
to require any material payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents, and except, in the case of clauses (a) and (b)
above, where such breach or the failure to take such action, could not
reasonably be expected to result in a Material Adverse Effect.


122



--------------------------------------------------------------------------------





Section 3.04    Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its Consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2017, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for each fiscal quarter
ending on or prior to September 30, 2018, certified by a Financial Officer of
the Company. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(a)    The Company has heretofore furnished to the Administrative Agent
projected income statements, balance sheets and cash flows of the Loan Parties
and their Subsidiaries, on a Consolidated basis, together with one or more
schedules demonstrating prospective compliance with all financial covenants
contained in this Agreement, such projections disclosing all material
assumptions made by the Loan Parties in formulating such projections (x) for
fiscal year 2018 and (y) on an annual basis for fiscal years 2019 through 2021.
The projections are based upon estimates and assumptions which the Loan Parties
believe are reasonable in light of the conditions which existed as of the time
the projections were made, have been prepared on the basis of the material
assumptions stated therein and reflect as of the date of this Agreement and the
Effective Date an estimate believed reasonable by the Loan Parties as to the
results of operations and other information projected therein.
(b)    Since December 31, 2017, no event, change or condition has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect.
Section 3.05    Properties. (%3) Each of the Company and its Subsidiaries has
defensible title to, or valid leasehold interests or licensed interests in, all
its real and personal Property material to the businesses of the Company and its
Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with their ability to conduct such businesses or to utilize such
properties for their intended purposes.
(a)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
material trademarks, tradenames, copyrights, and patents necessary for the
operation of the business of the Company and its Subsidiaries, taken as a whole,
and to the knowledge of the Company the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that could not reasonably be expected to result in a
Material Adverse Effect.
(b)    No Loan Party is in default in any material respect under any lease with
respect to any Material Leasehold Property, and to the knowledge of any Loan
Party, no other party thereto is in default under any such lease.
Section 3.06    Litigation and Environmental Matters. (%3) No actions, suits or
proceedings by or before any arbitrator or Governmental Authority are pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party or any Subsidiary (i) except as could not


123



--------------------------------------------------------------------------------





reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
(a)    Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability in excess of $5,000,000 or knows of any basis for it to
be subject to any Environmental Liability in excess of $5,000,000, in each case
with respect to which there is a reasonable possibility of an adverse
determination and (ii) no Loan Party or any of its Subsidiaries (A) has failed
to comply with any applicable Environmental Law which is reasonably expected to
result in any Environmental Liability in excess of $5,000,000 or to obtain,
maintain or comply with any permit, license or other approval required under any
applicable Environmental Law which is reasonably expected to result in any
Environmental Liability in excess of $5,000,000, or (B) has become subject to
any Environmental Liability in excess of $5,000,000.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
its Subsidiaries is in compliance with (i) all Requirements of Law applicable to
it or its Property and (ii) all indentures, material agreements and other
material instruments, including, without limitation, the Senior Note Indenture
and any Additional Senior Indenture, binding upon it or its Property. No Default
has occurred and is continuing.
Section 3.08    Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09    Taxes. Each of the Loan Parties and its Subsidiaries has timely
filed or caused to be timely filed (except for extensions duly obtained) Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) as disclosed in
Schedule 3.09, (b) those for which extensions have been obtained and (c) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP. No federal income tax returns of any
Loan Party has been audited by the IRS, the Canada Revenue Agency, the
Netherlands national tax authority (Belastingdienst) or the German national tax
authority (Finanzamt), the determination under which could reasonably be
expected to have a Material Adverse Effect. No Loan Party, as of the Effective
Date, has requested or been granted any extension of time to file any federal
tax return. No Loan Party or any of its Subsidiaries has, as of the Effective
Date, requested or been granted any extension of time to file any state,
provincial, local or foreign tax return, other than extensions with respect to
tax liabilities where such Loan Party’s or such Subsidiary’s failure to pay such
tax liabilities would not have a Material Adverse Effect. Except for any tax
sharing agreement (including, with respect to the relevant German Borrowers, the
German EAV) entered into and delivered to the Administrative Agent pursuant to


124



--------------------------------------------------------------------------------





the terms hereof, no Loan Party is a party to, or has any material obligation
under, any tax sharing arrangement with any Person.
Section 3.10    ERISA; Pension Plans.
(a)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
(b)    Foreign Pension Plans. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect: (i) all
employer and employee contributions (including insurance premiums) required from
any Loan Party or any of its Affiliates by applicable law or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Pension Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign Pension Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) with respect to
such Foreign Pension Plan and (B) with the terms of such Foreign Pension Plan.
Section 3.11    Disclosure. (a) The information furnished by or on behalf of any
Loan Party in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
(excluding any forecasts, protections or estimates contained in such
information), taken as a whole, and after giving effect to any updates provided,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not misleading; provided, however, it is understood
that financial statements only contain such disclosures as are required by GAAP.
All forecasts, projections or estimates that are part of such information
(including those delivered subsequent to the Effective Date) have been prepared
in good faith based upon assumptions believed to be reasonable at the time made
(it being understood and agreed that financial projections are not a guarantee
of financial performance and actual results may differ from financial
projections and such differences may be material).
(b) As of the Effective Date, to the best knowledge of any Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
Section 3.12    Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date or on the date of a Credit Event (other than a LC
Disbursement):
(a)    The value of the assets of each Loan Party (including contribution rights
from other Loan Parties), based on a fair valuation thereof (calculated on a
going-concern basis), is not less than the amount that will be required to be
paid on or in respect of the probable liability on the existing debts and other
liabilities (including contingent liabilities) of such Loan Party, as they are
expected to become absolute and mature. The value of the assets of each of the
Subsidiaries of the Loan Parties (including contribution rights from other Loan
Parties), based on a fair valuation thereof


125



--------------------------------------------------------------------------------





(calculated on a going-concern basis), is not less than the amount that will be
required to be paid on or in respect of the probable liability on the existing
debts and other liabilities (including contingent liabilities) of each such
Subsidiary, as they are expected to become absolute and mature.
(b)    The assets of each Loan Party do not constitute unreasonably small
capital for such Loan Party to carry out its business as now conducted and as
proposed to be conducted including the capital needs of such Loan Party, taking
into account (i) the nature of the business conducted by such Loan Party, (ii)
the particular capital requirements of the business conducted by such Loan
Party, (iii) the anticipated nature of the business to be conducted by such Loan
Party in the future, and (iv) the projected capital requirements and capital
availability of such current and anticipated business. The assets of each of the
Subsidiaries of each Loan Party do not constitute unreasonably small capital for
such Subsidiary to carry out its business as now conducted and as proposed to be
conducted, including the capital needs of each such Subsidiary, taking into
account (A) the nature of the business conducted by such Subsidiary, (B) the
particular capital requirements of the business conducted by such Subsidiary,
(C) the anticipated nature of the business to be conducted by such Subsidiary in
the future, and (D) the projected capital requirements and capital availability
of such current and anticipated business.
(c)    No Loan Party, nor any of its Subsidiaries, intends to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be received by each such Loan Party and Subsidiary and the
timing and amounts to be payable on or in respect of debt of each such Loan
Party and Subsidiary, as applicable). The cash flow of each such Loan Party and
Subsidiary, after taking into account all anticipated uses of the cash of each
such Loan Party and Subsidiary, should at all times be sufficient to pay all
such amounts on or in respect of debt of each such Loan Party and Subsidiary
when such amounts are anticipated to be required to be paid.
(d)    The Loan Parties do not believe that final judgments against any of them
or any of their Subsidiaries in actions for money damages presently pending, if
any, will be rendered at a time when, or in an amount such that, the applicable
Loan Party or Subsidiary will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the maximum reasonable
amount of such judgments in any such actions and the earliest reasonable time at
which such judgments might be rendered). The cash flow of each such Loan Party
and Subsidiary, as applicable, after taking into account all other anticipated
uses of the cash of each such Loan Party and Subsidiary, as applicable
(including the payments on or in respect of debt referred to in clause (c) of
Section 3.12), should at all times be sufficient to pay all such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).
(e)    With respect to each German Loan Party, no German Insolvency Event or
Dutch Insolvency Event has occurred with respect to it.
Section 3.13    Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. The Company maintains, and has caused each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal Property in such amounts,
subject to


126



--------------------------------------------------------------------------------





such deductibles and self-insurance retentions and covering such properties and
risks as are adequate and customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
Section 3.14    Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Company of each of its Subsidiaries, (b) a true and complete
listing of each class of each Loan Party’s (other than the Company’s) and its
Subsidiaries’ issued and outstanding Equity Interests, all of which Equity
Interests are owned beneficially and of record by the Persons identified on
Schedule 3.14, and (c) the type of entity of the Company and each of its
Subsidiaries.
Section 3.15    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, subject to certain filings (or, in the case of Mortgages
over real Property of German Loan Parties, property registrations in the
applicable land register), notices and recording contemplated by the Collateral
Documents previously made or to be made on or about the Effective Date (or, with
respect to any Person that becomes a Loan Party after the Effective Date, on or
about such later date on which such Person becomes a Loan Party), such Liens
constitute perfected and continuing Liens on the Collateral in the manner
required by the Collateral Documents, securing the Secured Obligations (or
designated portion thereof), enforceable against the applicable Loan Party and
all third parties, and having priority over all other Liens on the Collateral
except (a) Liens permitted under Section 6.02 that are not required to be junior
in priority, to the extent any such Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement
and (b) Liens perfected only by control or possession (including possession of,
or notation of a Lien on, any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain control or possession
of such Collateral (or has not noted such Lien on any certificate of title).
Section 3.16    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any of its Subsidiaries
pending or, to the knowledge of any Loan Party, threatened, that, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Requirements of Law dealing with such matters, in a manner that, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
All payments due from any Loan Party or any of its Subsidiaries, or for which
any claim may be made against any Loan Party or any of its Subsidiaries, on
account of wages, vacation pay and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the Loan
Party or such Subsidiary, except those that could not reasonably be expected to
have a Material Adverse Effect.
Section 3.17    Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulation T, Regulation U and Regulation X. No Borrower
is engaged or will engage, principally or as one of its important activities,


127



--------------------------------------------------------------------------------





in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock.
Section 3.18    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.09.
Section 3.19    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit either in its separate capacity or as a member of the group of
companies, directly or indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and indirect benefit to such Loan
Party or the Loan Parties taken as a group, and is in its or the group’s best
interest.
Section 3.20    No Change in Credit Criteria or Collection Policies. There has
been no material adverse change in credit criteria or collection policies
concerning Receivables of any Domestic Loan Party since November 5, 2009, which
has had or which is likely to have a Material Adverse Effect.
Section 3.21    Status of Receivables and Other Collateral. Each Loan Party is
and shall be the sole owner, free and clear of all Liens except in favor of the
Administrative Agent or otherwise permitted under Section 6.02 hereunder, of and
fully authorized to sell, transfer, pledge and/or grant a security interest in
all of the Collateral (other than Excluded Assets) owned by such Loan Party.
Each Receivable reported by the Loan Parties as an Eligible Receivable meets the
requirements of the definition of Eligible Receivable, each item of Inventory
reported by the Loan Parties as Eligible Inventory meets the requirements of the
definition of Eligible Inventory, each item of Eligible Equipment reported by
the Loan Parties as Eligible Equipment meets the requirements of the definition
of Eligible Equipment and each Real Property Asset reported by the Loan Parties
as Eligible Real Estate meets the requirements of the definition of Eligible
Real Estate.
Section 3.22    Transactions with Related Parties. Any and all transactions,
contracts, licenses, or other agreements existing on the date of this Agreement
and the Effective Date which have been entered into by and among any Loan Party
and any Affiliate, officer, or director of any Loan Party (other than Permitted
Affiliate Transactions), have been entered into and made upon terms and
conditions not less favorable to the applicable Loan Parties than those terms
which could have been obtained from wholly independent and unrelated sources.
Section 3.23    Deposit Accounts. Each deposit account of the Loan Parties
(including each Collection Account) which customarily maintains funds in excess
of $10,000 is listed in Section II of the Perfection Certificate, and each
Collection Account is specified as such on such Schedule; provided that Section
II of the Perfection Certificate may be updated by the Loan Parties from time to
time when the Loan Parties add or remove deposit accounts in accordance with
this Agreement.


128



--------------------------------------------------------------------------------





Each deposit account of the Loan Parties (including each Collection Account),
including each deposit account listed on Section II of the Perfection
Certificate or established pursuant to Section 6.18, is a Controlled Account
(except with respect to Excluded Assets and the accounts referred to in
Section 6.18(c) to the extent provided therein).
Section 3.24    Qualified ECP Guarantor. The Company is a Qualified ECP
Guarantor.
Section 3.25    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and employees
and, to the knowledge of such Loan Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.
None of (a) any Loan Party, any Subsidiary or, to the knowledge of the Loan
Parties and the Subsidiaries, any of their respective directors, officers or
employees, or (b) to the knowledge of the Loan Parties, any agent of the Loan
Parties or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
None of the Transactions or any other transaction contemplated by this Agreement
or any other Loan Document will violate Anti-Corruption Laws or applicable
Sanctions. The Loan Parties do not make any representation or warranty under
this Section 3.25 in relation to economic or financial sanctions or trade
embargos imposed, administered or enforced from time to time by any Governmental
Authority, including the U.S. government, including those administered by OFAC
or the U.S. Department of State and/or any other agency of the U.S. government,
or any of the foregoing administered by any international organization, if and
to the extent this representation and warranty would expose any of the Loan
Parties or a German Finance Party to any infringement of or liability under EU
Regulation (EC) 2271/96, as amended by Council Regulation (EC) No. 807/2003 of
14 April 2003, or section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung), as amended from time to time, or any similar
anti-boycott statute, it being understood that the foregoing limitation does not
otherwise affect or impair any representation or warranty made by any of the
Loan Parties in favor of any Credit Party or any rights of such other Credit
Parties.
Section 3.26    Centre of Main Interest. For the purposes of the Regulation,
each German Loan Party’s centre of main interests (as that term is used in
Article 3(1) of the Regulation) is situated in its jurisdiction of incorporation
and it has no “establishment” (as that term is used in Article 2(10) of the
Regulation) in any other jurisdiction.
Section 3.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Section 3.28    Certain Dutch Tax Matters. No Loan Party is included in a fiscal
unity (fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting)
or Dutch value added tax (omzetbelasting) purposes.


129



--------------------------------------------------------------------------------





ARTICLE IV    

CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
(iii) without limiting the preceding clause (ii), from each Lender hereto either
(A) a counterpart of the Lender Allocation Agreement signed on behalf of such
Lender or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page thereof) that such Lender has signed a counterpart of the Lender Allocation
Agreement, and (iv) such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to each such requesting Lender and written opinions of the
U.S. and German counsels of the Loan Parties, as the Administrative Agent may
request, addressed to the Administrative Agent, the Issuing Banks and the
Lenders (together with any other real estate related opinions separately
described herein), all in form and substance satisfactory to the Administrative
Agent, the Lead Arranger and their counsel.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited Consolidated financial statements of the Company and its Subsidiaries
for the 2017 fiscal year, (ii) unaudited interim Consolidated financial
statements of the Company and its Subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Administrative Agent, reflect any material adverse change in the
Consolidated financial condition of Company and its Subsidiaries, as reflected
in the audited, Consolidated financial statements described in clause (i) of
this paragraph and (iii) satisfactory projections (x) for fiscal year 2018, and
(y) on an annual basis for fiscal years 2019 through 2021.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, or with regard to a German Loan Party the
competent managing director (Geschäftsführer), which shall (A) certify the
resolutions of its Board of Directors, shareholder(s), members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by


130



--------------------------------------------------------------------------------





name and title and bear the signatures of the Financial Officers, to the extent
available, and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization (or
similar document) of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party (to the extent available in the
jurisdiction) and a true and correct copy of its by-laws or operating,
management or partnership agreement (or similar document), together with
certified up to date (no older than 15 days from the Effective Date) excerpts of
the commercial register for each Loan Party organized under the laws of Germany,
and a certified copy of a shareholder list, if applicable, and (ii) a good
standing certificate (where relevant) for each Loan Party from its jurisdiction
of organization or the substantive equivalent, if any, available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date, (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in Article III are
true and correct in all material respects as of such date (or, with respect to
any representation or warranty which by its terms is made as of a specified
date, is true and correct in all material respects only as of such specified
date or, with respect to any representation or warranty which is subject to any
materiality qualifier, is true and correct in all respects), and (iii)
certifying any other factual matters as may be reasonably requested by the
Administrative Agent.
(e)    Fees. The Lenders, the Administrative Agent and the Lead Arranger shall
have received all fees required to be paid, and all expenses for which invoices
have been presented on or before the Effective Date (including the reasonable
fees and expenses of legal counsel), on or before the Effective Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction (where applicable) or certified
land register extracts (Grundbuchauszüge) reasonably requested by the
Administrative Agent and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.02 or reflected in
the relevant land register extract or discharged on or prior to the Effective
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
(g)    [Reserved.]
(h)    Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account of the Domestic Borrower Representative and
the deposit account of the German Borrower Representative (each a “Funding
Account”) to which the Administrative Agent is authorized by the Domestic
Borrower Representative or the German Borrower Representative, as applicable, to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.
(i)    Solvency. The Administrative Agent shall have received a solvency
certificate or certification from a Financial Officer of (i) the Company, on
behalf of itself and each of the other Loan Parties (other than the German Loan
Parties described in clause (ii) of this paragraph) and (ii)


131



--------------------------------------------------------------------------------





each German Borrower and each German Guarantor formed under the laws of the
Federal Republic of Germany, in each case certifying the solvency of the
applicable Loan Party.
(j)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates each of the Borrowing Bases as of
a date specified by the Administrative Agent with customary supporting
documentation and supplemental reporting satisfactory to the Administrative
Agent.
(k)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, the Aggregate
Availability shall not be less than $50,000,000.
(l)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing Equity Interests
pledged pursuant to any Collateral Document, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, to the extent applicable, and (ii) each promissory note
(if any) required to be delivered to the Administrative Agent pursuant to any
Collateral Documents) endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(m)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(n)    Insurance. The Administrative Agent shall have received (to the extent
not previously provided by the Loan Parties) evidence of insurance coverage and
endorsement to policies in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of the
Collateral Documents.
(o)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).
(p)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(q)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.


132



--------------------------------------------------------------------------------





(r)    Appraisals. The Administrative Agent shall have received appraisals of
the applicable Loan Parties’ Inventory, Equipment and Eligible Real Estate from
one or more firms satisfactory to the Administrative Agent, which appraisals
shall be satisfactory to the Administrative Agent in its sole discretion.
(s)    USA PATRIOT Act, Etc. (i) The Administrative Agent and the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, for each Loan
Party, and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrowers at least ten (10) days prior to the Effective Date, a
Beneficial Ownership Certification in relation to each Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).
(t)    Collateral Access and Tri-Party Agreements. The Administrative Agent
shall have received each (i) Collateral Access Agreement required to be provided
pursuant to the Collateral Documents and (ii) each Tri-Party Agreement or
account pledge agreement and related notice of pledge/ acknowledgments by the
relevant account banks required to be delivered for the Domestic Loan Parties
and the German Loan Parties, in each case required to be provided pursuant to
the Collateral Documents (it being understood that the acknowledgments by the
relevant account banks may be delivered in due course after the Effective Date).
(u)    Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate, dated the Effective Date, substantially in the form of
Exhibit G hereto, duly executed by each Loan Party.
(v)    Existing Mortgages. The Administrative Agent shall have received (1) for
any Mortgages previously delivered and executed by the German Borrowers pursuant
to the Existing Credit Agreement, (A) appraisals, together with reliance letters
where applicable, concerning each Existing Mortgaged Property owned by the
German Borrowers from one or more independent real estate appraisers reasonably
satisfactory to the Administrative Agent, which appraisals shall set forth the
Net Recovery Value Percentage of such Existing Mortgaged Property and be in
form, scope and substance reasonably satisfactory to the Administrative Agent
and shall satisfy the requirements of any applicable laws and regulations; (B) a
certified land register and/or hereditable building register extract, as the
case may be (Grundbuch- bzw. Erbbaugrundbuchauszug) not older than thirty (30)
days evidencing the continued registration of such Mortgages on the respective
Existing Mortgaged Property and (C) an amended security purpose agreement as
part of the German Collateral Documents; and (2) for any Mortgages previously
delivered and executed by the Domestic Borrowers pursuant to the Existing Credit
Agreement (each such Mortgage from a German Borrower or a Domestic Borrower, an
“Existing Mortgage”) (A) a fully executed (and, where required, notarized)
amendment or amendment and restatement of such Existing Mortgage, if applicable,
in each case in proper form for recording in the applicable jurisdiction,
confirming the encumbrance of the subject Existing Mortgaged Property owned in
fee as of the Effective Date and


133



--------------------------------------------------------------------------------





listed on Schedule 4.01 (each Real Property Asset which is the subject of an
Existing Mortgage, whether from a German Borrower or a Domestic Borrower, an
“Existing Mortgaged Property”); (B) appraisals, together with reliance letters
where applicable, concerning each Existing Mortgaged Property owned by the
Domestic Borrowers from one or more independent real estate appraisers
reasonably satisfactory to the Administrative Agent, which appraisals shall set
forth the Net Recovery Value Percentage of such Existing Mortgaged Property and
be in form, scope and substance reasonably satisfactory to the Administrative
Agent and shall satisfy the requirements of any applicable laws and regulations;
(C) evidence reasonably satisfactory to the Administrative Agent that there are
no material Taxes, charges (including water and sewer charges), withholdings,
assessments or impositions of any kind which have been due and payable for more
than thirty (30) days with respect to such Existing Mortgaged Property, except
those for which extensions have been obtained and except for those which have
been disclosed to the Administrative Agent and which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained in accordance with GAAP; and (D) (1) a favorable opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent), as to the due authorization, execution and delivery by such Loan Party
of such amendment or amendment and restatement of such Existing Mortgage and
such other matters as the Administrative Agent may reasonably request, and (2)
an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in the state or province in which such Existing Mortgaged
Property is located with respect to the enforceability of the form of amendment
or amendment and restatement of such Existing Mortgage to be recorded in such
state or province and such other reasonable and customary matters (including
without limitation any matters governed by the laws of such state or province
regarding personal property security interests in respect of any Collateral) as
the Administrative Agent may reasonably request, in each case in Proper Form.
(w)    [Reserved.]
(x)    Hedging Policies. The Administrative Agent shall have received a copy of
the Loan Parties’ hedging policies, which hedging policies shall be reasonably
satisfactory to the Administrative Agent.
(y)    Environmental Reports. The Administrative Agent shall have received and
be satisfied with any requested environmental review reports with respect to the
real properties of the Borrowers and their Subsidiaries specified by the
Administrative Agent from firm(s) satisfactory to the Administrative Agent,
which reports shall be acceptable to all Lenders. Any environmental hazards or
liabilities identified in any such environmental review reports shall indicate
the Loan Parties’ plans with respect thereto.
(z)    Government and Third Party Consents and Approvals. The Administrative
Agent shall have received fully executed copies of all consents and approvals,
if any, required to be obtained from any Governmental Authority or other Person
in connection with the Transactions (including member and shareholder approvals,
if any), each of which shall have been obtained on satisfactory terms and shall
be in full force and effect.
(aa)    No Legal Prohibition; No Injunction. The Transactions shall not be
prohibited by any Requirements of Law. No injunction, litigation, arbitration or
similar proceeding shall be


134



--------------------------------------------------------------------------------





pending which calls into question the validity or the enforceability this
Agreement or any other Loan Document.
(bb)    [Reserved.]
(cc)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(dd)    German Real Estate Assets. The Administrative Agent shall have received
an officially certified (öffentlich beglaubigte) statement of receipt by the
registered land owner of the land registered with the local court of Rosenheim
district of Vagen, volume 43, folio 1772 that (i) the overall ground rent owed
for the leasehold on the date of such statement equals € 53,431.87 p. a., (ii)
all ground rent amounts accrued until and including the Effective Date in
connection with the leasehold registered in Division II cons. no. 3 (but ranking
prior to cons. no. 1 cons. no. 2) of the aforementioned land register are paid;
and (iii) the land owner did not dispose over any single claim (Einzelanspruch)
regarding the aforementioned ground rent, and such single claim is not subject
to any compulsory pledge (Pfändung im Wege der Zwangsvollstreckung) by any third
party.
(ee)    German EAV. The Administrative Agent shall have received (i) a copy of
each executed and notarized German EAV, and (ii) evidence that each German EAV
has been registered with the commercial register(s) of each relevant company.
(ff)    Other Documents. The Administrative Agent shall have received such other
documents, estoppel certificates and lien waivers as the Administrative Agent,
any Issuing Bank, any Lender or their respective counsel may have reasonably
requested.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or be
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 4.01 by and on behalf of the Borrowers shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. The
Administrative Agent shall notify the Borrower Representatives and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).
Upon the satisfaction of the conditions precedent set forth in this Section 4.01
on the Effective Date, (a) (i) each Domestic Tranche Lender who holds Domestic
Tranche Revolving Loans in an aggregate amount less than its Domestic Tranche
Percentage (after giving effect to this amendment and restatement) of all
Domestic Tranche Revolving Loans shall advance new Domestic Tranche Revolving
Loans which shall be disbursed to the Administrative Agent and used to repay
Domestic Tranche Revolving Loans outstanding to each Domestic Tranche Lender who
holds Domestic


135



--------------------------------------------------------------------------------





Tranche Revolving Loans in an aggregate amount greater than its Domestic Tranche
Percentage of all Domestic Tranche Revolving Loans, (ii) each Domestic Tranche
Lender’s participation in each Domestic Tranche Letter of Credit shall be
automatically adjusted to equal its Domestic Tranche Percentage (after giving
effect to this amendment and restatement), and (iii) such other adjustments
shall be made as the Administrative Agent shall specify so that each Domestic
Tranche Lender’s Domestic Tranche Revolving Exposure equal its Domestic Tranche
Percentage (after giving effect to this amendment and restatement) and (b)(i)
each German Tranche Lender who holds German Tranche Revolving Loans in an
aggregate amount less than its German Tranche Percentage (after giving effect to
this amendment and restatement) of all German Tranche Revolving Loans shall
advance new German Tranche Revolving Loans which shall be disbursed to the
Administrative Agent and used to repay German Tranche Revolving Loans
outstanding to each German Tranche Lender who holds German Tranche Revolving
Loans in an aggregate amount greater than its German Tranche Percentage of all
German Tranche Revolving Loans, (ii) each German Tranche Lender’s participation
in each German Tranche Letter of Credit (if any) shall be automatically adjusted
to equal its German Tranche Percentage (after giving effect to this amendment
and restatement), and (iii) such other adjustments shall be made as the
Administrative Agent shall specify so that each German Tranche Lender’s German
Tranche Revolving Exposure equal its German Tranche Percentage (after giving
effect to this amendment and restatement). The loans and/or adjustments
described in clauses (a) and (b) of this paragraph are referred to herein as the
“True-Up Loans”.
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the applicable Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    After giving effect to such Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.
(d)    Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
each Loan Party on the date thereof as to the matters specified in paragraphs
(a), (b), (c) and (e) of this Section; provided that representations and
warranties made by the German Loan Parties with respect to this Section 4.02(d)
shall be limited to the facts and circumstances of the German Loan Parties and
their Subsidiaries. If requested by the Administrative Agent, it shall have
received a certificate executed by the Financial


136



--------------------------------------------------------------------------------





Officer or other Responsible Officer of the applicable Borrower Representative
as to compliance with paragraphs (a), (b), (c) and (e) of this Section.
(e)    The making of such Loan or the issuance of such Letter of Credit, shall
not be prohibited by, or subject the Administrative Agent or any Lender to, any
penalty or onerous condition under any Requirements of Law.
Section 4.03    Designation of a German Borrower. The designation of a German
Borrower pursuant to Section 2.24 is subject to the condition precedent that the
German Borrower Representative or such proposed German Borrower shall have
furnished or caused to be furnished to the Administrative Agent:
(a)    Copies, certified by the managing director(s) (Geschäftsführer) of such
German Borrower, of its shareholders and of its Board of Directors’ resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement, this
Agreement and any other Loan Documents to which such German Borrower is becoming
a party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;
(b)    An incumbency certificate (or comparable documents under applicable
laws), executed by the managing director(s) (Geschäftsführer)) of such German
Borrower, which shall identify by name and title and bear the signature of the
officers of such German Borrower authorized to request Borrowings hereunder and
sign the Borrowing Subsidiary Agreement, this Agreement and the other Loan
Documents to which such German Borrower is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the German Borrower Representative or
such German Borrower;
(c)    Opinions of counsel to such German Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;
(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent;
(e)    A certificate, signed by a Financial Officer of the German Borrower
Representative and dated the applicable German Borrower Effective Date, (i)
stating that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent (including solvency);
(f)    A notice from the German Borrower Representative setting forth the
Funding Account of such German Borrower to which the Lenders are authorized to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement;


137



--------------------------------------------------------------------------------





(g)    Copies of such German Collateral Documents (and notices of security
relating to such agreements) as the Administrative Agent may request, duly
executed by such German Borrower, and other evidence satisfactory to the
Administrative Agent that all filings and other actions have been taken for the
Administrative Agent to have a first priority perfected security interest in the
Collateral of such German Borrower (subject only to other Liens expressly
permitted pursuant to Section 6.02);
(h)    A Borrowing Base Certificate calculating the Borrowing Base for such
German Borrower, as of a date reasonably near but on or prior to the German
Borrower Effective Date;
(i)    All government and third party approvals in connection with the
transaction contemplated pursuant to this Section 4.03 with respect to such
German Borrower and the German Borrower Representative shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions with respect
to the foregoing;
(j)    Evidence of insurance coverage with respect to such German Borrower, in
form, scope and substance evidencing compliance with the terms of any applicable
Loan Document;
(k)    Such information, supporting documentation and other evidence regarding
such German Borrower and its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control thereof, and the transactions
contemplated hereby, as may be reasonably requested by the Administrative Agent
in order to comply with the requirements of the USA PATRIOT Act and the
Beneficial Ownership Regulation and any other applicable anti-money laundering
and know-your-customer laws;
(l)    To the extent requested by the Administrative Agent, satisfactory
appraisals and field exams for such German Borrower and its assets from
appraisers and examiners satisfactory to the Administrative Agent;
(m)    Any Tri-Party Agreements or other equivalent arrangements that are
required to be provided pursuant to Section 5.15 and each applicable German
Collateral Document of such German Borrower;
(n)    To the extent required by the terms of the applicable German Collateral
Document of such German Borrower, the Administrative Agent shall have received
the certificates representing the Equity Interests that are required to be
pledged pursuant thereto, together with undated stock powers or stock transfer
forms, as applicable, for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.
(o)    Payoff documentation providing evidence that all existing credit
facilities of such German Borrower have been terminated and cancelled (other
than Indebtedness permitted under Section 6.01(o)), all Indebtedness thereunder
has been fully repaid and, to the extent available, the results of a recent lien
search report in each of the jurisdictions where assets of such German


138



--------------------------------------------------------------------------------





Borrower are located, and such search shall reveal no Liens on any of the assets
of such German Borrower except for Liens permitted under Section 6.02 hereof;
(p)    Payment of all fees required to be paid and all expenses for which
invoices have been presented (including, without limitation, the reasonable fees
and expenses of legal counsel), in each case, in connection with the designation
of such Subsidiary as a German Borrower; and
(q)    Such other documents and the Loan Parties shall have taken such other
actions, in each case, that the Administrative Agent may reasonably request in
order to give effect to the provisions contained in this Section 4.03 and/or
which the Administrative Agent reasonably deems necessary to reflect commercial
or legal requirements in relation to such German Borrower.
ARTICLE V    

AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees with the Administrative Agent and the
Lenders that prior to the termination of this Agreement, each Loan Party will
perform and observe each and all of the following covenants:
Section 5.01    Businesses and Properties. At all times: (a) do or cause to be
done all things reasonably necessary to obtain, preserve, renew and keep in full
force and effect the rights, licenses, permits, franchises, and Intellectual
Property material to the conduct of its businesses; (b) maintain and operate
such businesses in the same general manner in which they are presently conducted
and operated, with such changes as such Loan Party deems prudent or as otherwise
permitted by this Agreement; (c) comply in all material respects with all
material Requirements of Law applicable to such businesses and the operation
thereof, whether now in effect or hereafter enacted (including without
limitation, all material Requirements of Law relating to public and employee
health and safety and all Environmental Laws); (d) maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions in all material respects and
(e) maintain, preserve and protect all Property material to the conduct of such
businesses and keep such Property in good repair, working order and condition,
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times. Notwithstanding the foregoing provisions of this Section
5.01, the Loan Parties shall not be required to comply with the requirements of
clauses (a), (b) or (e) of this Section 5.01 with respect to any Properties
(whether or not Mortgaged Properties) (i) at which operations shall have been
permanently discontinued and (ii) to the extent the Board of Directors of the
Company shall have determined that the preservation and maintenance of such
Properties and the rights, licenses and permits related to such Properties, as
applicable, are no longer desirable in the conduct of the business of the Loan
Parties and their Subsidiaries, taken as a whole, and that the loss thereof is
not adverse in any material respect to the Lenders, or that the preservation or
maintenance thereof is not necessary in connection with any transaction
permitted under the Loan Documents. With respect to any Properties at which
operations are permanently discontinued, the Loan Parties will take customary
and prudent steps to secure such Properties from unauthorized


139



--------------------------------------------------------------------------------





Persons and to make or cause to be made repairs and replacements necessary to
prevent the development of hazardous safety conditions at such Properties. The
Loan Parties do not covenant and agree to clause (d) of this Section 5.01 in
relation to economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by any Governmental Authority,
including the U.S. government, including those administered by OFAC or the U.S.
Department of State and/or any other agency of the U.S. government, or any of
the foregoing administered by any international organization, if and to the
extent the application would expose any of the Loan Parties or a German Finance
Party to any infringement of or liability under EU Regulation (EC) 2271/96, as
amended by Council Regulation (EC) No. 807/2003 of 14 April 2003, or section 7
of the German Foreign Trade Regulation (Außenwirtschaftsverordnung), as amended
from time to time, or any similar anti-boycott statute, it being understood that
the foregoing limitation does not otherwise affect or impair any covenant or
agreement made by any of the Loan Parties in favor of any Credit Party or any
rights of such other Credit Parties.
Section 5.02    Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its Property
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise, which, if unpaid, might
give rise to Liens upon such Property or any part thereof (except as otherwise
permitted by Section 6.02 hereof), unless being diligently contested in good
faith by appropriate proceedings and as to which adequate reserves in an amount
not less than the aggregate amount secured by such Liens have been established
in accordance with GAAP; provided, however, that such contested amounts giving
rise to such Liens shall be immediately paid upon commencement of any procedure
or proceeding to foreclose any of such Liens unless the same shall be validly
stayed by a court of competent jurisdiction or a surety bond, which is
satisfactory in all respects to the Administrative Agent, is delivered to the
Administrative Agent for the ratable benefit of the Lenders in an amount no less
than such contested amounts.
Section 5.03    Financial Statements and Information. Furnish to the
Administrative Agent (and the Administrative Agent will thereafter furnish a
copy to Lenders of) each of the following, which may be furnished via electronic
means acceptable to the Administrative Agent and, in the case of the materials
described in clause h(ii) of this Section, by first class U.S. mail:
(a)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Loan Parties, Annual Audited Financial Statements
of the Company and its Subsidiaries;
(b)    as soon as available and in any event within forty-five (45) days after
the end of each fiscal quarter (that is not also the end of a fiscal year) of
the Loan Parties, Quarterly Unaudited Financial Statements of the Company and
its Subsidiaries;
(c)    during a Reporting Trigger Period, as soon as available and in any event
within thirty (30) days after the end of the month, Monthly Unaudited Financial
Statements of the Company and its Subsidiaries;
(d)    concurrently with the financial statements provided for in
Section 5.03(a), Section 5.03(a) and Section 5.03(b) hereof, (i) a Compliance
Certificate, signed by a Financial


140



--------------------------------------------------------------------------------





Officer of the Company setting forth, among other things, in the case of a
Compliance Certificate delivered in connection with Section 5.03(a) and
Section 5.03(a), reasonably detailed calculations of the Fixed Charge Coverage
Ratio calculated as of the end of such fiscal year or fiscal quarter, as
applicable; provided, that if the Fixed Charge Coverage Ratio is not being
tested as of such fiscal quarter or fiscal year end date pursuant to
Section 6.12, such calculation of the Fixed Charge Coverage Ratio shall still be
delivered, but may be delivered in a separate certificate, which certificate
shall be delivered as soon as available and in any event within fifteen (15)
days after the delivery of the Compliance Certificate delivered pursuant to this
Section 5.03(d) for the end of such fiscal year or fiscal quarter end, and
provided, further, that, (A) in no event shall the delivery of a Fixed Charge
Coverage Ratio calculation be deemed to imply that Section 6.12 is then being
tested, such testing to be determined strictly in accordance with the express
terms of Section 6.12, and (B) failure to provide a calculation of the Fixed
Charge Coverage Ratio at times and for periods when the Fixed Charge Coverage
Ratio is not being tested pursuant to Section 6.12 shall not, in and of itself,
constitute a Default or an Event of Default, and (ii) a written certificate in
Proper Form, identifying each Subsidiary which is otherwise required by the
provisions of Section 5.10 hereof to become a Loan Party at the request of the
Administrative Agent, but which has not yet done so as of the date of such
certificate, and providing an explanation of the reasons why each such
Subsidiary is not a Loan Party, signed by a Financial Officer of the Company;
(e)    as soon as available and in any event within five (5) Business Days after
the date of issuance thereof (if any such management letter is ever issued), any
management letter prepared by the independent public accountants who reported on
the financial statements provided for in Section 5.03(a) above, with respect to
the internal audit and financial controls of the Loan Parties and their
Subsidiaries;
(f)    during a Reporting Trigger Period or upon the occurrence and during the
continuation of a Default or Event of Default, within two (2) Business Days
after the end of each week, a Receivables report in the form of Exhibit H
setting forth the sales, collections and total customer debits and credits for
the Domestic Borrowers and the German Borrowers, each on a Consolidated basis,
for such week, certified by a Responsible Officer of the applicable Borrower
Representative; provided, however, that during a Reporting Trigger Period or
upon the occurrence and during the continuation of a Default or Event of
Default, the Administrative Agent may, in its discretion, require such reports
on a basis more frequently than weekly;
(g)    during a Reporting Trigger Period or upon the occurrence and during the
continuation of a Default or Event of Default, within two (2) Business Days
after the end of each week, an Inventory designation report in the form of
Exhibit I for the Domestic Borrowers and the German Borrowers, certified by a
Responsible Officer of the applicable Borrower Representative; provided,
however, that during a Reporting Trigger Period or upon the occurrence and
during the continuation of a Default or Event of Default, the Administrative
Agent may, in its discretion, require such reports on a basis more frequently
than weekly;
(h)    (i) as soon as available and in any event within fifteen (15) days after
the end of each calendar month, Receivable agings and reconciliations, accounts
payable agings and reconciliations, lockbox statements and all other schedules,
computations and other information, all in reasonable


141



--------------------------------------------------------------------------------





detail, as may be reasonably required or requested by the Administrative Agent
with regard to the Domestic Borrowers and the German Borrowers, all certified by
a Responsible Officer of the applicable Borrower Representative, and (ii)
promptly upon request by the Administrative Agent, copies of all monthly
accounts statements for each deposit account covered by a Tri-Party Agreement;
(i)    as soon as available and in any event within fifteen (15) Business Days
after the end of each calendar month, (A) a certificate setting forth the
calculation of the Indenture Cap as of the end of such calendar month (in form
and substance reasonably acceptable to the Administrative Agent), and (B) a
Borrowing Base Certificate setting forth the Domestic Borrowing Base and the
applicable German Borrowing Base (including the Borrowing Bases of each
individual German Borrower), and supporting information in connection therewith,
including, without limitation a designation by the Borrowers of the Allocated
Domestic Borrowing Base Amount, if any, that shall be allocated to the Borrowing
Base of each individual German Borrower until the next delivery of the Borrowing
Base Certificate pursuant to this clause (i), together with detailed information
regarding the Net Assets for each individual German Borrower as of the end of
such month (which, for avoidance of doubt, shall not be required to include
reporting with respect to transferred assets or excluded assets except as and
when required under the German Collateral Documents) and any additional reports
with respect to the applicable German Borrowing Base and the Domestic Borrowing
Base as the Administrative Agent may reasonably request; provided that the
Borrowing Base Certificate (and any related designation of the Allocated
Domestic Borrowing Base Amount) shall be delivered on a weekly basis within two
(2) Business Days after the end of each calendar week during a Reporting Trigger
Period or upon the occurrence and during the continuation of a Default or Event
of Default; provided, further, that during a Reporting Trigger Period or upon
the occurrence and during the continuation of a Default or Event of Default, the
Administrative Agent may, in its discretion, require such Borrowing Base
Certificate on a basis more frequently than weekly;    
(j)    as soon as available and in any event by January 31st of each calendar
year, management-prepared Consolidated financial projections of the Company and
its Subsidiaries for such year and the immediately following fiscal year
(setting forth such projections on both an annual basis and on a monthly basis
for the upcoming fiscal year and on an annual basis only for the immediately
following fiscal year), such projections to be prepared and submitted in such
format and detail as reasonably requested by the Administrative Agent (it being
understood that the financial projections delivered by the Company pursuant to
Section 4.01(b) shall satisfy the financial projections of the Company and its
Subsidiaries required to be delivered on or prior to January 31, 2019);
(k)    (i) such other information relating to the financial condition,
operations, material changes in ownership of Equity Interests to the extent such
change would result in a change to the list of beneficial owners identified in
any Beneficial Ownership Certification delivered to the Administrative Agent or
any Lender and business affairs of the Loan Parties or any of their Subsidiaries
as from time to time may be reasonably requested by the Administrative Agent and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender


142



--------------------------------------------------------------------------------





for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation;
(l)    regarding any ground rent (Erbbauzins) owed by German Borrower C, (i)
promptly upon receipt thereof, any information about any adjustments of the
ground rent pursuant to agreed ground rent acceleration; (ii) no later than the
mid-term of each calendar quarter, evidence that the ground rent secured by a
ground rent charge (Erbbauzinsreallast) registered with the leasehold register
(Erbbaugrundbuch) of the local court of Rosenheim district of Vagen, volume 21,
folio 950, cons. no. 2 and cons. no. 11 was paid when due; and (iii) promptly,
any information about (A) any notification on a disposal (Abtretungs- oder
Verpfändungsanzeige) or (B) any notification on a compulsory pledge (Pfändung im
Wege der Zwangsvollstreckung) by any third party of any single claim
(Einzelanspruch) regarding any of the aforementioned ground rents;
(m)    promptly upon receipt thereof, all invoices and payment orders
(Zahlungsbescheide) relating to public burden within the meaning of sec. 10 para
1 no. 3 of the German Act on Compulsory Auction and Administration of real
estate assets (Zwangsversteigerungsgesetz) exceeding €10,000 in the aggregate,
together with evidence of due payment; and
(n)    promptly upon receipt thereof, all information related to the termination
or invalidation of any German EAV, whether by reason of a voluntary termination
thereof, the invalidation thereof by a ruling of a court of competent
jurisdiction or otherwise.
Notwithstanding the delineation of specified time periods above in this
Section 5.03 for the applicable information, the Administrative Agent reserves
the right to require the applicable information be furnished to the
Administrative Agent and the Lenders on a more frequent basis, as determined by
the Administrative Agent in its discretion. All collateral reports of each Loan
Party, including each Guarantor, shall be prepared in a manner compatible with
the Borrowers’ reporting procedures.
Section 5.04    Inspections; Field Examinations; Inventory Appraisals and
Physical Counts.
(a)    Upon reasonable notice (which may be telephonic notice), at all
reasonable times during (so long as no Default or Event of Default has occurred
and is continuing) regular business hours and as often as the Administrative
Agent may reasonably request, permit any authorized representative designated by
the Administrative Agent, including, without limitation any consultant engaged
by the Administrative Agent, together with any authorized representatives of any
Lender desiring to accompany the Administrative Agent, to visit and inspect the
Properties and records of the Loan Parties and their Subsidiaries and to make
copies of, and extracts from, such records and permit any authorized
representative designated by the Administrative Agent (together with any
accompanying representatives of any Lender) to discuss the affairs, finances and
condition of the Loan Parties and their Subsidiaries with the appropriate
Financial Officer and such other officers as the Loan Parties shall deem
appropriate and the Loan Parties’ independent public accountants, as applicable.
(b)    The Administrative Agent and any consultant of the Administrative Agent
shall each have the right to examine (and any authorized representatives of any
Lender shall have the right to


143



--------------------------------------------------------------------------------





accompany the Administrative Agent during any such examination), as often as the
Administrative Agent may request, the existence and condition of the
Receivables, books and records of the Loan Parties and to review their
compliance with the terms and conditions of this Agreement and the other Loan
Documents, subject to contractual confidentiality requirements. The
Administrative Agent shall also have the right to verify with any and all
customers of the Loan Parties the existence and condition of the Receivables, as
often as the Administrative Agent may require, without prior notice to or
consent of any Loan Party. Without in any way limiting the foregoing, the
Administrative Agent shall have the right to (i) conduct field examinations of
the Loan Parties’ operations at the applicable Borrowers’ expense as often as
the Administrative Agent may request and (ii) to order and obtain an appraisal
of the Inventory, Equipment and Real Property Assets of the Loan Parties by an
appraisal firm satisfactory to the Administrative Agent as often as the
Administrative Agent may request. Without in any way limiting the foregoing, the
Loan Parties agree to cooperate and to cause their Subsidiaries to cooperate in
all respects with the Administrative Agent and its representatives and
consultants in connection with any and all inspections, examinations and other
actions taken by the Administrative Agent or any of its representatives or
consultants pursuant to this Section 5.04. The Loan Parties hereby agree to
promptly pay, upon demand by the Administrative Agent (or the applicable Lender,
if appropriate), any and all reasonable fees and expenses incurred by the
Administrative Agent or, during the continuance of any Default or Event of
Default, any Lender, in connection with any inspection, examination or review
permitted by the terms of this Section 5.04 (including without limitation the
fees of third party appraisers, accountants, attorneys and consultants);
provided, however, that so long as no Default or Event of Default is continuing,
the Borrowers shall only be obligated to pay for (x) one (1) field examination
per each twelve (12)-month period following the Effective Date, (y) one (1)
appraisal of Inventory during each twelve (12)-month period after the Effective
Date, and (z) at the Administrative Agent’s discretion, up to one (1) appraisal
of Equipment and Real Property Assets during each twelve (12)-month period after
the Effective Date (other than the initial field examinations and appraisals for
any Receivables, Inventory, Equipment and/or Real Property Assets acquired
through an Acquisition, addition of a Borrower or other Investment permitted
under the terms of this Agreement, it being agreed that the Borrowers shall be
obligated to pay for each such initial field examination and/or appraisal, as
applicable, conducted with respect to each such Acquisition, addition of a
Borrower or Investment).
(c)    At the Administrative Agent’s request, not more frequently than once
during any consecutive twelve (12)-month period if no Default or Event of
Default then exists at the time of such request by the Administrative Agent, and
as frequently as requested by the Administrative Agent after the occurrence of
any Default or Event of Default which has not been cured or waived in writing by
the Administrative Agent and the Required Lenders, the Loan Parties shall
conduct, at their own expense, a physical count of their Inventory and promptly
supply the Administrative Agent with a copy of such counts accompanied by a
report of the value (based on the lower of cost or market value) of such
Inventory. Additionally, the Loan Parties shall promptly provide the
Administrative Agent with copies of any other physical counts of the Loan
Parties’ Inventory which are conducted by the Loan Parties after the Effective
Date.
Section 5.05    Further Assurances.


144



--------------------------------------------------------------------------------





(a)    Upon request by the Administrative Agent but subject to Section 9.19 and
the German Guaranty Limitation, promptly execute and deliver any and all other
and further agreements and instruments and take such further action as may be
reasonably requested by the Administrative Agent to (i) cure any defect in the
execution and delivery of any Loan Document or more fully to describe particular
aspects of the Loan Parties’ or any of their Subsidiaries’ agreements set forth
in the Loan Documents or so intended to be, (ii) to carry out the provisions and
purposes of this Agreement and the other Loan Documents, and (iii) grant,
preserve, protect and perfect the first priority Liens created or intended to be
created by the Collateral Documents in the Collateral. Upon written request of
the Administrative Agent, each Loan Party shall promptly cause a first priority
perfected security interest or pledge to be granted to the Administrative Agent,
for the ratable benefit of the Secured Parties, in 65% (or such greater
percentage that, due to a change in applicable law after the date hereof,
(x) could not reasonably be expected to cause the undistributed earnings of such
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such Subsidiary’s U.S. parent and (y) could not reasonably be
expected to cause any material adverse tax consequences) of the Equity Interests
of any first-tier non-German CFC or CFC Holding Company, together with such
related certificates, legal opinions and documents as the Administrative Agent
may reasonably require, each in Proper Form. Upon written request by the
Administrative Agent, each Loan Party shall promptly furnish the Administrative
Agent with a then current listing of all assumed names that any Loan Party is
then utilizing in conducting their respective businesses. Promptly furnish the
Administrative Agent with notice of any transfer of Intellectual Property to
another Loan Party and promptly execute and deliver any and all other and
further agreements and instruments as may be reasonably requested by the
Administrative Agent in connection therewith.
(b)    (i) if any Loan Party acquires any Material Leasehold Property after the
Effective Date, the Loan Party shall use commercially reasonable efforts to
cause the landlord with respect to such Material Leasehold Property to execute
and deliver to the Administrative Agent waivers or subordinations of any and all
landlord rights (whether statutory or contractual) held by such landlord with
respect to any Collateral located on such Material Leasehold Property and (ii)
if any Loan Party acquires any fee interest in any Real Property Asset or elects
to include any Real Property Assets in the applicable Borrowing Base after the
Effective Date (any such non-excluded Real Property Asset described in the
foregoing clause (ii) being an “Additional Mortgaged Property”), such Loan Party
shall deliver to the Administrative Agent within one hundred twenty (120) days
after the date of such acquisition or the date of such election, as applicable
(as such date may be extended by the Administrative Agent in its reasonable
credit judgment), such documents and other deliverables, which documents shall
be similar to the documents and deliverables required for an Existing Mortgaged
Property set forth in Sections 4.01(v) and 5.21(c) or similar to the documents
and deliverables required for a Specified Mortgaged Property set forth in
Section 5.21, as applicable based on the location of such Additional Mortgaged
Property, in each case as the Administrative Agent shall reasonably request,
before such Additional Mortgaged Property shall be included in the applicable
Borrowing Base. Without limiting the generality of the foregoing, such documents
shall include, in each case, any documents reasonably requested by the
Administrative Agent on behalf of any Domestic Tranche Lender that is a
regulated financial institution or any affiliate of such a Lender (each, a
“Regulated Lender Entity”) to the extent such documents are required for
compliance by such Regulated Lender Entity with applicable law with respect to
flood insurance


145



--------------------------------------------------------------------------------





diligence, documentation and coverage under the Flood Disaster Protection Act of
1973, as amended. Prior to execution and delivery by the Domestic Loan Parties
after the Effective Date of any Mortgage to secure the applicable Secured
Obligations, the applicable Domestic Loan Parties and the Administrative Agent
shall have provided each Regulated Lender Entity requesting the same a copy of
the life of loan flood zone determination relative to the property to be subject
to such Mortgage delivered to the Administrative Agent and copies of the other
documents required by any such Regulated Lender Entity as provided in the
immediately preceding sentence and shall have received confirmation from each
Regulated Lender Entity that flood insurance due diligence and flood insurance
compliance has been completed by such Regulated Lender Entity (such confirmation
not to be unreasonably withheld, conditioned or delayed, and shall be delivered
promptly upon such completion by the applicable Regulated Lender Entity). In
connection with any increase, renewal or extension of any Commitment of any
Regulated Lender Entity hereunder, the applicable Domestic Loan Parties and the
Administrative Agent shall have provided such Regulated Lender Entity requesting
the same a copy of the life of loan flood zone determination relative to the
property subject to a Mortgage hereunder at such time delivered to the
Administrative Agent and copies of the other documents required by such
Regulated Lender Entity as provided in this Section 5.05(b) and shall have
received confirmation from such Regulated Lender Entity that flood insurance due
diligence and flood insurance compliance has been completed by such Regulated
Lender Entity (such confirmation not to be unreasonably withheld, conditioned or
delayed, and shall be delivered promptly upon such completion by the applicable
Regulated Lender Entity).
Section 5.06    Books and Records. Maintain financial records and books in
accordance with accepted financial practice and GAAP, it being understood that
the German Loan Parties are subject to German GAAP except in connection with the
preparation of the Company’s Consolidated financial statements.
Section 5.07    Insurance.
(a)    Maintain the insurance required by this Section 5.07 at all times by
financially sound and reputable insurers (or, to the extent consistent with
prudent business practice, a program of self-insurance approved by the
Administrative Agent, such approval not to be unreasonably withheld); provided,
that, to the extent any real property is included in the Collateral, the
applicable Loan Party shall maintain flood insurance on such real property as
required by the Flood Laws or as otherwise satisfactory to all Lenders.
(b)    Maintain insurance, to such extent, on such of its Properties and against
such liabilities, casualties, risks and contingencies, including fire and other
risks insured against by extended coverage, employee liability and business
interruption, at least as is customary with companies similarly situated and in
the same or similar businesses, and subject to deductibles that are no greater
than are customary with such companies, provided, however, that such insurance
shall insure the Property of the Loan Parties and each of their Subsidiaries
against all risk of physical damage, including without limitation, loss by fire,
explosion, theft, fraud and such other casualties as may be reasonably
satisfactory to the Administrative Agent, but in no event at any time in an
amount less than the replacement value of the Collateral; provided, further,
that from and after the permanent cessation of operations at any of their
facilities (whether or not they are Mortgaged


146



--------------------------------------------------------------------------------





Properties) in accordance with Section 5.01, the Loan Parties will not be
required to maintain property insurance with respect to the fixed assets
comprising such facility unless such facilities are located on Eligible Real
Estate used in the computation of any Borrowing Base or such insurance is
required by law, as determined by the Administrative Agent (the Loan Parties
agreeing to provide not less than five (5) Business Days’ advance notice to the
Administrative Agent prior to the effective date of any cancellation or
non-renewal of such insurance).
(c)    Maintain in full force and effect worker’s compensation coverage and
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with its operations
and with the use of any Properties owned, occupied or controlled by any Loan
Party or any of their Subsidiaries, in such amounts as the Administrative Agent
shall reasonably deem necessary.
(d)    Maintain such other insurance as may be required by applicable law and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried.
(e)    All insurance covering Property subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties granted pursuant to
the Collateral Documents shall provide that, in the case of each separate loss,
the full amount of insurance proceeds shall be payable to the Administrative
Agent, and all liability insurance maintained by the Loan Parties shall name the
Administrative Agent as additional insured. All such property and liability
insurance shall further provide for at least thirty (30) days’ (ten (10) days’
with respect to cancellation for non-payment of premium or at the request of the
insured) prior written notice to the Administrative Agent of the cancellation or
substantial modification thereof. If any Loan Party fails to maintain such
insurance, the Administrative Agent may arrange for such insurance, but at the
applicable Borrowers’ expense and without any responsibility on the
Administrative Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the sole right, in the name of the Lenders, any
Loan Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies. The Loan Parties shall deliver certificates evidencing renewal of the
insurance required hereunder and evidence that the premiums have been paid
before termination of any insurance policies required hereunder. Upon request,
the Borrowers shall deliver certificates evidencing the insurance required
hereunder and copies of the underlying policies as they are available.
Section 5.08    ERISA; Foreign Pension Plans.
(a)    At all times with respect to the Domestic Loan Parties: (i) make
contributions to each Plan in a timely manner and in an amount sufficient to
comply with the minimum funding standards requirements of ERISA; (ii)
immediately upon acquiring knowledge of (A) any ERISA Event in connection with
any Plan or (B) any Prohibited Transaction in connection with any Plan, that
could reasonably be expected to result in the imposition of material damages or
a material excise tax on any Loan Party or any Subsidiary thereof, furnish the
Administrative Agent a statement


147



--------------------------------------------------------------------------------





executed by a Responsible Officer of such Loan Party or Subsidiary setting forth
the details thereof and the action which such Loan Party or Subsidiary proposes
to take with respect thereto within thirty (30) days and, when known, any action
taken by the IRS or Department of Labor with respect thereto; (iii) notify the
Administrative Agent promptly (but in any event within thirty (30) days) upon
receipt by any Loan Party or any Subsidiary thereof of any notice of the
institution of any proceedings or other actions which could reasonably be
expected to result in the termination of any Plan by the PBGC and furnish the
Administrative Agent with copies of such notice; (iv) pay when due, or within
any applicable grace period allowed by the PBGC, all required premium payments
to the PBGC; (v) furnish the Administrative Agent with copies of the annual IRS
report for each Plan filed with the Department of Labor not later than ten (10)
days after the Administrative Agent requests such report; (vi) furnish the
Administrative Agent with copies of any request for waiver of the funding
standards or extension of the amortization periods required by Sections 302 and
304 of ERISA or Sections 412 and 431 of the Code promptly within thirty (30)
days after the request is submitted to the Secretary of the Treasury, the
Department of Labor or the IRS, as the case may be; and (vii) pay when due all
installment contributions required under Section 303 of ERISA or Section 430 of
the Code or within ten (10) days of a failure to make any such required
contributions when due furnish the Administrative Agent with written notice of
such failure.
(b)    At all times: (i) notify the Administrative Agent promptly (but in any
event within thirty (30) days) upon receipt by any Loan Party or any Subsidiary
thereof of any notice of the institution of any proceedings or other actions
which could reasonably be expected to result in the termination of any Foreign
Pension Plan and furnish the Administrative Agent with copies of such notice or
(ii) the issuance of a notice by the appropriate Governmental Authority that any
amount has becomes payable under any Foreign Pension Plan or any amount becomes
payable under any Foreign Pension Plan, in each case to the extent the same
could reasonably be expected to result in a Material Adverse Effect.
Section 5.09    Use of Proceeds. Subject to the terms and conditions contained
herein, use the proceeds of the Loans (a) to finance ongoing working capital
needs of the Loan Parties not otherwise prohibited herein; (b) to provide
reimbursement for drawings under Letters of Credit issued for the account of the
Loan Parties in accordance with and subject to the terms of this Agreement; (c)
to finance Acquisitions permitted under Section 6.04; (d) for general corporate
purposes of the Loan Parties in the ordinary course of business, including,
without limitation, the payment of Inter-Company Loans, the payment of Cash
Dividends permitted hereunder, and, with respect to the German Borrowers, cash
payments to the equity holders of such German Borrower on account of the
dissolution and distribution of free capital reserves, profit reserves or
retained earnings and (e) to the extent not included in clauses (a) through (d)
of this Section 5.09 to finance any transactions permitted under Section 6.04 or
Section 6.11 and any Investments not prohibited by this Agreement, whether or
not in the ordinary course of business; provided, that no proceeds of any Loan
shall be used (x) for any purpose which would constitute a violation of
Regulation U, Regulation T or Regulation X or any successor regulation of any
thereof or of any other rule, statute or regulation governing margin stock from
time to time and (y) for any other purpose which would cause such Loan to be a
“purpose credit” within the meaning of Regulation U. Following this transaction,
no more than twenty-five percent (25%) (or such lesser percentage as may be
established from time to time under Regulation U or any successor statute) of
the assets of the Loan Parties


148



--------------------------------------------------------------------------------





and their Subsidiaries, subject to any restriction on sale or pledge, will
consist of, or be represented by margin stock. The Borrowers (or the applicable
Borrower Representative on their behalf) will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents acting for them in connection with the Transactions shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country in violation of any Requirements of Law, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. The
Loan Parties do not covenant and agree to the restrictions applicable to
requesting any Borrowing and/or Letter of Credit and/or use of proceeds
contained in this Section 5.09 so far as those relate to economic or financial
sanctions or trade embargos imposed, administered or enforced from time to time
by any Governmental Authority, including the U.S. government, including those
administered by OFAC or the U.S. Department of State and/or any other agency of
the U.S. government, or any of the foregoing administered by any international
organization, if and to the extent the application would expose any of the Loan
Parties or a German Finance Party to any infringement of or liability under EU
Regulation (EC) 2271/96, as amended by Council Regulation (EC) No. 807/2003 of
14 April 2003, or section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung), as amended from time to time, or any similar
anti-boycott statute, it being understood that the foregoing limitation does not
otherwise affect or impair any covenant or agreement made by any of the Loan
Parties in favor of any Credit Party or any rights of such other Credit Parties.
Section 5.10    Additional Borrowers; Guarantors; Joinder Agreements. Promptly
inform the Administrative Agent of the creation or Acquisition of any Subsidiary
of any Loan Party after the Effective Date and, subject to applicable
Requirements of Law so long as such guarantee or action would not give rise to a
material adverse tax, financial assistance or other local law consequence,
within thirty (30) days (or sixty (60) days in the case of clause (b) below)
after the written request of the Administrative Agent (or the Required Lenders
in the case of clause (c) below) (in each case as such date may be extended by
the Administrative Agent in its reasonable credit judgment), cause:
(a)    each such Subsidiary that is a Domestic Subsidiary to become a Domestic
Borrower by execution and delivery to the Administrative Agent of a Joinder
Agreement;
(b)    subject to Section 2.24 and Section 4.03, each such Subsidiary that is a
Foreign Subsidiary (other than any Excluded Subsidiary) to become a German
Borrower or German Guarantor, as agreed upon by the Administrative Agent and the
German Borrower Representative, by execution and delivery to the Administrative
Agent of a Guaranty and/or a Joinder Agreement, as applicable;
(c)    a first priority perfected security interest to be granted by a Domestic
Loan Party to the Administrative Agent, for the ratable benefit of the Secured
Parties, with respect to the Obligations, in (i) all of the Equity Interests of
such Subsidiary owned by the Loan Parties or any


149



--------------------------------------------------------------------------------





of their other Subsidiaries if such newly acquired or created Subsidiary is a
Domestic Subsidiary or is treated, for U.S. federal tax purposes, as an entity
that is disregarded as an entity separate from its owner within the meaning of
Treas. Reg. § 301.7701-1 and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the date hereof, (x) could not reasonably be
expected to cause the undistributed earnings of such Subsidiary as determined
for U.S. federal income tax purposes to be treated as a deemed dividend to such
Subsidiary’s U.S. parent and (y) could not reasonably be expected to cause any
material adverse tax consequences) of the Equity Interests of any first-tier
non-German CFC or CFC Holding Company, in each case, together with such related
certificates, legal opinions and documents as the Administrative Agent may
reasonably require, each in Proper Form;
(d)    [Reserved];
(e)    each such Subsidiary or Loan Party, as applicable, to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest (subject only to (i) Liens permitted under Section 6.02(e) as to
Receivables, Inventory and Permitted Investment Securities, (ii) Liens permitted
under Section 6.02 as to all other Collateral existing as of the date of
Acquisition by any Loan Party or any other Subsidiary thereof of such newly
acquired Subsidiary, if applicable, and (iii) customary exclusions in the
relevant jurisdiction of such Subsidiary or such Loan Party) in all accounts,
inventory, equipment, furniture, fixtures, chattel paper, documents,
instruments, general intangibles and other tangible and intangible personal
Property and all real Property owned at any time by such Subsidiary or such Loan
Party (other than Excluded Assets) and all products and proceeds thereof
(subject to similar exceptions as set forth in the Collateral Documents); and
(f)    each such Subsidiary to deliver to the Administrative Agent such other
Joinder Agreements, guaranties, contribution and set-off agreements, security
agreements, pledge agreements, Tri-Party Agreements and other Loan Documents and
such related certificates, Uniform Commercial Code, other customary lien search
reports, legal opinions and other documents (including Organizational Documents)
as the Administrative Agent may reasonably require, each in form and substance
reasonably satisfactory to the Administrative Agent, and to submit to a
collateral audit conducted by an independent audit firm designated by the
Administrative Agent and satisfactory to the Administrative Agent in its
reasonable discretion;
provided, however, that (i) for the avoidance of doubt, any Excluded Subsidiary
shall not be required to become a Guarantor or grant any Liens hereunder, (ii)
any Foreign Subsidiary that is organized under the laws of a jurisdiction other
than Germany shall only be required to grant any Liens in its assets (other than
any Equity Interests issued by such Foreign Subsidiary) hereunder to the extent
requested by the Administrative Agent and (iii) the Administrative Agent shall
not request that any of the Specified Dutch Entities become German Guarantors
unless and until any of the Specified Dutch Entities have received the consent
of their respective managing directors for such Specified Dutch Entity to become
a German Guarantor; provided, further, that until a Foreign Subsidiary becomes a
Guarantor or a Borrower pursuant to the terms of this Agreement it shall not
become a Loan Party. To the extent reasonably feasible, all of the foregoing
requirements shall be effected by the execution and delivery of a Joinder
Agreement.


150



--------------------------------------------------------------------------------





(g)    Notwithstanding the foregoing, the parties hereto acknowledge and agree
that (i) in circumstances where the Administrative Agent reasonably determines
that the cost or effort of obtaining or perfecting a security interest in any
asset that constitutes Collateral is excessive in relation to the benefit
afforded to the Secured Parties thereby, the Administrative Agent may exclude
such Collateral from the creation and perfection requirements set forth in this
Agreement and the other Loan Documents, and the Administrative Agent must
exclude such Collateral with regard to the German Secured Obligations if and to
the extent the creation of such Collateral would lead to circumstances of
initial excessive security (anfängliche Übersicherung), (ii) the Administrative
Agent may grant extensions of time for the creation or perfection of Liens in
particular Property (including extensions of time beyond the Effective Date)
where it determines that such creation or perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Loan Document, (iii) no Loan Party
shall be required to take any actions outside of the jurisdiction of formation
of any of the other Loan Parties to create or perfect local law security in any
Collateral (but may be required to take such actions in order to include certain
types of Collateral in the Borrowing Bases) and (iv) in no event shall any
Subsidiary of a German Loan Party be required to guarantee, or pledge any assets
to secure, any Domestic Secured Obligations.
Section 5.11    Notice of Events. Notify the Administrative Agent within two (2)
Business Days after any Responsible Officer of any Loan Party or any of its
Subsidiaries acquires knowledge of the occurrence of, or if any Loan Party or
any of its Subsidiaries causes or intends to cause, as the case may be, any of
the following: (a) the institution of any lawsuit, administrative proceeding or
investigation affecting any Loan Party or any of its Subsidiaries, including
without limitation any examination or audit by the IRS, the adverse
determination under which could reasonably be expected to be material; (b) any
development or change in the business or affairs of any Loan Party or any of its
Subsidiaries which has had or which is likely to have, in the reasonable
judgment of any Responsible Officer of the applicable Loan Parties, a Material
Adverse Effect; (c) any Event of Default or Default, together with a reasonably
detailed statement by a Responsible Officer on behalf of the applicable Borrower
Representative of the steps being taken to cure the effect of such Event of
Default or Default; (d) the occurrence of a default or event of default by any
Loan Party or any of its Subsidiaries under any agreement or series of related
agreements to which it is a party, which default or event of default could
reasonably be expected to have a Material Adverse Effect; (e) any written notice
of any violation by any Loan Party or any of its Subsidiaries of any
Environmental Laws, or investigation of any Loan Party or any of its
Subsidiaries in connection with any actual or alleged violation of any
Requirements of Law imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority,
in each case which has resulted or is likely to result, in the reasonable
judgment of any Responsible Officer of the applicable Loan Parties, in any
Environmental Liability in excess of $5,000,000; (f) any significant change in
the accuracy of any material representations and warranties of the Loan Parties
or any of their Subsidiaries in this Agreement or any other Loan Document
(including without limitation, the representations and warranties in
Section 3.21), (g) any Excluded Subsidiary becoming a Significant Excluded
Subsidiary and (h) any change in the information provided in the Beneficial
Ownership Certification delivered to the Administrative Agent or any Lender that
would result in a change to the list of beneficial owners identified in such
certification.


151



--------------------------------------------------------------------------------





Section 5.12    Environmental Matters. Without limiting the generality of
Section 5.01(c) hereof, (a) comply in all material respects with all material
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Requirement of
Environmental Law, or Environmental Permit; (b) obtain and maintain in effect
all Environmental Permits necessary to the conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) keep its Property free of any Environmental Claims or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect. In the event that any Loan Party or any of its Subsidiaries
receives any such written demand or claim from any Person with respect to any
such Environmental Liabilities, the Loan Parties agree to promptly take action
and thereafter diligently pursue the same to completion in a manner necessary to
cause the applicable Environmental Liabilities to be remediated as soon as
reasonably possible in accordance with all applicable Requirements of
Environmental Law. EACH OF THE LOAN PARTIES HEREBY INDEMNIFIES AND AGREES TO
HOLD THE ADMINISTRATIVE AGENT AND THE LENDERS HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITY, LOSS, DAMAGE, SUIT, ACTION OR PROCEEDING ARISING OUT OF THEIR
RESPECTIVE BUSINESSES OR THE BUSINESSES OF ANY OF THE OTHER LOAN PARTIES OR ANY
SUBSIDIARIES OF ANY OF THEM, PERTAINING TO ANY ENVIRONMENTAL LIABILITIES,
INCLUDING WITHOUT LIMITATION, CLAIMS OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON ARISING UNDER ANY REQUIREMENT OF ENVIRONMENTAL LAW OR UNDER TORT,
CONTRACT OR COMMON LAW; PROVIDED, THAT THE FOREGOING INDEMNITY SHALL NOT APPLY
TO THE EXTENT, BUT ONLY TO THE EXTENT, THE APPLICABLE LIABILITY, LOSS, DAMAGE,
SUIT, ACTION OR PROCEEDING IS DETERMINED BY A FINAL JUDICIAL DECISION TO HAVE
BEEN CAUSED BY THE WILLFUL MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE OF THE
PARTY SEEKING INDEMNIFICATION, AND FURTHER PROVIDED THAT NONE OF THE GERMAN LOAN
PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FOR
ENVIRONMENTAL LIABILITIES ARISING OUT OF THE BUSINESS OF THE DOMESTIC LOAN
PARTIES, AND WITH REGARD TO THE GERMAN LOAN PARTIES THE GERMAN GUARANTY
LIMITATIONS SHALL APPLY ACCORDINGLY IF AND TO THE EXTENT INDEMNIFICATION OF THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ENVIRONMENTAL LIABILITIES ARISES OUT OF
THE BUSINESS OF ANY OTHER GERMAN LOAN PARTY.
Section 5.13    End of Fiscal Year. Cause each of its fiscal years and the
fiscal years of each of its Subsidiaries to end on December 31st of the
applicable year.
Section 5.14    Pay Obligations and Perform Other Covenants. Make full and
timely payment of the Obligations, whether now existing or hereafter arising, as
and when due and payable, duly comply, and cause each of its Subsidiaries to
duly comply, with all of the terms and covenants contained in this Agreement and
in each of the other Loan Documents at all times and places and in the manner
set forth therein, and except for the filing of continuation and renewal
statements and the making of other filings by the Administrative Agent as
secured party or assignee, at all times take all actions necessary to maintain
the Liens and security interests provided for under or pursuant


152



--------------------------------------------------------------------------------





to this Agreement and the Collateral Documents as valid perfected first priority
Liens on the Collateral intended to be covered thereby (subject only to other
Liens expressly permitted by Section 6.02 hereof) and supply all information to
the Administrative Agent necessary for such maintenance.
Section 5.15    Collection of Receivables; Application of Receivables Proceeds.
(a)    Each German Borrower will ensure that all payments on account of
Receivables of a German Borrower or any German Guarantor are promptly deposited
into one or more Collection Accounts of the German Borrower only containing
proceeds of the Receivables of such Persons, in a manner that is satisfactory to
the Administrative Agent. The Administrative Agent shall be given sufficient
access to each relevant Collection Account to ensure that the provisions of
Section 2.10(b), Section 2.18 and Section 5.15(c) are capable of being complied
with.
(b)    At all times during a Cash Dominion Period, the Domestic Borrowers shall
cause all payments received by any Domestic Borrowers or any of their Domestic
Subsidiaries (other than any Domestic Guarantor, except as provided in paragraph
(c) below) on account of Receivables of the Domestic Borrowers (whether in the
form of cash, checks, notes, drafts, bills of exchange, money orders or
otherwise) to be promptly deposited in the form received (but with any
endorsements of the applicable Domestic Borrower or Domestic Subsidiary
necessary for deposit or collection, and if received in funds other than U.S.
dollars, with such arrangements for conversion to U.S. dollars as may be
acceptable to the Administrative Agent) into one or more Collection Accounts of
the Domestic Borrowers designated by the Administrative Agent.
(c)    At all times during a Cash Dominion Period, funds received in a
Collection Account of a Borrower shall be subject to daily wire transfer to an
account designated by the Administrative Agent pursuant to arrangements with the
applicable depository that are acceptable to the Administrative Agent, and in
connection therewith, the Administrative Agent and Chase are irrevocably
authorized to cause all collected funds on all Receivables received by the
Administrative Agent or Chase from whatever means, whether pursuant to any
Tri-Party Agreement or otherwise, to be applied by the Administrative Agent to
reduce the outstanding balance of the Loans. During a Cash Dominion Period, the
Administrative Agent may require that funds held in any other deposit account of
any Borrower shall be remitted to the Administrative Agent, except as the
Administrative Agent may permit to fund outstanding drafts or transfers or
otherwise in its discretion, and funds contained in any account of any Borrower
shall be subject to withdrawal by the Administrative Agent only, as hereinafter
provided, except as otherwise expressly authorized by the Administrative Agent.
During a Cash Dominion Period, the Borrowers shall at any time and from time to
time upon request of the Administrative Agent, liquidate any Permitted
Investment Securities held by them and remit the proceeds to the Administrative
Agent. Prior to the occurrence of a Default or Event of Default, all remittances
and payments that are deposited with the Administrative Agent in accordance with
this Section 5.15(c) will be applied by the Administrative Agent on the same day
received (or on the next Business Day in the case of remittances and payments
received after 11:00 a.m.) to reduce the outstanding balance of the Revolving
Loans, subject to final collection in cash of the item deposited. After the
occurrence of a Default or Event of Default, all remittances and payments that
are deposited with the Administrative Agent in accordance with this


153



--------------------------------------------------------------------------------





Section 5.15(c) will be applied by the Administrative Agent in accordance with
Section 2.18. During a Cash Dominion Period, each Domestic Guarantor and each
German Guarantor shall be subject to separate cash management arrangements
(including with respect to payments received on account of Receivables, short
term investments and intercompany transfers of funds) acceptable to the
Administrative Agent pursuant to which funds in each such Domestic Guarantor’s
and each German Guarantor’s accounts may be applied to reduce the outstanding
balance of the Domestic Tranche Revolving Loans or the German Tranche Revolving
Loans, as applicable, whether or not demand has been made under the relevant
Guaranty. During a Cash Dominion Period, if any Loan Party, or any other Person
acting for or in concert with the Loan Parties, receives any monies, checks,
notes, drafts or other payments relating to or as proceeds of Receivables or
other Collateral except as contemplated by this Section 5.15(c), the Loan
Parties shall, or shall cause such Person to, receive and hold such items in
trust for, and as the sole and exclusive property of, the Administrative Agent
(for the benefit of the applicable Secured Parties) and, immediately upon
receipt thereof, remit the same (or cause the same to be remitted) in hand to or
as directed by the Administrative Agent.
(d)    During a Cash Dominion Period, the Loan Parties shall be required, and
hereby agree, to promptly deposit Receivable payments when received into any
Controlled Account maintained by the Loan Parties pursuant to the terms hereof
and designated by the Administrative Agent as a Collection Account. The
Administrative Agent shall not deliver any “sole control” activation notices
under any Tri-Party Agreement until a Cash Dominion Period is in effect. During
a Cash Dominion Period, all amounts in each Controlled Account shall be subject
to the provisions of Section 5.15(c), and none of such Controlled Accounts shall
be utilized for disbursement purposes, except as otherwise consented to by the
Administrative Agent.
(e)    At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, each German Loan Party agrees that
if any of its Account Debtors have not previously received notice of the
security interest of the Administrative Agent over its Receivables, it shall
promptly give notice to such Account Debtors and if any such German Loan Party
does not serve such notice, each of them hereby authorizes the Administrative
Agent to serve such notice on its behalf.
(f)    At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Cash Dominion Period, the German Loan
Parties shall (a) either (i) immediately cause all of their Collection Accounts
(each an “Existing Collection Account”) to be transferred to the name of the
Administrative Agent or (ii) to the extent such Existing Collection Accounts
cannot be transferred to the Administrative Agent, promptly open new Collection
Accounts with (and, at the discretion of the Administrative Agent, in the name
of) the Administrative Agent (such new bank accounts being Collection Accounts
under and for the purposes of this Agreement), and (b) if new Collection
Accounts have been established pursuant to this Section (each a “New Collection
Account”) ensure that the proceeds of all Receivables owing to them will
immediately be re-directed to the New Collection Accounts. Until all payments on
account of Receivables have been redirected to the New Collection Accounts, each
German Loan Party shall cause all amounts on deposit in any Existing Collection
Account to be transferred to a New Collection Account at the end of each
Business Day, provided that if any such German Loan Party does not instruct such
re-direction or transfer, each of them hereby authorizes the Administrative
Agent to


154



--------------------------------------------------------------------------------





give such instructions on their behalf to the applicable Account Debtors and/or
the account bank holding such Existing Collection Account (as applicable).
(g)    Notwithstanding anything herein to the contrary, none of the funds from a
German Loan Party’s deposit account or proceeds from the Collateral owned by a
German Loan Party will be commingled with funds from a Domestic Loan Party or
applied against the Domestic Tranche Revolving Loans or any other obligations
owed to the Domestic Tranche Lenders, and if and to the extent required for
compliance with Section 5.19, will be applied against the German Tranche
Revolving Loans or any other obligations owed to the German Tranche Lenders to
reduce the outstanding balance of the Loans advanced to the relevant German
Borrower, and shall be subject to the German Guaranty Limitations.
Section 5.16    Receivables and Other Collateral Matters. The Loan Parties shall
maintain books and records pertaining to the respective Collateral owned by each
of them in detail, form and scope as the Administrative Agent shall reasonably
require, and concurrently with the delivery by any Loan Party to the
Administrative Agent of any accounts receivable aging or any sales report
summary hereunder, the Loan Parties will disclose to the Administrative Agent
which Receivables, if any, arise out of contracts with the United States or any
department, agency or instrumentality thereof, or any other Governmental
Authority, and will, upon request from the Administrative Agent, use
commercially reasonable efforts to execute or cause to be executed any
instruments and take any steps required by the Administrative Agent in order
that all monies due or to become due under any such contract shall be assigned
to the Administrative Agent and notice thereof given under the Federal
Assignment of Claims Act or any other Requirements of Law. The Loan Parties
will, promptly after any Responsible Officer of any of them learns thereof,
report to the Administrative Agent any material loss or destruction of, or
substantial damage to, any portion or component of the Collateral with fair
market value in excess of $500,000, and any other matters materially affecting
the value, enforceability or collectability of any of the Collateral with fair
market value in excess of $500,000. If any amount payable under or in connection
with any Receivable is evidenced by a promissory note or other instrument, as
such terms are defined in the Uniform Commercial Code), such promissory note or
instrument shall be promptly pledged, endorsed, assigned and delivered to the
Administrative Agent as additional Collateral. The Loan Parties shall not
redate, nor allow any of their Subsidiaries to redate, any invoice or sale, or
without written notice to the Administrative Agent, make or allow to be made
sales on extended dating beyond that customary in the industry. Finally, neither
any Loan Party, nor any of their Subsidiaries, shall be entitled to pledge the
Administrative Agent’s or any Lender’s credit on any purchases or for any
purpose whatsoever.
Section 5.17    Material Agreements. The Loan Parties shall deliver or cause to
be delivered to the Administrative Agent copies of all tax sharing agreements
and all material employment agreements, management fee agreements, loan
agreements, notes and other documentation evidencing any Indebtedness of the
Borrower or any Subsidiary not delivered or provided prior to the Effective
Date.
Section 5.18    Hedging Strategy. The Loan Parties will enter into and maintain
Swap Agreement Obligations permitted hereunder in accordance with and as
determined by the hedging


155



--------------------------------------------------------------------------------





policies referred to in Section 4.01(x), with such changes thereto as may be
reasonably acceptable from time to time to the Administrative Agent.
Section 5.19    Financial Assistance and Capital Impairment. Each German Loan
Party shall comply in all respects with applicable legislation governing
financial assistance and/or capital maintenance, including Sections 30 and 31 of
the German limited liability companies act (GmbHG), and any equivalent and
applicable provisions under the laws of the jurisdiction of organization of each
German Loan Party, including in relation to the execution of the Collateral
Documents of each German Loan Party and payment of amounts due under this
Agreement.
Section 5.20    German Collateral. Each German Loan Party shall ensure that (a)
a copy of, or reference to, its standard terms and conditions of purchase is
attached to or included on (as applicable) each purchase order or equivalent
document with its suppliers, (b) its standard terms and conditions of purchase
are not amended without the prior consent in writing of the Administrative
Agent, and (c) if the reference on any purchase order or equivalent document is
to the standard terms and conditions of purchase as set out on a specified
website, the relevant website must be maintained, up to date and publicly
accessible at all times.  During any Cash Dominion Period or at any other time
at which the Administrative Agent shall have notified the Loan Parties in
writing that the Administrative Agent, in its reasonable, good faith judgment,
considers that the Collateral of any German Loan Party may be at risk, the
specified German Loan Party must, at the request of the Administrative Agent,
send a copy of its standard terms and conditions of purchase (or other notice
satisfactory to the Administrative Agent which rejects retention of title and/or
extendible retention of title provisions in relation to the German Loan Party’s
Inventory) to its suppliers.
Section 5.21    Post Closing Deliveries.
(a)    On or prior to the date that is one hundred twenty (120) days after the
Effective Date (or such later date as shall be agreed upon by the Administrative
Agent in its reasonable credit judgment):
(i)    The Administrative Agent shall have received (i) a fully executed (and,
where required, notarized but not yet registered in the land register) Mortgage
(each a “Specified Mortgage” and, collectively, the “Specified Mortgages”, and
together with the Existing Mortgages, the “Initial Mortgages”), in proper form
for recording or registration, as the case may be, in the applicable
jurisdiction, encumbering each Real Property Asset owned in fee as of the
Effective Date by Neenah Northeast, LLC and listed on Schedule 4.01 (each such
Real Property Asset, a “Specified Mortgaged Property”, and together with the
Existing Mortgaged Property, an “Initial Mortgaged Property”); (ii) in the case
of each Material Leasehold Property copies of all leases between any Loan Party
and any landlord or tenant, and any modifications, supplements or amendments
thereto (in each case to the extent not previously provided to the
Administrative Agent); (iii) (A) evidence reasonably acceptable to the
Administrative Agent and each Regulated Lender Entity as to whether any
Specified Mortgaged Property that is a Mill Property owned by the Loan Parties
is a Flood Hazard Property, and (B) if there are any such Flood Hazard
Properties, evidence that the applicable Loan Party has obtained flood hazard
insurance as required by law with respect to each Flood Hazard Property in
reasonable amounts approved by the Administrative Agent


156



--------------------------------------------------------------------------------





and each Regulated Lender Entity, or evidence reasonably acceptable to the
Administrative Agent and each Regulated Lender Entity that such insurance is not
available; (iv) a Mortgage Policy for each Specified Mortgaged Property; (v) an
ALTA Survey prepared and certified to the Administrative Agent by a surveyor
acceptable to the Administrative Agent; (vi) appraisals, together with reliance
letters where applicable, concerning each Specified Mortgaged Property owned by
the Loan Parties from one or more independent real estate appraisers reasonably
satisfactory to the Administrative Agent, which appraisals shall set forth the
Net Recovery Value Percentage of such Specified Mortgaged Property and be in
form, scope and substance reasonably satisfactory to the Administrative Agent
and shall satisfy the requirements of any applicable laws and regulation; (vii)
evidence reasonably satisfactory to the Administrative Agent that there are no
material Taxes, charges (including water and sewer charges), withholdings,
assessments or impositions of any kind which have been due and payable for more
than thirty (30) days with respect to such Specified Mortgaged Property, except
those for which extensions have been obtained and except for those which have
been disclosed to the Administrative Agent and which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained in accordance with GAAP; and (viii) (1) a favorable opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent), as to the due authorization, execution and delivery by such Loan Party
of such Mortgage and such other matters as the Administrative Agent may
reasonably request, and (2) an opinion of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent) in the state or province in
which such Specified Mortgaged Property is located with respect to the
enforceability of the form of Mortgage to be recorded in such state or province
and such other reasonable and customary matters (including without limitation
any matters governed by the laws of such state regarding personal property
security interests in respect of any Collateral) as the Administrative Agent may
reasonably request, in each case in Proper Form.
(ii)    The Administrative Agent shall have received and be satisfied with any
requested environmental review reports with respect to the Specified Mortgaged
Property from firm(s) satisfactory to the Administrative Agent, which reports
shall be acceptable to all Lenders. Any environmental hazards or liabilities
identified in any such environmental review report shall indicate the Loan
Parties’ plans with respect thereto.
(b)    On or prior to the date that is sixty (60) days after the Effective Date
(or such later date as shall be agreed upon by the Administrative Agent in its
reasonable credit judgment), the Company and each other applicable Loan Party
will execute and deliver, or cause to be executed and delivered, to the
Administrative Agent:
(i)    such documents, agreements and instruments (each to be in form and
substance reasonably acceptable to the Administrative Agent), and will take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01 and/or the equivalents of any of the foregoing
in the Netherlands, as applicable), which may be required by any Requirement of
Law or which the Administrative Agent may reasonably request to cause the Equity
Interests of Neenah Global Holdings B.V. and FinCo to be


157



--------------------------------------------------------------------------------





subject to a first priority, perfected Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, pursuant to the other terms and conditions of the Loan Documents, but
subject to the limitations contained in the definition of “Excluded Assets”
(including any amendment of the articles of association of Neenah Global
Holdings B.V. and FinCo reasonably requested by the Administrative Agent); and
(ii)    an amendment, supplement or reaffirmation agreement to each Intellectual
Property security agreement in effect as of the Effective Date or a new
Intellectual Property security agreement, in each case to reaffirm such existing
Intellectual Property security agreement or to cover any Intellectual Property
for which an Intellectual Property security agreement has not been previously
delivered to the Administrative Agent in connection with the Loan Documents.
(c)    On or prior to the date that is thirty (30) days after the Effective Date
(or such later date as shall be agreed upon by the Administrative Agent in its
reasonable credit judgment) the Administrative Agent shall have received an
endorsement or modification of any Mortgage Policies for each Existing Mortgaged
Property, as applicable.
The Loan Parties’ failure to comply with any requirement of this Section 5.21 on
or before the date specified in this Section 5.21 shall constitute an immediate
Event of Default.
Section 5.22    Refinancing of Specified Indebtedness. If (a) any Senior Notes
or Additional Senior Notes are outstanding that have a maturity date which is
earlier than ninety (90) days after the date in clause (a) of the definition of
“Maturity Date” or (b) any Indebtedness permitted pursuant to Section 6.01(s) is
outstanding that has a maturity date which is earlier than one hundred eighty
(180) days after the date in clause (a) of the definition of “Maturity Date”, in
each case on or before the sixtieth (60th) day prior to the applicable maturity
date of such Senior Notes, Additional Senior Notes or Indebtedness, (i) the
applicable Loan Parties will, or shall cause their respective Subsidiaries (as
the case may be) to, repay, redeem, defease, refinance or otherwise retire such
Senior Notes, such Additional Senior Notes or such Indebtedness in accordance
with this Credit Agreement on or before such date so that no principal or
interest thereunder remains outstanding as of such date and the related Senior
Note Indenture, Additional Senior Indenture or loan documents are otherwise
satisfied, discharged, refinanced or otherwise replaced or (ii) in the event
there is sufficient Aggregate Availability at such time, the applicable Borrower
Representative may request that the Administrative Agent implement a Reserve
against the applicable Borrowing Base in the aggregate amount of the remaining
principal amount outstanding under such Senior Notes, such Additional Senior
Notes or such Indebtedness, which Reserve shall remain in effect until no
principal or interest thereunder remains outstanding and the related Senior Note
Indenture, Additional Senior Indenture or loan documents are satisfied,
discharged, refinanced or otherwise replaced. Any Indebtedness (other than
Indebtedness hereunder) issued or incurred to repay, prepay, redeem, defease,
refinance or otherwise retire Indebtedness referred to in clause (i) of the
preceding sentence shall in each case have a final maturity date that is no
earlier than the ninetieth (90th) day after the date in clause (a) of the
definition of “Maturity Date”. For purposes of this Section 5.22, any Senior
Notes or Additional Senior Notes covered by this Section for which (1) the
related Senior Note Indenture or Additional Senior Indenture shall have been
satisfied and discharged in accordance with the terms


158



--------------------------------------------------------------------------------





thereof, and (2) irrevocable notice of the redemption in full of such Senior
Notes or Additional Senior Notes (as the case may be) shall have been delivered
to the trustee under such indenture, in each case on or before the sixtieth
(60th) day prior to the applicable maturity date of the such Senior Notes or
Additional Senior Notes, shall be deemed to have been redeemed, notwithstanding
that the actual payment of the redemption price of the Senior Notes or such
Additional Notes will not actually occur until a later date, so long as such
actual payment date occurs on or before the thirtieth (30th) day prior to the
date in clause (a) of the definition of “Maturity Date”.
ARTICLE VI    

NEGATIVE COVENANTS
The Loan Parties covenant and agree with the Administrative Agent and the
Lenders that prior to the termination of this Agreement, the Loan Parties will
not do any of the following:
Section 6.01    Indebtedness. Create, incur, suffer or permit to exist, or
assume or guarantee, directly or indirectly, or become or remain liable with
respect to any Indebtedness, whether direct, indirect, absolute, contingent, or
otherwise, except the following:
(a)    the Secured Obligations;
(b)    Indebtedness secured by Liens permitted by Section 6.02 hereof;
(c)    (i) purchase money Indebtedness (including the amount of any Capital
Lease Obligations required to be capitalized and included as a liability on the
Consolidated balance sheet of the Loan Parties and their Subsidiaries incurred
to finance Capital Expenditures) including under conditional sales agreements
and other title retention arrangements but excluding purchase money Indebtedness
incurred in respect of Inventory; provided that the aggregate amount of such
purchase money Indebtedness incurred during any fiscal year of the Loan Parties
shall not exceed $15,000,000, and (ii) Indebtedness incurred by any German Loan
Party pursuant to a government-subsidized loan, Capital Lease or other financing
arrangement with respect to the acquisition or financing of Equipment to be
owned by such German Loan Party and/or improvements to existing Equipment owned
by any German Loan Party (the “Specified German Equipment Indebtedness”), so
long as the aggregate principal amount of the Specified German Equipment
Indebtedness and any Indebtedness incurred pursuant to Section 6.01(n) does not
exceed $35,000,000 outstanding at any time;
(d)    other liabilities existing on the date of this Agreement and set forth on
Schedule 6.01 attached hereto, with no renewals, extensions, modifications or
increases thereof being permitted, unless the same constitutes Refinancing
Indebtedness;
(e)    current accounts payable and unsecured current liabilities (including
current accrued expenses), not the result of borrowings, to vendors, suppliers,
landlords, lessors and persons providing services, for expenditures on ordinary
trade terms for goods and services normally required by the Loan Parties or any
of their Subsidiaries in the ordinary course of business;


159



--------------------------------------------------------------------------------





(f)    Indebtedness in connection with any Inter-Company Loans and any other
Indebtedness of any Loan Party to any other Loan Party that is not prohibited
hereunder, provided, that, no such Indebtedness of a Loan Party to another Loan
Party may be cancelled, compromised or otherwise discounted in any respect
without the written consent of the Required Lenders;
(g)    Contingent Obligations of a Loan Party with respect to Indebtedness of
another Loan Party or an Excluded Subsidiary that is permitted hereunder;
(h)    current and deferred Taxes (to the extent permitted by Section 6.02(e)
hereof);
(i)    customary and prudent Swap Agreement Obligations entered into in the
ordinary course of business with the Administrative Agent, any Lender or any of
their respective Affiliates for the sole purpose of protecting the Loan Parties
and their Subsidiaries against fluctuations in interest rates, currency exchange
rates, commodity (including pulp) prices and similar risks, so long as such Swap
Agreement Obligations are not speculative in nature and are incurred in the
normal course of business and consistent with industry practices, and, with
respect to Swap Agreement Obligations that are Secured Obligations;
(j)    Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Section 6.01(c) and Section 6.01(d) hereof;
(k)    Indebtedness incurred in connection with the financing of environmental
remediation or Capital Expenditures made to acquire, develop, construct,
install, equip or replace existing Equipment, in each case only to the extent
(i) such Equipment is primarily intended to establish, maintain or improve the
compliance by such Loan Party with applicable Environmental Law (including, as
is necessary to maintain certain licenses or permits held by the Loan Parties
and required in the conduct of their businesses), (ii) such Indebtedness does
not exceed $30,000,000 in the aggregate at any time outstanding, (iii) such
Indebtedness (A) is loaned by or guaranteed by a Governmental Authority or
government-sponsored entity and is interest-free or at a below-market interest
rate, (B) is subject to customary intercreditor arrangements acceptable to the
Administrative Agent in its sole discretion, and (C) is secured only by Liens
permitted by Section 6.02(l);
(l)    unsecured letters of credit issued by any third party for the account of
any Loan Party, provided that at no time shall the sum of the LC Exposure plus
the outstanding face amount of all letters of credit issued pursuant to this
Section 6.01(l) plus the drawn and unreimbursed amount of such letters of credit
exceed $20,000,000;
(m)    senior unsecured Indebtedness, and/or senior subordinated unsecured
Indebtedness, evidenced by Additional Senior Notes, provided, that (i) the sum
of the outstanding principal amount of all Additional Senior Notes and the
Senior Notes and all Indebtedness outstanding pursuant to Section 6.01(s) shall
not exceed $500,000,000 at any time, and (ii) upon the issuance of any
Additional Senior Notes, the Fixed Charge Coverage Ratio for the Company and its
Subsidiaries (after giving effect to the incurrence of the Indebtedness
evidenced by the Additional Senior Notes, and, if applicable, any Indebtedness
being contemporaneously incurred pursuant to Section 6.01(s) hereof, and, to the
extent applicable, any application of the proceeds thereof to the retirement of
existing Indebtedness, provided, that such application occurs, or irrevocable
notice of the


160



--------------------------------------------------------------------------------





redemption, prepayment or purchase of which is given, substantially
contemporaneously with the issuance of such Additional Senior Notes, and, if
applicable, Indebtedness incurred pursuant to Section 6.01(s)) shall be greater
than 1.10 to 1.00 for the most recently completed four quarter period, assuming
that for purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner reasonably acceptable to the
Administrative Agent) such Indebtedness was incurred on the first day of such
applicable period;
(n)    Indebtedness hereafter owing by any Borrower under any lease or leases of
new Equipment entered into after the Effective Date; provided that (i) the
maximum aggregate principal amount of such Indebtedness and the principal amount
of any Specified German Equipment Indebtedness incurred under Section
6.01(c)(ii) may not exceed $35,000,000 outstanding at any time and (ii) even if
Indebtedness incurred pursuant to this clause (n) would be classified as
purchase money Indebtedness, Capital Lease Obligations or other funded
Indebtedness, the aggregate principal amount of such Indebtedness incurred
pursuant to this Section 6.01(n) then outstanding shall be excluded from the
Secured Funded Indebtedness for purposes of calculating the Secured Leverage
Ratio at any time;
(o)    Indebtedness now or hereafter owing by the German Loan Parties in
connection with the IKB Loan and the IKB Loan (RTO), which shall be secured by
one or both of a Meltblown machine or a regenerative thermal oxidizer, and
certain supporting Equipment relating thereto;
(p)    other Indebtedness in an aggregate amount not to exceed $15,000,000 at
any one time outstanding;
(q)    any Indebtedness incurred with respect to the Specified Factoring
Arrangements;
(r)    upon prior written notice to Administrative Agent, Indebtedness incurred
with respect to factoring arrangements (other than the Specified Factoring
Arrangements) entered into in the ordinary course of business in an amount not
to exceed $5,000,000 in the aggregate at any time outstanding; and
(s)    secured Indebtedness in form and on terms and conditions reasonably
satisfactory to the Administrative Agent so long as (i) the aggregate principal
amount outstanding of such secured Indebtedness and any Indebtedness outstanding
pursuant to Section 6.01(m) shall not exceed $500,000,000 at any time, (ii) no
Event of Default shall have occurred and be continuing or would result from the
incurrence of such Indebtedness and (iii) after giving pro forma effect to the
incurrence of such Indebtedness (including any removal of Real Property Assets
previously included in the applicable borrowing base in connection therewith)
and the use of proceeds thereof (A) the Secured Leverage Ratio of the Loan
Parties is equal to or less than 3.50 to 1.0 and (B) Specified Excess
Availability exceeds the Specified Indebtedness Threshold; provided, that such
Indebtedness may be secured by fixed assets (including Real Property Assets and
Equipment) of the Loan Parties so long as such assets have been removed from (or
are otherwise not included in) the Domestic Borrowing Base and/or the applicable
German Borrowing Base (as the case may be); provided, further, that such
Indebtedness shall (x) have a final maturity no earlier than 180 days after the
latest final maturity date under this Agreement as in effect as of the effective
date of the agreement pursuant to which such secured Indebtedness is incurred,
(y) to the extent applicable, an intercreditor


161



--------------------------------------------------------------------------------





agreement has been entered into in form and substance reasonably satisfactory to
the Administrative Agent and (z) the documentation evidencing such Indebtedness
contains no additional financial covenants or financial covenants that are more
onerous or otherwise more restrictive on the Borrowers than those in the Loan
Documents (provided that, the Borrowers may elect to enter into amendments of
the Loan Documents solely with the Administrative Agent (notwithstanding
anything to the contrary under the voting provisions in this Agreement) to
evidence such proposed covenants or restrictions, in each case, in form and
substance reasonably acceptable to the Administrative Agent);
provided, however, that notwithstanding the foregoing, in no event shall the
Loan Parties enter into any Swap Agreement Obligation that are Secured
Obligations at any time when the Swap Agreement Obligations Aggregate Amount
exceeds $20,000,000, or which would cause the Swap Agreement Obligations
Aggregate Amount to exceed $20,000,000 immediately after the incurrence thereof.
The Loan Parties, the Administrative Agent and the Lenders agree that,
notwithstanding anything contained in Section 6.01(f) or in any other provision
contained in this Agreement which may appear to be to the contrary, any and all
Indebtedness permitted by Section 6.01(f) hereof (together with any and all
Liens from time to time securing the same as permitted by Section 6.02 hereof)
is hereby made and at all times hereafter shall be inferior and subordinate in
all respects to the Secured Obligations from time to time owing to the
Administrative Agent or any Secured Party pursuant hereto and to any Lien
against any Collateral from time to time now or hereafter securing any of such
Secured Obligations pursuant to the terms hereof and the Collateral Documents.
Additionally, the Loan Parties, the Administrative Agent and the Lenders agree
that, notwithstanding anything contained in any provision of this Agreement, any
and all contractual, statutory or constitutional Liens which may now or
hereafter held by any Loan Party against any Property of any other Loan Party or
any of their Subsidiaries as a result of any intercompany lease or sublease by
such Loan Party to such other Loan Party or Subsidiary of any real Property
owned or leased by the lessor or sublessor Loan Party are, and at all times
hereafter shall be, inferior and subordinate in all respects to any Lien now or
hereafter held by the Administrative Agent, for the ratable benefit of the
Secured Parties, against any Collateral as security for any of the Secured
Obligations pursuant to the terms hereof and the Collateral Documents. The Loan
Parties agree to execute and deliver on their own behalf, and to cause to be
executed and delivered by and on behalf of their Subsidiaries, any and all
subordination agreements, in form and content reasonably acceptable to the
Administrative Agent, which the Administrative Agent may hereafter require to
further evidence the subordination of the Indebtedness permitted by
Section 6.01(f) above, the Liens permitted by Section 6.02 and any such
contractual, statutory or constitutional landlord’s Liens held by any Loan
Party.
Section 6.02    Liens. Create or suffer to exist any Lien upon any of its
Property (including without limitation, real property assets and personal
property assets, including Equity Interests in its Subsidiaries) now owned or
hereafter acquired, or acquire any Property upon any conditional sale or other
title retention device or arrangement or any purchase money security agreement;
provided, however, that the Loan Parties may create or suffer to exist:
(a)    Liens in effect on the date of this Agreement and which are described on
Schedule 6.02 attached hereto, provided, that the Property covered thereby does
not increase in scope and such Liens may not be renewed and extended (other than
continuation filings or similar


162



--------------------------------------------------------------------------------





filings to maintain the effectiveness of any such Lien), unless such renewal and
extension is with respect to Refinancing Indebtedness permitted by
Section 6.01(j) above;
(b)    Liens against the Collateral in favor of the Administrative Agent as
security for the Secured Obligations;
(c)    Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
old-age pensions and other social security benefits (not including any lien
described in Section 430(k) of the Code); with respect to Loan Parties organized
in Germany this shall include security created or subsisting in order to comply
with the requirements of Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and of Section 7e of the German Social Security Code IV
(Sozialgesetzbuch IV), and the pledge to former or current managing directors of
insurance claims covering a shortfall in the relevant persons’ pension
entitlements insured by the German Borrower B;
(d)    Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, processors’ and vendors’ liens and other similar liens, incurred
in good faith in the ordinary course of business and securing obligations which
are incurred in the ordinary course of business and are not overdue for a period
of more than thirty (30) days or which are being contested in good faith by
appropriate, diligently pursued proceedings as to which the Loan Parties or any
of their Subsidiaries, as the case may be, shall, to the extent required by
GAAP, consistently applied, have set aside on its books adequate reserves;
(e)    Liens securing the payment of Taxes that are not delinquent, are
permitted by Section 5.02 hereof, or are being diligently contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established in accordance with GAAP; provided, however, that a Reserve against
Domestic Availability or German Availability, as applicable, will be established
in an amount equal to the aggregate amount of any and all such Taxes which are
being diligently contested;
(f)    zoning restrictions, easements, licenses, reservations, provisions,
covenants, conditions, waivers, restrictions on the use of property or minor
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased property, with or without consent of the lessee) which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;
(g)    Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business, including without limitation
security given in the ordinary course of business to a public utility, a
municipality, or a governmental or other public authority where required by such
utility, municipality or governmental or public authority in connection with the
operations of any Loan Party, in each case in an amount not to exceed $5,000,000
and not secured by Inventory or Receivables;


163



--------------------------------------------------------------------------------





(h)    purchase money or other Liens securing the Indebtedness permitted by
Section 6.01(c) above, provided, as a result of the creation of any such Lien,
(i) no Default or Event of Default shall have occurred, (ii) the principal
amount of such Lien does not exceed 100% of the purchase price of the asset
acquired with such permitted Indebtedness plus accrued interest on such
Indebtedness plus protective advances made by the holder of such permitted
Indebtedness, and (iii) such Lien shall not apply to any other Property other
than the asset acquired with such purchase money Indebtedness or Specified
German Equipment Indebtedness, as applicable;
(i)    Liens in favor of any Loan Party securing any Indebtedness permitted
pursuant to Section 6.01(f) hereof;
(j)    Liens arising from judgments, orders, or other awards not constituting an
Event of Default;
(k)    Liens upon Property (i) acquired by the Loan Parties after the Effective
Date, (ii) purchased in whole or in substantial part (in no event less than 75%
of the aggregate purchase price) with proceeds of Indebtedness permitted
pursuant to Section 6.01(k) hereof, which Liens secure only such Indebtedness,
and (iii) which Property, in the reasonable discretion of the Administrative
Agent, can be readily removed from the facility on which it is located at a
commercially reasonable cost and without any damage (other than de minimus
damage) or impairment (other than de minimus impairment) of the use,
functionality or value of such facility;
(l)    all rights reserved to or vested in any Governmental Authority by the
terms of any lease, franchise, grant or permit held by any Loan Party or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require annual or periodic payments as a condition of the
continuation thereof, or to distrain against or to obtain a Lien on any Property
of any Loan Party in the event of failure to make such annual or other periodic
payments;
(m)    Liens upon cash or Permitted Investment Securities in an amount not to
exceed $10,000,000 at any time to secure obligations of any Loan Party or Loan
Parties under any Swap Agreement, where such obligations do not constitute Swap
Agreement Obligations;
(n)    rights of tenants, subtenants, licensees or other parties in possession,
if any, but only (i) as tenants or licensees or otherwise to the extent of their
possessory rights or interests and (ii) so long as such rights do not, in the
aggregate, materially detract from the value of the Properties of the Loan
Parties or materially impair the use thereof in the operation of the business of
the Loan Parties;
(o)    with respect to any lease of any leasehold property entered into in
accordance with the terms hereof, the rights of the landlord to such leased
property and the terms and conditions contained in the corresponding lease, but
only so long as such Loan Party is current with respect to payment of all rent
and other amounts due to such landlord under such lease;
(p)    any encumbrance for which adequate title insurance is provided against
losses that may be suffered by the Administrative Agent and the Lenders, which
insurance is reasonably acceptable to the Administrative Agent;


164



--------------------------------------------------------------------------------





(q)    (i) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any German Loan Party maintains a banking relationship in the ordinary
course of business and (ii) Liens of a collecting bank arising in the ordinary
course of business under Section 4-208 of the UCC in effect in the relevant
jurisdiction covering only the items being collected upon;
(r)    Liens securing Indebtedness permitted under Section 6.01(o);
(s)    other Liens securing the payment of obligations, other than Indebtedness
or Swap Agreement Obligations, in an amount not to exceed $10,000,000 at any
time outstanding; provided, that such Liens are not upon Inventory, Receivables,
Eligible Equipment, Eligible Real Estate, or deposit accounts;
(t)    Liens securing Indebtedness permitted under Section 6.01(n); and
(u)    Liens securing Indebtedness permitted under Section 6.01(o);
provided, however, notwithstanding anything contained above in this Section 6.02
to the contrary, (i) if any of the permitted Liens are of the type that are
being contested in good faith by appropriate proceedings as to the Loan Parties,
the Indebtedness giving rise to such contested Lien(s) must be immediately paid
upon commencement of any foreclosure process or proceeding with respect to such
Lien(s) unless the same shall be effectively stayed or a surety bond or title
insurance with respect thereto (which is reasonably satisfactory in all respects
to the Administrative Agent), is posted; and (ii) in no event will the Loan
Parties create or suffer to exist any Lien upon any Equity Interests of their
existing or future Subsidiaries or upon any Equity Interests of NP International
HoldCo, NP International, or FinCo (other than Liens in favor of the
Administrative Agent as security for the Secured Obligations).
Section 6.03    Contingent Liabilities. Create, incur, suffer or permit to
exist, directly or indirectly, any Contingent Obligations, other than:
(a)    the Obligations of each Guarantor to the Administrative Agent and the
Lenders under the terms of any Guaranty;
(b)    any Contingent Obligations of the Loan Parties under any Swap Agreement
Obligations permitted by Section 6.01(i) above;
(c)    the guarantees by the Loan Parties of any obligations of any other Loan
Party that are not prohibited by this Agreement or of any Indebtedness of any
other Loan Party if such Indebtedness so guaranteed is permitted under the terms
of Section 6.01 above;
(d)    the guarantees by any Loan Party of Indebtedness of any Excluded
Subsidiaries, provided, that, at all times any such guaranty is in effect the
maximum amount of such guaranteed Indebtedness shall be deemed to be an
Investment in an Excluded Subsidiary on the date such guaranty is entered into,
and any such Investment must be permitted under Section 6.07 hereof (whether
through one or a combination of the clauses thereof so long as such amounts
aggregate to such maximum amount); and


165



--------------------------------------------------------------------------------





(e)    any guarantee by the Company of NP International’s obligations under the
NP International Lease, if such guarantee is required by the landlord under the
NP International Lease.
Section 6.04    Mergers, Consolidations and Dispositions and Acquisitions of
Assets. In any single transaction or series of related transactions, directly or
indirectly:
(a)    wind up its affairs, liquidate or dissolve;
(b)    be a party to any merger or consolidation;
(c)    (i) sell, convey, lease, transfer or otherwise dispose of all or any
portion of the Property (except for (A) the sale of Inventory in the ordinary
course of business, (B) the sale of Receivables pursuant to the Specified
Factoring Arrangements or Section 6.01(r) of this Agreement and (C) the
utilization of cash for a purpose not prohibited by this Agreement or the other
Loan Documents) of any Loan Party, or agree to take any such action, or (ii)
permit any Excluded Subsidiary to sell, convey, lease, transfer or otherwise
dispose of all or any substantial portion of the Property (except for (A) the
sale of Inventory in the ordinary course of business, and (B) the utilization of
cash for a purpose not prohibited by this Agreement or the other Loan Documents)
of such Excluded Subsidiary, or permit any Excluded Subsidiary to agree to take
any such action;
(d)     sell, assign, pledge, transfer or otherwise dispose of, or in any way
part with control of, any Equity Interests of any of its Subsidiaries (including
any Excluded Subsidiary) or any Indebtedness or obligations of any character of
any of its Subsidiaries (including any Excluded Subsidiary), or permit any such
Subsidiary (including any Excluded Subsidiary) to do so with respect to any
Equity Interests of any other subsidiary or any Indebtedness or obligations of
any character of any Loan Party or any of their Subsidiaries (including any
Excluded Subsidiary), or permit any of its Subsidiaries (including any Excluded
Subsidiary) to dissolve or liquidate, or to issue any additional Equity
Interests other than to the Loan Parties;
(e)    take any board of director or shareholder action with a view toward
dissolution, liquidation or termination; or
(f)    purchase or otherwise acquire, directly or indirectly, in a single
transaction or a series of related transactions, all or a substantial portion of
the assets of any Person or any Equity Interests in any Person;
provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:
(1)    any Subsidiary of any Loan Party may merge or consolidate with any Loan
Party or any other Subsidiary of any Loan Party, provided, that if (i) one or
more of the entities so merging or consolidating was a Borrower, and if the
surviving entity is not yet a Borrower, such surviving entity must be a
Wholly-Owned Domestic Subsidiary if such Borrower is a Domestic Borrower or such
surviving entity must be a Wholly-Owned Foreign Subsidiary organized under the
laws of Germany if such Borrower


166



--------------------------------------------------------------------------------





is a German Borrower, and, in each case, such surviving entity shall
simultaneously with such merger, execute and deliver to the Administrative Agent
a Joinder Agreement with respect to this Agreement, together with all requested
Collateral Documents, as required at such time by the Administrative Agent,
appropriately completed in Proper Form, and (ii) one or more of the entities so
merging or consolidating was a Domestic Guarantor or a German Guarantor (and so
long as none of the entities was a Borrower, in which event clause (i) shall
apply), and if the surviving entity is not yet a Domestic Guarantor, such
surviving entity must be a Wholly-Owned Domestic Subsidiary if one of the
entities is a Domestic Guarantor or such surviving entity must be a Wholly-Owned
Foreign Subsidiary if such entity is a German Guarantor, and, in each case, and
such surviving entity shall simultaneously with such merger, execute and deliver
to the Administrative Agent a Guaranty or a Joinder Agreement, together with all
requested Collateral Documents, as required at such time by the Administrative
Agent, appropriately completed in Proper Form;
(2)    any of the Loan Parties’ Subsidiaries may sell, lease, transfer or
otherwise dispose of any of its assets to a Loan Party or any other Wholly-Owned
Subsidiary of a Borrower, provided, that if (i) the entity selling, leasing,
transferring or otherwise disposing of its assets is a Borrower, and if the
entity to whom the sale, lease, transfer or other disposition was made is not a
Borrower, such entity must be a Wholly-Owned Domestic Subsidiary if such
Borrower is a Domestic Borrower or such surviving entity must be a Wholly-Owned
Foreign Subsidiary if such Borrower is a German Borrower, and, in each case,
such entity shall simultaneously with such lease, transfer or disposition,
execute and deliver to the Administrative Agent a Joinder Agreement, together
with all requested Collateral Documents, as required at such time by the
Administrative Agent, appropriately completed in Proper Form, and (ii) the
entity selling, leasing, transferring or otherwise disposing of its assets is a
Domestic Guarantor or a German Guarantor, and if the entity to whom the sale,
lease, transfer or other disposition was made is not a Borrower, Domestic
Guarantor or a German Guarantor, such entity must be a Wholly-Owned Domestic
Subsidiary if one of the entities is a Domestic Guarantor or such surviving
entity must be a Wholly-Owned Foreign Subsidiary if such entity is a German
Guarantor, and, in each case, such entity shall simultaneously with such lease,
transfer or disposition, execute and deliver to the Administrative Agent a
Guaranty or a Joinder Agreement, together with all requested Collateral
Documents, as required at such time by the Administrative Agent, appropriately
completed in Proper Form;
(3)    any Subsidiary may be dissolved or liquidated, so long as such
dissolution or liquidation results in all assets of such Subsidiary being owned
by a Loan Party or a Wholly-Owned Subsidiary; provided, that if (i) the entity
dissolving or liquidating is a Borrower, and if the entity to whom all assets


167



--------------------------------------------------------------------------------





of such dissolving or liquidating entity are transferred is not yet a Borrower,
such entity must be a Wholly-Owned Domestic Subsidiary if such Borrower is a
Domestic Borrower or such surviving entity must be a Wholly-Owned Foreign
Subsidiary if such Borrower is a German Borrower, and, in each case, such entity
shall simultaneously with such transfer execute and deliver to the
Administrative Agent a Joinder Agreement, together with all requested Collateral
Documents, as required at such time by the Administrative Agent, appropriately
completed in Proper Form, and (ii) the entity dissolving or liquidating is a
Domestic Guarantor or a German Guarantor, and if the entity to whom all assets
of such dissolving or liquidating entity are transferred is not yet a Borrower,
Domestic Guarantor or a German Guarantor, such entity must be a Wholly-Owned
Domestic Subsidiary if one of the entities is a Domestic Guarantor or such
surviving entity must be a Wholly-Owned Foreign Subsidiary if such entity is a
German Guarantor, and, in each case, such entity shall simultaneously with such
transfer execute and deliver to the Administrative Agent a Guaranty or a Joinder
Agreement, together with all requested Collateral Documents, as required at such
time by the Administrative Agent, appropriately completed in Proper Form;
(4)    (A) any of the Loan Parties may (i) sell, exchange or otherwise dispose
of Permitted Investment Securities in the ordinary course of business; (ii)
terminate, surrender or sublease a lease of real Property in the ordinary course
of business; (iii) sell or otherwise dispose of equipment and fixtures that are
obsolete, worn out or no longer needed in the business of the Loan Parties; (iv)
sell, exchange, lease, transfer or otherwise dispose of (in each case for
reasonably equivalent value) real Property having a fair market value not to
exceed the sum of (1) $5,000,000 for all such transactions in the aggregate in
any calendar year plus (2) the excess (if any) of $5,000,000 over the amount of
Dispositions pursuant to this clause (A) (iv) consummated in the immediately
preceding calendar year; (v) sell or otherwise dispose of, for fair and adequate
consideration any other equipment and fixtures having a fair market value not to
exceed the sum of (1) $1,000,000 for all such transactions in the aggregate in
any calendar year plus (2) the excess (if any) of $1,000,000 over the amount of
Dispositions pursuant to this clause (A) (v) consummated in the immediately
preceding calendar year; and (vi) sell, exchange, lease, transfer or otherwise
dispose of the Brattleboro, VT facility; provided that, during a Cash Dominion
Period, all net proceeds of any and all of the foregoing shall be paid to the
Administrative Agent for application in accordance with Section 2.18; and (%5)
any Excluded Subsidiaries that are not directly or indirectly wholly-owned by
the Company may issue Equity Interests from time to time to holders of minority
interests in its Equity Interests, provided that after giving effect to such
issuance, such Excluded Subsidiary will remain majority owned directly or
indirectly by the Company.


168



--------------------------------------------------------------------------------





(5)    (i) to the extent any Collateral is sold or otherwise permanently
disposed of as permitted by this Section 6.04, such Collateral shall be sold or
otherwise disposed of free and clear of the Liens of the Collateral Documents
and the Administrative Agent shall take such actions, including executing and
filing appropriate releases, as are appropriate in connection therewith, and no
approval of any of Lenders shall be required therefor, and (ii) to the extent
any Collateral is leased as permitted by this Section 6.04, the Company or the
applicable Loan Party may request that the Administrative Agent enter into a
subordination, non-disturbance and attornment agreement in form and substance
acceptable to the related lessee and to the Administrative Agent, as applicable
(and no approval of any of the Lenders shall be required therefor) and the
Administrative Agent may require the delivery of Collateral Documents, including
without limitation, a collateral assignment of lease, in form and substance
reasonably acceptable to it; and
(6)    the Loan Parties may purchase or otherwise acquire all or a substantial
portion of the assets of one or more Persons, or any Equity Interests in any
Person; provided, that, (i) such transaction or series of transactions is not
otherwise prohibited hereunder (giving effect to the provisions of Section 1.07,
in the case of any Limited Conditionality Acquisition), (ii) the Loan Parties
comply with the applicable requirements of this Agreement, including without
limitation Section 5.10, in connection with such transaction or series of
transactions, (iii) the aggregate purchase price (including merger
consideration, if applicable) paid by the Loan Parties in any transaction or
series of transactions under this Section 6.04(6) does not exceed $250,000,000
in any twelve month period, (iv) the Aggregate Availability immediately after
giving effect to the completion of any transaction or series of transactions
under this Section 6.04(6) shall not be less than $25,000,000 on a pro forma
basis (and the applicable Borrower Representative shall provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) including all consideration
given in connection with such transaction or series of transactions as having
been paid in cash at the time of the initial completion of any such transaction
or series of transactions, and (v) the Fixed Charge Coverage Ratio for the
Company and its Subsidiaries (after giving effect to such transaction or series
of transactions, including, to the extent applicable, the retirement of any
Indebtedness occurring, or irrevocable notice of the redemption, prepayment or
purchase of which Indebtedness is given, substantially contemporaneously with
the consummation of such transaction or transactions) shall be greater than 1.10
to 1.00 for the most recently completed four quarter period assuming that for
purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner acceptable to the Administrative


169



--------------------------------------------------------------------------------





Agent) such transaction or series of transactions occurred on the first day of
such applicable period.
Section 6.05    Nature of Business. Materially change the nature of its business
or enter into any business which is substantially different from the business in
which it is engaged as of the Effective Date, except for entry into related
businesses that do not in the aggregate substantially change the overall
composition of the Loan Parties’ and their Subsidiaries’ respective businesses;
provided that the Loan Parties shall not be required to remain in the timber or
pulp business.
Section 6.06    Transactions with Related Parties. Except for any Permitted
Affiliate Transactions and other transactions specifically permitted by
Section 6.04 or Section 6.07, enter into any other transaction, contract,
license or agreement of any kind with any Affiliate, officer or director of any
Loan Party or any of their Subsidiaries, unless such transaction, contract or
agreement is made upon terms and conditions not less favorable to such Person
than those which could have been obtained from wholly independent and unrelated
third parties.
Section 6.07    Investments, Loans. Make, directly or indirectly, any Investment
in or loan or advance to any Person, or make any commitment to make such loan,
advance or Investment, except:
(a)    Equity Interests of any Domestic Loan Party or German Loan Party acquired
or issued in accordance with the other provisions of this Agreement, including
without limitation, the provisions of Section 5.10 above, or Equity Interests of
any other Subsidiary (including any Excluded Subsidiary) with the prior written
consent of the Administrative Agent;
(b)    Permitted Investment Securities;
(c)    loans otherwise permitted by the provisions of Section 6.01(f) above;
(d)    loans to employees of any Loan Party made in the ordinary course of
business, so long as the aggregate amount of all such loans outstanding at any
time does not exceed $750,000;
(e)    loans or advances to, or Investments in, any Loan Party;
(f)    loans or capital contributions to (i) Neenah Menasha Water and Power
Company in an aggregate amount not to exceed the sum of (x) $1,000,000 for dam
repairs and (y) $500,000 for any purpose, in each case in any twelve (12)-month
period, and (ii) Neenah Canada in an aggregate amount not to exceed $2,500,000
in any twelve (12)-month period;
(g)    Inter-Company Loans;
(h)    Investments in NP International HoldCo made prior to December 31, 2006 in
order to finance the 2006 Acquisition of Neenah Germany;
(i)    other loans, advances or Investments in FinCo, NP International and NP
International HoldCo in an aggregate amount not to exceed €250,000 at any time
outstanding;


170



--------------------------------------------------------------------------------





(j)    any expenses, including, without limitation, insurance and workers
compensation expenses, reasonably incurred by the Company in the ordinary course
of business on a “blanket” or “umbrella” basis for benefit of the Loan Parties,
NP International HoldCo and NP International;
(k)    any Letter of Credit issued pursuant to Section 2.06 of this Agreement,
to the extent it may directly or indirectly benefit NP International HoldCo and
NP International, or either of them;
(l)    any guarantee by the Company of NP International’s obligations under the
NP International Lease, if such guarantee is required by the landlord under the
NP International Lease;
(m)    Acquisitions permitted pursuant to Section 6.04;
(n)    Investments in the Excluded Subsidiaries as of the Effective Date;
(o)    the Investments by German Borrower B in AIM Nonwovens, including future
Investments (if any) in connection with acquiring additional Equity Interests in
such company so long as the total Investment by German Borrower B with respect
thereto does not exceed $10,000,000;
(p)    any Investments made from time to time by German Borrower B in Neenah
Gessner Unterstützungskasse GmbH, consistent with past practice, to fulfill
pension plan obligations of German Borrower B to former employees that have been
historically funded through Neenah Gessner Unterstützungskasse GmbH and payments
to Neenah Gessner Unterstützungskasse GmbH according to the benefit plans dated
December 22, 1997 and September 21, 2005 so long as the total Investment by
German Borrower B with respect thereto does not exceed €200,000 in the aggregate
for any fiscal year;
(q)    loans, advances or Investments in the Specified Dutch Entities in an
aggregate amount not to exceed €10,000,000 at any time outstanding; and
(r)    other loans, advances or Investments not covered by clauses (a) through
(q) above, in any aggregate amount not to exceed $20,000,000 at any time
outstanding.
Section 6.08    ERISA Compliance; Foreign Pension Plan Compliance.
(a)    At any time engage in any Prohibited Transaction with respect to a Plan
which could reasonably be expected to result in a material liability; or permit
any Plan to be terminated in a manner which could result in the imposition of a
Lien on any Property of any Loan Party or any of their Subsidiaries pursuant to
ERISA.
(b)    Engage in any transaction in connection with which any Loan Party or any
Subsidiary thereof would or could reasonably be expected to be subject to either
a material civil penalty assessed pursuant to the provisions of Section 502 of
ERISA or a material tax imposed under the provisions of Section 4975 of the
Code.


171



--------------------------------------------------------------------------------





(c)    Terminate any Plan in a “distress termination” under Section 4041 of
ERISA, or take any other action which could reasonably be expected to result in
a material liability of any Loan Party or any Subsidiary thereof to the PBGC.
(d)    Fail to make payment when due of all amounts which, under the provisions
of any Plan, any Loan Party or any Subsidiary thereof is required to pay as
contributions thereto, or, with respect to any Plan, fail to satisfy the minimum
funding standard (as described in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, with respect thereto.
(e)    Adopt an amendment to any Plan restricted by Section 436 of the Code.
(f)    Engage in any transaction in connection with which any Loan Party or any
Subsidiary thereof would or could reasonably be expected to be subject to a
material liability or material civil or tax penalty with respect to any Foreign
Pension Plan.
(g)    Cause or permit any Foreign Pension Plan to be terminated in a manner
which could result in the imposition of a Lien on any Property of any Loan Party
or any of their Subsidiaries.
Section 6.09    Trade Credit Extensions. Extend credit to customers other than
normal and prudent extensions of trade credit for goods and services in the
ordinary course of business.
Section 6.10    Change in Accounting Method. Make or permit any change in
accounting method or financial reporting practices except as may be required by
GAAP or German GAAP (as applicable), in each case as in effect from time to
time.
Section 6.11    Redemption, Dividends, Equity Interests Issuance, Distributions
and Payments. At any time:
(a)    redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, retire or otherwise acquire, directly or
indirectly, any Equity Interests or any warrants or other similar instruments
issued by any Loan Party or any Subsidiary thereof, except Stock Repurchases, so
long as (i) no Default or Event of Default exists on the trade date for the
applicable Stock Repurchase, or would result from such purchase, (ii) the
aggregate amount of such Stock Repurchases does not exceed $25,000,000 in the
aggregate for any fiscal year of the Company commencing on or after January 1,
2018 (exclusive of amounts paid prior to January 1, 2018); provided that there
will be no cap on the amount of the Stock Repurchases so long as the Payment
Condition is satisfied both before and after giving effect to such Stock
Repurchase and (iii) such Stock Repurchase has been duly authorized by the
Company’s board of directors;
(b)    declare or pay, directly or indirectly, any dividend or distribution,
except (i) dividends and distributions paid to a Loan Party which is a direct
parent of the Loan Party paying a dividend or distribution, and any dissolution
and distributions of profits, profit reserves or capital reserves by German
Borrower A to its limited partner, NP International (including, but not limited
to, the distribution to be made by the German Borrower Representative to NP
International from proceeds of the initial German Tranche Revolving Borrowing
hereunder), (ii) non-cash dividends paid to the holders of any Equity Interests
of the Company in the form of additional Equity Interests of the


172



--------------------------------------------------------------------------------





Company, (iii) EAV Distributions so long as such EAV Distribution is validly
payable pursuant to the applicable German EAV and (iv) Cash Dividends to the
holders of any Equity Interests of the Company, so long as (A) no Default or
Event of Default exists on the date that the applicable Cash Dividend is
declared or paid, or would result from the payment thereof, (B) the amount of
such Cash Dividends paid during any twelve (12) consecutive months does not
exceed $45,000,000 in the aggregate; provided that there will be no cap on the
amount of the Cash Dividends so long as the Payment Condition is satisfied both
before and after giving effect to the payment of such Cash Dividends, (C) such
Cash Dividend is legally declared and payable, and (D) the Company shall have
(x) given the Administrative Agent at least five (5) Business Days prior written
notice specifying the amount and date of such proposed Cash Dividend and, and
(y) if required by the Administrative Agent, submitted a certificate of a
Responsible Officer setting forth reasonably detailed calculations demonstrating
compliance with the Payment Condition and certifying that the other conditions
set forth in this clause (b) have been satisfied;
(c)    make any other distribution of any Property, cash, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any of its Equity Interests except as permitted in Section 6.11(b)
above or in connection with the dissolution and liquidation of any Loan Party or
any subsidiary of a Loan Party that is not prohibited by this Agreement;
(d)    set apart any money for a sinking fund or other analogous fund for any
dividend or other distribution on its Equity Interests or for any redemption,
purchase, retirement, or other acquisition of any of its Equity Interests;
(e)    except as provided in clause (f) below, redeem (whether as a result of
mandatory or optional redemption obligations or rights), purchase, defease or
retire for value, or make any principal payment on, any Subordinated
Indebtedness, prior to the Maturity Date (other than any non-cash conversion to
equity and any principal payments on Indebtedness owed by a Loan Party to
another Loan Party permitted under Section 6.01(f));
(f)    make any principal or interest payment on, any Inter-Company Loan
contemplated by clause (e) of the definition of Inter-Company Loan, prior to the
Maturity Date, unless no Default or Event of Default exists on the date that
such payment is made, or would result from such payment;
(g)    increase the registered share capital of a German Loan Party (other than
German Borrower A) without the prior written consent of the Administrative
Agent; and
(h)    with respect to Indebtedness incurred under Section 6.01(m), Section
6.02(n) or Section 6.01(s) make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any such Indebtedness,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Indebtedness, in each case which constitutes a voluntary prepayment,
unless the Payment Condition is satisfied on a pro forma basis at the time such
voluntary prepayment is made and immediately after giving effect to such
prepayment and the application of proceeds thereof.


173



--------------------------------------------------------------------------------





Section 6.12    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio of the Company and its Subsidiaries to be less than 1.1 to 1.0 as of the
last day of any fiscal quarter for the four quarter period ending on such day,
such ratio to be tested with respect to the most recently ended fiscal quarter
during any FCCR Test Period.
Section 6.13    Sale of Receivables. Except as set forth on Schedule 6.13, sell,
assign, discount, transfer or otherwise dispose of any Receivables, promissory
notes, drafts or trade acceptances or other rights to receive payment held by
it, with or without recourse.
Section 6.14    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby any Loan Party shall sell or
transfer any Property, real or personal, which is used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property which such Loan Party intends to use for
substantially the same purpose or purposes as the Property being sold or
transferred, except for the sale of Property, the aggregate value of which does
not exceed $5,000,000 during the term of this Agreement, so long as (i) no
Default or Event of Default then exists or would exist immediately after giving
effect to such sale, and (ii) during a Cash Dominion Period, the net proceeds of
such sale are used to prepay Loans pursuant to Section 5.15 (subject to the
limitations in Section 5.15(g)).
Section 6.15    Change of Name or Place of Business. Permit any Loan Party to
change its address, name, identity, type of organization, corporate structure
(e.g. by merger, consolidation, change in corporate form or otherwise),
jurisdiction of organization, location of its chief executive office or
principal place of business or the place it keeps its material books and
records, unless the applicable Borrower Representative has (a) notified the
Administrative Agent of such change in writing at least ten (10) Business Days
before the effective date of such change, (b) taken such action, reasonably
satisfactory to the Administrative Agent, to have caused the Liens against all
Collateral in favor of the Administrative Agent for the ratable benefit of the
Secured Parties to be at all times fully perfected and in full force and effect
and (c) delivered such certificates of Governmental Authorities as the
Administrative Agent may require substantiating such change.
Section 6.16    Restrictive Agreements. Other than as provided in this
Agreement, the Senior Note Documents, the Additional Senior Note Documents and
the loan documents governing the Indebtedness permitted pursuant to Section
6.01(s) (but only to the extent the conditions and restrictions in the
Additional Senior Note Documents, taken as a whole, are substantively not
materially more restrictive than those restrictions and conditions in the Senior
Note Documents, taken as a whole, and (solely with respect to clauses (a) and
(b) of this Section) the restrictions contained in the loan documents governing
such Indebtedness permitted pursuant to Section 6.01(s), taken as a whole, are
substantively not materially more restrictive than the corresponding
restrictions contained herein, taken as a whole), directly or indirectly (a)
agree to restrict or condition (i) the payment of any dividends or other
distributions to any Loan Party; (ii) the payment of any Indebtedness owed to
any Loan Party; (iii) the making of any loans or advances to any Loan Party; or
(iv) the transfer of any of its properties or assets to any Loan Party, or (b)
cause any Excluded Subsidiary to agree to restrict or condition the payment of
any dividends or other distributions to any Excluded Subsidiary or to any Loan
Party to the extent such condition or restrictions would


174



--------------------------------------------------------------------------------





prohibit the distribution of amounts necessary to pay the interest accruing on
the Inter-Company Loans.
Section 6.17    Tax Classification. Elect, without the prior consent of the
Administrative Agent, a different classification for United States federal tax
purposes than the classification that such Loan Party, or such Subsidiary, as
the case may be, had when such Person became a party to this Agreement or any
other Loan Document.
Section 6.18    Deposit Accounts. Subject to the last two sentences of this
Section 6.18, (a) establish any additional deposit accounts for any purpose (i)
which are not listed in Section II of the Perfection Certificate (as updated
from time to time pursuant to the terms hereof) and (ii) unless such additional
deposit accounts are Controlled Accounts; (b) allow any of the Company’s foreign
exchange accounts identified in Section II of the Perfection Certificate, each
with Bank of America, N.A., to remain open or to be reopened, or to hold any
funds of any Loan Party, unless such foreign exchange accounts are covered by a
Tri-Party Agreement containing arrangements satisfactory to the Administrative
Agent with respect to such accounts, or (c) allow the aggregate balance of one
or more deposit accounts heretofore or hereafter established in the ordinary
course of business as part of the administration of employee benefits and not
subject to a Tri-Party Agreement to exceed $600,000 (other than deposit accounts
of any Loan Party held with a Lender which deposit accounts solely receive funds
from deposit accounts that are subject to Tri-Party Agreements). Notwithstanding
anything to the contrary contained in the foregoing provisions of this
Section 6.18, (A) any Loan Party that is a Foreign Subsidiary not formed under
the laws of Germany and whose primary purpose is to own the Equity Interests of
one or more other Foreign Subsidiaries, shall be permitted to establish and
maintain a deposit account that is not subject to a Tri-Party Agreement,
provided that, the balance on hand at any time in such deposit account does not
exceed the sum of (1) €200,000, plus (2) amounts received by such Loan Party
from time to time as capital contributions or proceeds of any intercompany
Indebtedness permitted under Section 6.01(f) that are held for not more than
five (5) Business Days (or such longer period as the Administrative Agent may
approve in writing from time to time) pending application to the costs of making
any Acquisition permitted under the provisions of Section 6.04, plus (3) amounts
received by such Loan Party from time to time as dividends or distributions from
any of such Loan Party’s direct or indirect Subsidiaries permitted under
Section 6.11, and that are held in such deposit account for not more than five
(5) Business Days (or such longer period as the Administrative Agent may approve
in writing from time to time) pending application of such amounts to the payment
of either (x) principal, interest or other amounts due in respect of
intercompany Indebtedness permitted under the provisions of Section 6.01(f), (y)
Taxes or (z) dividends or distributions permitted to be paid by such Loan Party
to another Loan Party which is the direct parent of such Loan Party; provided
that, in the event the amount held in any deposit account referred to in the
immediately preceding sentence exceeds the permissible amount, the Loan Party
that owns such deposit account shall promptly notify the Administrative Agent
thereof and shall cause such account to become subject to a Tri-Party Agreement
within thirty (30) days of the occurrence thereof (or within such longer period
as the Administrative Agent may approve in writing from time to time); and (B)
any Foreign Subsidiary not formed under the laws of Germany that becomes a
German Loan Party after the Effective Date shall be permitted to maintain
deposit accounts that are not subject to a Tri-Party Agreement for a period of
sixty (60) days commencing on the date such Foreign Subsidiary becomes a German
Loan


175



--------------------------------------------------------------------------------





Party (or such longer period as the Administrative Agent may approve in writing
from time to time); provided that, upon the expiration of such sixty (60) day
period (or such longer period as the Administrative Agent may approve in writing
from time to time), all deposit accounts maintained and/or thereafter
established by such Loan Party must be Controlled Accounts or accounts of the
type described in clause (c) of this Section 6.18.
Section 6.19    Organizational Documents; Tax Sharing Agreements. Modify any of
their Organizational Documents in a manner that is adverse to the Lenders; or
enter into any tax sharing agreement that is, or modify any tax sharing
agreement in a manner that is, adverse to the Lenders.
Section 6.20    Certain Dutch Tax Matters. No Loan Party shall be included in a
fiscal unity (fiscale eenheid) for Dutch corporate income tax
(vennootschapsbelasting) or Dutch value added tax (omzetbelasting) purposes, in
each case unless with the prior consent of the Administrative Agent.
ARTICLE VII    

EVENTS OF DEFAULT
Section 7.01    Events of Default Without Automatic Acceleration. If any of the
following events (collectively with the events described in Section 7.02, the
“Events of Default”) shall occur and be continuing, then the Administrative
Agent may (and, if directed by the Required Lenders, shall), by written notice
(or facsimile notice) to the Borrower Representatives, take any or all of the
following actions at the same or different times: (i) accelerate the Maturity
Date and declare the Loans, all LC Exposure and all other Secured Obligations
then outstanding to be, and thereupon the Loans, said LC Exposure and all other
Secured Obligations shall forthwith become, immediately due and payable, without
further notice of any kind, notice of intention to accelerate, presentment and
demand or protest, or other notice of any kind all of which are hereby expressly
waived by each Loan Party; (ii) terminate all or any portion of the Aggregate
Commitments and any obligation to issue any additional Letters of Credit; (iii)
demand that the Loan Parties provide the Administrative Agent, for the ratable
benefit of the Secured Parties, and the Loan Parties jointly and severally agree
upon such demand to, provide cash collateral in an amount equal to 105% of the
aggregate LC Exposure then outstanding, pursuant to Section 2.06(j); and (iv)
exercise any and all other rights pursuant to the Loan Documents or available
under applicable law:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or
(b)    any Borrower shall fail to pay (i) any interest on any Loan or any fee
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of two (2) Business Days
or (ii) any other amount (other than an amount referred to in clause (a) or
clause (b)(i) of this Section 7.01) payable under this Agreement, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days; or


176



--------------------------------------------------------------------------------





(c)    (i) any Loan Party (A) shall fail to pay when due, or within any
applicable period of grace, any other Indebtedness (excluding Indebtedness
outstanding hereunder) in excess of $10,000,000 in principal amount unless such
payment is being contested in good faith (by appropriate proceedings) and
adequate reserves have been provided therefor, or (B) shall default (beyond any
applicable grace and curative periods) in any other manner with respect to any
other Indebtedness (excluding Indebtedness outstanding hereunder) in excess of
$10,000,000 in principal amount if the effect of any such default or event of
default shall be to accelerate or to permit the holder of any such other
Indebtedness, at its option, to accelerate the maturity of such Indebtedness
prior to the stated maturity thereof; or
(d)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, this Agreement or any other Loan Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made (or, in the case of any representation or warranty which is already subject
to a materiality qualifier, such representation or warranty shall prove to have
been incorrect in any respect when made or deemed made); or
(e)    except as provided in clause (f) and clause (g) below, Default shall
occur in the punctual and complete performance or observance of any covenant,
condition or agreement to be observed or performed on the part of any Loan Party
or any of their Subsidiaries pursuant to the terms of any provision of this
Agreement or any other Loan Document, and such Default remains uncured fifteen
(15) Business Days after the earlier to occur of (i) the Administrative Agent
giving written notice of such Default to the applicable Borrower Representative
or (ii) any Responsible Officer of any Loan Party or any of their Subsidiaries
acquired actual knowledge of the existence of such Default; or
(f)    Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Loan Party or any of their Subsidiaries pursuant to the terms
of Section 5.03 or Section 5.11 hereof (other than Section 5.03(f) through
Section 5.03(i)) and such Default remains uncured for two (2) Business Days; or
(g)    Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of Section 5.02, Section 5.03(f) through Section 5.03(i), Section 5.09,
Section 5.21, Section 5.22 or Section 5.22 hereof; or
(h)    final judgment or judgments (or any decree or decrees for the payment of
any fine or any penalty) for the payment of an uninsured money award in excess
of $5,000,000 in the aggregate shall be rendered against any Loan Party, and the
same shall remain undischarged and unpaid for a period of thirty (30) days
during which execution shall not be effectively stayed or bonded; or


177



--------------------------------------------------------------------------------





(i)    any Loan Party or any of their Subsidiaries shall have concealed,
removed, or permitted to be concealed or removed, any part of its Property, with
intent to hinder, delay or defraud its creditors or any of them, or made or
suffered a transfer of any of its Property which is or could reasonably be
expected to be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or
(j)    any of the following shall occur where such occurrence could reasonably
be expected to result in any material liability: (i) an ERISA Event shall have
occurred with respect to a Plan; (ii) any other event or condition exists which
might, in the opinion of the Administrative Agent, constitute grounds under the
provisions of Section 4042 of ERISA for the termination of or the appointment of
a trustee to administer any Plan by the PBGC; (iii) any Loan Party or any ERISA
Affiliate fails to pay the full amount of an installment required under
Section 430(j) of the Code; (iv) any Prohibited Transaction involving any Plan
or (v) any Loan Party or any of its Subsidiaries shall have been notified by the
trustees of a Foreign Pension Plan that such Loan Party or its Subsidiaries has
incurred a material debt or is otherwise liable to pay any other amount in
respect of a Foreign Pension Plan that could reasonably be expected to cause a
Material Adverse Effect; or
(k)    this Agreement, any of the Collateral Documents or any other Loan
Document, or any material provision thereof, shall for any reason cease to be,
or shall be asserted by any Loan Party not to be, a legal, valid and binding
obligation of any Loan Party, enforceable in accordance with its terms, or the
Lien purported to be created by any of the Collateral Documents shall for any
reason cease to be, or be asserted by any Loan Party not to be, a valid, first
priority perfected Lien against any material portion of the Collateral (except
to the extent otherwise permitted under this Agreement or any of the Collateral
Documents); or
(l)    any Loan Party or any of its Subsidiaries which is a party to any
Tri-Party Agreement fails to perform and observe, and/or cause to be performed
and observed, all material covenants, provisions and conditions to be performed,
discharged and observed by such Loan Party or Subsidiary under the terms of any
Tri-Party Agreement; or
(m)    any financial institution (other than Chase) which is a party to any
Tri-Party Agreement fails to perform and observe, and/or cause to be performed
and observed, all material covenants, provisions and conditions to be performed,
discharged and observed by such financial institution under the terms of any
Tri-Party Agreement and such failure remains uncured (or such defaulting
financial institution and applicable Tri-Party Agreement is not replaced by the
Loan Parties with a substitute financial institution and replacement Tri-Party
Agreement both reasonably acceptable to the Administrative Agent) five (5)
Business Days after the Administrative Agent gives written notice of such
failure to the applicable Borrower Representative; or
(n)    a Change of Control shall occur.
Section 7.02    Events of Default With Automatic Acceleration. In addition, if
any of the following events shall occur, then (i) the Loans, the LC Exposure and
all other Secured Obligations then outstanding and payable hereunder shall
automatically, without demand, presentment, protest, notice of intent to
accelerate, notice of acceleration or other notice to any Person of any kind,
all of which are hereby expressly waived by each Loan Party, become immediately
due and payable


178



--------------------------------------------------------------------------------





and (ii) all Aggregate Commitments and further obligations to issue any
additional Letters of Credit shall be immediately and automatically terminated:
(a)    any Loan Party or any of its Subsidiaries (including any Significant
Excluded Subsidiary) shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official of it or a substantial part of its Property or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing; or
(b)    an involuntary proceeding shall be commenced against any Loan Party or
any of its Subsidiaries (including any Significant Excluded Subsidiary) seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official for it or a substantial part of its Property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
60 days; or
(c)    any involuntary order shall be entered in any proceeding against any Loan
Party or any of its Subsidiaries (including any Significant Excluded Subsidiary)
decreeing the dissolution, liquidation or split-up thereof, and such order shall
remain in effect for sixty (60) days; or
(d)    any Loan Party or any of its Subsidiaries (including any Significant
Excluded Subsidiary) shall admit in writing its inability to pay its debts as
they become due; or
(e)    any Loan Party or any of their Subsidiaries shall suffer any writ of
attachment or execution or any similar process to be issued or levied against it
or any substantial part of its Property which is not released, stayed, bonded or
vacated within thirty (30) days after its issue or levy; or
(f)    any court shall order a meeting of the creditors, or any class of
creditors that includes any of the Secured Parties on account of any of the
Secured Obligations, of any Loan Party or any of their Subsidiaries, or any Loan
Party or any of its Subsidiaries shall request or apply for any such order, or
take any corporate action to authorize any such request or application; or
(g)    a German Insolvency Event or a Dutch Insolvency Event shall occur in
respect of any German Loan Party.
Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC. No remedy, right or power conferred upon the Administrative Agent or any
Lender is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.


179



--------------------------------------------------------------------------------





ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Section 8.01    Appointment; Authorization and Action.
(a)    Each of the Lenders, on behalf of itself and any of its Affiliates that
are Secured Parties, and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and its successors and assigns as its agent to serve as
the administrative agent and the collateral agent under the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf,
including execution and amendment of the other Loan Documents (including,
without limitation, intercreditor and subordination agreements), and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the U.S., each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.


(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (%4) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (%4) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided further that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Nothing in this Agreement shall require the
Administrative Agent to


180



--------------------------------------------------------------------------------





expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.


(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;
(ii)    to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(d)    In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured


181



--------------------------------------------------------------------------------





Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ right to consent pursuant to and subject to the conditions set
forth in this Article, no Borrower nor any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the Loan
Guaranty, to have agreed to the provisions of this Article.
Section 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender or any Issuing Bank, as the case may be, and may exercise the
same as though it were not the Administrative Agent. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, an Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with any Loan Party or any Subsidiary or any
Affiliate thereof as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Lenders or the Issuing Banks.
Section 8.03    Duties and Obligations.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing and (ii) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be


182



--------------------------------------------------------------------------------





liable for the failure to disclose, any information relating to any Loan Party
or any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor any of its Related Parties shall be (1) liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment) or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party to perform its obligations hereunder or thereunder.
Notwithstanding anything to the contrary in this Agreement, the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information in accordance
with Section 9.12, to any ‎Disqualified Institution.‎ Each Lender represents and
warrants to the parties hereto that at the time it becomes a Lender, it is not a
Disqualified Institution.
  
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by a Borrower Representative, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.
Section 8.04    Reliance. Without limiting the foregoing, the Administrative
Agent (%3) may treat the payee of any promissory note as its holder until such
promissory note has been assigned in accordance with Section 9.04, (%3) may rely
on the Register to the extent set forth in Section 9.04(b), (%3) may consult
with legal counsel (including counsel to the Borrowers), independent public
accountants and other experts selected by it, and shall not be liable for any
action


183



--------------------------------------------------------------------------------





taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts, (%3) makes no warranty or
representation to any Lender or any Issuing Bank and shall not be responsible to
any Lender or Issuing Bank for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Loan Document, (%3) in determining compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank sufficiently in advance of the making of such Loan
or the issuance of such Letter of Credit and (%3) shall be entitled to rely on,
and shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof).
Section 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities pursuant to this Agreement
and the other Loan Documents. The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent.
Section 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower Representatives. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company (and with the approval of the
Company so long as no Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
(and, so long as no Default has occurred and is continuing, with the approval of
the Company) and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
including, in the case of the German Collateral Agent, the assignment and
assumption of all rights and obligations with respect to the Parallel Debts by
such successor Administrative Agent, and the


184



--------------------------------------------------------------------------------





retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Company and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to hold the
Parallel Debt and shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and continue to be
entitled to the rights set forth in such Collateral Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph including, in the case of the German Collateral
Agent, the assignment and assumption of all rights and obligations with respect
to the Parallel Debts by such successor Administrative Agent (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
Section 8.07    Non-Reliance. (%3) Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, the Lead Arranger or any other Lender,
or any of the Related Parties of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Lead Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and


185



--------------------------------------------------------------------------------





information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
(a)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, , (%5) it will hold the Administrative Agent and any such other
Person preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (%5) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Section 8.08    Other Agency Titles. None of the Lenders, if any, identified in
this Agreement as a Syndication Agent, documentation agent, arranger, or
bookrunner shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Syndication Agent, documentation agent, arranger or bookrunner, as
applicable, as it makes with respect to the Administrative Agent in this
Article.
Section 8.09    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (%3) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan


186



--------------------------------------------------------------------------------





after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
(b)    In relation to the German Collateral Documents, the following additional
provisions shall apply:
(i)    Each Secured Party hereby authorizes and grants a power of attorney
(Vollmacht) to J.P. Morgan Europe Limited to enter into each of the German
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Any reference in this clause (c) to the Administrative Agent
shall mean J.P. Morgan Europe Limited, in its capacity as Administrative Agent
with respect to the German Collateral Documents (in such capacity referred to as
the German Collateral Agent in the German Collateral Documents). The
Administrative Agent with respect to the part of the Collateral secured pursuant
to the German Collateral Documents or any other security interest in Collateral
created under German law (“German Collateral”) shall:
(A)    hold, administer and realise such German Collateral that is transferred
or assigned by way of security (Sicherungseigentum/ Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the applicable Secured Parties; and
(B)    hold, administer and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Administrative Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.
(ii)    With respect to the German Collateral, each Secured Party hereby
authorizes and grants a power of attorney (Vollmacht), and each future Secured
Party by becoming a party to this Agreement or any other Loan Document
authorizes and grants a power of attorney (Vollmacht), to the Administrative
Agent (whether or not by or through employees or agents) to:


187



--------------------------------------------------------------------------------





(A)    accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured Party
in connection with the German Collateral Documents and to agree to and execute
on its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Collateral Document or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;
(B)    execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Collateral Documents or any other agreement related to
such German Collateral;
(C)    realise such German Collateral in accordance with the German Collateral
Documents or any other agreement securing such German Collateral;
(D)    make and receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Collateral Documents or any other
agreement securing the German Collateral;
(E)    take such action on its behalf as may from time to time be authorized
under or in accordance with the German Collateral Documents; and
(F)    to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Collateral Documents together with such powers and discretions as are reasonably
incidental thereto.
(iii)    Each of the Secured Parties agrees that, if the courts of Germany do
not recognize or give effect to the trust expressed to be created by this
Agreement or any Loan Document, the relationship of the Secured Parties to the
Administrative Agent shall be construed as one of principal and agent but, to
the extent permissible under the laws of Germany, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.
(iv)    Each Secured Party hereby ratifies and approves, and each future Secured
Party by becoming a party to this Agreement or any other Loan Document, ratifies
and approves, all acts and declarations previously done by the Administrative
Agent on such Person’s behalf (including, for the avoidance of doubt, the
declarations made by the Administrative Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) on behalf and for the benefit of each Secured Party as
future pledgee or otherwise); and


188



--------------------------------------------------------------------------------





(v)    For the purpose of performing its rights and obligations as
Administrative Agent and to make use of any authorization granted under the
German Collateral Documents each Secured Party hereby authorizes, and each
future Secured Party by becoming a party to this Agreement or any other Loan
Document, authorizes, the Administrative Agent to act as its agent
(Stellvertreter), and releases the Administrative Agent from any restrictions on
representing several Persons and self-dealing under any applicable law, and in
particular from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch). The Administrative Agent has the power to grant
sub-power of attorney, including the release from the restrictions of Section
181 of the German Civil Code (Bürgerliches Gesetzbuch).
(c)    Subject to Section 9.19 with regard to a German Loan Party and the German
Guaranty Limitations, each Loan Party hereby irrevocably and unconditionally
undertakes (and to the extent necessary undertakes in advance) to pay to J.P.
Morgan Europe Limited, in its capacity as the German Collateral Agent under the
German Collateral Documents and the Dutch Collateral Documents, amounts equal to
any amounts owing from time to time by such Loan Party to any Secured Party
under this Agreement any other Loan Document or other relevant document pursuant
to any Secured Obligations as and when those amounts are due under any Loan
Document or other relevant document (such payment undertakings under this
Section 8.09(d) and the obligations and liabilities resulting therefrom being
the “Parallel Debt”). Any reference in this clause (d) to the Administrative
Agent shall mean J.P. Morgan Europe Limited, in its capacity as Administrative
Agent and German Collateral Agent with respect to the German Collateral
Documents and the Dutch Collateral Documents.
(i)    The Administrative Agent shall have its own independent right to demand
payment of the Parallel Debt by the Loan Parties. Each Loan Party and the
Administrative Agent acknowledge that the obligations of each Loan Party under
this Section 8.09(d) are several, separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of each Loan Party to
any Secured Party under this Agreement any other Loan Document or other relevant
document (the “Corresponding Debt”) nor shall the amount for which each Loan
Party is liable under Section 8.09(d) be limited or affected in any way by its
Corresponding Debt provided that:
(A)    the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);
(B)    the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;
(C)    the amount of the Parallel Debt shall at all times be equal to the amount
of the Corresponding Debt;
(D)    the Parallel Debt will be payable in the currency or currencies of the
Corresponding Debt; and


189



--------------------------------------------------------------------------------





(E)    for the avoidance of doubt the Parallel Debt will become due and payable
at the same time when the Corresponding Debt becomes due and payable.
(ii)    The security granted under any German Collateral Document and any Dutch
Collateral Document with respect to Parallel Debt is granted to the
Administrative Agent in its capacity as sole creditor of the Parallel Debt.
(iii)    Without limiting or affecting the Administrative Agent’s rights against
any Loan Party (whether under this Agreement or any other Loan Document), each
Loan Party acknowledges that:
(A)    nothing in this Agreement shall impose any obligation on the
Administrative Agent to advance any sum to any Loan Party or otherwise under any
Loan Document; and
(B)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.
(iv)    The parties to this Agreement acknowledge and confirm that the parallel
debt provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Secured Obligations.
(v)    The Parallel Debt shall remain effective in case a third Person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise; and
(vi)    All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with Section 2.18 of this Agreement.
(d)    Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent shall be construed so as to include, where applicable, a
reference to Liens granted in favor of the German Collateral Agent in such
capacity.
(e)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.


190



--------------------------------------------------------------------------------





(f)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien to the extent permitted under the Loan Documents. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.
Section 8.10    Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973,
the National Flood Insurance Reform Act of 1994, the Biggert-Waters Flood
Insurance Act of 2012, and related laws, rules and regulations, as such
statutes, laws, rules and regulations may be amended or re-codified from time to
time, any substitution therefore and any regulations promulgated thereunder (the
“Flood Laws”). Chase, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable Platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.
Section 8.11    Posting of Communications.
(a)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders and the
Issuing Banks by posting the Communications on the Platform.
(b)    Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Platform is secured through a
per-deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, each of the Issuing Banks and each
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and
other risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and each Borrower hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution.
(c)    THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY


191



--------------------------------------------------------------------------------





WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER, ANY DOCUMENTATION
AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through a Platform.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender and each Issuing Bank
agrees (%4) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or such
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (%4) that the foregoing notice may be
sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and each Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
Section 8.12    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (%3) at any sale thereof conducted under
the provisions of the Bankruptcy Code, including under Sections 363, 1123 or
1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions to
which a Loan Party is subject, or (%3) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the


192



--------------------------------------------------------------------------------





Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid (%4) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (%4) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (%4) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(%4) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (%4) to the extent that Secured Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of Secured Obligations credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata with their original interest in such Secured
Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Secured Obligations shall automatically
be cancelled, without the need for any Secured Party or any acquisition vehicle
to take any further action. Notwithstanding that the ratable portion of the
Secured Obligations of each Secured Party are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Party shall
execute such documents and provide such information regarding the Secured Party
(and/or any designee of the Secured Party which will receive interests in or
debt instruments issued by such acquisition vehicle) as the Administrative Agent
may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.
Section 8.13    Certain ERISA Matters.


193



--------------------------------------------------------------------------------





(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (%5) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(%5) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (%5) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub‑sections (b) through (g) of Part I of PTE 84-14 and (%5) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that:


194



--------------------------------------------------------------------------------





(i)    none of the Administrative Agent, the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR
§2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Lead Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(%4) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (%4) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (%4) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


195



--------------------------------------------------------------------------------





ARTICLE IX    

MISCELLANEOUS
Section 9.01    Notices. (%3) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)    if to any Loan Party, to the Domestic Borrower Representative at:
Neenah, Inc.
3460 Preston Ridge Road, Suite 600
Alpharetta, Georgia 30005
Attention: General Counsel
Facsimile: 678-518-3283
With a copy to:
Bryan Cave Leighton Paisner LLP
One Atlantic Center – Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3471
Attention: Robert C. Lewinson
Facsimile: 404-420-0623
(ii)    if to any German Loan Party, to the German Borrower Representative at:
Neenah Services GmbH & Co. KG
Otto-von Steinbeis-Str. 14b
83052 Bruckmühl
Attention: Geschäftsführer/Managing Director
Facsimile: +49 (0)8062 703 17411
With a copy to:
Neenah, Inc.
3460 Preston Ridge Road, Suite 600
Alpharetta, Georgia 30005
Attention: General Counsel
Facsimile: 678-518-3283
With a copy to:
Bryan Cave Leighton Paisner LLP
One Atlantic Center – Fourteenth Floor



196



--------------------------------------------------------------------------------





1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3471
Attention: Robert C. Lewinson
Facsimile: 404-420-0623
(iii)    if to the Administrative Agent or Chase, in its capacity as Swingline
Lender or an Issuing Bank, to:
JPMorgan Chase Bank, N.A.
3424 Peachtree Road NE, Suite 2300
Atlanta, Georgia 30326
Attention: Portfolio Manager
Facsimile: 404-926-2579


and, if to the Administrative Agent, the German Collateral Agent or Chase, in
its capacity as Swingline Lender or an Issuing Bank, in each case with respect
to a notice regarding the German Borrowers, to:
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Fax: +44 (0)20 7777 2360
with a copy to:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201
Attention: Bailey Pham
Facsimile: 214-999-7798
; provided, that any DQ List or any updates thereto on or after the Effective
Date must be sent via electronic mail to JPMDQ_Contact@jpmorgan.com to be deemed
received by the Administrative Agent.
(iv)    if to any other Lender or any other Issuing Bank, to it at its address
or facsimile number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through


197



--------------------------------------------------------------------------------





Electronic Systems or Platforms, as applicable, to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Platforms, as applicable,
pursuant to procedures approved by the Administrative Agent; provided that, the
foregoing shall not apply to notices pursuant to Article II or to compliance and
no Default certificates delivered pursuant to Section 5.03(d) unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent and each of the Borrower Representatives (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems or Platforms, as
applicable, pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice, e
mail or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.
(c)    Any party hereto may change its address, facsimile number or e mail
address for notices and other communications hereunder by notice to the other
parties hereto.
Section 9.02    Waivers; Amendments. (%3) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such a right or power,
or any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase) and in Section 2.24(a) (with respect to a German
Borrower Amendment),


198



--------------------------------------------------------------------------------





and subject to Section 2.14(d), Section 2.27, Section 6.01(s) and Section
9.02(f) below, neither this Agreement nor any other Loan Document nor any other
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
party thereto with the consent of the Required Lenders; provided that, no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender)
or increase the Aggregate Commitment in excess of $350,000,000 without the
consent of all Lenders, (ii) reduce or forgive the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce or forgive
any interest or fees payable hereunder, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender) directly affected
thereby; provided that, the default interest rate specified in Section 2.13(d)
may be postponed, delayed, reduced, waived or modified with the consent of the
Required Lenders, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby); provided
that any Lender, upon the request of the Borrower Representatives, may extend
the final expiration of its Commitment without the consent of any other Lender
in accordance with Section 2.27, (iv) change Section 2.09(d) or Section 2.18(b)
or (d) in a manner that would alter the ratable reduction of Commitments or the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) change the definition of any Borrowing
Base (or any defined terms used therein) in a manner that makes more credit
available, increase the advance rates set forth in the definition of any
Borrowing Base or add new categories of eligible assets, in each case, without
the written consent of the Required Lenders, (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender (other than any Defaulting Lender), (vii) change Section 2.20,
without the consent of each Lender (other than any Defaulting Lender), (viii)
release any Loan Guarantor from its obligations under its Loan Guaranty (except
as otherwise permitted herein or in the other Loan Documents, including with
respect to a sale, disposition or dissolution of a Loan Guarantor permitted
herein), without the written consent of each Lender (other than any Defaulting
Lender), (ix) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender (other than any Defaulting Lender) or (x)
effect any amendment to and/or waiver of the last sentences of Section 3.25,
Section 5.01 and/or Section 5.09, respectively, without the consent of each
German Finance Party; provided further that, no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender); provided further that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit


199



--------------------------------------------------------------------------------





application and any bilateral agreement between the applicable Borrower
Representative and the applicable Issuing Bank regarding such Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between the
applicable Borrowers and the applicable Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the applicable Issuing Bank, respectively; provided
further that no such amendment shall amend, modify or waive this Agreement
(including, without limitation, Section 2.18) or any other Loan Document so as
to alter the ratable treatment of Secured Obligations arising under the Loan
Documents and Swap Agreement Obligations or the definition of “Secured
Obligations”, “Secured Parties”, “Swap Agreement Obligations” or “Swap Agreement
Obligation Amount” (as defined in this Agreement or any applicable Loan
Document) in each case in a manner adverse to any counterparty to a Swap
Agreement without the written consent of such counterparty. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.
(b)    The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release and
the Administrative Agent shall, at the Borrowers’ request release (and/or, in
connection with clauses (ii) through (iv) and (vii), subordinate) any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral (i)
upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization (which may include issuance of a back-up letter of credit
covering all Unliquidated Obligations in a manner reasonably satisfactory to
each affected Lender), in which case the Administrative Agent is also authorized
to terminate the Loan Documents and release the Loan Guaranty, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interests of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty or license provided by such Subsidiary, (iii)
constituting property leased or licensed to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, (iv)
as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (v) constituting Excluded Assets, (vi)
constituting Real Property Assets that shall have previously constituted
Eligible Real Estate but that cease to be Eligible Real Estate (including a
release of any applicable Mortgage) so long as the applicable Borrowing Base
shall be adjusted in connection with any release of such Eligible Real Estate
and the Borrowers shall make any payment required pursuant to Section 2.11(b)
and (vii) constituting Equipment or Real Property Assets that shall have
previously constituted Eligible Equipment or Eligible Real Estate, as
applicable, that is being removed from the Domestic Equipment Component,
Domestic Real Estate Component, German Equipment Component or German Real Estate
Component, as applicable, in connection with the applicable Loan Parties


200



--------------------------------------------------------------------------------





removing such Equipment or Real Property Assets from the Collateral if required
by the terms and conditions of the Indebtedness permitted pursuant to Section
6.01(s) and granting Liens thereon pursuant to Section 6.02(t) if such Loan
Party certifies to the Administrative Agent that such removal and the granting
of such Lien is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry). The Lenders and the Issuing Bank agree that any release of
Liens as described above may be automatic to the extent provided in the
Collateral Documents and, at the request and sole expense of the Loan Parties,
the Administrative Agent is hereby authorized to execute and deliver to the Loan
Parties all releases or other documents reasonably requested to evidence the
release of such Liens. Except as provided in the preceding sentence, the
Administrative Agent will not release or subordinate any Liens on Collateral
without the prior written authorization of the Required Lenders; provided that,
the Administrative Agent may in its discretion, release or subordinate its Liens
on Collateral valued in the aggregate not in excess of $2,000,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). Notwithstanding the foregoing, rights of the
Administrative Agent to provide releases, upon any sale or other disposition by
any Loan Party (other than to any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, the security interests in such
Collateral created by this Agreement and other Loan Documents shall be
automatically released. Any such release or subordination shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released or subordinated) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release or subordination shall be without recourse
to or warranty by the Administrative Agent.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement and such Non-Consenting Lender agrees to be replaced, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company, the Administrative Agent and the Issuing
Banks shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
each Borrower shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by such Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph


201



--------------------------------------------------------------------------------





may be effected pursuant to an Assignment and Assumption executed by the
Borrower Representatives, the Administrative Agent and the assignee (or, to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to a Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.
(d)    A Loan Guarantor shall automatically be released from its obligations
under the Loan Guaranty, and any Equity Interests of such Loan Guarantor which
have been pledged as Collateral shall be released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Guarantor
ceases to be a Domestic Loan Party or a German Loan Party, as applicable;
provided that, if consent of the Required Lenders is expressly required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent. Further, the Administrative Agent may
(and is hereby irrevocably authorized by each Lender to), and upon the request
of the Company shall, release any Loan Guarantor from its obligations under the
Loan Guaranty and release its Liens on any Equity Interests of such Loan
Guarantor which have been pledged as Collateral if such Loan Guarantor is no
longer required to be a Domestic Loan Party or German Loan Party, as applicable.
At such time as the principal and interest on the Loans, all LC Disbursements,
the fees, expenses and other amounts payable under the Loan Documents and the
other Secured Obligations (other than the Unliquidated Obligations, Swap
Agreement Obligations, and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding (or have been
cash collateralized), the Loan Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representatives only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
Section 9.03    Expenses; Indemnity; Damage Waiver. (%3) The Loan Parties shall,
jointly and severally, but subject to the limitations set forth in Sections 9.19
and 11.14, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one


202



--------------------------------------------------------------------------------





primary U.S. counsel, one primary German counsel and its affiliates and one
additional local counsel in each other jurisdiction in which the Real Property
Assets included in the Domestic Real Property Component or other Collateral
(including, without limitation, the Equity Interests of any German Loan Party
organized under the laws of the Netherlands) are located, in each case, for the
Administrative Agent, and shall in any event exclude allocated costs of in-house
counsel and paralegals) in connection with the syndication and distribution
(including, without limitation, via the internet or through any Electronic
System or Platform) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender (which, in the case of counsel, shall be limited to the reasonable
out-of-pocket fees, charges and disbursements of one primary U.S. counsel, one
primary German counsel and its affiliates and one additional local counsel in
each other jurisdiction in which the Real Property Assets included in the
Domestic Real Property Component or other Collateral (including, without
limitation, the Equity Interests of any German Loan Party organized under the
laws of the Netherlands) are located, in each case, for the Administrative
Agent, and one additional counsel for all the Lenders (taken as a whole), and
shall in any event exclude allocated costs of in-house counsel and paralegals),
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Loan Parties under this Section include,
without limiting the generality of the foregoing, fees, costs and expenses
incurred in connection with:
(i)    subject to the limits set forth in Section 5.04, appraisals, field
examinations and the preparation of Reports based on the fees charged by a third
party retained by the Administrative Agent or the internally allocated fees for
each Person employed by the Administrative Agent with respect to each appraisal
and field examination;
(ii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iii)    Other Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(iv)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(v)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.


203



--------------------------------------------------------------------------------





All of the foregoing fees, costs and expenses may be charged to the Company as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c). This Section 9.03(a) is subject to the limitations set forth in
Sections 9.19 and 11.14.
(b)    The Loan Parties shall, jointly and severally but subject to the
limitations set forth in Sections 9.19 and 11.14, indemnify the Administrative
Agent, the Lead Arranger, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses for any Indemnitee (including the reasonable out-of-pocket fees,
charges and disbursements of one primary U.S. counsel, one primary German
counsel and its affiliates and one additional local counsel in each other
jurisdiction, in each case, as selected by the Administrative Agent and for all
Indemnitees and, in light of actual or perceived conflicts of interest or the
availability of different claims or defenses, one additional counsel for each
similarly affected group of Indemnitees (taken as a whole) and, if necessary,
one additional local counsel in each relevant jurisdiction for such affected
group of Indemnitees), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Substances on or
from any property owned or operated by a Loan Party or its Subsidiary, or any
Environmental Liability related in any way to a Loan Party or its Subsidiary,
(iv) the failure of a Loan Party to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by any Loan
Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by a Loan Party and without limiting the obligation of any Loan Party
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid


204



--------------------------------------------------------------------------------





in full, ratably in accordance with such Applicable Percentage immediately prior
to such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are (x) found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, bad faith or willful misconduct
or (y) incurred by any advisor to an Indemnitee arising from a breach of such
advisor’s standard of care in the performance of its services in connection with
the Loan Documents and the transactions contemplated thereby. The agreements in
this Section shall survive the termination of this Agreement and the payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization (which may include issuance of a
back-up letter of credit covering all Unliquidated Obligations in a manner
reasonably satisfactory to the Administrative Agent).
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party so long as such damages have been
determined pursuant to a final and non-appealable judgment of a court of
competent jurisdiction.
(e)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
Section 9.04    Successors and Assigns. (%3) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the


205



--------------------------------------------------------------------------------





parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)    (%4) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution,
it being understood that any Disqualified Institution is subject to Section
9.04(f)) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the applicable Borrower Representative, provided that, such Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof, and provided
further that no consent of any Borrower Representative shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Banks; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the applicable Borrower Representative and the
Administrative Agent otherwise consent, provided that, no such consent of any
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (i) an Assignment and Assumption, or (ii) to the extent


206



--------------------------------------------------------------------------------





applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (such fee to be paid by the assignor and/or assignee);
(D)    each assignment shall be made on a pro rata basis with respect to such
Lender’s Domestic Tranche Commitment and German Tranche Commitment;
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(F)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a counterpart to the Lender Allocation Agreement; provided,
that each Person that executes and delivers an Assignment and Assumption shall
automatically be deemed to have consented to the terms of the Lender Allocation
Agreement.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) Disqualified Institution, provided that the Administrative Agent
shall have the right, and the Borrower Representatives hereby expressly
authorize the Administrative Agent, to (i) post the list of Disqualified
Institutions provided by the Borrower Representatives and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, as
applicable and/or (ii) provide such list and such updates thereto to each Lender
requesting the same, (d) holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (e) in the case of
the German Tranche Revolving Loan, any Person not permitted to be a lender to


207



--------------------------------------------------------------------------------





German borrowers under the German Banking Act (Kreditwesengesetz) or (f) a Loan
Party or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.


208



--------------------------------------------------------------------------------





(b)    Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f), and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15, 2.16 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or the sale of the participation to such Participant is
made with the applicable Borrower’s prior written consent.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the


209



--------------------------------------------------------------------------------





avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(c)    Each Person that acquires a Participation shall automatically be deemed
to have consented to the terms of the Lender Allocation Agreement.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    (%4) No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the applicable Borrower Representative has consented to
such assignment or participation in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the applicable Borrower Representative of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
clause (f)(i) shall not be void, but the other provisions of this clause (f)
shall apply.
(i)    If any assignment or participation is made to any Disqualified
Institution without the applicable Borrower Representative’s prior written
consent in violation of clause (f)(i) above, the applicable Borrower
Representative may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
that meet the requirements to be an assignee under Section 9.04(b) (subject to
such consents, if any, as may be required thereunder) at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender (other than any disclosure of the
DQ List made in accordance with Section 9.12(f)), (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent or (z) access any
electronic site established for the Lenders or confidential communications


210



--------------------------------------------------------------------------------





from counsel to or financial advisors of the Administrative Agent or the
Lenders; it being understood and agreed that the foregoing provisions shall only
apply to a Disqualified Institution and not to any assignee of such Disqualified
Institution that becomes a Lender so long as such assignee is not a Disqualified
Institution and (B) (x) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by any applicable court of competent jurisdiction
effectuating the foregoing clause (2).
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding that
has not been cash collateralized (including with the issuance of a back-up
letter of credit in a manner reasonably satisfactory to the Administrative
Agent) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, any Lender ceasing
to be a Lender pursuant to the last sentence of Section 2.27(b), the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.
Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(%3) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the Lender Allocation Agreement and any
separate letter agreements with respect to (i) fees payable to the
Administrative


211



--------------------------------------------------------------------------------





Agent and (ii) the Issuing Bank Sublimit of the applicable Issuing Bank
constitute the entire contract among the parties (provided that, the Lender
Allocation Agreement is only an agreement among the Administrative Agent and the
Lenders) relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
Section 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of any Loan Party against any
of and all the Secured Obligations held by such Lender, such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or their respective Affiliates shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or such Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a


212



--------------------------------------------------------------------------------





statement describing in reasonable detail the Secured Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. In respect of a
German Loan Party, the German Guaranty Limitations shall apply if and to the
extent applicable. The applicable Lender, the applicable Issuing Bank or such
Affiliate shall notify the applicable Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, such Issuing Bank or their respective Affiliates may have. This
Section 9.08 is subject to the limitations set forth in Sections 9.19 and 11.14.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (%3)
This Agreement and the other Loan Documents (other than those containing a
contrary express choice of law provision) shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
(a)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its Property, to the nonexclusive jurisdiction of any
U.S. Federal or New York State court sitting in New York, New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Documents, the transactions relating hereto or thereto, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be (and any such claims, cross-claims or third
party claims brought against the Administrative Agent or any of its Related
Parties may only) heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(c)    Each party to this Agreement irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


213



--------------------------------------------------------------------------------





(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each German Borrower
irrevocably designates and appoints the Domestic Borrower Representative, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any Federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Loan Guarantor which is a Foreign Subsidiary). Said designation and appointment
shall be irrevocable by each such German Loan Party until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such German Loan Party hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. Each
German Loan Party hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any Federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(e). Each German Loan Party irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such German Loan Party in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
such German Loan Party. To the extent any German Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each German Loan Party
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except


214



--------------------------------------------------------------------------------





that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors on a need to know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirements of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations (it
being understood and agreed that the DQ List may be disclosed to any such actual
or bona fide prospective assignee, Participant or counterparty in reliance on
this clause (f)), (g) with the prior written consent of any Borrower
Representative, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Company and its Subsidiaries
or (j) on a confidential basis to (%4) a rating agency in connection with rating
any Borrower or its Subsidiaries or the credit facilities provided for herein or
(%4) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein. For the purposes of this Section, “Information”
means all information received from the Company and its Subsidiaries relating to
the Company, its Subsidiaries or their respective operations or business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Company and its Subsidiaries and other than information pertaining to this
Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Loan Parties after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


215



--------------------------------------------------------------------------------





ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
Section 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, none of the Issuing Banks or the Lenders shall be
obligated to extend credit to the Borrowers in violation of any Requirements of
Law.
Section 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
Section 9.15    Disclosure. Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
Section 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in Collateral which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be


216



--------------------------------------------------------------------------------





contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.
Section 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to each Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, any Borrower or any other person.
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising any Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto. Each Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, each Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which a Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from any
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with such Borrower in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies. Each Borrower also acknowledges
that no Credit Party has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to any Borrower,
confidential information obtained from other companies.


217



--------------------------------------------------------------------------------







Section 9.19    Limitation on Subsidiaries. Notwithstanding anything in this
Agreement (including, without limitation, Article X and Article XI) to the
contrary, (i) no Foreign Subsidiary or any Domestic Subsidiary owned directly or
indirectly by such Foreign Subsidiary shall be the primary obligor or guarantor
(pursuant to Section 10.01, Section 11.01 or otherwise) or pledgor of any assets
or otherwise responsible for, in each case, any Secured Obligations incurred by
or on behalf of any Domestic Loan Party, (ii) no Foreign Subsidiary or any
Domestic Subsidiary owned directly or indirectly by such Foreign Subsidiary
shall be liable hereunder for any of the Loans made to, or any other Secured
Obligations incurred by or on behalf of, any Domestic Loan Party and (iii) no
payment by a German Loan Party shall be applied against Secured Obligations
other than German Secured Obligations.
Section 9.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 9.21    Marketing Consent. The Borrowers hereby authorize Chase and its
affiliates (collectively, the “JPMCB Parties”) and the Lenders and their
affiliates, at their respective sole expense, but without any prior approval by
the Borrowers, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion. The
foregoing authorization shall remain in effect unless and until any Borrower
Representative notifies Chase in writing that such authorization is revoked.


218



--------------------------------------------------------------------------------





ARTICLE X    

LOAN GUARANTY OF DOMESTIC LOAN PARTIES
Section 10.01    Guaranty. Each Loan Guarantor that is a Domestic Loan Party
(each reference to Loan Guarantors in this Article X being limited to such
Domestic Loan Parties), other than those that have delivered a separate
guaranty, hereby agrees that it is jointly and severally liable for, and, as a
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and, subject to the limitations set forth in
Section 9.03, all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees (excluding allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Banks and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
Section 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
Section 10.03    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations (other than Unliquidated Obligations)), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated


219



--------------------------------------------------------------------------------





Party, the Administrative Agent, any Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations)).
Section 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any other Loan
Guarantor or any other Obligated Party, other than the payment in full in cash
of the Guaranteed Obligations (other than Unliquidated Obligations). Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election and to the extent
permitted under applicable laws, foreclose on any Collateral held by it by one
or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash (other than Unliquidated Obligations). To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of


220



--------------------------------------------------------------------------------





reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.
Section 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party or any
Collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.
Section 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.
Section 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
Section 10.08    Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under Article VII hereof as a
result of any such notice of termination.
Section 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If


221



--------------------------------------------------------------------------------





such Taxes are Indemnified Taxes, then the amount payable by such Loan Guarantor
shall be increased as necessary so that, net of such withholding (including such
withholding of Indemnified Taxes applicable to additional amounts payable under
this Section), the Administrative Agent, applicable Lender or applicable Issuing
Bank (as the case may be) receives the amount it would have received had no such
withholding been made. For purposes of this Section 10.09, the terms “Borrower
Representative” shall be deemed replaced with “Loan Guarantor” in each place
such terms appear under Section 2.17(f).
Section 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.
Section 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following payment in full in cash
of the Guarantor Payment and the Guaranteed Obligations (other than Unliquidated
Obligations that have not yet arisen), and all Commitments and Letters of Credit
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, and this Agreement has terminated, such Loan
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Loan Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
Property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.


222



--------------------------------------------------------------------------------





(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full payment
of the Guaranteed Obligations in cash (other than Unliquidated Obligations that
have not yet arisen) and the termination or expiry (or, in the case of all
Letters of Credit, full cash collateralization), on terms reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement.
Section 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
Section 10.13    Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article X hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under any Loan Guaranty in respect of a Specified Swap Obligation
(provided, however, that each such Qualified ECP Guarantor shall only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.13 or
otherwise under any Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each such Qualified ECP
Guarantor under this Section 10.13 shall remain in full force and effect until
the termination of all Specified Swap Obligations. Each such Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE XI    

LOAN GUARANTY OF GERMAN LOAN PARTIES
Section 11.01    Guaranty. Subject to Section 11.14 hereof, each Loan Guarantor
that is a German Loan Party (each reference to Loan Guarantors in this
Article XI being limited to such German Loan Parties) hereby agrees that it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Secured Parties,


223



--------------------------------------------------------------------------------





the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Foreign Secured Obligations, and,
subject to the limitations set forth in Section 9.03, all costs and expenses,
including, without limitation, all court costs and attorneys’ and paralegals’
fees (excluding allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Foreign Secured Obligations
from, or in prosecuting any action against, any German Borrower, any Loan
Guarantor or any other guarantor of all or any part of the Foreign Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “German Guaranteed Obligations”; provided, however, that the
definition of “German Guaranteed Obligations” shall not create any guarantee by
any Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the German Guaranteed Obligations may be extended
or renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the German Guaranteed Obligations.
Section 11.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the German Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the German Guaranteed Obligations.
Section 11.03    No Discharge or Diminishment of Loan Guaranty. (%3) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the German Guaranteed Obligations (other than Unliquidated Obligations)),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the German Guaranteed Obligations,
by operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other Obligated Party liable for
any of the German Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the German
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the German
Guaranteed Obligations or any part thereof.


224



--------------------------------------------------------------------------------





(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the German
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the German Guaranteed Obligations; (iii)
any release, non-perfection or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the German Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the German Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the German Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the German Guaranteed Obligations, or any other circumstance, act,
omission or delay that might in any manner or to any extent vary the risk of
such Loan Guarantor or that would otherwise operate as a discharge of any Loan
Guarantor as a matter of law or equity (other than the payment in full in cash
of the German Guaranteed Obligations (other than Unliquidated Obligations)).
Section 11.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the German Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any Loan Guarantor or
any other Obligated Party, other than the payment in full in cash of the German
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election and to the extent permitted under applicable laws,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the German Guaranteed Obligations, compromise or adjust any part of the
German Guaranteed Obligations, make any other accommodation with any Obligated
Party or exercise any other right or remedy available to it against any
Obligated Party, without affecting or impairing in any way the liability of such
Loan Guarantor under this Loan Guaranty except to the extent the German
Guaranteed Obligations have been fully and indefeasibly paid in cash (other than
Unliquidated Obligations). To the fullest extent permitted by applicable law,
each Loan Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Guarantor against any Obligated Party or any security.
Section 11.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.


225



--------------------------------------------------------------------------------





Section 11.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the German Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the German
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the German Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.
Section 11.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the German Guaranteed Obligations and the nature, scope and extent of the risks
that each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees
that none of the Administrative Agent, any Issuing Bank or any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
Section 11.08    Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any German Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
German Guaranteed Obligations. Nothing in this Section 11.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under Article VII hereof as a
result of any such notice of termination.
Section 11.09    Taxes. Each payment of the German Guaranteed Obligations will
be made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding of Indemnified Taxes applicable to
additional amounts payable under this Section), the Administrative Agent, the
applicable Lender or the applicable Issuing Bank (as the case may be) receives
the amount it would have received had no such withholding been made. For
purposes of this Section 11.09, the terms “Borrower Representative” shall be
deemed replaced with “Loan Guarantor” in each place such terms appear under
Section 2.17(f).


226



--------------------------------------------------------------------------------





Section 11.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account. In addition, the
amount guaranteed by FinCo shall be limited to an amount equal to the net equity
of FinCo at the time of enforcement of this Loan Guaranty against FinCo.
Section 11.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate German Guaranteed Obligations satisfied by such Guarantor Payment in
the same proportion as such Loan Guarantor’s “Allocable Amount” (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the German Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen), and
all Commitments and Letters of Credit have terminated or expired or, in the case
of all Letters of Credit, are fully collateralized on terms reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, and this
Agreement has terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
Property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 11.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 11.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.


227



--------------------------------------------------------------------------------





(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 11.11 shall be exercisable upon the full payment
of the German Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, of the
Commitments and all Letters of Credit issued hereunder and the termination of
this Agreement, or earlier if required for purposes of compliance by a German
Loan Party with the provisions of Section 5.19.
Section 11.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article XI is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
Section 11.13    [Reserved].
Section 11.14    German Guaranty Limitations.
(a)    Limitation. The Administrative Agent agrees to restrict the enforcement
of the guarantee or any indemnity granted by each German Loan Party pursuant to
this Agreement and any joint and several liability assumed hereunder (together,
the “Security”) if and to the extent that (i) such Security secures any
liabilities of such German Loan Party’s direct or indirect shareholder(s)
(upstream) or any entity affiliated to such shareholder (verbundenes
Unternehmen) within the meaning of Section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (other than the liabilities of any of such
German Loan Party’s Subsidiaries and, for the avoidance of doubt, such German
Loan Party’s own liabilities incurred on its own behalf and for its own account
and excluding liabilities arising from joint liability for obligations incurred
by any other Loan Party) and (ii) the enforcement of such Security would cause
the amount of such German Loan Party’s net assets (Reinvermögen), as adjusted
pursuant to the following provisions, to fall below the amount of its registered
share capital (Stammkapital) (Begründung einer Unterbilanz) or to increase any
already existing capital impairment (Vertiefung einer Unterbilanz) in violation
of Sections 30 and 31 of the German Limited Liability Company Act (GmbHG), (each
such event is hereinafter referred to as a “Capital Impairment”). For the
purposes of the calculation of a Capital Impairment for any German Loan Party,
German GAAP shall apply, taking into consideration applicable court rulings of
German courts and prevailing guidelines with regard to the accounting methods to
be applied for the determination of the net asset value for purposes of Section
30 GmbHG, and the following balance sheet items shall be adjusted as follows:
(1) the amount of any increase of such German Loan Party’s registered share
capital after the date of this Agreement that has been effected without prior
written consent of the Administrative Agent shall be deducted from such German
Loan Party’s registered share capital; (2) loans provided to such German Loan
Party shall be disregarded if and to the extent such loans are subordinated
pursuant to Section 39(2) German


228



--------------------------------------------------------------------------------





Insolvency Code (InsO) or are considered subordinated by operation of law; and
(3) loans or other contractual liabilities incurred in violation of the
provisions of the Loan Documents shall be disregarded.
(b)    Disposal of Relevant Assets. In a situation where any German Loan Party
would not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, such German Loan
Party shall dispose of all assets, to the extent legally permitted and to the
extent necessary to satisfy the amounts demanded under the Security granted by
such German Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German Loan Party with a book value, determined in
accordance with German GAAP, which is significantly lower than the market value
of such assets, unless such disposal would not be commercially justifiable,
provided that the Administrative Agent consents to the fact that a disposal
would not be commercially justifiable.
(c)    Management Notification/Auditor’s Determination.
(i)    The limitation pursuant to this Section 11.14 shall apply, subject to the
following requirements, if, following a notice by the Administrative Agent that
it intends to enforce any Security or a demand by the Administrative Agent under
any such Security, the applicable German Loan Party notifies the Administrative
Agent (“Management Notification”) within fifteen (15) days upon receipt of the
relevant notice or demand that a Capital Impairment or would occur (setting out
in reasonable detail to what extent a Capital Impairment would occur and
providing prima facie evidence that a realisation or other measures undertaken
in accordance with the mitigation provisions set out above would not prevent
such Capital Impairment.
(ii)    If the Management Notification is contested by the Administrative Agent,
the Administrative Agent shall nevertheless be entitled to enforce any Security
granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
Loan Party. In relation to the amount which is in dispute, the applicable German
Loan Party undertakes (at its own cost and expense) to arrange for the
preparation of a balance sheet by its auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Security
would cause a Capital Impairment (the “Auditor’s Determination”). The Auditor’s
Determination shall be prepared, taking into account the adjustments set out
above in relation to the calculation of a Capital Impairment, by applying German
GAAP based on the same principles and evaluation methods as consistently applied
by the applicable German Loan Party in the preparation of its financial
statements, in particular in the preparation of its most recent annual balance
sheet, and taking into consideration applicable court rulings of German courts
and prevailing guidelines with regard to the accounting methods to be applied
for the determination of the net asset value for purposes of Section 30 GmbHG.
The applicable German Loan Party shall provide the Auditor’s Determination to
the Administrative Agent within thirty (30) days (or such longer period as has
been agreed between the Borrower Representative and the Administrative Agent)
from the date on which the Administrative


229



--------------------------------------------------------------------------------





Agent contested the Management Notification in writing. The Auditor’s
Determination shall be binding on the applicable German Loan Party and the
Administrative Agent.
(iii)    If, and to the extent that, any Security has been enforced without
regard to the limitation set forth in this Section 11.14 because the amount of
the available net assets pursuant to the Auditor’s Determination is lower than
the amount stated in the Management Notification, the Administrative Agent shall
upon written demand of the applicable German Loan Party to the Administrative
Agent repay any amount (if and to the extent already paid to the Administrative
Agent) up to and including the amount calculated in the Auditor’s Determination
in accordance with this Section 11.14, provided such demand for repayment is
made to the Administrative Agent within six (6) months (Ausschlussfrist) from
the date such Security has been enforced.
(iv)    If pursuant to the Auditor’s Determination the amount of the available
net assets is higher than set out in the Management Notification, the
Administrative Agent shall be entitled to enforce into such available net assets
accordingly.
(d)    Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 11.14 shall not apply to any German Loan Party:
(i)    if such German Loan Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to Section 30,
paragraph 1, sentence 2 of the German Limited Liability Company Act (GmbHG) and
payment by or enforcement against the German Loan Party would not violate
Section 30, paragraph 1 GmbHG;
(ii)    if such German Loan Party has a recourse right (Rückgewähranspruch)
pursuant to Section 30, paragraph 1, sentence 2 of the German Limited Liability
Company Act (GmbHG) which is fully recoverable (werthaltig);
(iii)    if such German Loan Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to this Section 11.14 in the
required timeframe, unless such German Loan Party proves in a court proceeding
that the disputed amount is necessary for maintaining its registered share
capital;
(iv)    to any amounts borrowed under the Loan Documents to the extent the
proceeds of such borrowing are on-lent to such German Loan Party or its
Subsidiaries to the extent that any amounts so on-lent are still outstanding at
the time the relevant demand is made against such German Loan Party and the
repayment of such loans as a result of such on-lending is not prohibited by law;
or
(v)    if such German Loan Party is not organized under the laws of Germany.


230



--------------------------------------------------------------------------------





(e)    GmbH & Co KG. The provisions of this Section 11.14 shall apply to a
limited partnership with a limited liability company as its general partner
(GmbH & Co. KG) mutatis mutandis, provided that any Capital Impairment shall be
determined in relation to the general partner.
(f)    Construction. This Section 11.14 shall be construed in light of the
interpretation such provisions would be given if they were governed by German
law.
ARTICLE XII    

THE BORROWER REPRESENTATIVES.
Section 12.01    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Domestic Borrowers as its contractual representative
(herein referred to as the “Domestic Borrower Representative”) hereunder and
under each other applicable Loan Document, and each of the Domestic Borrowers
irrevocably authorizes the Domestic Borrower Representative to act as the
contractual representative of such Domestic Borrower with the rights and duties
expressly set forth herein and in the other applicable Loan Documents. Neenah
Services GmbH & Co. KG is hereby appointed by each of the German Borrowers as
its contractual representative (herein referred to as the “German Borrower
Representative”) hereunder and under each other applicable Loan Document, and
each of the German Borrowers irrevocably authorizes the German Borrower
Representative to act as the contractual representative of such German Borrower
with the rights and duties expressly set forth herein and in the other
applicable Loan Documents. Each Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this
Article XII. Additionally, the Borrowers hereby appoint the Domestic Borrower
Representative and the German Borrower Representative, as applicable, as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the applicable Borrower Representative shall promptly disburse such
Loans to the appropriate Borrower(s). The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to any Borrower Representative or any Borrower for any action taken or
omitted to be taken by any Borrower Representative or the Borrowers pursuant to
this Section 12.01.
Section 12.02    Powers. Each Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
such Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. Each Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by such Borrower Representative.
Section 12.03    Employment of Agents. Each Borrower Representative may execute
any of its duties as a Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
Section 12.04    Notices. Each Borrower, upon a Responsible Officer of such
Borrower acquiring knowledge thereof, shall promptly notify the applicable
Borrower Representative of the occurrence of any Default hereunder referring to
this Agreement describing such Default and stating


231



--------------------------------------------------------------------------------





that such notice is a “notice of default”. In the event that any Borrower
Representative receives such a notice, such Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders. Any notice
provided to any Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by such Borrower Representative.
Section 12.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, any Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
Section 12.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the applicable Borrower Representative,
on behalf of the applicable Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Borrowing Base Certificates and the Compliance Certificates.
Each Borrower agrees that any action taken by the applicable Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the applicable Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.
ARTICLE XIII    

SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.
Section 13.01    Subordination of Intercompany Indebtedness. Each Loan Party
agrees that any and all claims of such Loan Party against any Loan Party (each
an “Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined, but excluding trade payables of an Obligor against another Obligor),
any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its Properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, as long as no Event of Default has
occurred and is continuing, such Loan Party may receive payments of principal
and interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Loan Party to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Loan Party, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Secured Parties in those assets. No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any agreement
evidencing Banking Services Obligations have been terminated. If all or any part
of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Obligor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, administration, arrangement, receivership, assignment
for the benefit of creditors or any other action or proceeding, or if the
business of any such Obligor is dissolved or if substantially all of the assets
of any such Obligor are sold pursuant to any such


232



--------------------------------------------------------------------------------





proceeding, including a Dutch Insolvency Event, then, and in any such event
(such events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations subject to the provisions of Section 5.19
and Section 9.19, due or to become due, until such Guaranteed Obligations shall
have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Loan Party upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties. If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.
[Signature Pages Follow]




233



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DOMESTIC BORROWERS:
NEENAH, INC.
NEENAH PAPER MICHIGAN, INC.
NEENAH FILTRATION, LLC
NEENAH TECHNICAL MATERIALS, INC.
NEENAH PAPER FVC, LLC
NEENAH PAPER FR, LLC
NEENAH FMK HOLDINGS, LLC
ASP FIBERMARK, LLC
NEENAH NORTHEAST, LLC
NEENAH FILTRATION APPLETON, LLC






By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer




NPCC HOLDING COMPANY, LLC


By: Neenah, Inc., as its sole member


By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer


    












[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






GERMAN BORROWERS:
NEENAH SERVICES GMBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:     /s/ Armin Schwinn                
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)


NEENAH GESSNER GMBH




By:    /s/ Armin Schwinn            
Name: Armin Schwinn
Title: Managing Director




NEENAH GESSNER GRUNDSTÜCKSVERWALTUNGS-GESELLSCHAFT MBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:    /s/ Armin Schwinn                
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)


[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






GERMAN GUARANTORS:
NEENAH GERMANY GMBH




By:    /s/ Armin Schwinn                
Name: Armin Schwinn
Title: Managing Director




NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC


By: Neenah, Inc., as its sole member




By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer






NEENAH PAPER INTERNATIONAL, LLC






By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Senior Vice President, Chief Financial Officer and Treasurer




NEENAH GLOBAL HOLDINGS B.V.
                        
By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Managing Director






[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]

--------------------------------------------------------------------------------






NEENAH PAPER INTERNATIONAL FINANCE COMPANY B.V.




By:    /s/ Bonnie C. Lind                
Name: Bonnie C. Lind
Title: Managing Director




By:    TMF Netherlands B.V., Managing Director


By:    /s/ Lucas Duijsens
Name:    Lucas Duijsens
Title:    Proxy Holder A


By:    /s/ Elena Gonzalez-Sicilia de Ascanio
Name:    Elena Gonzalez-Sicilia de Ascanio
Title:    Proxy Holder B








[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline Lender and a Domestic Tranche
Lender




By:    /s/ Antje B. Focke                
Name: Antje B. Focke
Title: Authorized Officer




J.P. MORGAN EUROPE LIMITED,
as German Collateral Agent




By:    /s/ Kennedy A. Capin            
Name: Kennedy A. Capin
Title: Authorized Officer






JPMORGAN CHASE BANK, N.A. (LONDON BRANCH),
as a German Tranche Lender




By:    /s/ Kennedy A. Capin            
Name: Kennedy A. Capin
Title: Authorized Officer








[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Syndication Agent and a Domestic Tranche Lender




By:    /s/ Dennis S. Losin
Name:    Dennis S. Losin
Title:    Senior Vice President




[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a German Tranche Lender




By:    /s/ Dennis S. Losin
Name:    Dennis S. Losin
Title:    Senior Vice President




[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






COMMERZBANK AG, NEW YORK BRANCH,
as a Domestic Tranche Lender




By:    /s/ Veli-Matti Ahonen
Name:    Veli-Matti Ahonen
Title:    Vice President




By:    /s/ Pedro Bell
Name:    Pedro Bell
Title:    Managing Director








[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.,
as a Domestic Tranche Lender




By:    /s/ Kimberly Ptak
Name:    Kimberly Ptak
Title:    Director






[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.,
as a German Tranche Lender




By:    /s/ Kimberly Ptak
Name:    Kimberly Ptak
Title:    Director






[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a Domestic Tranche Lender




By:    /s/ Ryan Durkin
Name:    Ryan Durkin
Title:    Authorized Signatory






[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a German Tranche Lender




By:    /s/ Ryan Durkin
Name:    Ryan Durkin
Title:    Authorized Signatory




[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – NEENAH, INC.]



--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Commitments


Lender
Domestic Tranche Commitment Amount
German Tranche Commitment Amount
Total Commitment: Domestic Tranche and German Tranche Commitment
Swingline Commitment for Domestic Swingline Loans
Swingline Commitment for German Swingline Loans
JPMorgan Chase Bank, N.A.
$
54,375,000


N/A


$
54,375,000


$
15,000,000


$
15,000,000


JPMorgan Chase Bank, N.A. (London Branch)
N/A


$
35,625,000


$
35,625,000


   N/A


   N/A


Bank of America, N.A.
$
43,125,000


$
24,375,000


$
67,500,000


   N/A


   N/A


BMO Harris Bank, N.A.
$
22,500,000


$
5,625,000


$
28,125,000


   N/A


   N/A


Goldman Sachs Bank USA
$
18,750,000


$
9,375,000


$
28,125,000


   N/A


   N/A


Commerzbank AG, New York Branch
$
11,250,000


N/A


$
11,250,000


   N/A


   N/A


Total Commitments:
$
150,000,000


$
75,000,000


$
225,000,000


$
15,000,000


$
15,000,000










--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3. Borrowers:
Neenah, Inc. (the “Company”) and certain Subsidiaries of the Company, as
Domestic Borrowers, and Neenah Services GmbH & Co. KG and certain of its
Subsidiaries, as German Borrowers



4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement



5. Credit Agreement:
The Fourth Amended and Restated Credit Agreement dated as of December 7, 2018
among the Company and certain Subsidiaries of the Company, as Domestic
Borrowers, Neenah Services GmbH & Co. KG and certain of its Subsidiaries, as
German Borrowers, the other Loan Parties parties thereto,






--------------------------------------------------------------------------------





the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.


6.
Assigned Interest:



Domestic Tranche Commitments/Loans
Aggregate Amount of Domestic Tranche Commitment/Loans for all Lenders
Amount of Domestic Tranche Commitment/Loans Assigned
Percentage Assigned of Domestic Tranche Commitment/Loans3
$
$
   %
$
$
   %
$
$
   %



German Tranche Commitments/Loans
Aggregate Amount of German Tranche Commitment/Loans for all Lenders
Amount of German Tranche Commitment/Loans Assigned
Percentage Assigned of German Tranche Commitment/Loans
$
$
   %
$
$
   %
$
$
   %



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.


By entering into this Assignment and Assumption, the Assignee hereby
acknowledges, agrees to, and becomes bound by the Amended and Restated
Collection Allocation Mechanism Agreement dated as of December 7, 2018 (the
“Lender Allocation Agreement”) among the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, on the same terms and conditions as
if it were a party thereto.  The Assignee, by entering into this Assignment and
Assumption, agrees to perform all obligations applicable to it as a Lender under
the Lender Allocation Agreement and shall be entitled to all benefits applicable
to it in its capacity as a Lender under the Lender Allocation Agreement (based
on, in each case, its interests under the Credit Agreement). By entering into
this Assignment and Assumption, the Assignee hereby furthermore ratifies and
approves all acts done by the Administrative Agent in respect of German
Collateral in accordance with Section 8.09(d) of the Credit Agreement and
furthermore authorizes and grants a power of attorney (Vollmacht) to the
Administrative Agent in accordance with terms set forth herein.





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:


[NAME OF ASSIGNOR]




By:______________________________
Name:
Title:


ASSIGNEE:


[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:





--------------------------------------------------------------------------------





[Consented to and]4 Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Bank and Swingline Lender




By_________________________________
Name:
Title:




[Assignment consented to:]5


[NAME OF RELEVANT PARTY]




By________________________________
Name:
Title:





--------------------------------------------------------------------------------







ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.03 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Lead Arranger or any other Lender and
their respective Related Parties, and (v) if it is a Foreign Lender, attached to
this Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Lead Arranger, the Assignor or any
other Lender or their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.







--------------------------------------------------------------------------------





3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.


Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.





--------------------------------------------------------------------------------





EXHIBIT B


FORM OF BORROWING BASE CERTIFICATE


[Attached.]













--------------------------------------------------------------------------------





EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE




To:
The Lenders parties to the

Credit Agreement described below


Date:
[Insert Date]



This Compliance Certificate (“this Certificate”) is furnished pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of December 7,
2018 (as amended, modified, renewed or extended from time to time, the
“Agreement”) among Neenah, Inc., a Delaware corporation formerly known as Neenah
Paper, Inc. (the “Company”), the Company’s Subsidiaries party thereto as
Domestic Borrowers, Neenah Services GmbH & Co. KG and certain of its
Subsidiaries, as German Borrowers, certain direct and indirect Subsidiaries of
the Company as German Guarantors, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders, Swingline Lender and an
Issuing Bank. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:


1.    I am the duly elected of the Company and, as such, am a Financial Officer
of the Company;


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Agreement;


4.    I further certify that, based on the review described in paragraph 2
above, no Loan Party or any of its Subsidiaries has at any time during or at the
end of such period, except as (i) specifically described in paragraph (m) below
or (ii) permitted by the Credit Agreement, done any of the following:


(a)    Changed its respective address, name, identity, type of organization,
corporate structure (e.g., by merger, consolidation, change in corporate form or
otherwise), jurisdiction of organization, location of its chief executive office
or principal place of business or the place it keeps its material books and
records, or established any trade names;







--------------------------------------------------------------------------------





(b)    Permitted any of its Subsidiaries to issue any equity or securities or
otherwise change its capital structure;


(c)    [Permitted the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries, on a Consolidated basis, to be less than 1.1 to 1.0 as of the last
day of any fiscal quarter for the four quarter period ending on such day, such
ratio to be tested with respect to the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.03(a) or
Section 5.03(b) of the Credit Agreement on any date from time to time on which
the Specified Excess Availability is less than the FCCR Threshold at any time,
and on the last day of each fiscal quarter ending thereafter, in each case until
such time when the Specified Excess Availability has exceeded the FCCR Threshold
for sixty (60) consecutive days and no Default or Event of Default has occurred
and is continuing for such sixty (60) day period];


(d)    Become aware of, obtained knowledge of, or received notification of, the
institution of any lawsuit, administrative proceeding or investigation affecting
any Loan Party or any of their Subsidiaries, including without limitation any
examination or audit by the IRS which individually or in the aggregate have, or
could reasonably be expected to have, a Material Adverse Effect;


(e)    Become aware of, obtained knowledge of, or received notification of any
breach or violation of any material covenant contained in any instrument or
agreement in respect of indebtedness for money borrowed by the Company or any of
its Subsidiaries that would permit or result in the acceleration of any
Indebtedness that would have a Material Adverse Effect;


(f)    Become aware of, obtained knowledge of, or received notification of any
development or change in the business or affairs of any Loan Party or any of its
Subsidiaries which has had or which is likely to have a Material Adverse Effect;


(g)    Become aware of, obtained knowledge of, or received notification of the
occurrence of a Default or Event of Default by any Loan Party or any of its
Subsidiaries under any agreement or series of related agreements to which it is
a party, which default or event of default could reasonably be expected to have
a Material Adverse Effect;


(h)    Become aware of, obtained knowledge of, or received notification of any
material violation in connection with any actual or alleged material violation
of any Requirements of Law imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority,
which has or is likely to have a Material Adverse Effect;


(i)    Become aware of, obtained knowledge of, or received notification of any
significant change in the accuracy of any material representations and
warranties of any Loan Document;


(j)    Incurred any material loss or destruction of, or substantial damage to,
any portion or component of the Collateral with fair market value in excess of
$500,000 and no other matters occurred that materially affected the value,
enforceability or collectibility of any of the Collateral with fair market value
in excess





--------------------------------------------------------------------------------





of $500,000, unless a notice of such loss, destruction or damage has previously
been provided to the Administrative Agent;


(k)    Acquired any Additional Mortgaged Property, unless a notice of such
acquisition has previously been provided to the Administrative Agent;


(l)    No Excluded Subsidiary has become a Significant Excluded Subsidiary; and


(m)    [List exceptions, if any, to paragraphs (a) through (l) above.]




[6. To the extent tested pursuant to Paragraph 4(c) above, Schedule I attached
hereto sets forth reasonably detailed calculations of the Fixed Charge Coverage
Ratio as of the last day of the most recently ended period of four fiscal
quarters.]


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the applicable Borrowers have taken, are taking, or
propose to take with respect to each such condition or event or (i) the change
in GAAP or the application thereof and the effect of such change on the attached
financial statements:
                                                
                                                
                                                


The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered as of the first date
set forth above.
                            





--------------------------------------------------------------------------------







NEENAH, INC.




By:                     
Name:                     
Title:                     


    





--------------------------------------------------------------------------------





SCHEDULE I


EBITDA:
                                                                                    
         ___________
 
MINUS


(i) Capital Expenditures not funded by Indebtedness
permitted by Section 6.01(c), Section 6.01(m) or Section
6.01(p):**        ___________


MINUS


(ii) loans, advances and Investments made to Persons
that are not Loan Parties (other than the Inter-Company Loan
made pursuant to clause (k) of the definition of Inter-Company
Loans and any forgiveness of such Inter-Company Loan to the
extent such loan is forgiven and converted to an equity investment
in Neenah International UK Limited and the Investment made to
consummate the Specified Dutch Acquisition) :                  ___________


MINUS


(iii) cash payments of federal, state, foreign, provincial
and local income or franchise taxes:                     ___________


PLUS


(iv) Cash Dividends, EAV Distributions and other distributions
with respect to Equity Interests held by a Loan Party to the extent
received in cash by a Loan Party from any Person that is not a Loan Party:     
___________




(a) = EBITDA - (i) - (ii) - (iii) + (iv)                             ___________
  
to the sum of:


(v) cash Interest Expense (net of any cash interest income):         
___________


PLUS


(vi) Scheduled Principal Payments:                          ___________
 
PLUS


(vii) Cash Dividends paid by the Company to its shareholders:            
___________


PLUS





--------------------------------------------------------------------------------







(viii) Stock Repurchases:                             ___________


PLUS


(ix) the Quarterly Domestic Equipment Component
Amortization Amount per three calendar month period in respect of
scheduled reductions, if any, of the Domestic Equipment Component
as set forth in clause (a) of the definition of Domestic Equipment Component:
    ____________


PLUS


(x) the Quarterly German Equipment Component Amortization
Amount per three calendar month period in respect of scheduled
reductions, if any, of the German Equipment Component as set forth
in clause (a) of the definition of German Equipment Component:      ____________


PLUS


(xi) the Quarterly Domestic Real Estate Component
Amortization Amount per three calendar month period in respect
of scheduled reductions, if any, of the Domestic Real Estate Component
as set forth in clause (b)(i) of the definition of the
Domestic Real Estate Component:                          ____________


PLUS


(xii) the Quarterly German Real Estate Component
Amortization Amount per three calendar month period in respect of
scheduled reductions, if any, of the German Real Estate Component as
set forth in clause (a) of the definition of the German Real
Estate Component:                                  ____________




(b) = (v) + (vi) + (vii) + (viii) + (ix) + (x) + (xi) + (xii)                
____________


Fixed Charge Coverage Ratio: (a) divided by (b) = ____________ to __________***


In Compliance:    [Yes][No]
** Except with respect to the calculation of the Fixed Charge Coverage Ratio
during any FCCR Test Period pursuant to Section 6.12 of the Credit Agreement,
the Capital Expenditures related to the filtration expansion project at the
Appleton Mill shall not be included in this clause (i).
*** (1) any expenses and other charges related to the sale of the Brattleboro,
VT plant and related facilities in an aggregate amount not to exceed $40,000,000
during the term of the Credit Agreement and (2) any other cash or non-cash
charges in respect of compensation, benefits and/or post-retirement benefits in
an aggregate





--------------------------------------------------------------------------------





amount not to exceed $1,000,000, during any four-quarter period for which the
Fixed Charge Coverage Ratio is being calculated (whether on a pro forma basis or
otherwise), shall not be included in the foregoing calculation of Fixed Charge
Coverage Ratio.







--------------------------------------------------------------------------------





EXHIBIT D


FORM OF JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between [Name of New Subsidiary], a _________________ (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the “Administrative Agent”) under that certain Fourth Amended and
Restated Credit Agreement dated as of December 7, 2018 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) among Neenah,
Inc., a Delaware corporation formerly known as Neenah Paper, Inc. (the
“Company”), the Company’s Subsidiaries party thereto as Domestic Borrowers,
Neenah Services GmbH & Co. KG and certain of its Subsidiaries, as German
Borrowers, certain direct and indirect Subsidiaries of the Company as Domestic
Guarantor (if any) and German Guarantors, the Lenders party thereto and the
Administrative Agent for the Lenders. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a [Domestic
Borrower] [Domestic Guarantor][German Guarantor] under the Credit Agreement and
a “Loan Guarantor” under Article [X/XI] for all purposes of the Credit Agreement
and shall have all of the obligations of a [Domestic Borrower][Domestic
Guarantor][German Guarantor] and a Loan Guarantor under Article [X/XI]
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation (a) all of the representations and warranties of the Loan Parties set
forth in Article III of the Credit Agreement (provided, however, that if the New
Subsidiary is a German Loan Party, such representations and warranties will be
limited to facts and circumstances relating to the German Loan Parties and their
Subsidiaries), (b) all of the covenants set forth in Articles V and VI of the
Credit Agreement, (c) all of the guaranty obligations set forth in under Article
[X/XI] of the Credit Agreement, and (d) the designation of the [Domestic]
[German] Borrower Representative pursuant to Article XII of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections [10.10 and 10.13][11.10 and 11.14] of the Credit Agreement, hereby
guarantees, jointly and severally with the other applicable Loan Guarantors, to
the Administrative Agent and the Lenders, as provided in Article [X/XI] of the
Credit Agreement, the prompt payment and performance of the [Guaranteed
Obligations][German Guaranteed Obligations] in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the [Guaranteed
Obligations][German Guaranteed Obligations] are not paid or performed in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise), the New Subsidiary will, jointly and severally together with the
other applicable Loan Guarantors, promptly pay and perform the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the [Guaranteed Obligations][German Guaranteed
Obligations], the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.


2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.





--------------------------------------------------------------------------------







3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                
                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of a counterpart to this
Agreement by Electronic Signature or delivery of an executed counterpart of a
signature page of this Agreement by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Agreement.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
                        
[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


                        







--------------------------------------------------------------------------------







Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:                        
Name:                        
Title:                        







--------------------------------------------------------------------------------





EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 7, 2018 (as amended, modified, renewed or extended from
time to time, the “Credit Agreement”) among Neenah, Inc., a Delaware corporation
formerly known as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries
party thereto as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain
of its Subsidiaries, as German Borrowers, certain direct and indirect
Subsidiaries of the Company as Domestic Guarantors (if any) and German
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the applicable
Borrower Representative with a certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the applicable Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the applicable
Borrower Representative and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________, __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 7, 2018 (as amended, modified, renewed or extended from
time to time, the “Credit Agreement”) among Neenah, Inc., a Delaware corporation
formerly known as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries
party thereto as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain
of its Subsidiaries, as German Borrowers, certain direct and indirect
Subsidiaries of the Company as Domestic Guarantors (if any) and German
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________, __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 7, 2018 (as amended, modified, renewed or extended from
time to time, the “Credit Agreement”) among Neenah, Inc., a Delaware corporation
formerly known as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries
party thereto as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain
of its Subsidiaries, as German Borrowers, certain direct and indirect
Subsidiaries of the Company as Domestic Guarantors (if any) and German
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________, __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 7, 2018 (as amended, modified, renewed or extended from
time to time, the “Credit Agreement”) among Neenah, Inc., a Delaware corporation
formerly known as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries
party thereto as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain
of its Subsidiaries, as German Borrowers, certain direct and indirect
Subsidiaries of the Company as Domestic Guarantors (if any) and German
Guarantors, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the applicable
Borrower Representative with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Borrower
Representative and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the applicable Borrower Representative and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.







--------------------------------------------------------------------------------





[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________, __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT F


FORM OF BORROWING SUBSIDIARY AGREEMENT


BORROWING SUBSIDIARY AGREEMENT dated as of [__________], among Neenah, Inc., a
Delaware corporation formerly known as Neenah Paper, Inc. (the “Company”), [Name
of German Borrower], a [_________] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).


Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of December 7, 2018 (as amended, modified, renewed or extended from
time to time, the “Credit Agreement”) among the Company, the Company’s
Subsidiaries party thereto as Domestic Borrowers, Neenah Services GmbH & Co. KG
and certain of its Subsidiaries, as German Borrowers, certain direct and
indirect Subsidiaries of the Company as Domestic Guarantors (if any) and German
Guarantors, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to the
Domestic Borrowers and German Borrowers, as applicable, and the Company and the
New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
“German Borrower” under the Credit Agreement.


The New Borrowing Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement (provided, however, that such representations and warranties will be
limited to facts and circumstances relating to the German Loan Parties and their
Subsidiaries), (b) all of the covenants set forth in Articles V and VI of the
Credit Agreement, (c) all of the guaranty obligations set forth in Article XI of
the Credit Agreement, (d) all of the undertakings pursuant to Section 8.09(d)
with regard to Parallel Debt, and (e) the designation of the German Borrower
Representative pursuant to Article XII of the Credit Agreement.


[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS
COUNSEL].


Upon execution of this Borrowing Subsidiary Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent and the satisfaction
of each of the other conditions precedent set forth in Section 4.03 of the
Credit Agreement, the New Borrowing Subsidiary shall be a party to the Credit
Agreement and shall constitute a “German Borrower” for all purposes thereof.


This Borrowing Subsidiary Agreement shall be governed by and construed in
accordance with the laws of the State of New York.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Borrowing Subsidiary
Agreement to be duly executed by their authorized officers as of the date first
appearing above.




NEENAH, INC.




By: _________________________________
Name:
Title:




[NEW BORROWING SUBSIDIARY]




By: _________________________________
Name:
Title:







--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: _________________________________
Name:
Title:









--------------------------------------------------------------------------------





EXHIBIT G


FORM OF PERFECTION CERTIFICATE


[_____________, 20__]
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of December 7, 2018 (as amended, modified, restated and
supplemented from time to time, the “Credit Agreement”), among Neenah, Inc., as
a borrower, the other borrowers party thereto, the guarantors party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms used herein but not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
As used herein, the following terms shall have the following meanings:
“Neenah Entities” shall include Neenah, Inc. and each Subsidiary thereof.
The undersigned Loan Parties hereby certify, represent and warrant for the
benefit of the Administrative Agent and the Lenders, that as of the date hereof
all of the following information provided in this Perfection Certificate is
true, complete and correct in all respects:
I.CURRENT INFORMATION
1.    Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization, the jurisdiction of organization
(or formation, as applicable), the organizational identification number (not tax
i.d. number) of the Neenah Entities, and those jurisdictions where the nature of
each Domestic Borrower’s business makes it necessary or desireable to be
qualified to do business as a foreign corporation are as follows:
Name of Entity
Type of Organization (e.g. corporation, limited liability company, limited
partnership)
Jurisdiction of Organization/ Formation
Organizational Identification Number
Jurisdictions of Foreign Qualification
 
 
 
 
 



2.    Chief Executive Offices and Mailing Addresses. Set forth below are the
chief executive office address and the preferred mailing address (if different
than chief executive office or residence) of each Neenah Entity:





--------------------------------------------------------------------------------





Name of Entity
Address of
Chief Executive Office
Mailing Address
(if different than CEO)
 
 
 



3.    Changes in Names, Jurisdiction of Organization or Corporate Structure.
Except as set forth below, no Neenah Entity has changed its name, jurisdiction
of organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years:
Entity
Date of Change
Description of Change
 
 
 



4.    Prior Addresses. Except as set forth below, no Neenah Entity has changed
its chief executive office within the past five (5) years:
Entity
Former chief executive office
 
 



5.    Acquisitions of Equity Interests or Assets.
Except as set forth below, no Neenah Entity has acquired the equity interests of
another entity within the past five (5) years or any material amount (fair
market value of $1,000,000 or more) of assets of another entity outside of the
ordinary course of business within the past five (5) years.
Acquiring Entity
Date of Acquisition
Description of Acquisition
 
 
 



II.    INVESTMENT RELATED PROPERTY
1.    Securities. Set forth below is a list of all equity interests owned or to
be owned by the Neenah Entities together with the type of organization which
issued such equity interests (e.g., corporation, limited liability company,
partnership or trust):
Entity
Issuer
Type of Organization and Jurisdiction of Organization of Issuer
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
 
 
 
 
 
 
 
 



2.    Securities Accounts. Set forth below is a list of all equity interests
owned or to be owned by the Neenah Entities together with the type of
organization which issued such equity interests (e.g., corporation, limited
liability company, partnership or trust):





--------------------------------------------------------------------------------







3.    Deposit Accounts. Set forth below is a list of all bank accounts
(checking, savings, money market or the like) and Special Cash Collateral
Accounts in which any Neenah Entity customarily maintains or will maintain in
excess of $10,000:
Entity
Type of Account
Name & Address of Financial Institutions
 
 
 



4.    Instruments. Set forth below is a list of all instruments owed or to be
owed to any Neenah Entity in the principal amount of greater than $10,000:




III.    INTELLECTUAL PROPERTY
1.    Set forth below is a list of all copyrights, patents and trademarks and
other intellectual property owned or used, or hereafter to be adopted, held or
used, by any Neenah Entity:
A.    Copyrights.


B.    Patents and other intellectual property.


C.    Trademarks.


IV.    INVENTORY AND EQUIPMENT
1.    Inventory and Equipment. Set forth below in this Section 1 and in Section
2 are all the locations where any Neenah Entity currently maintains (or will
maintain) any material amount (aggregate fair market value of $250,000 or more)
of inventory and equipment (whether or not in the possession of such entity):
Property
Entity
Address— City/State/Zip Code
County
Description of Assets and Value
 
 
 
 
 



2.    Warehousemen and bailees. Except as set forth below, no persons (including
warehousemen and bailees) other than a Neenah Entity have or will have
possession of any material amount (fair market value of $250,000 or more) of
assets of a Neenah Entity:
Entity
Address/City/
State/Zip Code
County
Description of Assets and Value
 
 
 
 



V.    REAL ESTATE RELATED UCC COLLATERAL





--------------------------------------------------------------------------------





1.    Fixtures. Set forth below are all the locations where any Neenah Entity
owns or leases (or will own or lease) any real property:
VI.    SPECIAL DEBTORS
1.    Trade Names.
A.    Current Names. Set forth below is each trade name or assumed name
currently used or to be used by a Neenah Entity or by which a Neenah Entity is
or will be known or is or will be transacting any business:
Entity
Trade Name
 
 



B.    Past Names. Set forth below is each trade name or assumed name used by any
Neenah Entity during the past five (5) years or by which such entity has been
known or has transacted any business during the past five (5) years other than
the names identified in Section I.1., Section 1.3 and Section VI.1. of this
Perfection Certificate:


[Signature Pages Follow]





--------------------------------------------------------------------------------







In connection with the Credit Agreement, the Borrowers and each other Loan Party
each hereby certify that the information set forth herein is true and correct in
all material respects as of the date first set forth above.
DOMESTIC BORROWERS:
NEENAH, INC.
NEENAH PAPER MICHIGAN, INC.
NEENAH FILTRATION, LLC
NEENAH TECHNICAL MATERIALS, INC.
NEENAH PAPER FVC, LLC
NEENAH PAPER FR, LLC
NEENAH FMK HOLDINGS, LLC
ASP FIBERMARK, LLC
NEENAH NORTHEAST, LLC
NEENAH FILTRATION APPLETON, LLC


By:                        
Name:
Title:




NPCC HOLDING COMPANY, LLC


By: Neenah, Inc., as its sole member




By:                    
Name:
Title:




GERMAN BORROWERS:
NEENAH SERVICES GMBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:                        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)







--------------------------------------------------------------------------------





NEENAH GESSNER GMBH




By:                        
Name: Armin Schwinn
Title: Managing Director




NEENAH GESSNER GRUNDSTÜCKSVERWALTUNGS-GESELLSCHAFT MBH & CO. KG
represented by its general partner
Neenah Germany GmbH




By:                        
Name: Armin Schwinn
Title: Managing Director of Neenah Germany
GmbH (general partner)




GERMAN GUARANTORS:


NEENAH GERMANY GMBH




By:                        
Name: Armin Schwinn
Title: Managing Director




NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC







--------------------------------------------------------------------------------





By: Neenah, Inc., as its sole member




By:                    
Name:
Title:




NEENAH PAPER INTERNATIONAL, LLC






By:                        
Name:
Title:


NEENAH GLOBAL HOLDINGS B.V.


                        
By:                        
Name:
Title: Managing Director





--------------------------------------------------------------------------------





NEENAH PAPER INTERNATIONAL FINANCE COMPANY B.V.




By:                        
Name:    
Title:    


By:                        
Name:    TMF Netherlands B.V.
Title:    Managing Director B









--------------------------------------------------------------------------------





Schedule 1
to
Perfection Certificate


INTELLECTUAL PROPERTY
 





--------------------------------------------------------------------------------





Schedule 2
to
Perfection Certificate


REAL PROPERTY LOCATIONS







--------------------------------------------------------------------------------





EXHIBIT H


FORM OF RECEIVABLES REPORT


JPMORGAN CHASE BANK, N.A., ADMINISTRATIVE AGENT
ASSET BASED OPERATIONS
3424 Peachtree Road NE, Suite 2300
Atlanta, Georgia 30326
Attention: Portfolio Manager


RE:
Fourth Amended and Restated Credit Agreement, dated as of December 7, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Neenah, Inc., a Delaware corporation formerly known
as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries party thereto
as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain of its
Subsidiaries, as German Borrowers, certain direct and indirect Subsidiaries of
the Company as Domestic Guarantors (if any) and German Guarantors, certain
financial institutions now or hereafter parties thereto (each a “Lender” and
collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement for all purposes. Any
capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.
The Person executing this Receivables Report, which is being delivered pursuant
to Section 5.03(f) of the Credit Agreement on behalf of the Domestic Borrowers
or the German Borrowers, as applicable, hereby certifies that (a) he/she is a
Responsible Officer of the applicable Borrower Representative, and in that
capacity such Person is authorized to execute this Receivables Report on behalf
of the Domestic Borrowers or the German Borrowers, as applicable, and (b) the
following information is accurate, complete and correct as of [___________].
1.     Domestic Borrowers’ Receivables Information:
Total Receivables of the Domestic Borrowers
as of [__________]


$_____________
Plus gross sales other than sales giving rise to bill and hold Receivables of
the Domestic Borrowers
$_____________
Less gross collections on Receivables of the Domestic Borrowers
$_____________
Less credits to Receivables of the Domestic Borrowers
$_____________
Plus/Minus adjustments to Receivables of the Domestic Borrowers
$_____________
Less Receivables of the Domestic Borrowers
not constituting Eligible Receivables


$_____________
Eligible Receivables of the Domestic Borrowers
as of [___________]
$_____________








--------------------------------------------------------------------------------





2.     German Borrowers’ Receivables Information:
Total Receivables of the German Borrowers
as of [__________]


$_____________
Plus gross sales other than sales giving rise to bill and hold Receivables of
the German Borrowers
$_____________
Less gross collections on Receivables of the German Borrowers
$_____________
Less credits to Receivables of the German Borrowers
$_____________
Plus/Minus adjustments to Receivables of the German Borrowers
$_____________
Less Receivables of the German Borrowers
not constituting Eligible Receivables


$_____________
Eligible Receivables of the German Borrowers
as of [___________]
$_____________



3.    Information. Such figures are taken from the Domestic Borrowers’ and the
German Borrowers’ Receivables records, kept in accordance with GAAP (or German
GAAP with respect to the German Borrowers) and used in the Domestic Borrowers’
and the German Borrowers’ business. In determining Ineligible Receivables for
purposes hereof, the standards set forth in the Credit Agreement were utilized
and correctly and consistently applied. This certificate and agreement is
delivered to the Administrative Agent upon the understanding that the
Administrative Agent and the Lenders will rely upon it in making or continuing
Revolving Loans to the Domestic Borrowers or the German Borrowers, as
applicable, under the Credit Agreement.
4.     Representations and Warranties. The Person executing this Receivables
Report on behalf of the Domestic Borrowers or the German Borrowers, as
applicable, hereby confirms that the agreements, warranties and representations
contained in the Loan Documents apply to all such Receivables (provided,
however, that the representations herein confirmed by the German Borrower
Representative are limited to facts and circumstances relating to the German
Loan Parties and their Subsidiaries). The Domestic Borrowers and the German
Borrowers, as applicable, ratify and confirm the continuing general and first
priority Lien against all Receivables of the Domestic Borrowers and the German
Borrowers, as applicable, and confirm any Collateral Documents to which they are
respectively a party in favor of the applicable Secured Parties. Notwithstanding
anything herein to the contrary, all representations herein made or confirmed by
the German Borrower Representative are limited to facts and circumstances
relating to the German Loan Parties and their Subsidiaries.





--------------------------------------------------------------------------------







NEENAH, INC.,
as Domestic Borrower Representative


By:        
Name:        
Title:        




NEENAH SERVICES GMBH & CO. KG,
as German Borrower Representative


By:        
Name:        
Title:        









--------------------------------------------------------------------------------





EXHIBIT I
FORM OF INVENTORY DESIGNATION REPORT
JPMORGAN CHASE BANK, N.A., ADMINISTRATIVE AGENT
ASSET BASED OPERATIONS
3424 Peachtree Road NE, Suite 2300
Atlanta, Georgia 30326
Attention: Portfolio Manager


RE:
Fourth Amended and Restated Credit Agreement, dated as of December 7, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Neenah, Inc., a Delaware corporation formerly known
as Neenah Paper, Inc. (the “Company”), the Company’s Subsidiaries party thereto
as Domestic Borrowers, Neenah Services GmbH & Co. KG and certain of its
Subsidiaries, as German Borrowers, certain direct and indirect Subsidiaries of
the Company as Domestic Guarantors (if any) and German Guarantors, certain
financial institutions now or hereafter parties thereto (each a “Lender” and
collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement for all purposes. Any
capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.
The Person executing this Inventory Designation Report, which is being delivered
pursuant to Section 5.03(g) of the Credit Agreement on behalf of the Domestic
Borrowers or the German Borrowers, as applicable, hereby certifies that (a)
he/she is a Responsible Officer of the applicable Borrower Representative, and
in that capacity such Person is authorized to execute this Inventory Designation
Report on behalf of the Domestic Borrowers or the German Borrowers, as
applicable, and (b) the following information is accurate, complete and correct
as of [____________].
1.    Domestic Borrowers’ Inventory:
A. Domestic Borrowers’ total Inventory
$    

B. Inventory not constituting Eligible Inventory for
the Domestic Borrowers
$    



C. Domestic Borrowers’ Eligible Inventory (A minus B)
$    

D. Net Recovery Value Percentage of the Domestic Borrowers’
Eligible Inventory
$    



E. 0.75 multiplied by C
$    

F. 0.85 multiplied by D
$    

Domestic Borrowers’ Inventory (Lesser of E or F)
$    






--------------------------------------------------------------------------------





2.    German Borrowers’ Inventory:
A. German Borrowers’ total Inventory
$    

B. Inventory not constituting Eligible Inventory for
the German Borrowers
$    



C. German Borrowers’ Eligible Inventory (A minus B)
$    

D. Net Recovery Value Percentage of the German Borrowers’
Eligible Inventory
$    



E. 0.75 multiplied by C
$    

F. 0.85 multiplied by D
$    

German Borrowers’ Inventory (Lesser of E or F)
$    



3.    Information. Such figures are taken from the Domestic Borrowers’ and the
German Borrowers’ inventory records, kept in accordance with GAAP (or German
GAAP with respect to the German Borrowers) and used in the Domestic Borrowers’
and the German Borrowers’ business or, if so indicated, taken from a physical
inventory. Unless otherwise indicated, such figures are at the lower of cost
(determined on a first-in-first-out basis) or market value, with appropriate
allowances for Ineligible Inventory. Title to all Inventory listed hereon is
owned by and recorded on the books and records of the applicable Loan Party in
the ordinary course of business. In determining Ineligible Inventory for
purposes hereof, the standards set forth in the Credit Agreement were utilized
and correctly and consistently applied. This certificate and agreement is
delivered to the Administrative Agent upon the understanding that the
Administrative Agent and the Lenders will rely upon it in making or continuing
Revolving Loans to the Domestic Borrowers and the German Borrowers, as
applicable, under the Credit Agreement.
4.     Representations and Warranties. The Person executing this Inventory
Designation Report on behalf of the Domestic Borrowers or the German Borrowers,
as applicable, hereby confirms that the agreements, warranties and
representations contained in the Loan Documents apply to all such inventories.
The Domestic Borrowers and the German Borrowers, as applicable, ratify and
confirm the continuing general and first priority Lien against all inventories
of the Domestic Borrowers or the German Borrowers, as applicable, and confirm
any Collateral Documents to which they are respectively a party in favor of the
applicable Secured Parties. Notwithstanding anything herein to the contrary, all
representations herein made or confirmed by the German Borrower Representative
are limited to facts and circumstances relating to the German Loan Parties and
their Subsidiaries.
5.     Inventory Locations. Except as described in Annex I hereto, all Inventory
of the Domestic Borrowers or the German Borrowers, as applicable, is kept at the
locations specified in the Perfection Certificate as updated in any Perfection
Certificate update previously delivered to the Administrative Agent.





--------------------------------------------------------------------------------







NEENAH, INC.,
as Domestic Borrower Representative


By:        
Name:        
Title:        




NEENAH SERVICES GMBH & CO. KG,
as German Borrower Representative


By:        
Name:        
Title:        





--------------------------------------------------------------------------------





EXHIBIT J-1
FORM OF BORROWING REQUEST FOR DOMESTIC BORROWERS


[To be delivered on Letterhead of Domestic Borrower Representative]


Notice of Domestic Tranche Revolving Borrowing Date: [_________________]

--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A.
3424 Peachtree Road NE, Suite 2300
Atlanta, Georgia 30326
Attention: Portfolio Manager


Dear Sir or Madam:


This Notice of Domestic Tranche Revolving Borrowing is furnished pursuant to
Section 2.03 of that certain Fourth Amended and Restated Credit Agreement dated
as of December 7, 2018 (together with all amendments, restatements,
modifications and supplements hereto and restatements hereof, the “Credit
Agreement”), among Neenah, Inc., a Delaware corporation formerly known as Neenah
Paper, Inc. (the “Domestic Borrower Representative”), and certain of its
subsidiaries, as Domestic Borrowers, Neenah Services GmbH & Co. KG, a limited
liability partnership organized under the laws of Germany and certain of its
subsidiaries, as German Borrowers, the Guarantors from time to time party
thereto, the financial institutions from time to time party there to as Lenders
(individually, a “Lender” and collectively, the “Lenders”), and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), an Issuing
Bank and Swingline Lender. Unless otherwise defined herein, capitalized terms
used in this Notice of Domestic Tranche Revolving Borrowing have the meanings
ascribed thereto in the Credit Agreement. The Domestic Borrower Representative
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement of the
following request for a Domestic Tranche Revolving Loan (the “Proposed Loan”)
under the Credit Agreement:


1.
The Domestic Borrower Representative, on behalf of the Domestic Borrowers,
hereby notifies the Administrative Agent of its request to credit the following
account for the Proposed Loan:



___________________________________________


2.
Name of the applicable Domestic Borrower:



___________________________________________


3.
Aggregate Amount of the Proposed Loan is:    



___________________________________________




4.
Borrowing Date (must be a Business Day) of the Proposed Loan is:






--------------------------------------------------------------------------------







___________________________________________




5.
The Proposed Loan shall be a(n):



ABR Borrowing _____, Eurocurrency Revolving Borrowing_____, or Domestic
Swingline Borrowing_____ (mark with x)


6.
The initial Interest Period of the Proposed Loan is (for Eurocurrency Revolving
Borrowing only): (mark with x)



a.
One Month    ______

b.
Two Month    ______

c.
Three Month    ______








--------------------------------------------------------------------------------







DOMESTIC BORROWER REPRESENTATIVE:
NEENAH, INC.
BY:


AUTHORIZED APPROVAL (Print Name)




AUTHORIZED SIGNATURE












--------------------------------------------------------------------------------





EXHIBIT J-2
FORM OF BORROWING REQUEST FOR GERMAN BORROWERS


[To be delivered on Letterhead of German Borrower Representative]


Notice of German Tranche Revolving Borrowing Date: [_________________]

--------------------------------------------------------------------------------

J.P. Morgan Europe Ltd.
Loans Agency, 6th Floor
25 Bank Street, Canary Wharf
London, E14 5JP
United Kingdom


Attention:    Loans Agency
Fax:        +44 (0) 207 777 2360
Email:        [ridwana.moosafeer@jpmorgan.com]
Email:        loans_and_agency_london@jpmorgan.com


Dear Sir or Madam:


This Notice of German Tranche Revolving Borrowing is furnished pursuant to
Section 2.03 of that certain Fourth Amended and Restated Credit Agreement dated
as of December 7, 2018 (together with all amendments, restatements,
modifications and supplements hereto and restatements hereof, the “Credit
Agreement”), among Neenah, Inc. and certain of its subsidiaries, as Domestic
Borrowers, Neenah Services GmbH & Co. KG, a limited liability partnership
organized under the laws of Germany (the “German Borrower Representative”) and
certain of its subsidiaries, as German Borrowers, the Guarantors from time to
time party thereto, the financial institutions from time to time party there to
as Lenders (individually, a “Lender” and collectively, the “Lenders”), and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), Issuing Bank and Swingline Lender. Unless otherwise defined herein,
capitalized terms used in this Notice of German Tranche Revolving Borrowing have
the meanings ascribed thereto in the Credit Agreement. The German Borrower
Representative hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement of the following request for a German Tranche Revolving Loan (the
“Proposed Loan”) under the Credit Agreement:


7.
The German Borrower Representative, on behalf of the German Borrowers, hereby
notifies the Administrative Agent of its request to credit the following account
for the Proposed Loan:



___________________________________________


8.
Name of the applicable German Borrower:



___________________________________________







--------------------------------------------------------------------------------





9.
Aggregate Amount of the Proposed Loan is:    



___________________________________________






10.
Borrowing Date (must be a Business Day) of the Proposed Loan is:



___________________________________________




11.
The Proposed Loan shall be a:



Eurocurrency Revolving Borrowing_____, or German Swingline Borrowing_____ (mark
with x)


12.
The Agreed Currency of the Proposed Loan shall be:



GBP______, EUR,______, USD______ (mark with x)




13.
The initial Interest Period of the Proposed Loan is (for Eurocurrency Revolving
Borrowing only): (mark with x)



a.
One Month    ______

b.
Two Month    ______

c.
Three Month    ______






--------------------------------------------------------------------------------







GERMAN BORROWER REPRESENTATIVE:
NEENAH SERVICES GMBH & CO. KG
BY:


AUTHORIZED APPROVAL (Print Name)




AUTHORIZED SIGNATURE














--------------------------------------------------------------------------------





EXHIBIT J-2
FORM OF BORROWING REQUEST FOR GERMAN BORROWERS


[To be delivered on Letterhead of German Borrower Representative]


Notice of German Tranche Revolving Borrowing Date: [_________________]

--------------------------------------------------------------------------------

J.P. Morgan Europe Ltd.
Loans Agency, 6th Floor
25 Bank Street, Canary Wharf
London, E14 5JP
United Kingdom


Attention:    Loans Agency
Fax:        +44 (0) 207 777 2360
Email:        [ridwana.moosafeer@jpmorgan.com]
Email:        loans_and_agency_london@jpmorgan.com


Dear Sir or Madam:


This Notice of German Tranche Revolving Borrowing is furnished pursuant to
Section 2.03 of that certain Fourth Amended and Restated Credit Agreement dated
as of December 7, 2018 (together with all amendments, restatements,
modifications and supplements hereto and restatements hereof, the “Credit
Agreement”), among Neenah, Inc. and certain of its subsidiaries, as Domestic
Borrowers, Neenah Services GmbH & Co. KG, a limited liability partnership
organized under the laws of Germany (the “German Borrower Representative”) and
certain of its subsidiaries, as German Borrowers, the Guarantors from time to
time party thereto, the financial institutions from time to time party there to
as Lenders (individually, a “Lender” and collectively, the “Lenders”), and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), Issuing Bank and Swingline Lender. Unless otherwise defined herein,
capitalized terms used in this Notice of German Tranche Revolving Borrowing have
the meanings ascribed thereto in the Credit Agreement. The German Borrower
Representative hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement of the following request for a German Tranche Revolving Loan (the
“Proposed Loan”) under the Credit Agreement:


7.
The German Borrower Representative, on behalf of the German Borrowers, hereby
notifies the Administrative Agent of its request to credit the following account
for the Proposed Loan:



___________________________________________


8.
Name of the applicable German Borrower:



___________________________________________







--------------------------------------------------------------------------------





9.
Aggregate Amount of the Proposed Loan is:    



___________________________________________






10.
Borrowing Date (must be a Business Day) of the Proposed Loan is:



___________________________________________




11.
The Proposed Loan shall be a:



Eurocurrency Revolving Borrowing_____, or German Swingline Borrowing_____ (mark
with x)


12.
The Agreed Currency of the Proposed Loan shall be:



GBP______, EUR,______, USD______ (mark with x)




13.
The initial Interest Period of the Proposed Loan is (for Eurocurrency Revolving
Borrowing only): (mark with x)



a.
One Month    ______

b.
Two Month    ______

c.
Three Month    ______






--------------------------------------------------------------------------------







GERMAN BORROWER REPRESENTATIVE:
NEENAH SERVICES GMBH & CO. KG
BY:


AUTHORIZED APPROVAL (Print Name)




AUTHORIZED SIGNATURE














--------------------------------------------------------------------------------





SCHEDULE 2.06
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Existing Letters of Credit
1.
Standby letter of credit issued under the Existing Credit Agreement – Sentry
Insurance A Mutual Company - $75,000 USD.

2.
Standby letter of credit issued under the Existing Credit Agreement – Arrowood
Indemnity Company - $35,000 USD.

3.
Standby letter of credit issued under the Existing Credit Agreement –
Superintendent of Financial Services of the State of New York as Liquidator of
Atlantic Mutual Insurance Company - $140,000 USD.

4.
Standby letter of credit issued under the Existing Credit Agreement – The
Travelers Indemnity Company - $330,000 USD.

    







--------------------------------------------------------------------------------





SCHEDULE 3.06
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Disclosed Matters
Environmental Claims:
Claims (United States):
a.     Request for Information from the U.S. Environmental Protection Agency,
dated October 27, 1994 (re the Manistique River Harbor Area, related to Munising
Mill).
b.     Munising RCRA matter, U.S. Forest Service Landfill in Munising, MI.
Active Site, Groundwater Monitoring, Cap Maintenance.
c.     Clean Air Act Matter -- MUNISING -- Notice of Violation for Opacity
Monitoring; Reporting and Record keeping issues.
Environmental Claims/Environmental Liabilities: those matters set forth in the
following studies and assessments:
a.     InteGreyted International Phase I Environmental Site Assessment and
Environmental, Health and Safety Compliance Evaluation - Munising Mill, April
2004;
b.     InteGreyted International Phase I Environmental Site Assessment and
Environmental, Health and Safety Compliance Evaluation - Whiting Mill, April
2004;
c.     InteGreyted International Phase I Environmental Site Assessment and
Environmental, Health and Safety Compliance Evaluation - Neenah Mill, April
2004;
d.     InteGreyted International Phase I Environmental Site Assessment and
Environmental, Health and Safety Compliance Evaluation - Neenah Distribution and
Finishing Center, April 2004;
e.    Phase I Environmental Site Assessment – Vicksburg, Michigan, Delta Project
No. HS06-018-1.0006, prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road,
Suite 600, Alpharetta, Georgia 30005, prepared by: Delta Environmental
Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas 77042,
February 12, 2007;
f.     Phase I Environmental Site Assessment – Kalamazoo Valley Group Landfill,
2042 South 40th Street, Galesburg, Michigan, Delta Project No. HS06-018- 1.0008,
prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road, Suite 600,
Alpharetta, Georgia 30005, prepared by: Delta Environmental Consultants, Inc.,
3701 Briarpark Drive, Suite 300, Houston, Texas 77042, February 12, 2007; and
g.     Phase I Environmental Site Assessment – Appleton Mill, 430 East South
Island Street, Appleton, Wisconsin, Delta Project No. HS06-018-1.0002, prepared
for: Neenah Paper, Inc.,





--------------------------------------------------------------------------------





3460 Preston Ridge Road, Suite 600, Alpharetta, Georgia 30005, prepared by:
Delta Environmental Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston,
Texas 77042, February 12, 2007.
h.    Phase I Environmental Site Assessment – Government Mill – 1080 Dalton
Avenue, Pittsfield, MA, prepared by Environ International Corp., April 2014
i.    Phase I Environmental Site Assessment – Government Mill – 448 Hubbard
Ave., Pittsfield, MA, prepared by Environ International Corp., April 2014
j.    Phase I Environmental Site Assessment – Quakertown Mill – 45 North 4th
Street, Quakertown, PA, prepared by Ramboll Environ US Corporation, June 2015
k.    Phase I Environmental Site Assessment – Lowville Mill – 5492 Bostwick
Street, Lowville, NY, prepared by Ramboll Environ US Corporation, June 2015
l.    Phase I Environmental Site Assessment – Brownville Mill – 101 Bridge
Street, Brownville, NY, prepared by Ramboll Environ US Corporation, June 2015
Notices of Violation:
1.     Vicksburg: Ongoing ground water monitoring at the Sludge Impoundment Area
(SIA) in Vicksburg, MI owned by Neenah FR. Vicksburg property monitoring
indicated exceedance of Generic GSI criterion for TDS in the May 29, 2009,
samples. Previous reports have indicated occasional exceedance of barium
concentrations. The MI Department of Environmental Quality is aware that the
closure of the site and installation of a landfill cap has reduced impact on
ground water and is expected to mitigate any potential deleterious impact on
ground water with time. These exceedances are not considered significant in
nature.





--------------------------------------------------------------------------------





SCHEDULE 3.09
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


Taxes


1.
Neenah Gessner GmbH has a Tax Deferral Account for import VAT
(Zahlungsaufschubkonto für Einfuhrumsatzsteuer); under the relevant terms,
Neenah Gessner GmbH is entitled to a delayed payment of import VAT to the extent
VAT on input can be claimed.

2.
In order to pay the repatriation tax liability in connection with the 2017
reform and IRC Section 965, Neenah, Inc. is taking advantage of the 8-year
installment payment schedule to spread out payment of this liability.  The total
liability is around $3.2M. 










--------------------------------------------------------------------------------





SCHEDULE 3.13
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Insurance
[See attached insurance certificates]





--------------------------------------------------------------------------------





SCHEDULE 3.14
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Capitalization and Subsidiaries
Entity
Issuer
Type of Organization and Jurisdiction of Organization of Issuer
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please
indicate so)
Par Value
ASP FiberMark, LLC
Neenah International UK Limited (f/k/a ASP FiberMark UK Limited)
United Kingdom
100%
N/A
65%
N/A
N/A
ASP FiberMark, LLC
Neenah Northeast, LLC (f/k/a FiberMark, North America, LLC, f/k/a FiberMark
North America, Inc.
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
Neenah International UK Limited
Neenah Red Bridge International Limited (f/k/a FiberMark Red Bridge
International Unlimited)
United Kingdom
100%
N/A
0%
N/A
N/A
Neenah Coldenhove Holding B.V. (f/k/a W.A. Sanders Coldenhove Holding B.V
Coldenhove Converting B.V.
Netherlands
100%
N/A
0%
N/A
N/A
Neenah Coldenhove Holding B.V. (f/k/a W.A. Sanders Coldenhove Holding B.V
Coldenhove Know How B.V.
Netherlands
100%
N/A
0%
N/A
N/A
Neenah Coldenhove Holding B.V. (f/k/a W.A. Sanders Coldenhove Holding B.V
Coldenhove Trading B.V.
Netherlands
100%
N/A
0%
N/A
N/A






--------------------------------------------------------------------------------





Entity
Issuer
Type of Organization and Jurisdiction of Organization of Issuer
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please
indicate so)
Par Value
Neenah Coldenhove Holding B.V. (f/k/a W.A. Sanders Coldenhove Holding B.V.
Neenah Coldenhove B.V. (f/k/a W. A. Sanders Papierfabriek “Coldenhove” B.V.)
Netherlands
100%
N/A
0%
N/A
N/A
Neenah Filtration, LLC
Neenah Filtration Appleton, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
Neenah Filtration, LLC
Neenah Technical Materials, Inc.
Corporation –Massachusetts
1,000
1,000
100%
1
No par value
Neenah FMK Holdings, LLC
ASP FiberMark, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
Neenah Germany GmbH (general partner)
Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG
Germany
5.6%
N/A
0%
Sole general partnership interest registered in the commercial register
EUR 510
Neenah Germany GmbH (general partner)
Neenah Services GmbH & Co. KG
Germany
0.6%
N/A
0%
Sole general partnership interest registered in the commercial register
EUR 58
Neenah Gessner GmbH
Leiss GmbH & Co. KG
Germany
55.6%
N/A
0%
Sole general partnership interest registered in the commercial register
Capital interests with no. 1 to 5 in an amount of EUR 12,782.30 each (=EUR
63,911.50 overall)
Neenah Gessner GmbH
Neenah Gessner Unterstützungskasse GmbH
Germany
100%
N/A
0%
Uncertificated share no. 1 as per shareholder list
DEM 50,000 (~ EUR 25,564.59)






--------------------------------------------------------------------------------





Entity
Issuer
Type of Organization and Jurisdiction of Organization of Issuer
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please
indicate so)
Par Value
Neenah Gessner GmbH (limited partner)
Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG
Germany
94.4%
N/A
0%
Sole limited partnership interest registered in the commercial register
EUR 9,490
Neenah Global Holdings B.V.
Neenah Coldenhove Holding B.V. (f/k/a W.A. Sanders Coldenhove Holding B.V.
Netherlands
100%
N/A
0%
N/A
N/A
Neenah Global Holdings B.V.
Neenah Hong Kong, Ltd.
Hong Kong
100%
N/A
0%
N/A
N/A
Neenah Paper FVC, LLC
Neenah Paper FR, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
Neenah Paper International Holding Company, LLC
Neenah Paper International, LLC
Limited liability company - Delaware
100%
N/A
100% for German Secured Obligations
N/A
N/A
Neenah Paper International, LLC
Neenah Germany GmbH
Germany
100%
N/A
0%
Uncertificated share no. 1 as per shareholder list
DEM 50,000 (~ EUR 25,564.59)
Neenah Paper International, LLC (limited partner)
Neenah Services GmbH & Co. KG
Germany
99.4%
N/A
0%
Sole limited partnership interest registered in the commercial register
EUR 10,000
Neenah Services GmbH & Co. KG
Neenah Gessner GmbH
Germany
100%
N/A
0%
Uncertificated shares no. 1 and 2 as per shareholder list
EUR 25,000
EUR 100
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah and Menasha Water Power Company
Corporation - Wisconsin
1761
2109
0%
134
$1.00 per
share
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah Filtration, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A






--------------------------------------------------------------------------------





Entity
Issuer
Type of Organization and Jurisdiction of Organization of Issuer
# of Shares Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please
indicate so)
Par Value
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah FMK Holdings, LLC
Limited liability company - Delaware
100%
N/A
100%
Uncertified membership interest
N/A
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah Global Holdings, B.V.
Netherlands
100%
65%
65% for Domestic Secured Obligations and 100% for German Secured Obligations
N/A
N/A
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah Paper International Finance Company B.V.
Netherlands
100%
N/A
65% for Domestic Secured Obligations and 100% for German Secured Obligations
N/A
N/A
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah Paper International Holding Company, LLC
Limited liability company - Delaware
100%
N/A
65% for Domestic Secured Obligations and 100% for German Secured Obligations
N/A
N/A
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
Neenah Paper Michigan, Inc.
Corporation - Delaware
100
100
100%
2
$1.00 per share
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
NPCC Holding Company, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
Neenah,Inc. (f/k/a) Neenah Paper, Inc.
Neenah Paper FVC, LLC
Limited liability company - Delaware
100%
N/A
100%
N/A
N/A
NPCC Holding Company, LLC
Neenah Paper Company of Canada
Unlimited Liability Company -Nova Scotia, Canada
1001 common
1001
65%
NA
No par value










--------------------------------------------------------------------------------





SCHEDULE 4.01
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Listing of Initial Mortgaged Properties
Type and Name of Facility
Owner
Address of Facility
Munising Mill
Neenah Paper Michigan, Inc.
501 E. Munising Avenue
Munising, MI 49862-7490
Neenah Mill
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
133-135 North Commercial Street, Neenah, WI 54956
Neenah Distribution Center/ Neenah Customer Service Center
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
1300-1376 Kimberly Drive
Neenah, WI 54956
Whiting Mill


Neenah, Inc. (f/k/a Neenah Paper, Inc.)
3243 Whiting Road
Stevens Point, WI 54481
Appleton Mill
Neenah Paper FR, LLC
430 East South Island Street
Appleton, WI 54915-2215
Ashuelot Park II Mill


Neenah Technical Materials, Inc.
448 Hubbard Avenue
Pittsfield, MA 01201
Government Mill


Neenah Technical Materials, Inc.
1080 Dalton Avenue
Pittsfield, MA 01201
Bruckmuehl Mill, Office and Warehouse


Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)
Neenah Gessner GmbH (Lessee)
Otto-von-Steinbeis-Str. 14 b, 83052
Bruckmüehl, Germany
Weidach Mill
Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)
Neenah Gessner GmbH (Lessee)
Weidach 3, 83620
Feldkirchen-Westerham, Germany
Weidach  Office


Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)
 
Neenah Gessner GmbH (Lessee)
Weidacher Strasse 30, 83620 Feldkirchen-Westerham, Germany


Weidach  R&D Center
Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)
 
Neenah Gessner GmbH (Lessee)
Leißstr. 2, 83620
Feldkirchen-Westerham, Germany
Weidach Fine Fiber Center
Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)


Neenah Gessner GmbH (Lessee).
Otto-von-Steinbeis-Str. 7, 83620 Feldkirchen-Westerham, Germany






--------------------------------------------------------------------------------







SCHEDULE 4.01
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Listing of Specified Mortgage Properties
Quakertown Mill
Neenah Northeast, LLC (f/k/a FiberMark North America, LLC, f/k/a FiberMark North
America, Inc.)
45 North 4th Street
Quakertown,
Pennsylvania 18951
Brownville Mill
Neenah Northeast, LLC (f/k/a FiberMark North America, LLC, f/k/a FiberMark North
America, Inc.)
Bridge Street
Brownville, New York 13615
Lowville Mill
Neenah Northeast, LLC (f/k/a FiberMark North America, LLC, f/k/a FiberMark North
America, Inc.)
5492 Bostwick Street
Lowville, NY 13367








--------------------------------------------------------------------------------





SCHEDULE 4.01(a)
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Listing of Effective Date Material Leasehold Properties
1.Amended and Restated Lease by and between Neenah, Inc. and 3460 Preston Ridge,
LLC, dated March 15, 2015, for its Alpharetta headquarters located at 3460
Preston Ridge Road, Suite 600, Alpharetta, Georgia 30005 (26,285 rentable square
feet).
2.Lease Agreement between Crane & Co, Inc. and Ashuelot Park, LLC, dated June
21, 2013, as assigned to Neenah Technical Materials, Inc. by Assignment of Lease
between Neenah Technical Materials, Inc. and Crane & Co, Inc., dated May 2, 2014
- approximately 51,101 square feet on the first floor of the building located at
401 South Street, Dalton, Massachusetts.
3.Lease by and between HPC Housatonic LLC and its agent Hazen Paper Company,
landlord, and Neenah Paper FR, LLC dated August 7, 2017 - 295 Park Street, Great
Barrington, Massachusetts.
4.Lease Agreement between Neenah Paper International, LLC and 3460 Preston
Ridge, LLC, dated March 15, 2015, for part of the 5th floor in the Alpharetta
headquarters located at 3460 Preston Ridge Road, Suite 600, Alpharetta, Georgia
30005 (6,166 rentable square feet).
5.Agreement of Lease by and between the John C. May and Julie A. May Revocable
Trust and Neenah, Inc. (f/k/a Neenah Paper, Inc.) dated April 1st 2017 for 7,190
square feet of building located at 900 W. College Ave., Appleton, Wisconsin.
6.Lease Agreement between Cartamundi East Longmeadow LLC and Neenah, Inc., dated
November 29, 2018 for a portion of the land and building containing 17,542
square feet known as the D&D Building located at 395-443 Shaker Road, East
Longmeadow, Massachusetts.







--------------------------------------------------------------------------------





SCHEDULE 6.01
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Existing Indebtedness
1.Indebtedness under the Senior Note Documents in the initial principal amount
of $175,000,000.
2.Standby Letters of Credit in effect as of the date of this agreement and in
accordance with the terms of the Credit Facility:
(a)Sentry Insurance A Mutual Company - $75,000 USD
(b)Arrowood Indemnity Company - $35,000 USD
(c)Superintendent of Financial Services of the State of New York as Liquidator
of Atlantic Mutual Insurance Company Treasury Department - $140,000 USD
(d)The Travelers Indemnity Company - $330,000 USD.
3.Loan Agreement between Neenah Paper International Holding Company, LLC and
Neenah Paper International Finance Company BV ($500,000,000 intercompany line of
credit note, with $114,943,971.64 principal amount outstanding as of November
30, 2018).
4.Loan Agreement between Neenah Paper International Finance Company B.V. and
Neenah Paper International, LLC ($500,000,000 intercompany line of credit note,
with $114,943,971.64 principal amount outstanding as of November 30, 2018).
5.Loan Agreement between Neenah Paper International, LLC and Neenah, Inc. (f/k/a
Neenah Paper, Inc.) (intercompany note with $17,587,796.50 principal amount
outstanding as of November 30, 2018).
6.Amended and Restated Promissory Note by and among Neenah Northeast, LLC (f/k/a
FiberMark North America, LLC, f/k/a FiberMark North America, Inc., successor by
merger to ASP FiberMark Acquisition Co. ) and Neenah International UK Limited
(f/k/a ASP FiberMark UK Limited) (intercompany note with $10,000,000 principal
amount outstanding as of November 30, 2018).
7.Intercompany Loan between Neenah Services GmbH & Co. KG and Neenah Global
Holdings B.V. (intercompany term loan with 35,562,026.54 EUR principal and
interest amount outstanding as of November 30, 2018)
8.Intercompany Loan between Neenah Services GmbH & Co. KG and W Neenah
Coldenhove Holding B.V. (f/k/a W. A. Sanders Coldenhove Holding B.V.)
(intercompany revolving loan with nothing outstanding as of November 30, 2018)





--------------------------------------------------------------------------------







SCHEDULE 6.02
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Existing Liens
 
Debtor Name
Secured Party
Filing Jurisdiction
File Number
File Date
Collateral Description
Neenah, Inc. (f/k/a Neenah Paper, Inc.)
 
Neenah, Inc.
CSI Leasing, Inc.
Delaware
Secretary of State
UCC Liens
20144028460
10/7/2014
Equipment, software, and personal property (together with all repairs,
accessions, accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 4 to Master Lease 300309. Equipment: Four (4) Cisco Aironet 2602E
Wireless Access Point with serial #'s FTX1743J0CP, FTX1743J0CQ, FTX1743J0CU,
FTX1743J0DB, One (1) Cisco Aironet 3602I Wireless Access Point #FTX1731GHCU.
 
Neenah, Inc.
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Delaware
Secretary of State
UCC Liens
20164536072
07/27/16
Xerox Equipment


 
Neenah, Inc.
Wisconsin Lift Truck Corp
Delaware
Secretary of State
UCC Liens
20180925178
02/08/18
2017 Combilit C22000 Equipment





Re German Borrowers:
Reference is made to the entries in the land register extracts of German
Borrower C.





--------------------------------------------------------------------------------





SCHEDULE 6.06
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Permitted Affiliate Transactions
1.
Amended and Restated Promissory Note by and among Neenah Northeast, LLC (f/k/a
FiberMark North America, LLC, f/k/a FiberMark North America, Inc., successor by
merger to ASP FiberMark Acquisition Co. ) and Neenah International UK Limited
(f/k/a ASP FiberMark UK Limited) dated December 7, 2015 in an amount not to
exceed $15,000,000.

2.
Loan Agreement between Neenah Paper International Holding Company, LLC and
Neenah Paper International Finance Company BV dated October 3, 2006 in an amount
not to exceed $500,000,000.

3.
Loan Agreement between Neenah Paper International Finance Company B.V. and
Neenah Paper International, LLC dated October 7, 2006 in an amount not to exceed
$500,000,000.

4.
Management and Services Agreement between Neenah Paper International, LLC,
Neenah, Inc. (f/k/a Neenah Paper, Inc.), Neenah Paper FVC, LLC, Neenah Paper FR,
LLC and Neenah Paper Michigan, Inc. dated October 11, 2006.

5.
Loan Agreement between Neenah Paper International, LLC and Neenah, Inc. (f/k/a
Neenah Paper, Inc.) dated December 19, 2014 in an amount not to exceed
$50,000,000.

6.
Loan Agreement between Neenah Services GmbH & Co. KG and Neenah Coldenhove
Holding BV (f/k/a W.A Sanders Coldenhove Holding B.V.) dated November 1, 2017 in
an amount not to exceed €3,000,000.

7.
Loan Agreement between Neenah Services GmbH & Co. KG and Neenah Global Holdings
B.V. dated October 25, 2017 in the initial principal amount of €35,500,000.






--------------------------------------------------------------------------------





SCHEDULE 6.13
TO THE
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Permitted Sales of Receivables
Neenah Gessner GmbH and its customer Mann + Hummel GmbH (and certain of such
customer’s affiliates) (collectively, “Mann + Hummel”) have entered into a
factoring arrangement in the ordinary course of business (the “German Factoring
Arrangement”) pursuant to which Neenah Gessner GmbH is entitled to and from time
to time may sell the receivables of Mann + Hummel to a third party factoring
company. For the avoidance of doubt, the German Loan Parties hereby acknowledge
that none of the Receivables of Mann + Hummel sold pursuant to the German
Factoring Arrangement will be Eligible Receivables of the German Borrowers.
Certain Domestic Loan Parties and Mann + Hummel anticipate entering into a
factoring arrangement in the ordinary course of business (the “Domestic
Factoring Arrangement” and together with the German Factoring Arrangement, the
“Specified Factoring Arrangements”) pursuant to which such Domestic Loan Parties
will be entitled to and from time to time may sell receivables of Mann + Hummel
to a third party factoring company. For the avoidance of doubt, the Domestic
Loan Parties hereby acknowledge that none of the Receivables of Mann + Hummel
sold pursuant to the Domestic Factoring Arrangement will be Eligible Receivables
of the German Borrowers.
Sale of Receivables by any Loan Party pursuant to a factoring arrangement
pursuant to Section 6.01(r) of this Agreement. For the avoidance of doubt, the
Loan Parties hereby acknowledge that none of the Receivables sold pursuant to
Section 6.01(r) of this Agreement will be Eligible Receivables of any Borrower.





